Execution Version


U.S. $1,867,500,000
THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Dated as of May 7, 2020
among
THE GAP, INC.
as Parent Borrower,
THE SUBSIDIARIES OF THE PARENT BORROWER NAMED HEREIN,
as Subsidiary Borrowers,
THE BANKS AND FINANCIAL INSTITUTIONS NAMED HEREIN,
as Lenders,
THE BANKS NAMED HEREIN
as Issuing Banks,


BOFA SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A.,
CITIBANK, N.A.,
MORGAN STANLEY MUFG LOAN PARTNERS, LLC
and
HSBC BANK USA, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners,


SUMITOMO MITSUI BANKING CORPORATION,
as Documentation Agent,
and
BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
PAGE


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01 Certain Defined Terms
2


SECTION 1.02 Computation of Time Periods
78


SECTION 1.03 Accounting Terms
78


SECTION 1.04 Exchange Rates; Currency Equivalents.
78


SECTION 1.05 Change of Currency.
79


SECTION 1.06 Times of Day
80


SECTION 1.07 Letter of Credit Amounts.
80


SECTION 1.08 Limited Conditions Acquisitions.
80


SECTION 1.09 Divisions
81


SECTION 1.10 Borrower Representative
81


SECTION 1.11 Interest Rates
81


SECTION 1.12 Quebec Interpretive Provision
82


ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01 The Revolving Credit Advances; Reserves
82


SECTION 2.02 Making the Advances
83


SECTION 2.03 Swing Line Advances.
85


SECTION 2.04 Letters of Credit.
88


SECTION 2.05 Fees
99


SECTION 2.06 Reduction and Increase of the Revolving Credit Commitments;
Additional Issuing Banks
99


SECTION 2.07 Repayment of Advances
104


SECTION 2.08 Interest on Advances
105


SECTION 2.09 Interest Rate Determination
106


SECTION 2.10 Prepayments of Advances.
110


SECTION 2.11 Increased Costs
112


SECTION 2.12 Illegality
114


SECTION 2.13 Cash Collateral
115


SECTION 2.14 Defaulting Lenders
116


ARTICLE III
GUARANTY
SECTION 3.01 Guaranty
118


SECTION 3.02 Waivers by Loan Parties
120


SECTION 3.03 Benefit of Guaranty; Stay of Acceleration
120








--------------------------------------------------------------------------------





SECTION 3.04 Subordination of Subrogation, Etc.
120


SECTION 3.05 [Reserved]
120


SECTION 3.06 Limitation
120


SECTION 3.07 Contribution with Respect to Guaranty Obligations
121


SECTION 3.08 Liability Cumulative
122


SECTION 3.09 Release of Borrowers and Guarantors.
122


ARTICLE IV
PAYMENTS, TAXES, EXTENSIONS, ETC.
SECTION 4.01 Payments Generally; Agent’s Clawback
122


SECTION 4.02 Taxes
124


SECTION 4.03 Sharing of Payments by Lenders
129


SECTION 4.04 Evidence of Debt/Borrowings
130


ARTICLE V
CONDITIONS OF LENDING
SECTION 5.01 Conditions Precedent to Effectiveness of this Amendment and
Restatement
131


SECTION 5.02 Conditions Precedent to Credit Extension
134


ARTICLE VI
REPRESENTATIONS AND WARRANTIES
SECTION 6.01 Representations and Warranties of the Loan Parties
135


ARTICLE VII
COVENANTS OF THE LOAN PARTIES
SECTION 7.01 Affirmative Covenants
139


SECTION 7.02 Negative Covenants
147


SECTION 7.03 Financial Covenants
170


SECTION 7.04 Reporting Requirements
170


ARTICLE VIII
EVENTS OF DEFAULT
SECTION 8.01 Events of Default
173


SECTION 8.02 Application of Funds
177


ARTICLE IX
THE AGENT
SECTION 9.01 Appointment and Authority
178


SECTION 9.02 Rights as a Lender
179








--------------------------------------------------------------------------------





SECTION 9.03 Exculpatory Provisions
179


SECTION 9.04 Reliance by Agent
180


SECTION 9.05 Delegation of Duties
180


SECTION 9.06 Resignation of Agent
181


SECTION 9.07 Non-Reliance on Agent and Other Lenders
182


SECTION 9.08 No Other Duties, Etc.
183


SECTION 9.09 Agent May File Proofs of Claim; Credit Bidding
183


SECTION 9.10 Lender ERISA Matters.
185


SECTION 9.11 Collateral and Guaranty Matters
186


SECTION 9.12 Bank Product Documents, Hedging Obligations and Secured Supply
Chain Financings
187


ARTICLE X
MISCELLANEOUS
SECTION 10.01 Amendments, Etc.
187


SECTION 10.02 Notices, Etc.
189


SECTION 10.03 No Waiver; Remedies
191


SECTION 10.04 Costs and Expenses.
191


SECTION 10.05 Right of Set-off
193


SECTION 10.06 Binding Effect
194


SECTION 10.07 Assignments and Participations
194


SECTION 10.08 Payments Set Aside
199


SECTION 10.09 Severability of Provisions
200


SECTION 10.10 Independence of Provisions
200


SECTION 10.11 Confidentiality
200


SECTION 10.12 Replacement of Lenders
201


SECTION 10.13 Headings
201


SECTION 10.14 Entire Agreement
201


SECTION 10.15 Execution in Counterparts
201


SECTION 10.16 Consent to Jurisdiction
201


SECTION 10.17 GOVERNING LAW
202


SECTION 10.18 USA PATRIOT Act
202


SECTION 10.19 No Advisory or Fiduciary Responsibility
202


SECTION 10.20 Judgment Currency
203


SECTION 10.21 Electronic Execution of Assignments and Certain Other Documents
203


SECTION 10.22 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
204


SECTION 10.23 WAIVER OF JURY TRIAL
204


SECTION 10.24 Acknowledgement Regarding Any Supported QFCs
205


SECTION 10.25 Canadian Anti-Money Laundering Legislation.
206








--------------------------------------------------------------------------------






SCHEDULES AND EXHIBITS
SCHEDULES
Schedule 1.01A    -    Commitment Amounts
Schedule 1.01B    -    Change of Control
Schedule 1.01C    -    Existing Letters of Credit
Schedule 6.01(h)    -    Environmental Matters
Schedule 6.01(i)    -    ERISA Matters
Schedule 6.01(r)(i)    -    DDAs
Schedule 6.01(r)(ii)    -    Credit Card Arrangements
Schedule 7.01(p)    -    Post-Closing Matters
Schedule 7.02(a)    -    Existing Debt
Schedule 10.02    -    Agent’s Office; Certain Addresses for Notices
EXHIBITS
Exhibit A-1        -    Form of Committed Advance Notice
Exhibit A-2        -    Form of Swing Line Advance Notice
Exhibit B        -    Form of Note
Exhibit C        -    Form of Assignment and Acceptance
Exhibit D        -    Form of Assumption Agreement
Exhibit E        -    Form of Administrative Questionnaire
Exhibit F        -    Form of ABL Intercreditor Agreement
Exhibit G        -    Form of Supplemental Guaranty
Exhibit H-1
-    Form of United States Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships For United States Federal Income Tax Purposes)

Exhibit H-2
-    Form of United States Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships For United States Federal Income Tax Purposes)

Exhibit H-3
-    Form of United States Tax Compliance Certificate (For Foreign Participants
That Are Partnerships For United States Federal Income Tax Purposes)

Exhibit H-4
-    Form of United States Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For United States Federal Income Tax Purposes)

Exhibit I        -    Form of Borrowing Base Certificate





--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of May 7, 2020
(this “Agreement”), among The Gap, Inc., a Delaware corporation (the “Parent
Borrower”), and certain of Parent Borrower’s direct or indirect wholly-owned
domestic subsidiaries from time to time party hereto, as borrowers (collectively
referred to herein as the “U.S. Borrowers” and each, individually, as a “U.S.
Borrower”), Gap (Canada) Inc., a Canadian corporation, Old Navy (Canada) Inc., a
Canadian corporation, and certain of Parent Borrower’s other direct or indirect
wholly-owned subsidiaries incorporated or organized under the laws of Canada or
a province or territory thereof from time to time party hereto, as borrowers
(collectively referred to herein as the “Canadian Borrowers” and each,
individually, as a “Canadian Borrower” and together with the U.S. Borrowers,
collectively, referred to herein as “Borrowers” and each, individually, as a
“Borrower”), the other Loan Parties (with such term and each other capitalized
term used but not defined in this preamble having the meaning assigned thereto
in Article I) from time to time party hereto, the Lenders from time to time
party hereto, the Issuing Banks and Bank of America, N.A. (“Bank of America”),
as administrative agent and collateral agent (together with any permitted
successor in such capacity, the “Agent”) for the Lenders and the Issuing Banks
hereunder.
RECITALS:
WHEREAS, the Parent Borrower, certain of its subsidiaries, certain banks and
financial institutions, and Bank of America, as administrative agent, are
parties to a Second Amended and Restated Revolving Credit Agreement dated as of
May 31, 2018 (as amended, restated, amended and restated, extended,
supplemented, or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”);
WHEREAS, Borrowers have requested that the Agent, the Lenders and Issuing Banks
replace the Existing Credit Agreement with this Agreement, in each case, on the
terms and subject to the conditions set forth in this Agreement;
WHEREAS, the U.S. Borrowers and the U.S. Guarantors have agreed to secure all of
the Obligations by granting to Agent, for the benefit of the Secured Parties, a
security interest in the Collateral;
WHEREAS, the Canadian Borrowers and the Canadian Guarantors have agreed to
secure all of the Obligations by granting to Agent, for the benefit of the
Secured Parties, a security interest in the Collateral;
WHEREAS, the Lenders and Issuing Banks are willing to make certain loans and
other extensions of credit to the Borrowers of up to such amounts upon the terms
and conditions set forth herein; and
WHEREAS, all annexes, schedules, exhibits and other attachments (collectively,
“Appendices”) to this Agreement are incorporated herein by reference, and taken
together with this Agreement, shall constitute but a single agreement. These
Recitals shall be construed as part of this Agreement.





--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01     Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“2023 Notes” means Parent Borrower’s 8.375% Senior Secured Notes due 2023 issued
on May 7, 2020 in an initial aggregate principal amount of $500,000,000.
“2023 Notes Indenture” means the Indenture dated as of May 7, 2020 among Parent
Borrower, each of the guarantors party thereto and the Notes Collateral Agent.
“2025 Notes” means Parent Borrower’s 8.625% Senior Secured Notes due 2025 issued
on May 7, 2020 in an initial aggregate principal amount of $750,000,000.
“2025 Notes Indenture” means the Indenture dated as of May 7, 2020 among Parent
Borrower, each of the guarantors party thereto and the Notes Collateral Agent.
“2027 Notes” means Parent Borrower’s 8.875% Senior Secured Notes due 2027 issued
on May 7, 2020 in an initial aggregate principal amount of $1,000,000,000.
“2027 Notes Indenture” means the Indenture dated as of May 7, 2020 among Parent
Borrower, each of the guarantors party thereto and the Notes Collateral Agent.
“ABL Intercreditor Agreement” means the intercreditor agreement dated as of the
Restatement Date among Agent, the Notes Collateral Agent and the U.S. Loan
Parties, substantially in the form of Exhibit F, as the same may be amended,
restated, supplemented or otherwise modified from time to time, or any other
intercreditor agreement among the Agent, the Notes Collateral Agent and the Loan
Parties on terms that are not less favorable in any material respect to the
Secured Parties than those contained in the form attached as Exhibit F.
“ABL Priority Collateral” has the meaning specified in the ABL Intercreditor
Agreement.
“Acceptable Document of Title” means, with respect to any Inventory, a tangible,
negotiable bill of lading or other Document (as defined in the UCC) or “document
of title” (as defined in the PPSA), as applicable that (a) is issued by a common
carrier which is not the subject of any Sanction or on any specially designated
nationals list maintained by OFAC, (b) is issued to the order of a Loan Party
or, within 60 days (or such later date






2

--------------------------------------------------------------------------------





agreed by the Agent) of the Agent’s request following the occurrence of an
In-Transit Documentation Event, the order of the Agent, and (c) names the Agent
as a notify party and bears a conspicuous notation on its face of the Agent’s
security interest therein.
“Account” has the meaning specified in the UCC or PPSA, as applicable, and also
means a right to payment of a monetary obligation, whether or not earned by
performance, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered,
or (c) arising out of the use of a credit or charge card or information
contained on or for use with the card.
“ACH” means automated clearing house transfers.
“Acquired Indebtedness” means, with respect to any specified Person: (1)
Indebtedness of any other Person existing at the time such other Person is
merged, consolidated or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, and (2) Indebtedness secured by a Lien
encumbering any asset acquired by such specified Person. Acquired Indebtedness
will be deemed to have been Incurred, with respect to clause (1) of the
preceding sentence, on the date such Person becomes a Restricted Subsidiary and,
with respect to clause (2) of the preceding sentence, on the date of
consummation of such acquisition of such assets.
“Acquisition” means, with respect to any Person, (a) the acquisition by such
Person of the Capital Stock of any other Person resulting in such other Person
becoming a Subsidiary of such Person, (b) the acquisition by such Person of all
or substantially all of the assets of any other Person or of a division or
business line of such Person, or (c) any merger, amalgamation or consolidation
of such Person or a Subsidiary of such Person with any other Person so long as
the surviving or continuing entity of such merger, amalgamation or consolidation
is such Person or a Subsidiary of such Person.
“Additional Refinancing Amount” means, in connection with the Incurrence of any
Refinancing Indebtedness, the aggregate principal amount of additional
Indebtedness, Disqualified Capital Stock or Preferred Stock Incurred to pay
accrued and unpaid interest, premiums (including tender premiums), expenses,
defeasance costs and fees in respect thereof.
“Adjustment Date” means the last day of the Fiscal Quarter ending October 31,
2020 and the last day of each subsequent Fiscal Quarter.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E or any other form approved by the Agent.
“Advance” means an extension of credit by a Lender to a Borrower under Article
II in the form of a Revolving Credit Advance or a Swing Line Advance.
“Affected Financial Institution” means (a) any EEA Financial Institution, or (b)
any UK Financial Institution.






3

--------------------------------------------------------------------------------





“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.
“Affiliate Transaction” has the meaning specified in Section 7.02(e).
“Agent” has the meaning specified in the preamble to this Agreement.
“Agent’s Office” means, with respect to any currency, the Agent’s address and,
as appropriate, account as set forth on Schedule 10.02 with respect to such
currency, or such other address or account with respect to such currency as the
Agent may from time to time notify to Parent Borrower and the Lenders.
“Aggregate Commitments” means the sum of the Commitments of all the Lenders. As
of the Restatement Date, the Aggregate Commitments are $1,867,500,000.
“Allocable Amount” has the meaning specified in Section 3.07(b).
“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars and
any other currencies requested by the Borrowers and approved by each of the
Lenders and the Issuing Banks.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Agent or the applicable Issuing Bank,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.
“Alternative Currency Sublimit” means (x) with respect to Alternative Currencies
other than Canadian Dollars, an amount equal to the lesser of the Revolving
Credit Commitments and $250,000,000 and (y) with respect to Alternative
Currencies including Canadian Dollars, an amount equal to the lesser of the
Revolving Credit Commitments and $400,000,000. The Alternative Currency Sublimit
is part of, and not in addition to, the Revolving Credit Commitments.
“AML Legislation” has the meaning specified in Section 10.25.
“Appendices” has the meaning specified in the Recitals to this Agreement.
“Applicable Margin” means:
(a)    From and after the Restatement Date until the first Adjustment Date, the
percentages set forth in Level II of the pricing grid below; and
(b) From and after the first Adjustment Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon the Average Daily Excess Availability as of the Fiscal Quarter
ended immediately preceding such Adjustment Date; provided, however, that
notwithstanding






4

--------------------------------------------------------------------------------





anything to the contrary set forth herein, upon the occurrence and during the
continuance of an Event of Default, the Agent may, and at the direction of the
Majority Lenders shall, upon written notice to the Borrower, increase the
Applicable Margin to that set forth in Level III (even if the Average Daily
Excess Availability requirements for a different Level have been met) and
interest shall accrue at the Default Rate; provided further if any Borrowing
Base Certificates are at any time restated or otherwise revised (including as a
result of an audit) or if the information set forth in any Borrowing Base
Certificates otherwise proves to be false or incorrect such that the Applicable
Margin would have been higher than was otherwise in effect during any period,
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand.
Level
Average Daily Excess Availability
Applicable Margin for Contract Rate Loans and Letter of Credit Fees
Applicable Margin for Index Rate Loans
I
Greater than 67% of the Aggregate Commitments
2.00%
1.00%
II
Less than or equal to 67% of the Aggregate Commitments but greater than 33% of
the Aggregate Commitments
2.25%
1.25%
III
Less than or equal to 33% of the Aggregate Commitments
2.50%
1.50%

 
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Agent or the applicable Issuing
Bank, as the case may be, to be necessary for timely settlement on the relevant
date in accordance with normal banking procedures in the place of payment.
“Appraised Value” means the appraised orderly liquidation value, net of costs
and expenses to be incurred in connection with any such liquidation, which value
is expressed as a percentage of Cost of Eligible Inventory as set forth in the
inventory stock ledger of the Borrowers, which value shall be determined from
time to time by the most recent appraisal undertaken by an independent appraiser
engaged by the Agent.






5

--------------------------------------------------------------------------------





“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility, a Lender that has a Commitment with respect to such Facility or
holds a Revolving Credit Advance at such time, (b) with respect to the Letter of
Credit Sublimit, (i) the Issuing Banks and (ii) if any Letters of Credit have
been issued pursuant to Section 2.04(a), the Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line
Advances are outstanding pursuant to Section 2.03(a), the Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent (if such acceptance
is required by this Agreement), in substantially the form of Exhibit C.
“Assumption Agreement” means an agreement, substantially in the form of Exhibit
D, by which an Eligible Assignee agrees to become a Lender hereunder pursuant to
Section 2.06(b), agreeing to be bound by all obligations of a Lender hereunder.
“Availability” means, as of any date of determination thereof by the Agent, the
result, if a positive number, of:
(a) the Loan Cap, minus
(b) the Total Revolving Credit Outstandings.
“Availability Period” means the period from and including the Restatement Date
to the Termination Date.
“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria or have been deducted in the calculation of Eligible
Inventory and Eligible Credit Card Receivables, as applicable, as reported on
the most recent Borrowing Base Certificate, such reserves as the Agent from time
to time determines in its Permitted Discretion as being appropriate: (a) to
reflect the impediments to the Agent’s ability to realize upon the ABL Priority
Collateral, (b) to reflect claims and liabilities that the Agent determines will
need to be satisfied in connection with the realization upon the ABL Priority
Collateral, (c) to reflect criteria, events, conditions, contingencies or risks
which adversely affect in any material respects any component of the Borrowing
Base, or (d) to reflect that an Event of Default then exists. Without limiting
the generality of the foregoing, Availability Reserves may include, in the
Agent’s Permitted Discretion, (but are not limited to) reserves based on: (i)
rent; (ii) customs duties, and other costs to release Inventory included in the
Borrowing Base which is being imported into the United States or Canada; (iii)
outstanding Taxes and other governmental charges, including, without limitation,
ad valorem, real estate, personal property, sales, claims of






6

--------------------------------------------------------------------------------





the PBGC and other Taxes not otherwise in dispute which may have priority over
the interests of the Agent in the ABL Priority Collateral; (iv) salaries, wages
and benefits due to employees of any Loan Party; (v) Customer Credit
Liabilities; (vi) Customer Deposits; (vii) reserves for reasonably anticipated
changes in the Appraised Value of Eligible Inventory between appraisals; (viii)
warehousemen’s or bailee’s charges and other Permitted Encumbrances which may
have priority over the interests of the Agent in the ABL Priority Collateral;
(ix) amounts due to vendors on account of consigned goods; (x) royalties payable
in respect of licensed merchandise; (xi) the Canadian Priority Payables Reserve;
and (xii) the Canadian Wage Earner Protection Act Reserve.
“Average Daily Excess Availability” means the average daily Availability for the
immediately preceding Fiscal Quarter.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank of America” means Bank of America, N.A., including its Affiliates and
branches.
“Bank Product Document” means any agreement or instrument providing for Bank
Products.
“Bank Products” means any one or more of the following types of services or
facilities extended to Parent Borrower or any of its Subsidiaries by a Cash
Management Bank: (a) any treasury or other cash management services, including
(i) deposit account, (ii) automated clearing house (ACH) origination and other
funds transfer, (iii) depository (including cash vault and check deposit), (iv)
zero balance accounts and sweep, and other ACH Transactions, (v) return items
processing, (vi) controlled disbursement, (vii) positive pay, (viii) lockbox,
(ix) account reconciliation and information reporting, (x) payables outsourcing,
(xi) payroll processing, and (xii) daylight overdraft facilities and (b) card
services, including (i) credit card (including purchasing card and commercial
card), (ii) prepaid card, including payroll, stored value and gift cards, (iii)
merchant services processing, and (iv) debit card services.






7

--------------------------------------------------------------------------------





“Bank Products Obligations” means any debts, liabilities and obligations as
existing from time to time of Parent Borrower or any of its Subsidiaries arising
from or in connection with any Bank Products under any Bank Product Document.
“BA Rate” means with respect to each Interest Period for a BA Rate Advance, the
rate of interest per annum equal to the average rate applicable to Canadian
Dollar bankers’ acceptances having an identical or comparable term as the
proposed BA Rate Advance displayed and identified as such on the display
referred to as the “CDOR Page” (or any display substituted therefor) of Refinitv
Benchmark Services Limited as of approximately 10:00 a.m. Toronto time on such
day (or, if such day is not a Business Day, as of 10:00 a.m. Toronto time on the
immediately preceding Business Day); provided that if such rate does not appear
on the CDOR Page at such time on such date, the rate for such date will be the
annual discount rate (rounded upward to the nearest whole multiple of 1/100 of
1.0%) as of 10:00 a.m. Toronto time on such day at which a Canadian chartered
bank listed on Schedule 1 of the Bank Act (Canada) as selected by the Agent in
consultation with Parent Borrower is then offering to purchase Canadian Dollar
bankers’ acceptances accepted by it having such specified term (or a term as
closely as possible comparable to such specified term); provided that if the BA
Rate shall be less than 0.75%, such rate shall be deemed 0.75% for purposes of
this Agreement.
“BA Rate Advance” means an Advance which bears interest based on the BA Rate.
All BA Rate Advances shall be denominated in Canadian Dollars.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate for an Interest Period of one month
plus 1.00%; provided that if the Base Rate shall be less than 0.75%, such rate
shall be deemed 0.75% for purposes of this Agreement. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
“Base Rate Advance” means an Advance which bears interest based on the Base
Rate. All Base Rate Advances shall be denominated in Dollars.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BIA” means the Bankruptcy and Insolvency Act (Canada).
“Blocked Account” has the meaning provided in Section 7.01(i)(ii).






8

--------------------------------------------------------------------------------





“Blocked Account Agreement” means with respect to a DDA established by a Loan
Party, an agreement, in form and substance reasonably satisfactory to the Agent,
establishing control (as defined in the UCC or the PPSA if applicable) of such
account by the Agent and whereby the bank maintaining such account agrees, upon
the occurrence and during the continuance of a Cash Dominion Period, to comply
only with the instructions originated by the Agent without the further consent
of any Loan Party.
“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.
“Borrower” and “Borrowers” has the meaning set forth in the preamble to this
Agreement.
“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.
“Borrowing Base” means, at any time of calculation, an amount equal to:
(a)    the face amount of Eligible Credit Card Receivables multiplied by 90%;
plus
(b)    the Cost of Eligible Inventory (other than Eligible In-Transit
Inventory), multiplied by the product of 90% multiplied by the Appraised Value
of such Eligible Inventory; plus
(c)    the Cost of Eligible In-Transit Inventory, multiplied by the product of
90% multiplied by the Appraised Value of such Eligible In-Transit Inventory;
provided that the aggregate amount of Eligible In-Transit Inventory included in
the Borrowing Base pursuant to this clause (c) shall not exceed 20% of the gross
amount of Eligible Inventory and Eligible In-Transit Inventory otherwise
permitted to be included in the Borrowing Base; minus
(d)    the then applicable amount of all Reserves.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit I hereto (with such changes therein as may be required by the Agent to
reflect the components of and Reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible Officer of the Parent Borrower which shall include
appropriate exhibits, schedules, supporting documentation, and additional
reports as reasonably requested by the Agent.
“Branded Card Subsidiary” means any Subsidiary which holds no material assets
other than assets and rights subject to a Branded Credit Card Arrangement.






9

--------------------------------------------------------------------------------





“Branded Credit Card Arrangement” means any securitization, factoring,
accelerated monetization or other similar arrangement related solely to any
amounts which are or may become owing to a Branded Card Subsidiary pursuant to
or in connection with branded credit card(s), including payments from Synchrony
Financial, any replacement thereof, or any other processor or partner in any
branded credit card arrangement.
“Branded Credit Card Assets” means any of the following assets (or interests
therein) from time to time originated, acquired or otherwise owned by a Branded
Card Subsidiary or in which a Branded Card Subsidiary has any rights or
interests which are the subject of a Branded Credit Card Arrangement, in each
case, without regard to where such assets or interests are located: (1)
receivables, payment obligations, installment contracts, and similar rights,
whether currently existing or arising or estimated to arise in the future, and
whether in the form of accounts, chattel paper, general intangibles, instruments
or otherwise (including any drafts, bills of exchange or similar notes and
instruments), (2) royalty and other similar payments made related to the use of
trade names and other intellectual property, business support, training and
other services, including, without limitation, licensing fees, lease payments
and similar revenue streams and (3) intellectual property rights relating solely
to the generation of any of the foregoing types of assets.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the jurisdiction where the Agent’s Office with respect to Obligations
denominated in Dollars or Canadian Dollars is located and:
(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Advance denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Advance, or any
other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Advance, means any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market;
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Advance denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Advance, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Advance, means a day on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is open;
(c) if such day relates to any interest rate settings as to an Advance
denominated in Canadian Dollars, any fundings, disbursements, settlements and
payments in Canadian Dollars in respect of any such Advance, or any other
dealings in Canadian Dollars to be carried out pursuant to this Agreement in






10

--------------------------------------------------------------------------------





respect of any such Advance, means any such day on which dealings in deposits in
Canadian Dollars are conducted by and between banks in the Toronto, Ontario
interbank market for Canadian Dollars;
(d) if such day relates to any interest rate settings as to a Eurocurrency Rate
Advance denominated in a currency other than Dollars or Euro, means any such day
on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(e) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate
Advance denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Advance (other than
any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.
“Canadian Base Rate” means, for any day, the per annum rate of interest equal to
the highest of (a) the Federal Funds Rate for such day, plus 0.50%, (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America (acting through its Canada branch) in Toronto, Ontario as its
“base rate” for commercial loans made by it in Dollars, such rate being a
reference rate and not necessarily representing the lowest or best rate being
charged to any customer, or (c) the Eurocurrency Rate (determined for a Credit
Extension denominated in Dollars) for an Interest Period of one month, plus
1.00%; provided that if the Canadian Base Rate shall be less than 0.75%, such
rate shall be deemed 0.75% for purposes of this Agreement. Any change in such
rate announced by Bank of America (acting through its Canada branch) shall take
effect at the opening of business on the day specified in the public
announcement thereof.
“Canadian Base Rate Advance” means an Advance to a Canadian Borrower which bears
interest based on the Canadian Base Rate. All Canadian Base Rate Advances shall
be denominated in Dollars.
“Canadian Borrower” and “Canadian Borrowers” has the meaning specified in the
preamble to this Agreement.
“Canadian Collateral” means the Collateral owned by (or, in the event such
Collateral has been foreclosed upon, immediately prior to such foreclosure that
was owned by) a Canadian Loan Party.
“Canadian Defined Benefit Plan” means a Canadian Pension Plan which contains a
“defined benefit provision” as defined in subsection 147.1(1) of the Income Tax
Act (Canada).






11

--------------------------------------------------------------------------------





“Canadian Dollars,” and the sign “CND$” each means lawful money of Canada.
“Canadian Dominion Account” means a special concentration account established by
a Canadian Borrower at an Affiliate or branch of the Agent in Canada, over which
the Agent has exclusive control for withdrawal purposes pursuant to the terms
and provisions of this Agreement and the other Loan Documents.
“Canadian Guarantor” means each Guarantor that is incorporated or otherwise
organized under the laws of Canada or any province or territory thereof.
“Canadian Guaranty” means the guarantee of the Obligations of each Loan Party
hereunder by the Canadian Loan Parties in Article 3 hereunder or in a
supplemental guarantee in accordance with Section 7.01(n) of this Agreement.
“Canadian Loan Party” means each Canadian Borrower and each Canadian Guarantor.
“Canadian Pension Event” means (a) the whole or partial withdrawal of a Loan
Party from a Canadian Defined Benefit Plan during a plan year where any
additional funding obligations of the Loan Party would be triggered by such
withdrawal; (b) the filing of a notice of intent to terminate in whole or in
part a Canadian Defined Benefit Plan; (c) the treatment by a Governmental
Authority of a Canadian Defined Benefit Plan amendment as a termination or
partial termination; or (d) the appointment of a trustee by a Governmental
Authority to administer the termination, in whole or in part, of a Canadian
Defined Benefit Plan.
“Canadian Pension Plan” means a pension plan that is required to be registered
under applicable Canadian federal or provincial pension benefits standards
legislation, and that is sponsored or maintained by any Loan Party in respect of
its Canadian employees or former employees, but, for the avoidance of doubt,
does not include any statutory plans such as the Canada Pension Plan and the
Quebec Pension Plan.
“Canadian Prime Rate” means, for any day, the per annum rate of interest equal
to the highest of (a) the rate of interest in effect for such day or so
designated from time to time by Bank of America (acting through its Canada
branch) as its “prime rate” for commercial loans made by it in Canada in
Canadian Dollars, such rate being a reference rate and not necessarily
representing the lowest or best rate being charged to any customer; or (b) the
BA Rate for a 30-day interest period as determined on such day plus 1.00%;
provided that if the Canadian Prime Rate shall be less than 0.75%, such rate
shall be deemed 0.75% for purposes of this Agreement.. Any change in such rate
announced by Bank of America (acting through its Canada branch) shall take
effect at the opening of business on the day specified in the public
announcement thereof.
“Canadian Prime Rate Advance” means an Advance to a Canadian Borrower which
bears interest based on the Canadian Prime Rate. All Canadian Prime Rate
Advances shall be denominated in Canadian Dollars.






12

--------------------------------------------------------------------------------





“Canadian Priority Payables Reserve” means, as of any date of determination, an
Availability Reserve in such amount as the Agent may determine in its Permitted
Discretion to reflect amounts secured by any Liens in Canada, choate or
inchoate, which rank or are capable of ranking in priority to the Liens of the
Agent, including any such amounts due and not paid for wages, vacation pay,
severance pay, amounts due and not paid under any legislation relating to
workers’ compensation or to employment insurance, all amounts deducted or
withheld and not paid and remitted when due under the Income Tax Act (Canada),
all amounts collected but not remitted when due under the Excise Tax Act
(Canada) or otherwise on account of sales tax, goods and services tax, value
added tax, harmonized sales tax, excise tax, and any other tax payable pursuant
to the Excise Tax Act (Canada) or similar applicable provincial legislation,
government royalties, amounts currently or past due and not paid for realty,
municipal or similar taxes (to the extent impacting personal or movable
property), all amounts due and not contributed, remitted or paid to any Canadian
Pension Plans (including all unfunded wind up or solvency deficiency amounts),
as required by the PBA relating to Canadian Pension Plans, or under the Canada
Pension Plan or Quebec Pension Plan, and all amounts in respect of similar
statutory or other claims, in each case, that would have or would reasonably be
expected to have priority over or rank pari passu with any Liens of the Agent in
Canada now or in the future, other than amounts included in the Canadian Wage
Earner Protection Act Reserve.
“Canadian Security Agreements” means, collectively, that certain Canadian
Security Agreement, dated as of the Restatement Date, and that certain deed of
movable hypothec dated on or prior to the Restatement Date made by the Canadian
Loan Parties party thereto in favor of the Agent, acting as hypothecary
representative on behalf of itself and for the benefit of the other Secured
Parties, each as amended, restated, supplemented or otherwise modified from time
to time.
“Canadian Sublimit” means an amount equal to $200,000,000. The Canadian Sublimit
is part of, and not in addition to, the Revolving Credit Commitments.
“Canadian Wage Earner Protection Act Reserve” means, as of any date of
determination, an Availability Reserve in such amount as the Agent may determine
in its Permitted Discretion to reflect the amounts that may become due under the
Wage Earner Protection Program Act (Canada) or secured by Section 81.3 or
Section 81.4 of the BIA with respect to the employees of any Loan Party employed
in Canada which would give rise to a Lien with priority under applicable Law
over the Liens of the Agent.
“Capital Expenditures” means, for any period, the additions to property, plant
and equipment, capitalized investment and development costs, and other capital
expenditures (including capitalized software) of Parent Borrower and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of Parent Borrower for such period prepared in
accordance with GAAP.
“Capital Lease” of any Person means any lease of any property (whether real,
personal or mixed) by such Person as lessee, which lease should, in accordance
with






13

--------------------------------------------------------------------------------





GAAP, be required to be accounted for as a capital lease on the balance sheet of
such Person.
“Capital Lease Obligations” means the obligations of any Person to pay rent or
other amounts under a Capital Lease, the amount of which is required to be
capitalized on the balance sheet of such Person in accordance with GAAP (with
GAAP calculated, for purposes of this definition, as in effect on December 31,
2018); provided that, for the avoidance of doubt, obligations of Parent Borrower
or the Restricted Subsidiaries, or of a special purpose or other entity not
consolidated with Parent Borrower and the Restricted Subsidiaries that (a)
initially were not included on the consolidated balance sheet of Parent Borrower
as capital lease obligations and were subsequently characterized as capital
lease obligations or, in the case of such a special purpose or other entity
becoming consolidated with Parent Borrower and the Restricted Subsidiaries were
required to be characterized as capital lease obligations upon such
consolidation, in either case, due to a change in accounting treatment or
otherwise, or (b) were required to be characterized as capital lease obligations
but would not have been required to be treated as capital lease obligations on
December 31, 2018 had they existed at that time, shall for all purposes not be
treated as Capital Lease Obligations or Indebtedness.
“Capital Stock” means:
(1)    in the case of a corporation, corporate stock or shares;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3)    in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent, an Issuing Bank or the Swing Line Lender (as
applicable) and the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swing Line Advances, or obligations of Lenders to fund participations
in respect of either thereof (as the context may require), cash or deposit
account balances or, if the applicable Issuing Bank or Swing Line Lender
benefiting from such collateral shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Agent and (b) such Issuing Bank or the Swing Line Lender
(as applicable). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.






14

--------------------------------------------------------------------------------





“Cash Dominion Period” means (a) each period beginning on the date that
Availability shall have been less than the greater of (x) $175.0 million and (y)
10.0% of the Loan Cap, and ending on the date that Availability shall have
exceeded such levels, at all times, for a period of thirty (30) consecutive
days, or (b) upon the occurrence of any Event of Default, the period that such
Event of Default shall be continuing. The termination of a Cash Dominion Period
as provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Cash Dominion Period in the event that the conditions set forth in
this definition again arise.
“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or Canada or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States or Canada, as applicable, is pledged in support thereof) having
maturities of not more than twelve months from the date of acquisition, (b)
securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, province, commonwealth or territory of
the United States or Canada, or by any subdivision or taxing authority of any
such state, province, commonwealth or territory, the securities of which state,
province, commonwealth, territory, political subdivision or taxing authority (as
the case may be) are rated either (i) A or better by S&P or A2 or better by
Moody’s or (ii) SP1 or better by S&P or V-MIG 1 or better by Moody’s, (c) Dollar
or Canadian Dollar denominated time deposits and certificates of deposit of (i)
any Lender, (ii) any domestic commercial bank of recognized standing having
capital and surplus in excess of $500,000,000 or (iii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 270 days from
the date of acquisition, (d) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any United States or Canadian domestic
corporation rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or
the equivalent thereof) or better by Moody’s and maturing within six months of
the date of acquisition, (e) repurchase agreements entered into by any Person
with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States or Canada
in which such Person shall have a perfected first priority Lien (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations and (f) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940 which are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (e).
“Cash Management Bank” means any Person counterparty to a Bank Product Document
who is (x) Bank of America or any Affiliate or branch of Bank America or (y) any
other Lender or any Affiliate or branch of such Lender so long as, in the case
of this






15

--------------------------------------------------------------------------------





clause (y), Parent Borrower and the applicable Lender (or its Affiliate or
branch) shall have delivered notice thereof to the Agent.
“CCAA” means the Companies’ Creditors Arrangement Act (Canada).
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.), and any
regulations promulgated thereunder.
“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.
“Change in Law” has the meaning specified in Section 2.11.
“Change of Control” means the occurrence, after the date of this Agreement, of
(i) any Person or two or more Persons acting in concert acquiring beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Parent Borrower (or other securities
convertible into such securities) representing 50% or more of the combined
voting power of all securities of the Parent Borrower entitled to vote in the
election of directors; (ii) during any period of up to 24 consecutive months,
commencing before or after the date of this Agreement, individuals who at the
beginning of such 24-month period were directors of the Parent Borrower ceasing
for any reason to constitute a majority of the Board of Directors of the Parent
Borrower unless the Persons replacing such individuals were nominated or
approved by the Board of Directors of the Parent Borrower; provided, that, the
Person or group of Persons referred to in clause (i) of this definition of
Change of Control shall not include any Person listed on Schedule 1.01B or any
group of Persons in which one or more of the Persons listed on Schedule 1.01B
are members ;or (iii) a “Change of Control” (as defined in any Senior Notes
Indenture) shall have occurred under any Senior Notes Indenture.
“Charges” means all federal, state, provincial, county, city, municipal, local,
foreign or other governmental taxes (including taxes owed to the PBGC at the
time due and payable), levies, assessments, duties, charges, claims or
encumbrances owed by any Loan Party and upon or relating to (a) the Obligations,
(b) the Collateral, (c) the employees, payroll, income, capital or gross
receipts of any Loan Party, (d) any Loan Party’s ownership or use of any
properties or other assets, or (e) any other aspect of any Loan Party’s
business.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party in or upon which a Lien is granted
by such Person in favor of the Agent under any of the Collateral Documents.






16

--------------------------------------------------------------------------------





“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, and (b) any landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Agent’s Lien on the
Collateral, (ii) releases or subordinates such Person’s Liens on the Collateral
held by such Person or located on such Real Estate, (iii) provides the Agent
with access to the Collateral held by such bailee or other Person or located in
or on such Real Estate, (iv) as to any landlord, provides the Agent with a
reasonable time to remove and/or sell and dispose of the Collateral from such
Real Estate, and (v) makes such other agreements with the Agent as the Agent may
reasonably require related to the use and access of the Collateral.
“Collateral Documents” means the U.S. Security Agreement, the Canadian Security
Agreements, the Intellectual Property Security Agreements and all similar
agreements entered into guarantying payment of, or granting a Lien upon property
as security for payment of, the Obligations.
“Commitment” means a Revolving Credit Commitment.
“Commitment Percentage” means, with respect to any Lender at any time, the
percentage of the Revolving Credit Facility represented by such Lender’s
Revolving Credit Commitment at such time. If the Revolving Credit Commitment of
each Lender to make Advances and the obligation of the Issuing Banks to make L/C
Credit Extensions have been terminated pursuant to Section 8.01 or if the
Revolving Credit Commitments have expired, then the Commitment Percentage of
each Lender in respect of the Revolving Credit Facility shall be determined
based on the Commitment Percentage of such Lender in respect of the Revolving
Credit Facility most recently in effect, giving effect to any subsequent
assignments.
“Committed Advance Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Advances from one Type to the other, or (c) a continuation
of Eurocurrency Rate Advances, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A-1 or such other form as
may be approved by the Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Agent), appropriately
completed and signed by a Responsible Officer of the applicable Borrower.
“Committed Borrowing” means a borrowing consisting of simultaneous Revolving
Credit Advances of the same Type, in the same currency and, in the case of
Eurocurrency Rate Advances, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.
“Compliance Period” has the meaning specified in Section 7.03(b).
“Concentration Account” has the meaning specified in Section 7.01(i).






17

--------------------------------------------------------------------------------





“Confidential Information” means certain non-public, confidential or proprietary
information and material disclosed, from time to time, either orally, in
writing, electronically or in some other form by the Parent Borrower in
connection with the Loan Documents. Confidential Information shall include, but
not be limited to non-public, confidential or proprietary information, trade
secrets, know-how, inventions, techniques, processes, algorithms, software
programs, documentation, screens, icons, schematics, software programs, source
documents and other MIS related information; contracts, customer lists,
financial information, financial forecasts, sales and marketing plans and
information and business plans, products and product designs; textile
projections and results; ideas, designs and artwork for all types of marketing,
advertising, public relations and commerce (including ideas, designs and artwork
related to the World Wide Web and any Web Site of the Parent Borrower or any
Subsidiary); textile designs; advertising, strategies, plans and results;
sourcing information; vendor lists, potential product labeling and marking
ideas; all materials including, without limitation, documents, drawings,
samples, sketches, designs, and any other information concerning, color palette
and color standards furnished to a Recipient by the Parent Borrower or any
Subsidiary; customer base(s); and other non-public information relating to the
Parent Borrower’s or any Subsidiary’s business.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise taxes or
branch profits taxes.
“Consolidated” and any derivative thereof each means, with reference to the
accounts or financial reports of any Person, the consolidated accounts or
financial reports of such Person and each Subsidiary of such Person determined
in accordance with GAAP, including principles of consolidation, consistent with
those applied in the preparation of the Consolidated financial statements of the
Parent Borrower referred to in Section 6.01(f).
“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of intangible assets and deferred financing
fees and amortization of unrecognized prior service costs and actuarial gains
and losses related to pensions and other post-employment benefits, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.
“Consolidated EBITDA” means, as of any date of determination, the EBITDA of
Parent Borrower and its Restricted Subsidiaries for the most recently ended four
full fiscal quarters for which internal financial statements are available, on a
consolidated basis, calculated on a pro forma basis consistent with the
calculations made under the definition of Consolidated Secured Net Leverage
Ratio or Pro Forma Compliance, as applicable.






18

--------------------------------------------------------------------------------





“Consolidated Funded Debt” means, as of any date of determination, all
indebtedness (including Capital Lease Obligations but excluding all accounts
payable incurred in the ordinary course of business) of the Parent Borrower and
its Subsidiaries on a Consolidated basis that would (or would be required to)
appear as liabilities for long-term Debt, short-term Debt, current maturities of
Debt, and other similar interest-bearing obligations on a Consolidated balance
sheet of the Parent Borrower and its Subsidiaries in accordance with GAAP.
“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:
(1)    consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted in
computing Consolidated Net Income (including the interest component of Capital
Lease Obligations and net payments and receipts (if any) pursuant to interest
rate Hedging Obligations, amortization of deferred financing fees and original
issue discount, debt issuance costs, commissions, fees and expenses, expensing
of any bridge, commitment or other financing fees and non-cash interest expense
attributable to movement in mark to market valuation of Hedging Obligations or
other derivatives (in each case permitted hereunder) under GAAP); plus
(2)    consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; plus
(3)    commissions, discounts, yield and other fees and charges Incurred in
connection with any securitization financing which are payable to Persons other
than Parent Borrower and the Restricted Subsidiaries; minus
(4)    interest income for such period.
For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by Parent Borrower to
be the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.
“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis; provided, however, that:
(1)    any net after-tax extraordinary, nonrecurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses or charges shall be
excluded;
(2)    any severance expenses, relocation expenses, restructuring expenses,
curtailments or modifications to pension and post-retirement employee benefit
plans, excess pension charges, any expenses related to any reconstruction,
decommissioning, recommissioning or reconfiguration of fixed assets for
alternate uses and fees, expenses or charges relating to facilities closing
costs, acquisition integration costs, facilities






19

--------------------------------------------------------------------------------





opening costs, project start-up costs, business optimization costs, signing,
retention or completion bonuses, expenses, commissions or charges related to any
issuance, redemption, repurchase, retirement or acquisition of Equity Interests,
Investment, acquisition, disposition, recapitalization or issuance, repayment,
refinancing, amendment or modification of Indebtedness (in each case, whether or
not successful), and any fees, expenses or charges related to the Transactions
or the Senior Notes, in each case, shall be excluded; provided that the
aggregate amount excluded from Consolidated Net Income pursuant to this clause
(2), together with the aggregate amount added back to EBITDA pursuant to clause
(6) of the definition thereof, shall not exceed 15% of EBITDA in any Test
Period;
(3)    effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such Person and such Subsidiaries and including,
without limitation, the effects of adjustments to (A) Capital Lease Obligations
or (B) any other deferrals of income) in amounts required or permitted by GAAP,
resulting from the application of purchase accounting or the amortization or
write-off of any amounts thereof, net of taxes, shall be excluded;
(4)    the Net Income for such period shall not include the cumulative effect of
a change in accounting principles during such period;
(5)    any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations or fixed assets and any net after-tax gains or
losses on disposal of disposed, abandoned, transferred, closed or discontinued
operations or fixed assets shall be excluded; provided that notwithstanding any
classification of any Person, business, assets or operations as discontinued
operations because a definitive agreement for the sale, transfer or other
disposition in respect thereof has been entered into, such Person shall not
exclude any such net after-tax income or loss or any such net after-tax gains or
losses attributable thereto until such sale, transfer or other disposition has
been consummated;
(6)    any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
management of Parent Borrower) shall be excluded; provided, that notwithstanding
any classification of any Person, business, assets or operations as discontinued
operations because a definitive agreement for the sale, transfer or other
disposition in respect thereof has been entered into, Parent Borrower shall not
exclude any such net after-tax income or loss or any such net after-tax gains or
losses attributable thereto until such sale, transfer or other disposition has
been consummated;
(7)    any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness,
Hedging Obligations or other derivative instruments shall be excluded;






20

--------------------------------------------------------------------------------





(8)    (a) the Net Income for such period of any Person that is not a Subsidiary
of such Person, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be included only to the extent of the
amount of dividends or distributions or other payments paid in cash (or to the
extent converted into cash) to the referent Person or a Restricted Subsidiary
thereof in respect of such period and (b) the Net Income for such period shall
include any dividend, distribution or other payment in cash (or to the extent
converted into cash) received by the referent Person or a Subsidiary thereof
(other than an Unrestricted Subsidiary of such referent Person) from any Person
in excess of, but without duplication of, the amounts included in subclause (a);
(9)    [Reserved];
(10)    an amount equal to the amount of Tax Distributions actually made to any
parent or equity holder of such Person in respect of such period in accordance
with Section 7.02(b)(ii)(11) shall be included as though such amounts had been
paid as income taxes directly by such Person for such period;
(11)    any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles and other fair value adjustments
arising pursuant to GAAP shall be excluded;
(12)    any non-cash expense realized or resulting from management equity plans,
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded;
(13)    any (a) non-cash compensation charges, (b) costs and expenses related to
employment of terminated employees, or (c) costs or expenses realized in
connection with or resulting from stock appreciation or similar rights, stock
options or other rights existing on the Restatement Date of officers, directors
and employees, in each case of such Person or any Restricted Subsidiary, shall
be excluded;
(14)    accruals and reserves that are established or adjusted within 12 months
after the Restatement Date and that are so required to be established or
adjusted in accordance with GAAP or as a result of adoption or modification of
accounting policies shall be excluded;
(15)    non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded;
(16)    any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from hedging
transactions for currency exchange risk, shall be excluded;






21

--------------------------------------------------------------------------------





(17)    (a) to the extent covered by insurance and actually reimbursed, or, so
long as such Person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded and (b) amounts in
respect of which such Person has determined that there exists reasonable
evidence that such amounts will in fact be reimbursed by insurance in respect of
lost revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount, to the extent included in Net Income in a future
period); and
(18)    non-cash charges for deferred tax asset valuation allowances shall be
excluded.
“Consolidated Non-Cash Charges” means, with respect to any Person for any
period, the non-cash expenses (other than Consolidated Depreciation and
Amortization Expense) of such Person and its Restricted Subsidiaries reducing
Consolidated Net Income of such Person for such period on a consolidated basis
and otherwise determined in accordance with GAAP; provided that if any such
non-cash expenses represent an accrual or reserve for potential cash items in
any future period, the cash payment in respect thereof in such future period
shall be subtracted from EBITDA in such future period to the extent paid, but
excluding from this proviso, for the avoidance of doubt, amortization of a
prepaid cash item that was paid in a prior period.
“Consolidated Secured Net Leverage Calculation Date” has the meaning specified
in the definition of “Consolidated Secured Net Leverage Ratio.”
“Consolidated Secured Net Leverage Ratio” means, with respect to any Person, at
any date, the ratio of (i) Secured Indebtedness of such Person and its
Restricted Subsidiaries as of such date of calculation (determined on a
consolidated basis in accordance with GAAP) which includes only (A) the
Obligations, (B) the Senior Notes or (C) other Indebtedness secured on a pari
passu basis with the Senior Notes, less the amount of cash and Cash Equivalents
in excess of any Restricted Cash that would be stated on the balance sheet of
such Person and its Restricted Subsidiaries and held by such Person and its
Restricted Subsidiaries as of such date of determination to (ii) EBITDA of such
Person for the four full fiscal quarters for which internal financial statements
are available immediately preceding such date on which such additional
Indebtedness is Incurred.
In the event that Parent Borrower or any Restricted Subsidiary Incurs, repays,
repurchases or redeems any Indebtedness or issues, repurchases or redeems
Disqualified Capital Stock or Preferred Stock subsequent to the commencement of
the period for which the Consolidated Secured Net Leverage Ratio is being
calculated but prior to the event for which the calculation of the Consolidated
Secured Net Leverage Ratio is made






22

--------------------------------------------------------------------------------





(the “Consolidated Secured Net Leverage Calculation Date”), then the
Consolidated Secured Net Leverage Ratio shall be calculated giving pro forma
effect to such Incurrence, repayment, repurchase or redemption of Indebtedness,
or such issuance, repurchase or redemption of Disqualified Capital Stock or
Preferred Stock as if the same had occurred at the beginning of the applicable
four-quarter period; provided that, for purposes of clause 6(B) of the
definition of “Permitted Lien”, Parent Borrower may elect pursuant to an
Officer’s Certificate delivered to Agent to treat all or any portion of the
commitment under any Indebtedness as being Incurred at the time of delivery of
such Officer’s Certificate, in which case any subsequent Incurrence of
Indebtedness under such commitment shall not be deemed, for purposes of this
calculation, to be an Incurrence at such subsequent time, and to the extent
Parent Borrower elects pursuant to such an Officer’s Certificate delivered to
Agent to treat all or any portion of the commitment under any Indebtedness as
being Incurred at the time of delivery of such Officer’s Certificate, solely for
purposes of clause 6(B) of the definition of “Permitted Lien”, Parent Borrower
shall deem all or such portion of such commitment as having been Incurred and to
be outstanding for purposes of calculating the Consolidated Secured Net Leverage
Ratio for any period in which Parent Borrower makes any such election and for
any subsequent period until such commitments are no longer outstanding or until
Parent Borrower elects to withdraw such election.
For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business, that Parent Borrower or any
Restricted Subsidiary has made during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the Consolidated Secured Net Leverage Calculation Date (each, for purposes of
this definition, a “pro forma event”) shall be calculated on a pro forma basis
assuming that all such Investments, acquisitions, dispositions, mergers,
amalgamations, consolidations or discontinued operations (and the change of any
associated fixed charge obligations and the change in EBITDA resulting
therefrom) had occurred on the first day of the four-quarter reference period;
provided that, notwithstanding any classification of any Person, business,
assets or operations as discontinued operations because a definitive agreement
for the sale, transfer or other disposition in respect thereof has been entered
into, Parent Borrower shall not make such computations on a pro forma basis for
any such classification for any period until such sale, transfer or other
disposition has been consummated. If since the beginning of such period any
Person that subsequently became a Restricted Subsidiary or was merged with or
into Parent Borrower or any Restricted Subsidiary since the beginning of such
period shall have consummated any pro forma event that would have required
adjustment pursuant to this definition, then the Consolidated Secured Net
Leverage Ratio shall be calculated giving pro forma effect thereto for such
period as if such pro forma event had occurred at the beginning of the
applicable four-quarter period. If since the beginning of such period any
Restricted Subsidiary is designated an Unrestricted Subsidiary or any
Unrestricted Subsidiary is designated a Restricted Subsidiary, then the
Consolidated Secured Net Leverage Ratio shall be calculated giving pro forma
effect thereto for such






23

--------------------------------------------------------------------------------





period as if such designation had occurred at the beginning of the applicable
four-quarter period.
For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of Parent Borrower.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Consolidated Secured Net Leverage Calculation Date had
been the applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness if such Hedging Obligation has a
remaining term in excess of 12 months). Interest on a Capital Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by a
responsible financial or accounting officer of Parent Borrower to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP. For
purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as Parent Borrower may designate.
For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.
“Consolidated Taxes” means, with respect to any Person for any period, the
provision for taxes based on income, profits or capital, including, without
limitation, state franchise and similar taxes, foreign withholding taxes
(including penalties and interest related to such taxes or arising from tax
examinations) and any Tax Distributions taken into account in calculating
Consolidated Net Income.
“Consolidated Total Indebtedness” means, as of any date of determination, an
amount equal to the sum (without duplication) of (1) the aggregate principal
amount of all outstanding Indebtedness of Parent Borrower and the Restricted
Subsidiaries (excluding any undrawn letters of credit) consisting of bankers’
acceptances and Indebtedness for borrowed money, plus (2) the aggregate amount
of all outstanding Disqualified Capital Stock of Parent Borrower and the
Restricted Subsidiaries and all Preferred Stock of Restricted Subsidiaries, with
the amount of such Disqualified Capital Stock and Preferred Stock equal to the
greater of their respective voluntary or involuntary liquidation preferences, in
each case determined on a consolidated basis in accordance with GAAP.






24

--------------------------------------------------------------------------------





“Constitutive Documents” means, with respect to any Person, the certificate of
incorporation or registration (including, if applicable, certificate of change
of name), articles of incorporation or association, memorandum of association,
charter, bylaws, certificate of limited partnership, partnership agreement,
trust agreement, joint venture agreement, certificate of formation, articles of
organization, limited liability company operating or members agreement, joint
venture agreement or one or more similar agreements, instruments or documents
constituting the organization or formation of such Person.
“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:
(1)    to purchase any such primary obligation or any property constituting
direct or indirect security therefor,
(2)    to advance or supply funds:
(a)    for the purchase or payment of any such primary obligation; or
(b)    to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or
(3)    to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.
“Contract Rate Loan” means any Advance bearing interest at the Eurocurrency Rate
or the BA Rate.
“Contractual Obligations” means, with respect to any Person, any security issued
by such Person or any document or undertaking (other than a Loan Document) to
which such Person is a party or by which it or any of its property is bound or
to which any of its property is subject.
“Convert,” “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.02 or 2.09.
“Copyrights” has the meaning specified in the applicable Security Agreements.
“Cost” means the lower of cost or market value of Inventory, based upon the Loan
Parties’ accounting practices, known to the Agent, which practices are in effect
on the Restatement Date, with such changes as permitted by GAAP, as such
calculated cost is determined from invoices received by the Loan Parties, the
Loan Parties’ purchase journals or the Loan Parties’ stock ledger.






25

--------------------------------------------------------------------------------





“Covenant Conversion Date” shall have the meaning specified in Section 7.03(a).
“Covenant Trigger” shall have the meaning specified in Section 7.03(b).
“Covenant Trigger Date” shall have the meaning specified in Section 7.03(b).
“Credit Card Issuer” means any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte
Blanche, Synchrony Bank and other issuers approved by the Agent (such approval
not to be unreasonably withheld).
“Credit Card Notifications” means, collectively, the notices to Credit Card
Issuers or Credit Card Processors who are parties to Credit Card Agreements,
which Credit Card Notifications shall require the ACH or wire transfer no less
frequently than each Business Day (and whether or not there are then any
outstanding Obligations) of all payments due from Credit Card Processors to (i)
a Dominion Account, or (ii) any other Blocked Account in the United States (or
in the case of Canadian Loan Parties, Canada).
“Credit Card Processor” means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
any Loan Party’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.
“Credit Card Receivables” means each “payment intangible” (as defined in the UCC
or, as applicable, each “intangible” as defined in the PPSA under which the
account debtor’s principal obligation is a monetary obligation) together with
all income, payments and proceeds thereof, owed by a Credit Card Issuer, Credit
Card Processor or applicable e-commerce service provider or electronic payment
services provider to a Loan Party resulting from charges by a customer of a Loan
Party (i) on credit or debit cards issued by such Credit Card Issuer or (ii)
from PayPal, Inc., Stripe, Square or any other e-commerce service provider or
electronic payment services provider as the Agent shall reasonably approve from
time to time, in each case, in connection with the sale of goods by a Loan
Party, or services performed by a Loan Party, in each case, in the ordinary
course of its business.
“Credit Extension” means each of the following: (a) an Advance made or to be
made to any Borrower; and (b) with respect to any Letter of Credit, any
issuance, extension of the expiry date, or increase in the amount thereof, for
the account of any Borrower.
“Customer Credit Liabilities” means at any time, an amount not to exceed 50% of
the aggregate remaining value at such time, taking into account Parent
Borrower’s historical realization rates, of (a) outstanding gift certificates
and gift cards of the Loan






26

--------------------------------------------------------------------------------





Parties entitling the holder thereof to use all or a portion of the certificate
or gift card to pay all or a portion of the purchase price for any Inventory,
(b) outstanding merchandise credits of the Loan Parties, and (c) liabilities in
connection with frequent shopping programs of the Loan Parties.
“Customer Deposits” means at any time, the aggregate amount at such time of (a)
deposits made by customers with respect to the purchase of goods or the
performance of services and (b) layaway obligations of the Loan Parties.
“Customs Broker Agreement” means an agreement in form and substance reasonably
satisfactory to the Agent among a Loan Party, a customs broker, freight
forwarder, consolidator or carrier, and the Agent, in which the customs broker,
freight forwarder, consolidator or carrier acknowledges that it has control over
and holds the documents evidencing ownership of the subject Inventory for the
benefit of the Agent and agrees to hold and dispose of the subject Inventory
solely as directed by the Agent.
“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, the BIA,
the CCAA, the Winding-up and Restructuring Act (Canada) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States, Canada or other applicable
jurisdictions from time to time as now and hereafter in effect and affecting the
rights of creditors generally including, without limitation, any law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it.
“Default” means an event which would constitute an Event of Default but for the
requirement that notice be given or time elapse, or both.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate, the Canadian Base
Rate or the Canadian Prime Rate, as applicable plus (ii) 2.0% per annum plus, in
the case of Obligations consisting of Index Rate Loans, the Applicable Margin
for Index Rate Loans; provided, however, that with respect to a Contract Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin for Contract Rate Loans) otherwise applicable
to such Advance plus 2.0% per annum, and (b) when used with respect to Letter of
Credit Fees, a rate equal to the Applicable Standby Letter of Credit Fee plus
2.0% per annum.
“Defaulting Lender” means, subject to Section 2.14(b), any Lender that, as
determined by the Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Advances or participations in
respect of Letters of






27

--------------------------------------------------------------------------------





Credit or Swing Line Advances, within three Business Days of the date required
to be funded by it hereunder, unless such Lender notifies the Agent in writing
that such failure is the result of such Lender's determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Parent Borrower or the Agent in
writing that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, unless
such writing or public statement states that such position is based on such
Lender's determination that a condition precedent to funding (which condition
precedent, together with the applicable default, if any, shall be specifically
identified in such writing or public statement) cannot be satisfied, (c) has
failed, within three Business Days after request by the Agent, to confirm in
writing in a manner satisfactory to the Agent that it will comply with its
funding obligations, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation of
the Agent or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a Bail-In Action or a proceeding under any Debtor Relief
Law, (ii) had a receiver, interim receiver, monitor, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States and Canada or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such governmental authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.
“Designated Non-cash Consideration” means the Fair Market Value (as determined
in good faith by Parent Borrower) of non-cash consideration received by Parent
Borrower or a Restricted Subsidiary in connection with a Disposition that is so
designated as Designated Non-cash Consideration pursuant to an Officer’s
Certificate, setting forth such valuation, less the amount of Cash Equivalents
received in connection with a subsequent sale of such Designated Non-cash
Consideration.
“Designated Preferred Stock” means Preferred Stock of Parent Borrower or any
direct or indirect parent of Parent Borrower (other than Disqualified Capital
Stock), that is issued for cash (other than to Parent Borrower or any of its
Subsidiaries or an employee stock ownership plan or trust established by Parent
Borrower or any of its Subsidiaries) and is so designated as Designated
Preferred Stock, pursuant to an Officer’s Certificate, on the issuance date
thereof.
“Disposition” means with respect to any property, any sale, lease, license, sale
and leaseback, assignment, conveyance, transfer or other disposition thereof
(including by






28

--------------------------------------------------------------------------------





means of a “plan of division” under the Delaware Limited Liability Company Act
or any comparable transaction under any similar law). The terms “Dispose” and
“Disposed of” shall have correlative meanings.
“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person which, by its terms (or by the terms of any security into
which it is convertible or for which it is redeemable or exchangeable), or upon
the happening of any event:
(1)    matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than as a result of a change of control or asset
sale),
(2)    is convertible or exchangeable for Indebtedness or Disqualified Capital
Stock of such Person or any of its Restricted Subsidiaries, or
(3)    is redeemable at the option of the holder thereof, in whole or in part
(other than solely as a result of a change of control or asset sale), in each
case prior to 91 days after the Termination Date; provided, however, that only
the portion of Capital Stock which so matures or is mandatorily redeemable, is
so convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Capital Stock;
provided, further, however, that if such Capital Stock is issued to any employee
or to any plan for the benefit of employees of Parent Borrower or its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased by such Person in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability; provided, further, that any class of Capital Stock of such Person
that by its terms authorizes such Person to satisfy its obligations thereunder
by delivery of Capital Stock that is not Disqualified Capital Stock shall not be
deemed to be Disqualified Capital Stock.
“Documents” means all “documents,” as such term is defined in the UCC or
“documents of title” as such term is defined in the PPSA, as applicable, now
owned or hereafter acquired by any Loan Party, wherever located.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Agent or the applicable Issuing Bank, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“Dollars,” “dollars” and the sign “$” each means lawful money of the United
States.
“Domestic Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of the Parent Borrower that is incorporated or organized under the
laws of any state of the United States of America or the District of Columbia.






29

--------------------------------------------------------------------------------





“Dominion Account” means the U.S. Dominion Account and the Canadian Dominion
Account.
“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person and its Restricted Subsidiaries for such period plus,
without duplication, to the extent the same was deducted in calculating
Consolidated Net Income:
(1)    Consolidated Taxes; plus
(2)    EBITDA Fixed Charges and costs of surety bonds in connection with
financing activities; plus
(3)    Consolidated Depreciation and Amortization Expense; plus
(4)    Consolidated Non-Cash Charges; plus
(5)    any expenses or charges (other than Consolidated Depreciation and
Amortization Expense) related to any issuance of Equity Interests, Investment,
acquisition, disposition, recapitalization or the incurrence, modification or
repayment of Indebtedness permitted to be incurred by this Agreement (including
a refinancing thereof) (whether or not successful), including (i) such fees,
expenses or charges related to the Transactions and (ii) any amendment or other
modification of the Senior Notes or other Indebtedness; plus
(6)    business optimization expenses and other restructuring charges, reserves
or expenses (which, for the avoidance of doubt, shall include, without
limitation, the effect of facility closures, facility consolidations, retention,
severance, systems establishment costs, contract termination costs, future lease
commitments and excess pension charges); provided that the aggregate amount
added back to EBITDA pursuant to this clause (6), together with the aggregate
amount excluded from Consolidated Net Income pursuant to clause (2) of the
definition thereof, shall not exceed 15% of EBITDA in any Test Period; plus
(7)    [Reserved]; plus
(8)    any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of Parent
Borrower or any Loan Party or net cash proceeds of an issuance of Equity
Interests of Parent Borrower (other than Disqualified Capital Stock) solely to
the extent that such net cash proceeds are excluded from the calculation of
Excluded Contributions; plus
(9)    [Reserved]; and
less, without duplication, to the extent the same increased Consolidated Net
Income,






30

--------------------------------------------------------------------------------





(10)    non-cash items increasing Consolidated Net Income for such period
(excluding the recognition of deferred revenue or any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges that
reduced EBITDA in any prior period and any items for which cash was received in
a prior period).
“EBITDA Fixed Charges” means, with respect to any Person for any period, the
sum, without duplication, of: (1) Consolidated Interest Expense (excluding
amortization or write-off of deferred financing costs) of such Person for such
period, and (2) all cash dividend payments (excluding items eliminated in
consolidation) on any series of Preferred Stock or Disqualified Capital Stock of
such Person and its Restricted Subsidiaries.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate or branch of a Lender;
(c) an Approved Fund; and (d) any other financial institution, finance company,
institutional lender or Funds approved by (i) the Agent, (ii) in the case of any
assignment of a Revolving Credit Commitment, the Issuing Banks and the Swing
Line Lender, and (iii) unless an Event of Default has occurred and is
continuing, the Parent Borrower (each such approval in clauses (i) and (ii) not
to be unreasonably withheld or delayed). No Loan Party or any Affiliate thereof
shall be an Eligible Assignee with respect to any Revolving Credit Advance or
any Revolving Credit Commitment.
“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: (i) has been earned by performance and represents the bona fide
amounts due to a Loan Party from a Credit Card Issuer or Credit Card Processor,
and in each case originated in the ordinary course of business of such Loan
Party, and (ii) is not ineligible for inclusion in the calculation of the
Borrowing Base pursuant to any of clauses (a) through (i) below.






31

--------------------------------------------------------------------------------





Without limiting the foregoing, to qualify as an Eligible Credit Card
Receivable, such Credit Card Receivable shall indicate no Person other than a
Loan Party as payee or remittance party. In determining the amount to be so
included, the face amount of a Credit Card Receivable shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Loan Party is obligated to rebate to a
customer, a Credit Card Issuer or Credit Card Processor pursuant to the terms of
any agreement or understanding (written or oral)) and (ii) the aggregate amount
of all cash received in respect of such Credit Card Receivable but not yet
applied by the Loan Parties to reduce the amount of such Credit Card Receivable.
Any Credit Card Receivable included within any of the following categories shall
not constitute an Eligible Credit Card Receivable:
(a)    Credit Card Receivables which do not constitute an “Account” or a
“payment intangible” (as defined in the UCC) or, as applicable, an “intangible”
as defined in the PPSA under which the account debtor’s principal obligation is
a monetary obligation;
(b)    Credit Card Receivables that have been outstanding for more than five (5)
Business Days from the date of sale;
(c)    Credit Card Receivables (i) that are not subject to a perfected first
priority security interest in favor of the Agent (other than Permitted
Encumbrances arising by operation of Law), or (ii) with respect to which a Loan
Party does not have good, valid and marketable title;
(d)    Credit Card Receivables which are disputed, or with respect to which a
claim, counterclaim, offset or chargeback has been asserted (to the extent of
such dispute, claim, counterclaim, offset or chargeback);
(e)    Credit Card Receivables as to which the Credit Card Processor has the
right under certain circumstances to require a Loan Party to repurchase the
Credit Card Receivables from such Credit Card Processor;
(f)    Credit Card Receivables due from a Credit Card Issuer or Credit Card
Processor which is the subject of any bankruptcy or insolvency proceedings;
(g)    Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer with respect thereto;
(h)    Credit Card Receivables which do not conform to all representations and
warranties in the Loan Documents relating to Credit Card Receivables; or
(i)    Credit Card Receivables which the Agent determines in its Permitted
Discretion after consultation with Borrower to be uncertain of collection.






32

--------------------------------------------------------------------------------





“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:
(a)    (i) which has been shipped from a location outside the U.S. and Canada
for receipt by a Loan Party, but which has not yet been delivered to such Loan
Party, which In-Transit Inventory has been in transit for less than sixty (60)
days from the date of determination, or (ii) which has been received at a
distribution center of a Loan Party in the U.S. or Canada from the applicable
carrier but which has not been entered into such Loan Party’s inventory stock
ledger (i.e., “on the dock” or “on the yard”);
(b)    for which the purchase order is in the name of a Loan Party and title and
risk of loss has passed to such Loan Party;
(c)    for which either (A) (i) within 60 days (or such later date agreed by the
Agent) of the Agent’s request following the occurrence of an In-Transit
Documentation Event, an Acceptable Document of Title has been issued, and (ii)
if requested by the Agent in its Permitted Discretion and subject to Section
7.01(p), in each case as to which the Agent has control over, or possession as
required by the PPSA, as applicable, of, the documents of title which evidence
ownership of the subject Inventory (such as by the delivery of a Customs Broker
Agreement) or (B) to the extent the steps required in (A) have not been taken,
the Agent has, in its Permitted Discretion, imposed Reserves in respect thereof;
(d)    which is insured to the reasonable satisfaction of the Agent consistent
with industry norms (including, without limitation, marine cargo insurance);
(e)    for which payment of the purchase price has been made by such Loan Party
or the purchase price is supported by a Commercial Letter of Credit;
(f)    which otherwise would constitute Eligible Inventory;
(g)    which is sold by a vendor that the Agent has determined, in its Permitted
Discretion, has a right to reclaim, divert shipment of, repossess, stop
delivery, claim any reservation or title or otherwise assert rights against the
Inventory, unless the Agent has imposed Reserves in respect thereof in its
Permitted Discretion; and
(h)    which meet such other eligibility criteria as the Agent may establish in
its Permitted Discretion after consultation with Borrower and after conducting
its due diligence with respect to such In-Transit Inventory;
provided that the Agent may, in its Permitted Discretion, exclude any particular
In-Transit Inventory from the definition of “Eligible In-Transit Inventory” in
the event the Agent determines in its Permitted Discretion that such In-Transit
Inventory is subject to any Person’s right of reclamation, repudiation, stoppage
in transit or any event has occurred or is reasonably anticipated by the Agent
to arise which may otherwise adversely impact the ability of the Agent to
realize upon such Inventory.






33

--------------------------------------------------------------------------------





“Eligible Inventory” means, as of the date of determination thereof, (i)
Eligible In-Transit Inventory and (ii) items of Inventory of a Loan Party that
are finished goods, merchantable and readily saleable to the public in the
ordinary course of the a Loan Party’s business, in each case that, except as
otherwise agreed by the Agent, (A) complies with each of the representations and
warranties respecting Inventory made by the Loan Parties in the Loan Documents,
and (B) is not excluded as ineligible by virtue of one or more of the criteria
set forth below. The following items of Inventory shall not be included in
Eligible Inventory:
(a)    Inventory that is not solely owned by a Loan Party or a Loan Party does
not have good and valid title thereto;
(b)    Inventory that is leased by or is on consignment to a Loan Party or which
is consigned by a Loan Party to a Person which is not a Loan Party;
(c)    Inventory (other than In-Transit Inventory) that is not located in the
United States of America or Canada (excluding territories or possessions of
either of them);
(d)    Inventory (other than In-Transit Inventory) that is not located at a
location that is owned or leased by a Loan Party, except (i) Inventory in
transit between such owned or leased locations or locations which meet the
criteria set forth in clause (ii) below or located at a warehouse, distribution
center, internet fulfillment company or other similar location with respect to
which the Agent has obtained a Collateral Access Agreement or, if determined to
be necessary by the Agent in its Permitted Discretion, established an
Availability Reserve (without duplication of any Availability Reserves
calculated in determining the Borrowing Base, pursuant to subsection (d) of the
definition thereof) in an aggregate amount not to exceed, prior to a Cash
Dominion Period, the sum of two (2) months’ rent, taxes and fees reasonably
estimated for such location (it being understood that the Agent shall have no
obligation to impose any such Reserve, even to the extent that no Collateral
Access Agreement exists as to the applicable location), or (ii) to the extent
that the Loan Parties have furnished the Agent with (A) any UCC or PPSA
financing statements or other documents that the Agent may determine to be
necessary to perfect its security interest in such Inventory at such location,
and (B) a Collateral Access Agreement executed by the Person owning any such
location on terms reasonably acceptable to the Agent or, if determined to be
necessary by the Agent in its Permitted Discretion, established an Availability
Reserve (without duplication of any Availability Reserves calculated in
determining the Borrowing Base, pursuant to subsection (d) of the definition
thereof) in an aggregate amount not to exceed, prior to a Cash Dominion Period,
the sum of two (2) months’ rent, taxes and fees reasonably estimated for such
location (it being understood that the Agent shall have no obligation to impose
any such Reserve, even to the extent that no Collateral Access Agreement exists
as to the applicable location);
(e)    Inventory that is, in the Agent’s Permitted Discretion, comprised of
goods which (i) are damaged, defective, “seconds,” or otherwise unmerchantable,
(ii) are to be returned to the vendor, (iii) are custom items, work in process,
raw materials, or that






34

--------------------------------------------------------------------------------





constitute samples, spare parts, promotional, marketing, labels, bags and other
packaging and shipping materials or supplies used or consumed in a Loan Party’s
business, (iv) are not in compliance with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale, or (v) are bill and hold goods;
(f)    Inventory that is not subject to a perfected first priority Lien in favor
of the Agent (other than, with respect to In-Transit Inventory, statutory Liens
in favor of carriers permitted under clause (2) of the definition of “Permitted
Liens”, and Permitted Liens arising by operation of law);
(g)    Inventory that is not insured in compliance with the provisions of
Section 7.01(f) hereof;
(h)    Inventory that has been sold but not yet delivered or as to which a Loan
Party has accepted a deposit;
(i)    Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which a Loan Party
or any of its Subsidiaries has received written notice of termination in respect
of any such agreement, or with respect to which such Loan Party is in litigation
in respect of such Inventory and such litigation relates to the use of such
license by a Loan Party, to the extent that the Agent determines, in its
Permitted Discretion, that such termination or litigation would be reasonably
likely to impair the Agent’s ability to sell or otherwise dispose of such
Inventory;
(j)    Inventory acquired in a Permitted Acquisition or which is not of the type
usually sold in the ordinary course of the Loan Parties’ business, unless and
until the Agent has completed or received (A) an appraisal of such Inventory
from an independent appraiser engaged by the Agent and establishes an advance
rate and Inventory Reserves (if applicable) therefor, and otherwise agrees that
such Inventory shall be deemed Eligible Inventory, and (B) upon the reasonable
request of the Agent, a commercial field examination, all of the results of the
foregoing to be reasonably satisfactory to the Agent; or
(k)    Inventory deemed by the Agent in its Permitted Discretion after
consultation with Parent Borrower to be ineligible for inclusion in the
calculation of the Borrowing Base.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Law” means any Requirement of Law relating to (a) the generation,
use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Substances, (b) pollution or the protection of the
environment, health and safety or natural resources or (c) occupational safety
and health, industrial hygiene, land use or the protection of plants or animals,
including, without limitation, CERCLA, in






35

--------------------------------------------------------------------------------





each case as amended from time to time, and including the regulations
promulgated and the rulings issued from time to time thereunder.
“Equipment” means all “equipment,” as such term is defined in the UCC or the
PPSA, as applicable, now owned or hereafter acquired by any Loan Party, wherever
located.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group of which a Loan Party is a member or
which is under common control with a Loan Party within the meaning of Section
414 of the Code, and the regulations promulgated and rulings issued thereunder.
“ERISA Event” means a reportable event with respect to a Plan within the meaning
of §4043 of ERISA, other than those events as to which the thirty (30)-day
notice period has been waived.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Rate” means:
(a)    for any Interest Period with respect to a Eurocurrency Rate Advance
comprising part of the same Borrowing, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which rate
is approved by the Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period
(or, in the case of Eurocurrency Rate Advances in Sterling, approximately 11:00
a.m., London time, on the first day of such Interest Period), for deposits in
the relevant currency (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period; and






36

--------------------------------------------------------------------------------





(b)    for any interest calculation with respect to a Base Rate Advance or
Canadian Base Rate Advance on any date, the rate per annum equal to LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day;
provided that (x) if the Eurocurrency Rate shall be less than 0.75%, such rate
shall be deemed 0.75% for purposes of this Agreement and (y) to the extent a
comparable or successor rate is approved by the Agent in connection herewith,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Agent, such approved rate shall be applied in
a manner as otherwise reasonably determined by the Agent.
“Eurocurrency Rate Advance” means a Revolving Credit Advance that bears interest
at a rate based on the Eurocurrency Rate. Eurocurrency Rate Advances may be
denominated in Dollars or in an Alternative Currency (other than Canadian
Dollars). All Revolving Credit Advances denominated in an Alternative Currency
(other than Canadian Dollars) must be Eurocurrency Rate Advances.
“Events of Default” has the meaning specified in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Excluded Account” means a DDA (i) which is used for the sole purpose of making
payroll and withholding tax payments related thereto and other employee wage and
benefit payments, severance, and accrued and unpaid employee compensation
payments (including salaries, wages, benefits and expense reimbursements,
401(k), and other retirement plans and employee benefits), (ii) which is used
solely as an escrow account or as a fiduciary or trust account held exclusively
for the benefit of an unaffiliated third party, (iii) which is a zero balance
account which sweeps into a Blocked Account on each Business Day, (iv) which is
used for disbursements by Parent Borrower or any Loan Party and into which no
proceeds of Collateral or any other collections or any Advances or Notes are
received, or (v) which is not otherwise subject to the provisions of this
definition and has a daily balance at no time of greater than $5,000,000, or
taken together with any other DDAs that are excluded pursuant to this clause
(v), have a balance at any time of no more than $30,000,000 in aggregate.
“Excluded Contributions” means, at any time the cash and Cash Equivalents
received by Parent Borrower after the Restatement Date from:
(a)    contributions to its common equity capital, and
(b)    the sale (other than to a Subsidiary of Parent Borrower or to any
Subsidiary management equity plan or stock option plan or any other management
or






37

--------------------------------------------------------------------------------





employee benefit plan or agreement) of Capital Stock (other than Disqualified
Capital Stock and Designated Preferred Stock) of Parent Borrower,
in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate (but excluding any amounts distributed pursuant to Section 7.02(b)).
“Excluded Property” has the meaning assigned to such term in the U.S. Security
Agreement or the Canadian Security Agreements, as applicable.
“Excluded Subsidiary” means:
(a)
each Immaterial Subsidiary;

(b)
each Subsidiary that is prohibited by applicable Law, rule or regulation or by
any Contractual Obligation existing on the Restatement Date or on the date such
Subsidiary becomes a Subsidiary (to the extent not incurred in connection with
becoming a Subsidiary), in each case, from guaranteeing the Obligations
hereunder, or which would require governmental (including regulatory) consent,
approval, license or authorization to provide a guarantee of the applicable
Obligations hereunder unless such consent, approval, license or authorization
has been received;

(c)
any Subsidiary that is a special purpose entity, captive insurance company, or
not-for-profit Subsidiary;

(d)
any Subsidiary acquired pursuant to a Permitted Acquisition or similar
Investment which (at the time of such Permitted Acquisition or Investment) been
financed with secured Indebtedness permitted to be incurred under this Agreement
as assumed Indebtedness (and not incurred in contemplation of such Permitted
Acquisition or Investment) and any Subsidiary thereof that guarantees such
secured Indebtedness, in each case to the extent, and so long as, such secured
Indebtedness prohibits such Subsidiary from becoming a Loan Party;

(e)
any direct or indirect Domestic Subsidiary of any Foreign Subsidiary (other than
a Foreign Subsidiary which is incorporated or otherwise organized in Canada or
any province or territory thereof) that is a CFC;

(f)
any FSHCO;

(g)
any Subsidiary organized in a jurisdiction other than the United States, any
State thereof, or the District of Columbia (including, for the avoidance of
doubt, any Subsidiary organized in a territory of the United States) or Canada
or any province or territory thereof;

(h)
any Subsidiary if in the reasonable good faith determination of the Parent
Borrower in consultation with the Agent a guarantee by such Subsidiary







38

--------------------------------------------------------------------------------





would result in materially adverse tax consequences to the Parent Borrower or
any of its Subsidiaries;
(i)
any Unrestricted Subsidiary;

(j)
any Subsidiary with respect to which the Agent reasonably agrees in writing that
the cost or other consequences of providing a guarantee is likely to be
excessive in relation to the value to be afforded to the Lenders thereby and
which does not guarantee any other Indebtedness of any Loan party;

(k)
any other Subsidiary if in the reasonable good faith determination of Parent
Borrower in consultation with the Agent, a guarantee by such Subsidiary would
result in materially adverse tax consequences to Parent Borrower or any of its
Subsidiaries; provided that this clause (k) shall not apply to any Subsidiary
incorporated or otherwise organized in Canada (or any province or territory
thereof) unless the material adverse tax consequences of such Subsidiary
providing a guarantee result from a Change in Law after the date of this
Agreement; and

(l)
any Branded Card Subsidiary;

provided, that, notwithstanding the foregoing, (x) no Subsidiary that is an
issuer or guarantor in respect of the Senior Notes shall constitute an Excluded
Subsidiary and (y) no Borrower or direct parent entity of a Borrower shall be an
Excluded Subsidiary.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Hedging
Obligation if, and to the extent that, all or a portion of the Obligations of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Hedging Obligation (or any Obligations thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof). If a Hedging Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Hedging Obligation that is attributable to swaps for which such
Obligation or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise taxes, and branch profits taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, with respect
to an Advance or L/C Advance to a U.S. Borrower, United States federal
withholding taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance, L/C Advance or






39

--------------------------------------------------------------------------------





Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires the applicable interest in the applicable Commitment or, in the case of
an Advance or L/C Advance not acquired by such Lender pursuant to a prior
Commitment, the date on which such Lender acquires the applicable interest in
the applicable Advance or L/C Advance (other than, in each case, pursuant to an
assignment request by the Parent Borrower under Section 10.12) or (ii) such
Lender changes its Lending Office, except in each case to the extent that,
pursuant to Section 4.02(a)(iii) or Section 4.02(c), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in the applicable Commitment, Advance or
L/C Advance or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 4.02(e), (d) any Taxes imposed pursuant to FATCA, and (e) with respect
to an Advance or L/C Advance to a Canadian Borrower, Canadian Taxes that would
not have been imposed but for such Recipient (i) not dealing at arm’s length for
purposes of the Income Tax Act (Canada) with a Loan Party, or (ii) being a
“specified shareholder” (as defined in subsection 18(5) of the Income Tax Act
(Canada)) of a Loan Party or not dealing at arm’s length for purposes of the
Income Tax Act (Canada) with any such specified shareholder, except, in the case
of clauses (e)(i) or (ii) above, where the non-arm’s length relationship arises
or where the Recipient is (or is deemed to be) a specified shareholder of any
Loan Party or does not deal at arm’s length with a specified shareholder of any
Loan Party, on account of the Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, or enforced this Agreement or any other
Loan Document.
“Existing Credit Agreement” has the meaning specified in the recitals hereto.
“Existing Letter of Credit” means each letter of credit listed on Schedule
1.01C.
“Facility” means the Revolving Credit Facility, the Swing Line Sublimit, or the
Letter of Credit Sublimit, as the context may require.
“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length transaction, for cash, between a
willing seller and a willing and able buyer.
“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any present or future Treasury
Regulations issued thereunder or interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, as in effect on the date hereof
(or any amended or successor version described above), and any intergovernmental
agreement, treaty or convention among Governmental Authorities (and any related
legislation, rules or official administrative guidance) implementing such
Sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of






40

--------------------------------------------------------------------------------





the Federal Reserve System, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Agent; provided that if the Federal Funds Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.
“Fee Letter” means (a) the fee letter dated as of May 6, 2020 among the Parent
Borrower and Bank of America and (b) each other fee letter entered into from
time to time by the Parent Borrower and the Swing Line Lender or Issuing Bank.
“Fiscal Month” means any of the monthly accounting periods of Parent Borrower
and its Subsidiaries.
“Fiscal Quarter” means any quarter in any Fiscal Year, the duration of such
quarter being defined in accordance with GAAP applied consistently with that
applied in the preparation of the Parent Borrower’s financial statements
referred to in Section 6.01(f), as set forth on a schedule delivered to the
Agent.
“Fiscal Year” means a fiscal year of Parent Borrower and its Subsidiaries, as
set forth on a schedule delivered to the Agent.
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA for such period minus the sum of (i) Unfinanced Capital
Expenditures plus (ii) the portion of taxes based on income actually paid in
cash and provisions for cash income taxes, to (b) Fixed Charges for such period.
“Fixed Charges” means, for any period, the sum of (a) any scheduled amortization
payments paid or payable during such period on all Indebtedness of Parent
Borrower and its Restricted Subsidiaries (including the principal component of
all obligations in respect of all Capital Lease Obligations), plus (b)
consolidated cash Interest Expense of Parent Borrower and its Restricted
Subsidiaries for such period, plus (c) solely for the purposes of calculating
the Fixed Charge Coverage Ratio when determining compliance with the Payment
Conditions for the making of a Restricted Payment, the amount of Restricted
Payments to be made at such time and previously made in cash in reliance on the
Payment Conditions during such period, in each case, on a consolidated basis in
accordance with GAAP.
“Foreign Lender” means, with respect to any U.S. Borrower, a Lender that is not
a United States Person.
“Foreign Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Parent Borrower that is not a Domestic Subsidiary.






41

--------------------------------------------------------------------------------





“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding L/C Obligations in respect of Letters of Credit issued by such
Issuing Bank other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Commitment Percentage of Swing Line
Advances made by the Swing Line Lender other than Swing Line Advances as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.
“FSHCO” means any Domestic Subsidiary that owns no material assets (directly or
through its Subsidiaries) other than Equity Interests of one or more Foreign
Subsidiaries (other than a Foreign Subsidiary which is incorporated or otherwise
organized in Canada or any province or territory thereof) that are CFCs.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, applied on a basis consistent (except for
changes concurred in by the Parent Borrower’s independent public accountants)
with the most recent audited consolidated financial statements of the Parent
Borrower and its Subsidiaries delivered pursuant to Section 7.04.
“Governmental Authority” means any nation or government, any state, province,
territory, city, municipal entity or other political subdivision thereof, and
any governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.
“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority,
in each case having the force of law.
“Guarantee” means the guarantee of the Obligations by the Loan Parties in
Article III hereunder or in a supplemental guarantee in accordance with Section
7.01(n) of this Agreement.






42

--------------------------------------------------------------------------------





“Guarantied Obligations” means as to any Person, any obligation of such Person
guarantying or otherwise having the economic effect of guarantying any
Indebtedness, lease, dividend, or other obligation (“primary obligation”) of any
other Person (the “primary obligor”) in any manner, including any obligation or
arrangement of such Person to (a) purchase or repurchase any such primary
obligation, (b) advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet condition of the primary obligor, (c) purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (d) protect the beneficiary of such arrangement from
loss (other than product warranties given in the ordinary course of business),
or (e) indemnify the owner of such primary obligation against loss in respect
thereof; provided, however, that the term Guarantied Obligations shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business or standard contractual indemnities. The amount of any
Guarantied Obligations at any time shall be deemed to be an amount equal to the
lesser at such time of (x) the stated or determinable amount of the primary
obligation in respect of which such Guarantied Obligations is incurred, and (y)
the maximum amount for which such Person may be liable pursuant to the terms of
the instrument embodying such Guarantied Obligations, or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.    
“Guaranties” means the U.S. Guaranty, the Canadian Guaranty and any other
guaranty executed by any Guarantor in favor of Agent, for the benefit of the
Secured Parties, in respect of the Obligations.
“Guarantor Payment” has the meaning specified in Section 3.07(a).
“Guarantors” means (x) each Borrower (as to the other Loan Parties’ Obligations)
and (y) each other Restricted Subsidiary that is a party hereto or executes a
supplement hereto in accordance with Section 7.01(n), for itself and the ratable
benefit of the Secured Parties, in connection with the transactions contemplated
by this Agreement and the other Loan Documents; provided, that, notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, in no
event shall an Excluded Subsidiary be a Guarantor of or otherwise obligated in
respect of any Obligation of a U.S. Borrower, provided further that upon the
release or discharge of such Person from its Guaranty in accordance with this
Agreement, such Person shall cease to be a Guarantor.
“Hazardous Substance” means (i) any hazardous substance or toxic substance as
such terms are presently defined or used in § 101(14) of CERCLA (42 U.S.C. §
9601(14)), in 33 U.S.C. § 1251 et. seq. (Clean Water Act), or 15 U.S.C. § 2601
et. seq. (Toxic Substances Control Act) or applicable Environmental Law in
Canada; and (ii) as of any date of determination, any additional substances or
materials which are hereafter incorporated in or added to the definition of
“hazardous substance” or “toxic substance” or similar definitions for purposes
of CERCLA, 33 U.S.C. § 1251 et. seq. (Clean Water






43

--------------------------------------------------------------------------------





Act), or 15 U.S.C. § 2601 et. seq. (Toxic Substances Control Act) or applicable
Environmental Law in Canada.
“Hedge Bank” means any Person counterparty to a Swap Contract who is (x) Bank of
America or any Affiliate or branch of Bank America or (y) any other Lender or
any Affiliate or branch of such Lender so long as, in the case of this clause
(y), Parent Borrower and the applicable Lender (or its Affiliate or branch)
shall have delivered notice thereof to the Agent; provided that any such notice
may designate any Person as a Hedge Bank with respect to all Hedging Obligations
arising under a single master agreement.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Swap Contract.
“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of last day of
the Fiscal Quarter of Parent Borrower most recently ended for which financial
statements have been (or were required to be be) delivered pursuant to Section
7.04(a) or (b), have assets with a value in excess of 2.5% of the Total Assets
or revenues representing in excess of 2.5% of total revenues of Parent Borrower
and its Subsidiaries on a consolidated basis as of such date, and (b) taken
together with all such Subsidiaries as of such date that are not Loan Parties as
a result of being Immaterial Subsidiaries, did not have assets with a value in
excess of 5.0% of the Total Assets or revenues representing in excess of 5.0% of
total revenues of Parent Borrower and its Subsidiaries on a consolidated basis
as of such date. Notwithstanding the foregoing, in no event shall a Borrower be
designated an Immaterial Subsidiary under this Agreement.
“Incur” means issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such person becomes a Subsidiary (whether by merger, amalgamation,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Person at the time it becomes a Subsidiary. “Incurred” and “Incurrence” shall
have like meanings.
“Incurrence Fixed Charge Coverage Ratio” means for any period, the ratio of
Consolidated EBITDA for such period to EBITDA Fixed Charges for such period;
provided, that in the event that the Parent Borrower or any Restricted
Subsidiary Incurs, repays, repurchases or redeems any Indebtedness or issues,
repurchases or redeems Disqualified Capital Stock or Preferred Stock subsequent
to the commencement of the period for which the Incurrence Fixed Charge Coverage
Ratio is being calculated but prior to the event for which the calculation of
the Incurrence Fixed Charge Coverage Ratio is made, then the Incurrence Fixed
Charge Coverage Ratio shall be calculated giving pro forma effect to such
Incurrence, repayment, repurchase or redemption of Indebtedness, or such
issuance, repurchase or redemption of Disqualified Capital Stock or Preferred
Stock, as if the same had occurred at the beginning of the applicable
four-quarter period. For purposes of making the computation referred to above,
Investments, acquisitions, dispositions, mergers, amalgamations, consolidations
and discontinued operations (as determined in accordance with GAAP), in each
case with respect to an operating unit of a business, that the Parent Borrower
or any Restricted Subsidiary has






44

--------------------------------------------------------------------------------





made during the applicable Test Period or subsequent to such Test Period and on
or prior to or simultaneously with the date of calculation of the Incurrence
Fixed Charge Coverage Ratio (each, for purposes of this definition, a “pro forma
event”) shall be calculated on a pro forma basis assuming that all such
Investments, acquisitions, dispositions, mergers, amalgamations, consolidations,
or discontinued operations (and the change of any associated fixed charge
obligations and the change in EBITDA resulting therefrom) had occurred on the
first day of such Test Period; provided that, notwithstanding any classification
of any Person, business, assets or operations as discontinued operations because
a definitive agreement for the sale, transfer or other disposition in respect
thereof has been entered into, Parent Borrower shall not make such computations
on a pro forma basis for any period until such sale, transfer or other
disposition has been consummated. If since the beginning of such Test Period any
Person that subsequently became a Restricted Subsidiary or was merged with or
into Parent Borrower or any Restricted Subsidiary since the beginning of such
period shall have consummated any pro forma event, that would have required
adjustment pursuant to this definition, then the Incurrence Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect thereto for such Test
Period as if such pro forma event had occurred at the beginning of the
applicable Test Period. If since the beginning of such Test Period any
Restricted Subsidiary is designated an Unrestricted Subsidiary or any
Unrestricted Subsidiary is designated a Restricted Subsidiary, then the
Incurrence Fixed Charge Coverage Ratio shall be calculated giving pro forma
effect thereto for such Test Period as if such designation had occurred at the
beginning of the applicable Test Period.
“Indebtedness” or “Debt” means, with respect to any Person:
(1)    the principal of any indebtedness of such Person, whether or not
contingent, (a) in respect of borrowed money, (b) evidenced by bonds, notes,
debentures or similar instruments or letters of credit or bankers’ acceptances
(or, without duplication, reimbursement agreements in respect thereof), (c)
representing the deferred and unpaid purchase price of any property (except any
such balance that constitutes (i) a trade payable or similar obligation to a
trade creditor Incurred in the ordinary course of business, (ii) any earn-out
obligations until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP and (iii) liabilities accrued in the
ordinary course of business), which purchase price is due more than twelve
months after the date of placing the property in service or taking delivery and
title thereto, (d) in respect of Capital Lease Obligations, or (e) representing
any Hedging Obligations, if and to the extent that any of the foregoing
indebtedness would appear as a liability on a balance sheet (excluding the
footnotes thereto) of such Person prepared in accordance with GAAP;
(2)    to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, the obligations
referred to in clause (1) of another Person (other than by endorsement of
negotiable instruments for collection in the ordinary course of business); and






45

--------------------------------------------------------------------------------





(3)    to the extent not otherwise included, Indebtedness of another Person
secured by a Lien on any asset owned by such Person (whether or not such
Indebtedness is assumed by such Person); provided, however, that the amount of
such Indebtedness will be the lesser of: (a) the Fair Market Value (as
determined in good faith by Parent Borrower) of such asset at such date of
determination, and (b) the amount of such Indebtedness of such other Person;
provided, however, that, notwithstanding the foregoing, Indebtedness shall be
deemed not to include (1) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money; (2) deferred or prepaid
revenues; (3) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller; (4) [Reserved]; (5) trade and other ordinary course payables,
accrued expenses and intercompany liabilities arising in the ordinary course of
business; (6) obligations in respect of cash management services; (7) in the
case of Parent Borrower and the Restricted Subsidiaries (x) all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business and (y)
intercompany liabilities in connection with cash management, tax and accounting
operations of Parent Borrower and the Restricted Subsidiaries; and (8) any
obligations under Hedging Obligations; provided that such agreements are entered
into for bona fide hedging purposes of Parent Borrower or the Restricted
Subsidiaries (as determined in good faith by the board of directors or senior
management of Parent Borrower, whether or not accounted for as a hedge in
accordance with GAAP) and, in the case of any foreign exchange contract,
currency swap agreement, futures contract, option contract or other similar
agreement, such agreements are related to business transactions of Parent
Borrower or the Restricted Subsidiaries entered into in the ordinary course of
business and, in the case of any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedge agreement or other similar agreement or arrangement, such agreements
substantially correspond in terms of notional amount, duration and interest
rates, as applicable, to Indebtedness of Parent Borrower or the Restricted
Subsidiaries Incurred without violation of this Agreement.
Notwithstanding anything in this Agreement to the contrary, Indebtedness shall
not include, and shall be calculated without giving effect to, the effects of
Statement of Financial Accounting Standards No. 133 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under this Agreement as a result of accounting for
any embedded derivatives created by the terms of such Indebtedness; and any such
amounts that would have constituted Indebtedness under this Agreement but for
the application of this sentence shall not be deemed an Incurrence of
Indebtedness under this Agreement.
“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan






46

--------------------------------------------------------------------------------





Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing, that
is, in the good faith determination of Parent Borrower, qualified to perform the
task for which it has been engaged.
“Index Rate Loan” means any Advance bearing interest at the Base Rate, the
Canadian Base Rate or the Canadian Prime Rate.
“Intellectual Property” means any and all Patents, Copyrights and Trademarks.
“Intellectual Property Security Agreements” means, collectively, any and all
Copyright Security Agreements, Patent Security Agreements and Trademark Security
Agreements, made in favor of the Agent, on behalf of itself and the Secured
Parties, by each Loan Party signatory thereto, as amended from time to time.
“Interest Expense” means, with respect to any Person for any fiscal period,
interest expense of such Person determined in accordance with GAAP for the
relevant period ended on such date.
“Interest Period” means, for each Contract Rate Loan comprising part of the same
Borrowing, the period commencing on the date of such Type of Advance or the date
of the Conversion of any Advance into such Type of an Advance and ending on the
last day of the period selected by the applicable Borrower pursuant to the
provisions below and, thereafter, each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
the period selected by such Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be 1, 3 or 6 months or such other
period that is twelve months or less requested by the applicable Borrower and
consented to by all the Lenders, in each case as such Borrower may, upon notice
received by the Agent not later than 12:00 noon (New York City time) on the
third Business Day prior to the first day of such Interest Period, select;
provided, however, that:
(i)    no Borrower may select any Interest Period which ends after the
Termination Date;
(ii)    Interest Periods commencing on the same date for Advances comprising
part of the same Borrowing shall be of the same duration;
(iii)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, in the case of
any Interest Period for a Contract Rate Loan, that if such extension would cause
the last day of such Interest Period to occur in the next following calendar
month,






47

--------------------------------------------------------------------------------





the last day of such Interest Period shall occur on the next preceding Business
Day;
(iv)    a Borrower may request in a Committed Advance Notice an Interest Period
of a duration other than 1, 2, 3, or 6 months (but in no event longer than 12
months) for a Contract Rate Loan and the Interest Period for such Contract Rate
Loan shall be for such period, if, and only if, the Agent determines a
Eurocurrency Rate or BA Rate for the tenor of such Interest Period and no
Lenders notify the Agent pursuant to Section 2.08(b) that the Eurocurrency Rate
or BA Rate for such Interest Period will not adequately reflect the cost to the
Lenders of making, funding or maintaining their respective Contract Rate Loans
for such Interest Period; if both of the preceding conditions are not satisfied
with respect to such requested Interest Period, the duration of the requested
Interest Period shall be the alternative specified in the Committed Advance
Notice, or, if no alternative Interest Period is selected, 6 months; and
(iv)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.
“In-Transit Documentation Event” means any date that Availability shall have
been less than 20.0% of the Loan Cap.
“In-Transit Inventory” means Inventory of a Loan Party which is in the
possession of a common carrier and is in transit from (i) a foreign vendor of a
Loan Party from a location outside of the United States or Canada to a location
of a Loan Party that is within the United States or Canada or (ii) a vendor of a
Loan Party from a location within the United States or Canada to a location of a
Loan Party within the United States or Canada.
“Inventory” shall have the meaning provided in the UCC or, as applicable, the
PPSA, and shall also include, without limitation, all: (a) goods which (i) are
leased by a Person as lessor, (ii) are held by a Person for sale or lease or to
be furnished under a contract of service, (iii) are furnished by a Person under
a contract of service, or (iv) consist of raw materials, work in process, or
materials used or consumed in a business; (b) goods of said description in
transit; (c) goods of said description which are returned, repossessed or
rejected; and (d) packaging, advertising, and shipping materials related to any
of the foregoing.
“Inventory Reserves” means, without duplication of any other Reserve, such
reserves as may be established from time to time by the Agent in its Permitted
Discretion after consultation with Borrower with respect to the determination of
the saleability, at retail, of the Eligible Inventory, which reflect such other
factors as affect the market value of the Eligible Inventory or which reflect
claims and liabilities that the Agent determines will need to be satisfied in
connection with the realization upon the Inventory. Without






48

--------------------------------------------------------------------------------





limiting the generality of the foregoing, Inventory Reserves may, in the Agent’s
Permitted Discretion after consultation with Borrower, include (but are not
limited to) reserves based on:
(a)    obsolescence;
(b)    seasonality;
(c)    Shrink;
(d)    imbalance;
(e)    change in Inventory character;
(f)    change in Inventory composition;
(g)    change in Inventory mix;
(h)    mark-downs (both permanent and point of sale);
(i)    retail mark-ons and mark-ups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events; and
(j)    out-of-date and/or expired Inventory.
“Investment Grade Securities” means:
(1)    securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents),
(2)    securities that have a rating equal to or higher than Baa3 (or
equivalent) by Moody’s and BBB- (or equivalent) by S&P, but excluding any debt
securities or loans or advances between and among Parent Borrower and its
Subsidiaries,
(3)    investments in any fund that invests exclusively in investments of the
type described in clauses (1) and (2) of this definition which fund may also
hold material amounts of cash pending investment and/or distribution, and
(4)    corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.
“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers,






49

--------------------------------------------------------------------------------





employees and consultants made in the ordinary course of business and any assets
or securities received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss and any prepayments and other credits to suppliers made
in the ordinary course of business), repayments of intercompany Indebtedness
pursuant to clauses (a) and (b) of the definition of “Junior Indebtedness”,
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet of such Person in the
same manner as the other investments included in this definition to the extent
such transactions involve the transfer of cash or other property. For purposes
of the definition of “Unrestricted Subsidiary” and Section 7.02(b):
(1)    “Investments” shall include the portion (proportionate to Parent
Borrower’s equity interest in such Subsidiary) of the Fair Market Value (as
determined in good faith by Parent Borrower) of the net assets of such
Subsidiary at the time that such Subsidiary is designated an Unrestricted
Subsidiary; provided, however, that upon a redesignation of such Subsidiary as a
Restricted Subsidiary, Parent Borrower shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary equal to an amount (if
positive) equal to:
(a)    its “Investment” in such Subsidiary at the time of such redesignation
less
(b)    the portion (proportionate to its equity interest in such Subsidiary) of
the Fair Market Value (as determined in good faith by Parent Borrower) of the
net assets of such Subsidiary at the time of such redesignation; and
(2)    any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value (as determined in good faith by Parent Borrower)
at the time of such transfer, in each case as determined in good faith by the
Board of Directors of Parent Borrower.
“IRS” means the United States Internal Revenue Service.
“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
“Issue” means, with respect to any Letter of Credit, either to issue, or to
extend the expiry of, or to renew, or to increase the amount of, such Letter of
Credit, and the term “Issued” or “Issuance” shall have corresponding meanings.
“Issuing Bank” means Bank of America, JPMorgan Chase Bank, N.A., Citibank, N.A.,
HSBC Bank USA, National Association, MUFG Union Bank, N.A. or any other Lender
which agrees to become, and is designated as an Issuing Bank under Section
2.06(c) or any Affiliate or branch thereof as agreed to from time to time by
Parent






50

--------------------------------------------------------------------------------





Borrower and such Issuing Bank, that may from time to time Issue Letters of
Credit for the account of Parent Borrower or any of its Subsidiaries.
“Issuing Commitment” means, as to any Issuing Bank, the amount set forth
opposite such Issuing Bank’s name on Schedule 1.01A under the caption “Issuing
Commitment”, as such amount may be reduced or increased pursuant to the terms
hereof.
“Joinder Agreement” means (a) with respect to the joinder of a Domestic
Subsidiary pursuant to Section 7.01(n), a joinder agreement substantially in the
form of Exhibit B to the U.S. Security Agreement and (b) with respect to the
joinder of a Subsidiary organized under the laws of Canada (or and province or
territory thereof) pursuant to Section 7.01(n), a joinder agreement
substantially in the form of Exhibit B to the Canadian Security Agreement.
“Joint Lead Arrangers” means BofA Securities, Inc., JPMorgan Chase Bank, N.A.,
Citibank, N.A., Morgan Stanley MUFG Loan Partners, LLC and HSBC Bank USA,
National Association, as joint lead arrangers and joint bookrunners.
“Joint Venture” means any Person a portion (but not all) of the Capital Stock of
which is owned directly or indirectly by a Borrower or a Subsidiary thereof but
which is not a Wholly Owned Subsidiary and which is engaged in a business that
is similar to or complementary with the business of Borrowers and their
Subsidiaries as permitted under this Agreement.
“Judgment Conversion Date” has the meaning specified in Section 10.20.
“Judgment Currency” has the meaning specified in Section 10.20.
“Junior Indebtedness” means (a) unsecured Indebtedness for borrowed money (other
than intercompany Indebtedness owing to Parent Borrower or to a Subsidiary if an
Investment in such Subsidiary by the obligor of such Indebtedness in such amount
would be permitted at such time; provided that any repayment of such
Indebtedness will be deemed an Investment in such Subsidiary in such amount),
(b) any Indebtedness which is by its terms subordinated in right of payment or
lien priority to the Obligations (other than intercompany Indebtedness owing to
Parent Borrower or to a Subsidiary if an Investment in such Subsidiary by the
obligor of such Indebtedness in such amount would be permitted at such time;
provided that any repayment of such Indebtedness will be deemed an Investment in
such Subsidiary in such amount) and (c) the Senior Notes and any Indebtedness
secured by the Notes Priority Collateral on a pari passu basis with the Senior
Notes.
“Junior Lien Priority Indebtedness” means Indebtedness of the Loan Parties that
is secured by Liens on the Collateral ranking junior in priority to the Liens
securing the Obligations and the Senior Note; provided that the trustee,
collateral agent and/or other authorized representative for the holders of such
Indebtedness shall execute a junior lien intercreditor agreement or collateral
trust agreement reasonably satisfactory to Agent






51

--------------------------------------------------------------------------------





reflecting the junior-lien status of the Liens securing such Indebtedness as it
relates to the Collateral.
“Landlord Lien State” means such state(s), provinces and territories in which a
landlord’s claim for rent has priority over the Liens of the Agent on any of the
Collateral.
“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all Governmental Authorizations,
in each case having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Commitment Percentage.
All L/C Advances shall be denominated in Dollars or, as regards to Canadian
Borrowers, Canadian Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars or, as regards Canadian Borrowers, Canadian Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.07. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lease” means any written agreement, pursuant to which a Loan Party is entitled
to the use or occupancy of any space in a structure, land, improvements or
premises for any period of time.
“Lender Party” means any Lender and any Issuing Bank.
“Lenders” means the Lenders listed on the signature pages hereof as Lenders and
as the Swing Line Lender, as the context may require, and each Eligible Assignee
that shall become a party hereto pursuant to Section 10.07.






52

--------------------------------------------------------------------------------





“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify to the Parent
Borrower and the Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a Trade Letter of
Credit or a Standby Letter of Credit. Letters of Credit may be issued in Dollars
or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any Issuing Bank.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Termination Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.04(h).
“Letter of Credit Sublimit” means an amount equal to $300,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
hypothec, security interest or similar encumbrance of any kind in respect of
such asset, whether or not filed, recorded or otherwise perfected under
applicable Law (including any conditional sale or other title retention
agreement or any lease in the nature thereof); provided that in no event shall
an operating lease, a license or an agreement to sell be deemed to constitute a
Lien.
“Limited Condition Acquisition” means any purchase or other acquisition, by
merger, amalgamation, consolidation or otherwise, by the Parent Borrower or any
Subsidiary of Equity Interests in, or all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of), any Person, the consummation of which is
not conditioned on the availability of, or on obtaining, third party financing.
“Limited Condition Acquisition Payment Conditions” means, at the time of
determination with respect to any Limited Condition Acquisition, that (a) no
Default or Event of Default then exists or would arise as a result of entering
into such Limited Condition Acquisition, (b) Availability for the 90 consecutive
day period immediately preceding such date of calculation shall have been not
less than the greater of (x) $350.0 million and (y) 20.0% of the Loan Cap and
(c) after giving pro forma effect to such Limited Condition Acquisition (as
determined on the date of calculation of the Limited






53

--------------------------------------------------------------------------------





Condition Acquisition Payment Conditions in accordance with Section 1.08 hereof
and on a pro forma and projected basis through the closing date of such Limited
Condition Acquisition), Availability will be equal to or greater than the
greater of (x) $350.0 million and 20.0% of the Loan Cap. At any time when any
Loans (but not, for the avoidance of doubt, L/C Obligations) are outstanding,
prior to undertaking any Limited Condition Acquisition, as evidence of
satisfaction of the condition contained in clause (c) above, the Loan Parties
shall deliver to the Agent (x) a Borrowing Base Certificate (i) updated with
respect to the Collateral reported thereon as of the immediately preceding
Fiscal Month ending more than 15 days prior to the signing date of such Limited
Condition Acquisition (provided that, if a Weekly Borrowing Base Delivery Event
shall be continuing, such Borrowing Base Certificate shall be delivered as
required pursuant to Section 7.04(i) hereof) and (ii) prepared on a pro forma
basis after giving effect to such Limited Condition Acquisition, and (y) the
projections referred to in clause (b) above, prepared by a Responsible Officer
of Parent Borrower; provided that, if the aggregate consideration for such
Limited Condition Acquisition is less than $10,000,000, the foregoing Borrowing
Base Certificate and pro forma projections shall not be required; provided;
further that nothing herein shall be deemed a waiver of the requirement under
this Agreement of compliance with clauses (a) and (b) above with respect to any
Limited Condition Acquisition, and the consummation of any such Limited
Condition Acquisition by the Loan Parties shall be deemed a representation and
warranty by the Loan Parties that such requirement has been met.
“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent, of any public,
private or “going out of business”, “store closing”, or other similarly themed
sale or other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.
“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments and (b) the Borrowing Base.
“Loan Documents” means, collectively, this Agreement, the Guaranties, the ABL
Intercreditor Agreement, any note delivered pursuant to Section 4.04(d), the
Collateral Documents, any Borrowing Base Certificate, any intercreditor
agreement delivered pursuant to the definition of Junior Lien Priority
Indebtedness and each application or agreement and other documents delivered in
connection with Letters of Credit pursuant to Section 2.04 and any other
agreement between or among any Loan Party and the Agent designated therein as a
“Loan Document”, in each case as amended, supplemented or otherwise modified
hereafter from time to time in accordance with the terms thereof.
“Loan Parties” means, collectively, each of the Borrowers and Guarantors from
time to time party hereto.






54

--------------------------------------------------------------------------------





“Majority Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Revolving Credit Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Advances being deemed “held” by such Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that there shall be excluded for purposes of making a
determination of Majority Lenders the unused Revolving Credit Commitment of any
Defaulting Lender.
“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
“Material Adverse Change” means any event which has or would reasonably be
expected to have a Material Adverse Effect; provided that solely with respect to
clause (x) of the definition of “Material Adverse Effect”, the impact of the
Coronavirus (also known as COVID-19) pandemic on the financial condition or
business operations of Parent Borrower and its Subsidiaries, on a Consolidated
basis, that occurred prior to the Restatement Date will be disregarded for
purposes of this representation to the extent such impact was disclosed in the
offering memorandum for the Senior Notes (for the avoidance of doubt, clauses
(y) and (z) of the definition of Material Adverse Effect shall not be impacted
in any way by the impact of the Coronavirus pandemic for purposes of this
definition).
“Material Adverse Effect” means, a material adverse effect on (x) the business,
financial condition, operations or properties of Borrowers and their respective
Subsidiaries, taken as a whole, (y) the ability of Borrowers or the other Loan
Parties to perform their payment obligations under the Loan Documents when due,
or (z) the validity or enforceability of any of the Loan Documents or the rights
and remedies of Agent and the Lenders under any of the Loan Documents.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which a Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Negative Pronouncement” means a public announcement by either S&P or Moody’s in
respect to a possible downgrade of, or negative outlook with respect to, the
public debt rating of the Parent Borrower.
“Net Income” means, with respect to any Person, the net income (loss) of such
Person and its Restricted Subsidiaries, determined in accordance with GAAP and
before any reduction in respect of Preferred Stock dividends.
“Net Proceeds” means (a) with respect to any Disposition by any Loan Party, or
any extraordinary receipt received or paid to the account of any Loan Party, the
excess, if






55

--------------------------------------------------------------------------------





any, of (i) the sum of cash and cash equivalents received in connection with
such transaction (including any cash or cash equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset by
a Lien permitted hereunder which is senior to the Agent’s Lien on such asset and
that is required to be repaid (or to establish an escrow for the future
repayment thereof) in connection with such transaction (other than Indebtedness
under the Loan Documents), (B) the reasonable and customary out-of-pocket
expenses incurred by such Loan Party in connection with such transaction
(including, without limitation, appraisals, and brokerage, legal, title and
recording or transfer tax expenses and commissions) paid by any Loan Party to
third parties (other than Affiliates)) and (C) any funded escrow account
established by the Loan Parties to pay federal, state, provincial and local
income or other Taxes estimated to be payable by any Loan Party as a result
thereof (provided that to the extent and at the time any such amounts are
released from such reserve and not applied to pay such Taxes, such amounts shall
constitute Net Proceeds); and
(b) with respect to the sale or issuance of any Equity Interest by any Loan
Party, or the incurrence or issuance of any Indebtedness by any Loan Party, the
excess of (i) the sum of the cash and cash equivalents received in connection
with such transaction over (ii) the underwriting discounts and commissions, and
other reasonable and customary out-of-pocket expenses, incurred by such Loan
Party in connection therewith.
“Non-Consenting Lender” shall have the meaning specified in Section 10.01(e).
“Note” means a promissory note made by any Borrower in favor of a Lender, in
substantially the form of Exhibit B hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Revolving Credit
Advances, or Swing Line Advances, as the case may be, made by such Lender.
“Notes Collateral Agent” means U.S. Bank, National Association, as trustee,
registrar, paying agent and notes collateral agent under each of the Senior
Notes Indentures.
“Notes Priority Collateral” has the meaning specified in the ABL Intercreditor
Agreement.
“Obligation” means all loans, advances, debts, liabilities and obligations for
the performance of covenants or for payment of monetary amounts (whether or not
such performance is then required or contingent, or such amounts are liquidated
or determinable) owing by any Loan Party (or its Subsidiary) to any Secured
Party under any Loan Document, and all covenants and duties regarding such
amounts, of any kind or nature, present or future, whether or not evidenced by
any note, agreement, letter of credit agreement or other instrument, arising
under this Agreement, any of the other Loan Documents, any Bank Product
Documents, any Secured Hedge Agreement (other than with respect to any Loan
Party’s obligations that constitute Excluded Swap Obligations






56

--------------------------------------------------------------------------------





solely with respect to such Loan Party) or any Secured Supply Chain Financing.
This term includes all principal, Letter of Credit Obligations, interest
(including all interest that accrues after the commencement of any case or
proceeding by or against any Loan Party in bankruptcy, whether or not allowed in
such case or proceeding), fees, Secured Hedging Obligations (other than with
respect to any Loan Party’s Secured Hedging Obligations that constitute Excluded
Swap Obligations solely with respect to such Loan Party), expenses, attorneys’
fees and any other sum chargeable to any Loan Party under this Agreement, any of
the other Loan Documents, any Bank Product Documents, any Secured Hedge
Agreements or any Secured Supply Chain Financing (including all monetary
obligations that accrue after the commencement of any case or proceeding by or
against any Loan Party in bankruptcy, whether or not allowed in such case or
proceeding).
“OECD” means the Organization for Economic Cooperation and Development.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Officer” means, with respect to any Person, the Chairman of the Board, Chief
Executive Officer, Chief Financial Officer, President, any Executive Vice
President, Senior Vice President or Vice President, the Treasurer or the
Secretary of such Person.
“Officer’s Certificate” means, with respect to any Person, a certificate signed
on behalf of such Person by an Officer which meets the requirements set forth in
this Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance, L/C Advance or
Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 10.07(h)).
“Outstanding Amount” means (i) with respect to Revolving Credit Advances and
Swing Line Advances on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Revolving Credit Advances or Swing Line Advances, as the case may be, occurring
on such date; and (ii) with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on






57

--------------------------------------------------------------------------------





such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Loan Parties of
Unreimbursed Amounts.
“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Agent or the applicable Issuing Bank, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.
“Parent Borrower” has the meaning specified in the preamble to this Agreement.
“Participating Member State” means each state so described in any EMU
Legislation.
“Patents” has the meaning specified in the applicable Security Agreements.
“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that:
(a) no Default or Event of Default then exists or would arise as a result of
entering into such transaction or the making such payment,
(b) immediately after giving effect to such transaction or payment, one of the
following tests shall be satisfied:
(i)    (1) Availability for the 90 consecutive day period immediately preceding
such specified transaction or payment shall not have been less than the greater
of $350.0 million and 20.0% of the Loan Cap (or, in the case of any specified
transaction or payment that is a Restricted Payment, no less than the greater of
$437.5 million and 25.0% of the Loan Cap, and (2) Availability on the date of
such specified transaction or payment shall not be less than the greater of such
amounts; or
(ii)    (1) Availability for the 90 consecutive day period immediately preceding
such specified transaction or payment shall not have been less than the greater
of $262.5 million and 15.0% of the Loan Cap (or, in the case of any specified
transaction or payment that is a






58

--------------------------------------------------------------------------------





Restricted Payment, no less than the greater of $350.0 million and 20.0% of the
Loan Cap, or (2) Availability on the date of such specified transaction or
payment shall not be less than the greater of such amounts, and (3) the Fixed
Charge Coverage Ratio, based on the most recently completed Test Period, shall
not be less than 1.00 to 1.00; or
(iii)    (1) no Revolving Credit Advances (x) shall have been outstanding for
the 30 consecutive day period immediately preceding such specified transaction
or payment, and (2) such transaction or payment is to be funded solely with cash
on hand; and
(c)    the Agent shall have received an Officer’s Certificate from a financial
officer of Parent Borrower certifying as to compliance with the preceding
clauses and demonstrating (in reasonable detail) the calculations required
thereby; provided that no such Officer’s Certificate shall be required for any
transaction made in reliance on the Payment Conditions with a value of less than
$10,000,000 (or, in the case of any Investment in a Restricted Subsidiary,
$50,000,000).
“PBA” means the Pension Benefits Act (Ontario) or any other Canadian federal or
provincial pension benefits standards legislation applicable to a Canadian
Pension Plan.
“Permitted Acquisition” means any Acquisition in which the following conditions
are satisfied:
(a) (i) with respect to any Acquisition other than a Limited Condition
Acquisition, the Loan Parties shall have satisfied the Payment Conditions, and
(ii) with respect to a Limited Condition Acquisition, the Loan Parties shall
have satisfied the Limited Condition Acquisition Payment Conditions and such
satisfaction shall be determined in accordance with Section 1.08;
(b) if proceeds of the Loans are used to pay all or a portion of the
consideration for such Acquisition, such Acquisition shall have been approved by
the Board of Directors of the Person (or similar governing body if such Person
is not a corporation) which is the subject of such Acquisition and such Person
shall not have announced that it will oppose such Acquisition or shall not have
commenced any action which alleges that such Acquisition shall violate
applicable Law; and






59

--------------------------------------------------------------------------------





(c) if proceeds of the Loans are used to pay all or a portion of the
consideration for such Acquisition, after giving effect to such Acquisition, the
Loan Parties, on a Consolidated basis, shall be Solvent.
“Permitted Discretion” means a determination made by the Agent in the exercise
of its reasonable credit judgment, exercised in good faith in accordance with
customary business practices for comparable asset-based lending transactions in
the retail industry.
“Permitted Investments” means:
(1)    any Investment in Parent Borrower or any Restricted Subsidiary; provided
that the aggregate amount of Investments by Loan Parties in Restricted
Subsidiaries that are not Loan Parties in reliance on this Clause (1) shall not
exceed (when combined with Investments made by Loan Parties in Subsidiaries that
are not (or do not become in connection with such transaction) Loan Parties in
reliance on Clauses (3), (21) and (22) of the definition of Permitted
Investment) $100.0 million; provided, further that, upon notification to the
Agent, the dollar amount set forth in the foregoing proviso shall be reset at
$100.0 million on any such date as the Payment Conditions become satisfied;
(2)    any Investment in Cash Equivalents or Investment Grade Securities;
(3)    any Permitted Acquisition; provided that the aggregate amount of
Investments by Loan Parties in Restricted Subsidiaries that are not Loan Parties
(or do not merge into a Loan Party in connection with such transaction) in
reliance on this Clause (3) shall not exceed (when combined with Investments
made by Loan Parties in Subsidiaries that are not (or do not become in
connection with such transaction) Loan Parties in reliance on Clauses (1), (21)
and (22) of the definition of Permitted Investment) $100.0 million; provided,
further that, upon notification to the Agent, the dollar amount set forth in the
foregoing proviso shall be reset at $100.0 million on any such date as the
Payment Conditions become satisfied;
(4)    any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with any disposition of assets permitted
by Section 7.02(d);
(5)    any Investment existing on the Restatement Date or an Investment
consisting of any extension, modification or renewal of any Investment existing
on the Restatement Date; provided that the amount of any such Investment may be
increased (x) as required by the terms of such Investment as in existence on the
Restatement Date or (y) as otherwise permitted under this Agreement;
(6)    loans and advances to officers, directors, employees or consultants of
Parent Borrower or any of its Subsidiaries (i) in the ordinary course of
business in an aggregate outstanding amount (valued at the time of the making
thereof, and without giving effect to any write-downs or write-offs thereof) not
to exceed $25.0 million at the time of Incurrence, (ii) in respect of payroll
payments and expenses in the ordinary






60

--------------------------------------------------------------------------------





course of business and (iii) in connection with such Person’s purchase of Equity
Interests of Parent Borrower or any direct or indirect parent of Parent Borrower
solely to the extent that the amount of such loans and advances shall be
contributed to Parent Borrower in cash as common equity;
(7)    any Investment acquired by Parent Borrower or any Restricted Subsidiary
(a) in exchange for any other Investment or accounts receivable held by Parent
Borrower or such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable, or (b) as a result of a foreclosure by
Parent Borrower or any Restricted Subsidiary with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default, or as a result of a Bail-In Action with respect to any contractual
counterparty of Parent Borrower or any Restricted Subsidiary;
(8)    Hedging Obligations permitted under Section 7.02(a)(ii)(10);
(9)    [Reserved];
(10)    additional Investments by Parent Borrower or any Restricted Subsidiary
having an aggregate Fair Market Value (as determined in good faith by Parent
Borrower), taken together with all other Investments made pursuant to this
clause (10) that are at that time outstanding, not to exceed $100.0 million;
provided, however, that if any Investment pursuant to this clause (10) is made
in any Person that is not a Loan Party at the date of the making of such
Investment and such Person becomes a Loan Party after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (1) above and
shall cease to have been made pursuant to this clause (10) for so long as such
Person continues to be a Loan Party;
(11)    [Reserved];
(12)    Investments the payment for which consists of Equity Interests of Parent
Borrower (other than Disqualified Capital Stock) or any direct or indirect
parent of Parent Borrower, as applicable; provided, however, that such Equity
Interests will not increase the amount available for Restricted Payments under
7.02(b)(ii)(8);
(13)    any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 7.02(e)(ii)
(except transactions described in clauses (2), (4), (6), (8)(B) and (15) of
Section 7.02(e)(ii));
(14)    guarantees issued in accordance with Section 7.02(a) and Section 7.01(n)
including, without limitation, any guarantee or other obligation issued or
incurred under this Agreement in connection with any letter of credit issued for
the account of Parent Borrower or any of its Subsidiaries (including with
respect to the issuance of, or payments in respect of drawings under, such
letters of credit);






61

--------------------------------------------------------------------------------





(15)    Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or licenses or leases of intellectual property;
(16)    [Reserved];    
(17)    [Reserved];    
(18)    Investments of a Restricted Subsidiary acquired after the Restatement
Date or of an entity merged into, amalgamated with, or consolidated with Parent
Borrower or a Restricted Subsidiary in a transaction that is not prohibited by
Section 7.02(h) after the Restatement Date to the extent that such Investments
were not made in contemplation of such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;
(19)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;
(20)    advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of Parent
Borrower or the Restricted Subsidiaries;
(21)     Investments in Joint Ventures or Unrestricted Subsidiaries having an
aggregate Fair Market Value (as determined in good faith by Parent Borrower),
taken together with all other Investments made pursuant to this clause (21) that
are at that time outstanding, not to exceed (x) $50.0 million, plus (y) an
amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received in respect of any such Investment (with the Fair Market Value
each Investment being measured at the time made and without giving effect to
subsequent changes in value); provided that the aggregate amount of Investments
made in reliance on this Clause (21) shall not exceed (when combined with
Investments made by Loan Parties in Subsidiaries that are not (or do not become
in connection with such transaction) Loan Parties in reliance on Clauses (1),
(3) and (22) of the definition of Permitted Investment) $100.0 million;
provided, however, that if any Investment pursuant to this clause (21) is made
in any Person that is not a Loan Party at the date of the making of such
Investment and such Person becomes a Loan Party after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (1) above and
shall cease to have been made pursuant to this clause (21) for so long as such
Person continues to be a Loan Party; provided, further that, upon notification
to the Agent, the dollar amount set forth in the foregoing proviso shall be
reset at $100.0 million on any such date as the Payment Conditions become
satisfied;
(22)    any Investment in any Subsidiary of Parent Borrower or any Joint Venture
in connection with intercompany cash management arrangements or related
activities arising in the ordinary course of business; provided that the
aggregate amount of






62

--------------------------------------------------------------------------------





Investments made by Loan Parties in Subsidiaries or joint ventures that are not
Loan Parties in reliance on this Clause (22) shall not exceed (when combined
with Investments made by Loan Parties in Subsidiaries that are not (or do not
become in connection with such transaction) Loan Parties in reliance on Clauses
(1), (3) and (21) of the definition of Permitted Investment) $100.0 million;
provided, however, that if any Investment pursuant to this clause (22) is made
in any Person that is not a Loan Party at the date of the making of such
Investment and such Person becomes a Loan Party after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (1) above and
shall cease to have been made pursuant to this clause (22) for so long as such
Person continues to be a Loan Party; provided, further that, upon notification
to the Agent, the dollar amount set forth in the foregoing proviso shall be
reset at $100.0 million on any such date as the Payment Conditions become
satisfied;
(23)    Guarantied Obligations of any Loan Party or any Restricted Subsidiary of
leases or of other obligations that do not constitute Indebtedness, in each case
entered into in the ordinary course of business; and
(24)    subject to Pro Forma Compliance with the Payment Conditions, any other
Investments.
“Permitted Liens” means, with respect to any Person:
(1)    pledges, bonds or deposits and other Liens granted by such Person under
workmen’s compensation laws, unemployment or employment insurance laws or
similar legislation, or good faith deposits in connection with bids, tenders,
contracts (other than for the payment of Indebtedness) or leases to which such
Person is a party, or deposits to secure public or statutory obligations of such
Person or deposits of cash or U.S. or Canadian government bonds to secure surety
or appeal bonds, performance and return of money bonds, or deposits as security
for contested Taxes or import duties or for the payment of rent, in each case
Incurred in the ordinary course of business;
(2)    Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens
securing obligations that are not overdue by more than 45 days or that are being
contested in good faith by appropriate proceedings or other Liens arising out of
judgments or awards against such Person with respect to which such Person shall
then be proceeding with an appeal or other proceedings for review;
(3)    Liens for Taxes not yet overdue by more than 45 days, or that are being
contested in good faith by appropriate proceedings, if adequate reserves with
respect thereto have been provided in accordance with GAAP;
(4)    deposits to secure performance and surety bonds or bid bonds or with
respect to other regulatory requirements or letters of credit, bankers’
acceptances or similar obligations (other than Indebtedness for borrowed money)
issued pursuant to the request of and for the account of such Person in the
ordinary course of its business;






63

--------------------------------------------------------------------------------





(5)    minor survey exceptions, minor encumbrances, trackage rights, special
assessments, easements or reservations of, or rights of others for, licenses,
rights-of-way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, servicing agreements, development agreements, site plan
agreements and other similar encumbrances incurred in the ordinary course of
business or zoning or other restrictions as to the use of real properties or
Liens incidental to the conduct of the business of such Person or to the
ownership of its properties which were not Incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;
(6)    (A) Liens on assets of a Subsidiary that is not a Loan Party securing
Indebtedness of a Subsidiary that is not a Loan Party permitted to be Incurred
pursuant to Section 7.02(a);
(B)    on or after the Ratio Resumption Date, Liens securing any Indebtedness
permitted to be Incurred by this Agreement if, as of the date such Indebtedness
was Incurred, and after giving pro forma effect thereto and the application of
the net proceeds therefrom (but without netting the proceeds thereof), the
Consolidated Secured Net Leverage Ratio of Parent Borrower does not exceed 2.75
to 1.00; provided that (I) any Lien on the ABL Priority Collateral or the
Canadian Collateral in reliance on this clause (6)(B) shall be junior to the
Liens on the ABL Priority Collateral or the Canadian Collateral, as applicable,
securing the Obligations pursuant to the ABL Intercreditor Agreement and/or a
junior lien intercreditor agreement or collateral trust agreement reasonably
satisfactory to Agent reflecting the junior-lien status of the Liens securing
such Indebtedness as it relates to the ABL Priority Collateral and Canadian
Collateral, (II) the Indebtedness secured by such Liens shall not be secured by
any property or assets of Parent Borrower or any Restricted Subsidiary other
than Collateral, (III) the final maturity date of any such Indebtedness shall be
no earlier than the 91 days after the Termination Date, and (IV) none of the
obligors or guarantors with respect to such Indebtedness shall be a Person that
is not a Loan Party;
(C)    Liens securing obligations in respect of Indebtedness permitted to be
Incurred pursuant to clause (4) or (14) (to the extent such guarantees are
issued in respect of any Indebtedness) of Section 7.02(a)(ii); provided that, in
the case of clause (14) any Lien on the ABL Priority Collateral or the Canadian
Collateral in reliance on this clause (6)(C) shall be junior to the Liens on the
ABL Priority Collateral and the Canadian Collateral securing the Obligations
pursuant to the ABL Intercreditor Agreement and/or a junior lien intercreditor
agreement or collateral trust agreement reasonably satisfactory to Agent
reflecting the junior-lien status of the Liens securing such Indebtedness as it
relates to ABL Priority Collateral and Canadian Collateral;
(D)    [Reserved];
(E)    Liens created pursuant to the Collateral Documents or otherwise securing
the Obligations;






64

--------------------------------------------------------------------------------





(7)    Liens existing on the Restatement Date (other than Liens securing the
Senior Notes);
(8)    Liens on assets, property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, that such Liens are not created
or Incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary; provided, further, however, that such Liens may not
extend to any other property owned by Parent Borrower or any Restricted
Subsidiary (other than pursuant to after-acquired property clauses in effect
with respect to such Lien at the time of acquisition on property of the type
that would have been subject to such Lien notwithstanding the occurrence of such
acquisition); provided, further, that any Lien on assets that would otherwise be
included in the Borrowing Base in reliance on this clause (8) shall be junior to
the Liens on the ABL Priority Collateral and the Canadian Collateral securing
the Obligations pursuant to the ABL Intercreditor Agreement and/or a junior lien
intercreditor agreement or collateral trust agreement reasonably satisfactory to
the Agent reflecting the junior-lien status of the Liens securing such
Indebtedness as it relates to ABL Priority Collateral and Canadian Collateral;
(9)    Liens on assets or property at the time Parent Borrower or a Restricted
Subsidiary acquired the assets or property, including any acquisition by means
of a merger, amalgamation or consolidation with or into Parent Borrower or any
Restricted Subsidiary; provided, however, that such Liens are not created or
Incurred in connection with, or in contemplation of, such acquisition; provided,
further, however, that the Liens may not extend to any other property owned by
Parent Borrower or any Restricted Subsidiary (other than pursuant to
after-acquired property clauses in effect with respect to such Lien at the time
of acquisition on property of the type that would have been subject to such Lien
notwithstanding the occurrence of such acquisition); provided, further, that any
Lien on assets that would otherwise be included in the Borrowing Base in
reliance on this clause (9) shall be junior to the Liens on the ABL Priority
Collateral and the Canadian Collateral securing the Obligations pursuant to the
ABL Intercreditor Agreement and/or a junior lien intercreditor agreement or
collateral trust agreement reasonably satisfactory to Agent reflecting the
junior-lien status of the Liens securing such Indebtedness as it relates to ABL
Priority Collateral and Canadian Collateral;
(10)    [Reserved];
(11)    Liens securing Hedging Obligations (and, for the avoidance of doubt,
Swap Obligations) not incurred in violation of this Agreement;
(12)    [Reserved];
(13)    leases, subleases, licenses and sublicenses of real property which do
not materially interfere with the ordinary conduct of the business of Parent
Borrower or any of the Restricted Subsidiaries;






65

--------------------------------------------------------------------------------





(14)    Liens arising from Uniform Commercial Code financing statement filings
(or equivalent filings including under the PPSA) regarding operating leases or
other obligations not constituting Indebtedness;
(15)    Liens in favor of Parent Borrower or any Loan Party;
(16)    [Reserved];
(17)    pledges and deposits and other Liens made in the ordinary course of
business to secure liability to insurance carriers;
(18)    Liens on the Equity Interests of Unrestricted Subsidiaries;
(19)    leases or subleases, and licenses or sublicenses (including with respect
to intellectual property) granted to others in the ordinary course of business,
and Liens on real property which is not owned but is leased or subleased by
Parent Borrower or any Restricted Subsidiary;
(20)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (6)(B), 6(C), (7), (8), (9), (11), (15), (25) and (35) of
this definition; provided, however, that (x) such new Lien shall be limited to
all or part of the same property (including any after acquired property to the
extent it would have been subject to the original Lien) that secured the
original Lien (plus improvements on and accessions to such property, proceeds
and products thereof, customary security deposits and any other assets pursuant
to the after-acquired property clauses to the extent such assets secured (or
would have secured) the Indebtedness being refinanced, refunded, extended,
renewed or replaced), and (y) the Indebtedness secured by such Lien at such time
is not increased to any amount greater than the sum of (A) the outstanding
principal amount (or accreted value, if applicable) described under clauses
(6)(B), 6(C), (7), (8), (9), (10), (11), (15), (25) and (35) at the time the
original Lien became a Permitted Lien under this Agreement and, in the case of
any Lien on Collateral, shall not have a greater priority level with respect to
Liens securing the Obligations that the Liens securing the Indebtedness so
refinanced, refunded, extended, renewed or replaced, (B) unpaid accrued interest
and premiums (including tender premiums), and (C) an amount necessary to pay any
underwriting discounts, defeasance costs, commissions, fees and expenses related
to such refinancing, refunding, extension, renewal or replacement; provided,
further, however, that (X) in the case of any Liens to secure any refinancing,
refunding, extension or renewal of Indebtedness secured by a Lien referred to in
clause (6)(B), the principal amount of any Indebtedness Incurred for such
refinancing, refunding, extension or renewal shall be deemed secured by a Lien
under clause (6)(B) and not this clause (20) for purposes of determining the
principal amount of Indebtedness outstanding under clause (6)(B) and (Y) in the
case of Liens to secure any refinancing, refunding, extension or renewal of
Indebtedness secured by a Lien referred to in clause (6)(B), (8), (9) or (15),






66

--------------------------------------------------------------------------------





such new Lien shall have priority equal to or more junior than the Lien securing
such refinanced, refunded, extended or renewed Indebtedness;
(21)    except to the extent the applicable equipment constitutes Borrowing Base
Collateral, Liens on equipment of Parent Borrower or any Restricted Subsidiary
granted in the ordinary course of business to Parent Borrower’s or such
Restricted Subsidiary’s client at which such equipment is located;
(22)    judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;
(23)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into in the
ordinary course of business;
(24)    Liens incurred to secure cash management services or to implement cash
pooling arrangements in the ordinary course of business;
(25)    Liens incurred to secure Junior Indebtedness in an amount not to exceed
the then available incremental capacity described in 2.06(b);
(26)    any encumbrance or restriction (including put and call arrangements)
with respect to Capital Stock of any joint venture or similar arrangement
securing obligations of such joint venture or pursuant to any joint venture or
similar agreement;
(27)    any amounts held by a trustee in the funds and accounts under any
indenture issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or under any indenture pursuant to customary discharge,
redemption or defeasance provisions;
(28)    Liens (i) arising by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depository or financial
institution, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business or (iii)
encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;
(29)    Liens (i) in favor of credit card companies pursuant to agreements
therewith and (ii) in favor of customers;
(30)    Liens disclosed by the title commitments or title insurance policies
delivered pursuant to the Senior Notes Indentures and any replacement, extension
or renewal of any such Lien; provided that such replacement, extension or
renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to






67

--------------------------------------------------------------------------------





such replacement, extension or renewal; provided, further, that the Indebtedness
and other obligations secured by such replacement, extension or renewal Lien are
permitted under this Agreement;
(31)    Liens that are contractual rights of set-off relating to purchase orders
and other agreements entered into with customers, suppliers or service providers
of Parent Borrower or any Restricted Subsidiary in the ordinary course of
business;
(32)    in the case of real property that constitutes a leasehold or
subleasehold interest, (x) any Lien to which the fee simple interest (or any
superior leasehold interest) is or may become subject and any subordination of
such leasehold or subleasehold interest to any such Lien in accordance with the
terms and provisions of the applicable leasehold or subleasehold documents, and
(y) any right of first refusal, right of first negotiation or right of first
offer which is granted to the lessor or sublessor;
(33)    agreements to subordinate any interest of Parent Borrower or any
Restricted Subsidiary in any accounts receivable or other prices arising from
inventory consigned by Parent Borrower or any such Restricted Subsidiary
pursuant to an agreement entered into in the ordinary course of business;
(34)    Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents under clause (4) of the definition thereof;
(35)    Liens on the Collateral securing the Senior Notes and the related
Guarantees;
(36)    Liens securing insurance premium financing arrangements; provided that
such Liens are limited to the applicable unearned insurance premiums;
(37)    Liens on Collateral securing Junior Lien Priority Indebtedness permitted
to be incurred under Section 7.02(a)(ii)(23); and
(38)    solar power purchase agreements and the stationary battery services
agreement related to Parent Borrower’s distribution center located in Fresno,
California and the payment-in-lieu-of-tax agreement related to Parent Borrower’s
distribution center located in Fishkill, New York.
“Permitted Overadvance” means an Overadvance made by the Agent, in its
discretion, which:
(a) is made to maintain, protect or preserve the Collateral and/or the Secured
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Secured Parties;
(b) is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation;






68

--------------------------------------------------------------------------------





(c) is made to pay any other amount chargeable to any Loan Party hereunder; and
(d) together with all other Permitted Overadvances then outstanding, shall not
(i) exceed ten percent (10%) of the Borrowing Base at any time and (ii) unless a
Liquidation is occurring, remain outstanding for more than forty-five (45)
consecutive Business Days, unless in each case, the Majority Lenders otherwise
agree;
provided, however, that the foregoing shall not (i) modify or abrogate any of
the provisions of Section 2.04 regarding the Lenders’ obligations with respect
to Letters of Credit or Section 2.04 regarding the Lenders’ obligations with
respect to Swing Line Loans, or (ii) result in any claim or liability against
the Agent (regardless of the amount of any Overadvance) for Unintentional
Overadvances and such Unintentional Overadvances shall not reduce the amount of
Permitted Overadvances allowed hereunder, and further provided that in no event
shall the Agent make an Overadvance, if after giving effect thereto, the
principal amount of the Credit Extensions would exceed the Aggregate Commitments
(as in effect prior to any termination of the Commitments pursuant to Section
2.06(b)).
“Person” means an individual, partnership, limited liability company, unlimited
liability company, corporation (including a business trust), joint stock
company, trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.
“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained by a Loan Party or any ERISA Affiliate for its employees and subject
to Title IV of ERISA.
“PPSA” means the Personal Property Security Act (Ontario) (or any successor
statute) or similar legislation (including the Civil Code of Quebec) of any
other Canadian jurisdiction the laws of which are required by such legislation
to be applied in connection with the issue, perfection, effect of perfection,
enforcement, enforceability, opposability, validity or effect of security
interests or other applicable Lien.
“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.
“Pro Forma Compliance” means, with respect to any determination for any period
and any transaction, that such determination shall be made by giving pro forma
effect to each such transaction, as if each such transaction had been
consummated on the first day of such period, based on, in the case of
determinations made in reliance on pro-forma financial statement calculations
only, historical results accounted for in accordance with GAAP and, to the
extent applicable, reasonable assumptions that are specified in detail in the
relevant compliance certificate, financial statement or other document provided
to Agent or any Lender in connection herewith (which shall be prepared by Parent
Borrower in good faith (subject to the approval of the Agent, not to be
unreasonably withheld)) and






69

--------------------------------------------------------------------------------





for such purposes historical financial statements shall be recalculated as if
such transaction had been consummated at the beginning of the applicable period,
and any Indebtedness or other liabilities to be incurred, assumed or repaid had
been incurred, assumed or repaid at the beginning of such period (and assuming
that such Indebtedness to be incurred bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the weighted
average of the interest rates applicable to such Indebtedness incurred during
such period) and, to the extent pro forma financial statements are required to
be prepared by Parent Borrower under Regulation S-X of the Securities Act of
1933 (“Reg. S-X”) reflecting such transaction for any period, all pro forma
calculations made hereunder with respect to such transaction and for such period
shall be in conformity with Reg. S-X at all times after such pro-forma financial
statements reflecting such transactions are required to be filed by Parent
Borrower under Reg. S-X.
“Ratio Resumption Date” means the date on which Parent Borrower has internal
financial statements available for its second fiscal quarter of 2020.
“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
“Recipient” has the meaning specified in Section 10.11.
“Refinancing Indebtedness” has the meaning specified in Section 7.02(a)(ii)(15).
“Refunding Capital Stock” has the meaning specified in Section 7.02(b)(ii)(2).
“Register” has the meaning specified in Section 10.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Advances, a Committed Advance Notice, (b)
with respect to an L/C Credit Extension, a Letter of Credit Application, and (c)
with respect to a Swing Line Advance, a Swing Line Advance Notice.
“Requirements of Law” means, with respect to any Person, all laws,
constitutions, statutes, ordinances, rules and regulations, all orders, writs,
decrees, injunctions, judgments, determinations, and awards of an arbitrator, a
court or any other Governmental Authority, and all Governmental Authorizations,
binding upon or applicable to such Person or to any of its properties, assets or
businesses.






70

--------------------------------------------------------------------------------





“Reserves” means, without duplication, all Inventory Reserves and Availability
Reserves.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means, with respect to any certificate, report or notice
to be delivered or given hereunder, unless the context otherwise requires, the
president, chief executive officer, chief financial officer or treasurer of the
Parent Borrower or other executive officer of the Parent Borrower who in the
normal performance of his or her operational duties would have knowledge of the
subject matter relating to such certificate, report or notice and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Agent.
“Restatement Date” means May 7, 2020.
“Restricted Cash” means cash and Cash Equivalents held by Parent Borrower and
the Restricted Subsidiaries that would appear as “restricted” on a consolidated
balance sheet of Parent Borrower or any of the Restricted Subsidiaries.
“Restricted Investment” means any Investment that is not a Permitted Investment.
“Restricted Payments” has the meaning specified in Section 7.02(b)(i).
“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person other than an Unrestricted Subsidiary of such Person. Unless the
context otherwise requires, the term “Restricted Subsidiary” shall mean a
Restricted Subsidiary of Parent Borrower. Each Loan Party shall constitute a
Restricted Subsidiary.
“Retired Capital Stock” has the meaning specified in Section 7.02(b)(ii)(2).
“Revaluation Date” means (a) with respect to any Revolving Credit Advance, each
of the following: (i) each date of a Revolving Credit Borrowing of a
Eurocurrency Rate Advance denominated in an Alternative Currency or a BA Rate
Advance, (ii) each date of a continuation of a Eurocurrency Rate Advance
denominated in an Alternative Currency or of a BA Rate Advance pursuant to
Section 2.02, and (iii) such additional dates as the Agent shall reasonably
determine or the Majority Lenders shall reasonably require; and (b) with respect
to any Letter of Credit, each of the following: (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit denominated in an Alternative Currency
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by an Issuing Bank under any
Letter of Credit denominated in an Alternative Currency, and (iv) to the extent
warranted by






71

--------------------------------------------------------------------------------





circumstances, such additional dates as the Agent or the Issuing Banks shall
reasonably determine or the Majority Lenders shall reasonably require.
“Revolving Credit Advance” means an advance by a Lender to any Borrower under
Section 2.01(a).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type and, in the case of Contract Rate
Loans, having the same Interest Period.
“Revolving Credit Commitment” means, as to each Lender, its obligation to (a)
make Revolving Credit Advances to the Borrowers pursuant to Section 2.01(a), (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swing Line Advances, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.01A under the caption “Revolving Credit Commitment” or in the
Assignment and Acceptance pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.
“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business, and any successor thereto.
“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by Parent Borrower or a Restricted Subsidiary whereby
Parent Borrower or such Restricted Subsidiary transfers such property to a
Person and Parent Borrower or such Restricted Subsidiary leases it from such
Person, other than leases between any of Parent Borrower and a Restricted
Subsidiary or between Restricted Subsidiaries.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Agent or the applicable Issuing Bank, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanctioned Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the federal government of
Canada, the United Nations Security Council, the European Union, Her Majesty’s
Treasury (“HMT”) or other relevant sanctions authority.






72

--------------------------------------------------------------------------------





“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to, or exercising any, of its principal
functions.
“Secured Hedge Agreement” means any Swap Contract by and between Parent Borrower
or any of its Subsidiaries and any Hedge Bank.
“Secured Hedging Obligations” means the obligations of Parent Borrower or any of
its Subsidiaries arising under any Secured Hedge Agreement.
“Secured Indebtedness” means any Consolidated Total Indebtedness secured by a
Lien.
“Secured Parties” means, collectively, the Agent, the Lenders, the Issuing
Banks, the Swing Line Lender, any Cash Management Bank that is party to a Bank
Product Document, any Hedge Bank that is a party to a Secured Hedge Agreement
and any Supply Chain Bank that is party to a Secured Supply Chain Financing.
“Secured Supply Chain Financing” means any Supply Chain Financing that is
entered into by and between Parent Borrower or any Subsidiary and any Supply
Chain Bank, including any such Supply Chain Financing that is in effect on the
Restatement Date.
“Senior Notes” means the 2023 Notes, the 2025 Notes and the 2027 Notes.
“Senior Notes Indentures” means the 2023 Notes Indenture, the 2025 Notes
Indenture and the 2027 Notes Indenture.
“Senior Representative” means, with respect to any Indebtedness, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.
“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” within the meaning of Rule 1-02 under Regulation S-X
promulgated by the SEC (or any successor provisions).
“Similar Business” has the meaning specified in Section 7.02(f).
“Solvent” means, with respect to any Person organized under the laws of the
United States, or any state thereof, or Canada, or any province or territory
thereof, on a particular date, that on such date (a) the fair value of the
assets of such Person, at a fair valuation, will exceed the debts and
liabilities, direct, subordinated, contingent or otherwise, of such Person; (b)
the present fair saleable value of the property of such Person will be greater
than the amount that will be required to pay the probable liability






73

--------------------------------------------------------------------------------





of such Person on its debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) such Person will be able to pay its debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; (d) such Person will not have unreasonably small capital
with which to conduct the businesses in which it is engaged as such businesses
are conducted on such date and are proposed to be conducted after such date.
“Spot Rate” for a currency means the rate determined by the Agent or an Issuing
Bank, as applicable, to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided that the Agent or such Issuing
Bank may obtain such spot rate from another financial institution designated by
the Agent or such Issuing Bank if the Person acting in such capacity does not
have as of the date of determination a spot buying rate for any such currency;
and provided further that such Issuing Bank may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in an Alternative Currency.  
“Standby Letter of Credit” means a letter of credit or other credit support
instrument issued for the benefit of a Person party to a contractual arrangement
with the Parent Borrower or any of its Subsidiaries as credit support for the
obligations of the Parent Borrower or such Subsidiary thereunder.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Store” means any retail store (which may include any Real Estate, fixtures,
Equipment, Inventory and other property related thereto) operated, or to be
operated, by any Loan Party.
“Store Account” means any account at a bank that is used solely for receiving
store receipts from a Store (together with any other deposit accounts at any
time established or used by any Loan Party for receiving such store receipts
from any Store).
“Subsidiary” means, with respect to any Person, any corporation, partnership,
trust or other Person of which more than 50% of the outstanding capital stock
(or similar property right in the case of partnerships and trusts and other
Persons) having ordinary voting power to elect a majority of the board of
directors of such corporation (or similar governing body or Person with respect
to partnerships and trusts and other Persons) (irrespective of whether or not at
the time capital stock of any other class or classes of such corporation shall
or might have voting power upon the occurrence of any contingency) is at the
time directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person. Unless the context otherwise requires, the term “Subsidiary” shall mean
a Subsidiary of Parent Borrower.






74

--------------------------------------------------------------------------------





“Supply Chain Bank” means any Person counterparty to a Supply Chain Financing
who is (x) Bank of America or any Affiliate or branch of Bank America or (y) any
other Lender or any Affiliate or branch of such Lender so long as, in the case
of this clause (y), Parent Borrower and the applicable Lender (or its Affiliate
or branch) shall have delivered a notice thereof to the Agent.
“Supply Chain Financing” means any agreement to provide to Parent Borrower or
any Subsidiary (x) letters of credit, guarantees or other credit support
provided in respect of trade payables of Parent Borrower or any Subsidiary, in
each case issued for the benefit of any bank, financial institution or other
person that has acquired such trade payables pursuant to “supply chain” or other
similar financing for vendors and suppliers of Parent Borrower or any
Subsidiaries, so long as (i) other than in the case of Secured Supply Chain
Financings, such arrangement is unsecured (except as otherwise permitted
herein), (ii) the terms of such trade payables shall not have been extended in
connection with the Supply Chain Financing and (iii) such Indebtedness
represents amounts not in excess of those which Parent Borrower or any of its
Subsidiaries would otherwise have been obligated to pay to its vendor or
supplier in respect of the applicable trade payables, (y) customary leasing
finance arrangements or (z) any arrangement pursuant to which a Supply Chain
Bank acquires payables owed by Parent Borrower or any of its Subsidiaries to its
vendor or supplier.
“Swap Contract” means (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, cross-currency hedges,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Borrowers or any of their respective Subsidiaries shall be a
“Swap Agreement” and (b) any agreement with respect to any transactions
(together with any related confirmations) which are subject to the terms and
conditions of, or are governed by, any master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other similar master agreement.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1(a)(47) of the Commodity Exchange Act.
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.03.
“Swing Line Advance” means an advance made available by the Swing Line Lender
pursuant to Section 2.03(a). Swing Line Advances shall be denominated in
Dollars.






75

--------------------------------------------------------------------------------





“Swing Line Advance Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.03(b), which if in writing, shall be substantially in the form of
Exhibit A-2 or such other form as approved by the Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Agent), appropriately completed and signed by a Responsible Officer of the
applicable Borrower.
“Swing Line Borrowing” means a borrowing of a Swing Line Advance pursuant to
Section 2.03.
“Swing Line Lender” means Bank of America, including any of its Affiliates and
branches, in its capacity as provider of Swing Line Advances.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $200,000,000
and (b) the Revolving Credit Facility; provided that Swing Line Borrowings by
Canadian Borrowers shall not exceed the lesser of (a) $20,000,000 and (y) any
unused portion of the Canadian Sublimit. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility.
“Tax Distributions” means any distributions described in Section
7.02(b)(ii)(11).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tax Group” has the meaning specified in Section 7.02(b)(ii)(11).
“Termination Date” means the earlier of (x) May 31, 2023 (the “Original Maturity
Date”) and (y) the date that is 91 days prior to the earliest stated maturity
date of (i) the 2023 Senior Notes, (ii) any Indebtedness Incurred under Section
7.02(a)(ii)(12) or Section 7.02(a)(ii)(17) and/or (y) any refinancing debt in
respect of the foregoing with a maturity date prior to the date that is 91 days
after May 31, 2023; provided that if the aggregate principal amount of all such
Indebtedness with a maturity date prior to the date that is 91 days after the
Original Maturity Date, taken together, does not exceed $200.0 million, the
Agent shall instead impose a Reserve against the Loan Cap in the outstanding
amount of such Indebtedness for so long as it remains outstanding and the
Maturity Date shall be the Original Maturity Date, or, in each case, the earlier
date of termination in whole of the Commitments pursuant to Section 2.06(a) or
8.01.
“Test Period” means, as of any date of determination, the most recently
completed twelve Fiscal Months of the Loan Parties ended on or prior to such
time (taken as one accounting period) for which financial statements (and the
related compliance certificate) have been delivered (or are required to have
been delivered) to the Agent.






76

--------------------------------------------------------------------------------





“Total Assets” means, as of any date of determination, the consolidated assets
of the Parent Borrower and its Subsidiaries at the end of the Fiscal Quarter
immediately preceding such date, determined in accordance with GAAP.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Advances, Swing Line Advances and L/C Obligations.
“Trade Letter of Credit” means a direct-pay sight trade or documentary letter of
credit issued for the benefit of a vendor in connection with the purchase of
goods by the Parent Borrower or any of its Subsidiaries in the ordinary course
of business.
“Trademarks” has the meaning specified in the applicable Security Agreements.
“Transactions” means (A) the issuance and sale of the Senior Notes, (B) the
redemption (including any satisfaction and discharge in connection therewith) of
all of Parent Borrower’s then outstanding 5.95% senior unsecured notes due April
2021, (C) the entry into and incurrence of indebtedness pursuant to this
Agreement and (D) the payment of fees and expenses in connection with the
foregoing.
“Type” refers to the distinction among Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurocurrency Rate.
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the UCC, the
definition of such term contained in Article or Division 9 shall govern;
provided, further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, publication or priority of, or
remedies with respect to, Agent’s or any Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in another
State other than the State of New York, the term “UCC” means the Uniform
Commercial Code in such other State.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms,
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution
“Unfinanced Capital Expenditures” means for any period, Capital Expenditures of
Parent Borrower and its Restricted Subsidiaries made in cash during such period,
except






77

--------------------------------------------------------------------------------





to the extent financed with the proceeds of Capital Lease Obligations or other
Indebtedness (other than Loans incurred hereunder), common Capital Stock or
Disqualified Capital Stock, casualty proceeds, condemnation proceeds or other
proceeds that would not be included in EBITDA, less cash received from the sale
of any fixed assets of Parent Borrower and its Restricted Subsidiaries
(including, without limitation, assets of the type that may constitute Equipment
hereunder) during such period; provided that the aggregate amount of Unfinanced
Capital Expenditures during such period may not be less than zero.
“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the
Lenders, including, without limitation, a reduction in the Appraised Value of
property or assets included in the Borrowing Base or misrepresentation by the
Loan Parties.
“United States Person” means any Person that is a “United States Person” as
defined in Section 7701(a)(30) of the Code.
“United States Tax Compliance Certificate” has the meaning specified in
Section 4.02(e)(ii)(B)(III).
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
“Unrestricted Subsidiary” means:
(1)    any Subsidiary of Parent Borrower that at the time of determination shall
be designated an Unrestricted Subsidiary by the Board of Directors of Parent
Borrower in the manner provided below; and
(2)    any Subsidiary of an Unrestricted Subsidiary.
Parent Borrower may designate any Subsidiary of Parent Borrower (including any
newly acquired or newly formed Subsidiary of Parent Borrower) to be an
Unrestricted Subsidiary unless at the time of such designation such Subsidiary
or any of its Subsidiaries owns any Equity Interests or Indebtedness of, or owns
or holds any Lien on any property of, Parent Borrower or any other Restricted
Subsidiary that is not a Subsidiary of the Subsidiary to be so designated, in
each case at the time of such designation; provided, however, that the
Subsidiary to be so designated and its Subsidiaries do not at the time of
designation have and do not thereafter Incur any Indebtedness pursuant to which
the lender has recourse to any of the assets of Parent Borrower or any of the
Restricted Subsidiaries unless otherwise permitted under Section 7.02(b);
provided, further, however, that either:
(a)    the Subsidiary to be so designated has total consolidated assets of
$1,000 or less; or






78

--------------------------------------------------------------------------------





(b)    if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under Section 7.02(b).
Parent Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided, however, that immediately after giving effect to such
designation, Parent Borrower shall be in Pro Forma Compliance with the Payment
Conditions.
In no event may a Borrower or any Subsidiary that is a “Restricted Subsidiary”
under (and as defined in) any Senior Notes Indenture be designated an
Unrestricted Subsidiary. As of the Restatement Date, no entity is an
Unrestricted Subsidiary.
“Unused Commitment Fee Rate” means (a) 0.375% per annum if the average of the
outstanding Advances and Letters of Credit during the immediately preceding
Fiscal Quarter is less than 50.00% of the Aggregate Commitments, and (b) 0.250%
per annum if the average of the outstanding Advances and Letters of Credit
during the immediately preceding Fiscal Quarter is equal to or greater than
50.00% of the Aggregate Commitments.
“U.S. Collateral” means the Collateral owned by (or, in the event such
Collateral has been foreclosed upon, immediately prior to such foreclosure that
was owned by) a U.S. Loan Party.
“U.S. Dominion Account” means a special concentration account established by
Parent Borrower at an Affiliate or branch of the Agent in the United States,
over which the Agent has exclusive control for withdrawal purposes pursuant to
the terms and provisions of this Agreement and the other Loan Documents.
“U.S. Guarantor” means each Guarantor that is a Domestic Subsidiary.
“U.S. Guaranty” means the guarantee of the Obligations of each Loan Party
hereunder by the U.S. Loan Parties in Article III hereunder or in a supplemental
guarantee in accordance with Section 7.01(n) of this Agreement.
“U.S. Loan Party” means each U.S. Borrower and each U.S. Guarantor.
“U.S. Notes Priority Collateral” means all U.S. Collateral that is Notes
Priority Collateral.
“U.S. Security Agreement” means that certain Security Agreement, dated as of the
Restatement Date, made by the Loan Parties party thereto in favor of the Agent,
on behalf of the Agent, and the Secured Parties, as amended, restated,
supplemented or otherwise modified from time to time.
“Weekly Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of Parent Borrower to
maintain Availability at least equal to the greater of (a) 12.5% of the Loan
Cap, and (b) $218.8 million. For purposes of this Agreement, the occurrence of a
Weekly Borrowing Base






79

--------------------------------------------------------------------------------





Delivery Event shall be deemed continuing (i) so long as such Event of Default
exists, and/or (ii) if the Weekly Borrowing Base Delivery Event arises as a
result of the Borrower’s failure to achieve Availability as required hereunder,
until Availability has exceeded the greater of (x) 12.5% of the Loan Cap, and
(y) $218.8 million for thirty (30) consecutive calendar days, in which case a
Weekly Borrowing Base Delivery Event shall no longer be deemed to be continuing
for purposes of this Agreement. The termination of a Weekly Borrowing Base
Delivery Event as provided herein shall in no way limit, waive or delay the
occurrence of a subsequent Weekly Borrowing Base Delivery Event in the event
that the conditions set forth in this definition again arise.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Capital Stock or Preferred Stock, as the case may be, at any date,
the quotient obtained by dividing (1) the sum of the products of the number of
years from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Capital Stock or Preferred Stock multiplied by the
amount of such payment, by (2) the sum of all such payments.
“Wholly Owned Restricted Subsidiary” means any Wholly Owned Subsidiary that is a
Restricted Subsidiary.
“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares required pursuant to applicable Law)
shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
“Yen” and “¥” mean the lawful currency of Japan.






80

--------------------------------------------------------------------------------





SECTION 1.02     Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
SECTION 1.03     Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP as in
effect from time to time, except as otherwise specifically prescribed herein.
(b)    Changes in GAAP. Notwithstanding any change in GAAP occurring after the
Restatement Date, the computations of all financial ratios and requirements set
forth in any Loan Document shall continue to be computed in accordance with GAAP
prior to such change therein.
SECTION 1.04     Exchange Rates; Currency Equivalents. The Agent, the Issuing
Banks or the Swing Line Lender, as applicable, shall determine the Spot Rates as
of each Revaluation Date to be used for calculating Dollar Equivalent amounts of
the Borrowing Base, Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Agent, an Issuing Bank or the Swing Line Lender, as applicable, absent
manifest error.
(b)    Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of an Advance or the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Committed Borrowing, Advance
or Letter of Credit is denominated in an Alternative Currency, unless otherwise
expressed in this Agreement, such amount shall be the relevant Alternative
Currency Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Agent or the applicable Issuing Bank, as the case may be.
(c)    For purposes of determining the Borrowing Base (and each component
thereof), the Borrowers shall report (i) asset values with respect to any asset
included in the Borrowing Base in the currency shown in the Borrowers’ financial
records or invoiced by the Borrowers, as applicable, for such asset, (ii) any
Inventory Reserves with respect to any item of Inventory in the currency in
which the asset value for such item of Inventory is reported pursuant to clause
(i) above, and (iii) any Availability Reserve in the






81

--------------------------------------------------------------------------------





currency of the underlying claims, liabilities or obligations giving rise to
such Availability Reserve.
SECTION 1.05     Change of Currency. Each obligation of the Loan Parties to make
a payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Agent may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.
SECTION 1.06     Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.07     Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the Dollar Equivalent of the maximum face amount of such Letter
of Credit after giving effect to all increases thereof contemplated by such
Letter of Credit or the Issuer Documents related thereto, whether or not such
maximum face amount is in effect at such time.
SECTION 1.08     Limited Conditions Acquisitions. In connection with any action
being taken solely in connection with a Limited Condition Acquisition, for
purposes of:
(a) determining compliance with any provision of this Agreement which requires
satisfaction of the Limited Acquisition Condition Payment Conditions; and
(b) determining compliance with representations, warranties, defaults or Events
of Default (in each case, other than for purposes of Section 5.02);
in each case, at the option of Parent Borrower (Parent Borrower’s election to
exercise such option in connection with any Limited Condition Acquisition, an
“LCA Election”),






82

--------------------------------------------------------------------------------





the date of determination of whether any such action is permitted hereunder,
shall be deemed to be the date the definitive agreements for such Limited
Condition Acquisition are entered into (the “LCA Test Date”) (provided that
Parent Borrower shall be required to make an LCA Election on or prior to the
date on which the definitive agreements for such Limited Condition Acquisition
have been entered into, and provided further that with respect to any required
calculation of the Limited Acquisition Condition Payment Conditions on the LCA
Test Date, such calculation shall be effective only in the event that such
Limited Condition Acquisition is consummated within 180 days following the LCA
Test Date), and if, after giving pro forma effect to the Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they had occurred at the beginning of the most recent Test Period
ending prior to the LCA Test Date (after giving effect to any increases or
decrease in Indebtedness of Parent Borrower and its Restricted Subsidiaries
since such date), Parent Borrower could have taken such action on the relevant
LCA Test Date in compliance with such ratio, representation, warranty, default,
Events of Default or basket, such ratio, representation, warranty, default,
Event of Default or basket shall be deemed to have been complied with for
purposes of such Limited Condition Acquisition. For the avoidance of doubt, if
Parent Borrower has made an LCA Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio or basket, including due to
fluctuations in Consolidated EBITDA of Parent Borrower or the Person subject to
such Limited Condition Acquisition, at or prior to the consummation of the
relevant transaction or action, such baskets or ratios will not be deemed to
have been exceeded as a result of such fluctuations. If Parent Borrower has made
an LCA Election for any Limited Condition Acquisition, then in connection with
any subsequent calculation of any ratios, representations, warranties, defaults,
Events of Default or basket availability (including with respect to satisfaction
of the Limited Acquisition Condition Payment Conditions in connection therewith
but excluding satisfaction of any component of the Payment Conditions based on
Availability) with respect to the incurrence of Indebtedness or Liens, or the
making of Restricted Payments, mergers, the conveyance, lease or other transfer
of all or substantially all of the assets of the Borrower, the prepayment,
redemption, purchase, defeasance or other satisfaction of Indebtedness, the
consummation of any other Permitted Acquisition or the designation of a
Subsidiary on or following the relevant LCA Test Date and prior to the earlier
of the date on which such Limited Condition Acquisition is consummated or the
date that the definitive agreement for such Limited Condition Acquisition is
terminated or expires without consummation of such Limited Condition
Acquisition, any such ratios representations, warranties, defaults, Events of
Default or baskets shall be calculated on a pro forma basis assuming such
Limited Condition Acquisition and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) has
been consummated (it being further understood and agreed, however, that neither
any Consolidated Net Income or Consolidated EBITDA therefrom, nor any assets of
the target to be acquired pursuant to such Limited Condition Acquisition, shall
be included in Parent Borrower’s Consolidated Net Income or Consolidated EBITDA,
or in the calculation of the Borrowing Base, as applicable, in any such
subsequent calculation until such Limited Condition Acquisition has actually
closed).






83

--------------------------------------------------------------------------------





SECTION 1.09     Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
SECTION 1.10     Borrower Representative. Each Loan Party hereby designates
Parent Borrower as its representative and agent for all purposes under the Loan
Documents, including requests for Advances and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrowing Base Certificates and financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with the Agent, any Issuing Bank or any Lender, and
Parent Borrower hereby accepts such appointment. The Agent and the Lenders shall
be entitled to rely upon, and shall be fully protected in relying upon, any
notice or communication delivered by Parent Borrower on behalf of any Loan
Party. The Agent and the Lenders may give any notice or communication with a
Loan Party hereunder to Parent Borrower on behalf of such Loan Party. Each of
the Agent, the Issuing Banks and the Lenders shall have the right, in its
discretion, to deal exclusively with Parent Borrower for any or all purposes
under the Loan Documents. Each Loan Party agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Parent Borrower shall be binding upon and enforceable against it.
SECTION 1.11     Interest Rates. The Agent does not warrant, nor accept
responsibility, nor shall the Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or “BA Rate” with respect to any rate that is
an alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.
SECTION 1.12     Quebec Interpretive Provision. For purposes of any Collateral
located in the Province of Quebec or charged by any deed of hypothec (or any
other Loan Document) and for all other purposes pursuant to which the
interpretation or construction of a Loan Document may be subject to the Laws of
the Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Quebec, (i) “personal property” shall be deemed to include “movable
property”, (ii) “real property” shall be deemed to include “immovable property”,
(iii) “tangible property” shall be deemed to include “corporeal property”, (iv)
“intangible property” shall be deemed to include “incorporeal property”, (v)
“security interest” and “mortgage” shall be deemed to include a “hypothec”, (vi)
all references to filing, registering or recording under the UCC or PPSA shall
be deemed to include publication by registration under the Civil Code of Quebec,
(vii) all references to “perfection” of or “perfected” Liens shall be deemed to
include a reference to the “opposability” of such Liens to third parties, (viii)
any “right of offset”, “right of setoff” or similar expression shall be deemed
to include a “right of






84

--------------------------------------------------------------------------------





compensation”, (ix) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, (x) an “agent” shall be deemed to include a “mandatary”, (xi)
“foreclosure” shall be deemed to include the “exercise of a hypothecary right”,
(xii) “lease” shall be deemed to include a “lease” or a “contract of leasing
(crédit-bail)”, as applicable, and (xiii) “deposit account” shall be deemed to
include a “financial account” (within the meaning of Article 2713.6 of the Civil
Code of Quebec).
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES


SECTION 2.01     The Revolving Credit Advances; Reserves.
(a)    Each Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Revolving Credit Advances to any Borrower from time to time on
any Business Day during the Availability Period in Dollars or in one or more
Alternative Currencies, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings at such time shall not exceed the Loan Cap
at such time, (ii) the aggregate Outstanding Amount of the Revolving Credit
Advances of any Lender, plus such Lender’s Revolving Credit Commitment
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Revolving Credit Commitment Percentage of the Outstanding Amount of all Swing
Line Advances shall not exceed such Lender’s Revolving Credit Commitment, (iii)
the aggregate Outstanding Amount of all Revolving Credit Advances denominated in
Alternative Currencies plus the L/C Obligations in respect of Letters of Credit
issued in Alternative Currencies shall not exceed the Alternative Currency
Sublimit; and (iv) the aggregate Outstanding Amount of all Revolving Credit
Advances made to the Canadian Borrowers shall not exceed the Canadian Sublimit.
Within the limits of each Lender’s Revolving Credit Commitment, and subject to
the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(a), prepay under Section 2.10, and reborrow under this Section
2.01(a). Revolving Credit Advances may be Index Rate Loans or Contract Rate
Loans, as further provided herein.
(b)    The Inventory Reserves and Availability Reserves as of the Restatement
Date are set forth in the Borrowing Base Certificate delivered pursuant to
Section 5.01(h) hereof.
(c)    The Agent shall have the right, at any time and from time to time after
the Restatement Date in its Permitted Discretion, to establish or modify
Reserves or to eliminate then existing Reserves, and the Agent shall provide the
Parent Borrower with prompt written notice of the same.
SECTION 2.02     Making the Advances. (a)  Each Revolving Credit Borrowing, each
conversion of Revolving Credit Advances from one Type to the other, and each
continuation of Contract Rate Loans shall be made upon the applicable Borrower’s
irrevocable






85

--------------------------------------------------------------------------------





notice to the Agent, which may be given by (x) telephone or (y) a Committed
Advance Notice; provided that any telephonic notice must be confirmed
immediately by delivery to the Agent of a Committed Advance Notice. Each such
Committed Advance Notice must be received by the Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Contract Rate Loans denominated in Dollars or
Canadian Dollars, (ii) four Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Advances denominated in
Alternative Currencies (other than Canadian Dollars), and (iii) on the requested
date of any Borrowing of Index Rate Loans denominated in Dollars and one
Business Day prior to the requested date of any Borrowing of Index Rate Loans
denominated in Canadian Dollars. Each Borrowing of, conversion to or
continuation of Contract Rate Loans shall be in a minimum principal amount of
$5,000,000 or CND$5,000,000, as applicable. Except as provided in Sections
2.02(c), 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Advances or Canadian Base Rate Advances shall be in a minimum principal amount
of $1,000,000 and each Borrowing of or conversion to Canadian Prime Rate
Advances shall be in a minimum principal amount of CND$1,000,000. Each Committed
Advance Notice (whether telephonic or written) shall specify (i) whether the
applicable Borrower is requesting a Revolving Credit Borrowing, a conversion of
Revolving Credit Advances from one Type to the other, or a continuation of
Contract Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Advances to be borrowed, converted or continued, (iv) the
Type of Advances to be borrowed or to which existing Revolving Credit Advances
are to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto and (vi) the currency of the Revolving Credit Advances to be
borrowed. If a Borrower fails to specify a currency in a Committed Advance
Notice requesting a Revolving Credit Borrowing, then the Revolving Credit
Advances so requested shall be made in Dollars as regards to a U.S. Borrower and
in Canadian Dollars as regards a Canadian Borrower. If a Borrower fails to
specify a Type of Advance in a Committed Advance Notice or if a Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Revolving Credit Advances shall be made as, or converted to, the
applicable Index Rate Loans; provided, however, that (x) in the case of a
failure to timely request a continuation of Revolving Credit Advances
denominated in an Alternative Currency (other than Canadian Dollars), such
Revolving Credit Advances shall be continued as Eurocurrency Rate Advances in
their original currency with an Interest Period of one month and (y) in the case
of a failure to timely request a continuation of BA Rate Advances, such
Revolving Credit Advances shall be continued as Canadian Prime Rate Advances or,
as regards a U.S. Borrower, shall be repaid. Any such automatic conversion to
Index Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Contract Rate Loans. If a Borrower
requests a Borrowing of, conversion to, or continuation of Contract Rate Loans
in any such Committed Advance Notice, but fails to specify an Interest Period,
it will be deemed to have specified an Interest Period of one month. No
Revolving Credit Advance may be converted into or continued as a Revolving
Credit Advance denominated in a different currency, but instead must be prepaid
in the original currency of such Revolving Credit Advance and reborrowed in the
other currency.
(b)    Following receipt of a Committed Advance Notice, the Agent shall promptly
notify each Lender of the amount (and currency) of its Commitment Percentage






86

--------------------------------------------------------------------------------





of the applicable Revolving Credit Advances, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the Agent
shall notify each Lender of the details of any automatic conversion to Index
Rate Loans or continuation of Revolving Credit Advances denominated in a
currency other than Dollars or Canadian Dollars, in each case as described in
Section 2.02(a). In the case of a Revolving Credit Borrowing, each appropriate
Lender shall make the amount of its Advance available to the Agent in Same Day
Funds at the Agent’s Office for the applicable currency not later than 2:00
p.m., in the case of any Advance denominated in Dollars or Canadian Dollars, and
not later than the Applicable Time specified by the Agent in the case of any
Revolving Credit Advance in an Alternative Currency (other than Canadian
Dollars), in each case on the Business Day specified in the applicable Committed
Advance Notice. Upon satisfaction of the applicable conditions set forth in
Section 5.02 (and, if such Borrowing is the initial Credit Extension hereunder,
Section 5.01), the Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Agent either by (i)
crediting the account of such Borrower on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Agent by such Borrower; provided, however, that if, on the date the Committed
Advance Notice with respect to such Borrowing denominated in Dollars or Canadian
Dollars is given by the Parent Borrower, there are L/C Borrowings outstanding
(and the Parent Borrower shall have been notified of such L/C Borrowings), then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and, second, shall be made available to the Parent
Borrower as provided above.
(c)    During the existence of an Event of Default no Revolving Credit Advances
may be requested as, converted to or continued as Contract Rate Loans (whether
in Dollars or any Alternative Currency) without the consent of the Majority
Lenders, and the Majority Lenders may demand that, other than BA Rate Advances
made to a Canadian Borrower, any or all of the then outstanding Revolving Credit
Advances that are Eurocurrency Rate Advances denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.
(d)    The Agent shall promptly notify the applicable Borrower and the Lenders
of the interest rate applicable to any Interest Period for Contract Rate Loans
upon determination of such interest rate. At any time that Index Rate Loans are
outstanding, the Agent shall notify the applicable Borrower(s) and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
and the Canadian Prime Rate and in Bank of America’s base rate used in
determining the Canadian Base Rate promptly following the public announcement of
such change.
(e)    After giving effect to all Revolving Credit Borrowings, all conversions
of Revolving Credit Advances from one Type to the other, and all continuations
of Revolving Credit Advances as the same Type, there shall not be more than ten
Interest Periods in effect.






87

--------------------------------------------------------------------------------





(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Advances in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Parent Borrower, the Agent, and such
Lender.
(g)    The Agent, the Lenders, the Swing Line Lender and the Issuing Banks shall
have no obligation to make any Loan or to provide any Letter of Credit if an
Overadvance would result. The Agent may, in its discretion, make Permitted
Overadvances without the consent of the Borrowers, the Lenders, the Swing Line
Lender and the Issuing Banks and the Borrowers and each Lender and Issuing Bank
shall be bound thereby. Any Permitted Overadvance may constitute a Swing Line
Loan. A Permitted Overadvance is for the account of the Parent Borrower and
shall constitute a Base Rate Advance and an Obligation and shall be repaid by
the Parent Borrower in accordance with the provisions of Section 2.07. The
making of any such Permitted Overadvance on any one occasion shall not obligate
the Agent or any Lender to make or permit any Permitted Overadvance on any other
occasion or to permit such Permitted Overadvances to remain outstanding. The
making by the Agent of a Permitted Overadvance shall not modify or abrogate any
of the provisions of Section 2.04 regarding the Lenders’ obligations to purchase
participations with respect to Letter of Credits or of Section 2.03 regarding
the Lenders’ obligations to purchase participations with respect to Swing Line
Loans. The Agent shall have no liability for, and no Loan Party or Lender shall
have the right to, or shall, bring any claim of any kind whatsoever against the
Agent with respect to Unintentional Overadvances regardless of the amount of any
such Overadvance(s).
SECTION 2.03     Swing Line Advances.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.03, may in its sole discretion make loans (each such
loan, a “Swing Line Advance”) to the Borrowers on such terms (subject to Section
2.07(b)) as may be agreed between the Swing Line Lender and the Parent Borrower
from time to time, on any Business Day during Availability Period in Dollars or,
if to a Canadian Borrower, Dollars or Canadian Dollars in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Advances, when aggregated with the
Commitment Percentage of the Outstanding Amount of Revolving Credit Advances and
L/C Obligations of a Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Advance, (i) the Total Revolving Credit Outstandings shall not exceed
the Loan Cap, (ii) the aggregate Outstanding Amount of all Revolving Credit
Advances made to the Canadian Borrowers shall not exceed the Canadian Sublimit,
and (iii) the aggregate Outstanding Amount of the Revolving Credit Advances of
any Lender, plus such Lender’s Commitment Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Commitment Percentage of the






88

--------------------------------------------------------------------------------





Outstanding Amount of all Swing Line Advances shall not exceed such Lender’s
Commitment, and provided, further, that no Borrower shall use the proceeds of
any Swing Line Advance to refinance any outstanding Swing Line Advance. Within
the foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.03, prepay under Section 2.10, and
reborrow under this Section 2.03. Immediately upon the request of the Swing Line
Lender, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Swing Line Lender a risk
participation in such Swing Line Advance in an amount equal to the product of
such Lender’s Commitment Percentage times the amount of such Swing Line Advance.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
irrevocable notice by a Borrower to the Swing Line Lender and the Agent, which
may be given by (x) telephone or (y) by a Swing Line Advance Notice; provided
that any telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Agent of a Swing Line Advance Notice. Each such Swing Line
Advance Notice must be received by the Swing Line Lender and the Agent not later
than, in the case of Swing Line Advances, 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $500,000 or CND$500,000, as applicable, and (ii) the requested borrowing
date, which shall be a Business Day. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Advance Notice, the Swing Line Lender will
confirm with the Agent (by telephone or in writing) that the Agent has also
received such Swing Line Advance Notice and, if not, the Swing Line Lender will
notify the Agent (by telephone or in writing) of the contents thereof. Unless
the Swing Line Lender has received notice (by telephone or in writing) from the
Agent (including at the request of any Lender) prior to 3:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Advance as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.03(a), or (B) that one or more
of the applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender may, not later
than 4:00 p.m. on the borrowing date specified in such Swing Line Advance
Notice, make the amount of its Swing Line Advance available to the applicable
Borrower at its office by crediting the account of such Borrower on the books of
the Swing Line Lender in immediately available funds.
(c)    Refinancing of Swing Line Advances.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the applicable Borrower (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make an Index Rate
Loan in an amount equal to such Lender’s Commitment Percentage of the amount of
Swing Line Advances then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Committed Advance Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples






89

--------------------------------------------------------------------------------





specified therein for the principal amount of Index Rate Loans, but subject to
the unutilized portion of the Revolving Credit Commitments and the conditions
set forth in Section 5.02. The Swing Line Lender shall furnish Parent Borrower
and the applicable Borrower with a copy of the applicable Committed Advance
Notice promptly after delivering such notice to the Agent. Each Lender shall
make an amount equal to its Commitment Percentage of the amount specified in
such Committed Advance Notice available to the Agent in immediately available
funds (and the Agent may apply Cash Collateral available with respect to the
applicable Swing Line Advance) for the account of the Swing Line Lender at the
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Advance Notice, whereupon, subject to Section 2.03(c)(ii), each Lender that so
makes funds available shall be deemed to have made an Index Rate Loan to the
applicable Borrower in such amount. The Agent shall remit the funds so received
to the Swing Line Lender.
(ii)    If for any reason any Swing Line Advance cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.03(c)(i), the request for Index
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Advance and each Lender’s
payment to the Agent for the account of the Swing Line Lender pursuant to
Section 2.03(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Lender fails to make available to the Agent for the account of
the Swing Line Lender any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Credit Advance included
in the relevant Committed Borrowing or funded participation in the relevant
Swing Line Advance, as the case may be. A certificate of the Swing Line Lender
submitted to any Lender (through the Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Revolving Credit Advances or to
purchase and fund risk participations in Swing Line Advances pursuant to this
Section 2.03(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or






90

--------------------------------------------------------------------------------





continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Advances pursuant to this Section
2.03(c) is subject to the conditions set forth in Section 5.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of any
Borrower to repay Swing Line Advances, together with interest as provided
herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Advance, if the Swing Line Lender receives any
payment on account of such Swing Line Advance, the Swing Line Lender will
distribute to such Lender its Commitment Percentage thereof in the same funds as
those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Advance is required to be returned by the Swing
Line Lender under any of the circumstances described in Section 10.09 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Commitment
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Overnight Rate. The Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing Parent Borrower for interest on the Swing Line
Advances. Until each Lender funds its Index Rate Loan or risk participation
pursuant to this Section 2.03 to refinance such Lender’s Commitment Percentage
of any Swing Line Advance, interest in respect of such Commitment Percentage
shall be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Advances
directly to the Swing Line Lender.
SECTION 2.04     Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each Issuing
Bank agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.04 and within the limits of its Issuing Commitment, (1) from time to
time on any Business Day during the period from the Restatement Date until the
Letter of Credit Expiration Date, to issue Letters of Credit denominated in






91

--------------------------------------------------------------------------------





Dollars, any Alternative Currency or such other currency as maybe agreed by such
Issuing Bank in its sole discretion and the Agent that is a lawful currency
readily available and freely transferable and convertible into Dollars (which
additional currency, solely for purposes of the applicable Letter of Credit, the
drawings thereunder and the reimbursement thereof, shall be deemed to be an
“Alternative Currency”) for the account of Parent Borrower and its Subsidiaries,
and to amend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of Parent Borrower and its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (1) the Total Revolving Credit Outstandings shall not
exceed the Loan Cap, (2) the aggregate Outstanding Amount of the Revolving
Credit Advances of any Lender, plus such Lender’s Commitment Percentage of the
Outstanding Amount of all Swing Line Advances, plus such Lender’s Commitment
Percentage of the Outstanding Amount of all L/C Obligations shall not exceed
such Lender’s Revolving Credit Commitment, (3) the L/C Obligations in respect of
Letters of Credit issued in Alternative Currencies shall not exceed the
Alternative Currency Sublimit, (4) the aggregate Outstanding Amount of all
Revolving Credit Advances made to the Canadian Borrowers shall not exceed the
Canadian Sublimit, and (5) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by a Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
ability of the Borrowers to obtain Letters of Credit shall be fully revolving,
and accordingly the Borrowers may, during the foregoing period, obtain Letters
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Restatement Date shall be subject
to and governed by the terms and conditions hereof. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates or branches of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate or branch with respect to Letters of
Credit issued by such Affiliate or branch.
(ii)    No Issuing Bank shall issue any Letter of Credit, if:
(1)    subject to Section 2.04(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance, or, in
the case of any Letter of Credit denominated in Indian rupees, nineteen months
after the date of issuance, unless the Majority Lenders have approved such
expiry date; or






92

--------------------------------------------------------------------------------





(2)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
(iii)    No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:
(1)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
the Letter of Credit, or any Law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Restatement Date, or shall impose upon such Issuing Bank
any unreimbursed loss, cost or expense which was not applicable on the
Restatement Date and which such Issuing Bank in good faith deems material to it;
(2)    the issuance of such Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally;
(3)    except as otherwise agreed by the Agent and such Issuing Bank, such
Letter of Credit is in an initial stated amount less than $20,000;
(4)    such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(5)    any Lender is at that time a Defaulting Lender, unless such Issuing Bank
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Bank (in its sole discretion) with the applicable
Borrower or such Lender to eliminate such Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to Section 2.14(a)(iv)) with respect to
the Defaulting Lender arising from such Letter of Credit; or
(6)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    The applicable Issuing Bank shall not amend any Letter of Credit if such
Issuing Bank would not be permitted at such time to issue such Letter of Credit
in its amended form under the terms hereof.






93

--------------------------------------------------------------------------------





(v)    The applicable Issuing Bank shall be under no obligation to amend any
Letter of Credit if (A) such Issuing Bank would have no obligation at such time
to issue the Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.
(vi)    The applicable Issuing Bank shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such Issuing Bank shall have all of the benefits and immunities
(A) provided to the Agent in Article IX with respect to any acts taken or
omissions suffered by such Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Agent” as used in Article IX
included such Issuing Bank with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such Issuing Bank.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of any Borrower delivered to an Issuing Bank (with a copy to
the Agent) in the form of a Letter of Credit Application, appropriately
completed and signed by a Responsible Officer of such Borrower. Such Letter of
Credit Application must be received by the applicable Issuing Bank and the Agent
(x) not later than 11:00 a.m. at least two Business Days prior to the proposed
issuance date or date of amendment, as the case may be, of any Letter of Credit
denominated in Dollars, and (y) not later than 11:00 a.m. at least five Business
Days prior to the proposed issuance date or date of amendment, as the case may
be, of any Letter of Credit denominated in an Alternative Currency; or in each
case such later date and time as such Issuing Bank may agree in a particular
instance in its sole discretion, prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to such Issuing Bank: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such Issuing Bank may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to such Issuing Bank (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and






94

--------------------------------------------------------------------------------





(4) such other matters as such Issuing Bank may reasonably require.
Additionally, Parent Borrower and/or the applicable Subsidiary shall furnish to
the applicable Issuing Bank and the Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such Issuing Bank or the Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Agent (by telephone or in writing)
that the Agent has received a copy of such Letter of Credit Application from a
Borrower and, if not, such Issuing Bank will provide the Agent with a copy
thereof. Unless such Issuing Bank has received written notice from any Lender,
the Agent or any Loan Party, at least one Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Article V shall not then be satisfied,
then, subject to the terms and conditions hereof, such Issuing Bank shall, on
the requested date, issue a Letter of Credit for the account of such Borrower
(or the applicable Subsidiary subject to Section 2.04(l)) or enter into the
applicable amendment, as the case may be, in each case in accordance with such
Issuing Bank’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such Issuing Bank a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Commitment Percentage times the amount of such Letter of Credit.
(iii)    If the applicable Borrower so requests in any applicable Letter of
Credit Application, the applicable Issuing Bank may, in its sole discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the such Issuing Bank to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable Issuing Bank, neither Parent Borrower nor
any Subsidiary shall be required to make a specific request to such Issuing Bank
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the
applicable Issuing Bank to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that such Issuing Bank shall not permit any such extension if
(A) such Issuing Bank has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.04(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-






95

--------------------------------------------------------------------------------





Extension Notice Date (1) from the Agent that the Majority Lenders have elected
not to permit such extension or (2) from the Agent, any Lender, Parent Borrower
or the applicable Subsidiary that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each such case directing
such Issuing Bank not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable Issuing Bank will also deliver to the
applicable Borrower or Subsidiary and the Agent a true and complete copy of such
Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable Issuing Bank shall
notify the applicable Borrower and/or Subsidiary and the Agent thereof. In the
case of a Letter of Credit denominated in an Alternative Currency, the
applicable Borrower shall reimburse such Issuing Bank in such Alternative
Currency, unless (A) the applicable Issuing Bank (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the
applicable Borrower shall have notified such Issuing Bank promptly following
receipt of the notice of drawing that such Borrower or applicable Subsidiary
will reimburse such Issuing Bank in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, such Issuing Bank shall notify the applicable Borrower
and/or Subsidiary of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. If an Issuing Bank shall make any payment
under a Letter of Credit, the applicable Borrower or Subsidiary shall reimburse
such Issuing Bank through the Agent in an amount equal to the amount of such
drawing and in the applicable currency not later than 2:00 p.m. (or the
Applicable Time in the case of reimbursement in an Alternative Currency) on the
date the applicable Borrower or Subsidiary receives notice of such payment by
the applicable Issuing Bank (each such date, an “Honor Date”), the applicable
Borrower or Subsidiary shall reimburse such Issuing Bank through the Agent in an
amount equal to the amount of such drawing. If the applicable Borrower or
Subsidiary fails to so reimburse such Issuing Bank by such time, the Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Lender’s Commitment Percentage
thereof. In such event, the applicable Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Index Rate Loans to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in






96

--------------------------------------------------------------------------------





Section 2.02 for the principal amount of Index Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 5.02 (other than the delivery of a Committed
Advance Notice). Any notice given by such Issuing Bank or the Agent pursuant to
this Section 2.04(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make
funds available (and the Agent may apply Cash Collateral provided for this
purpose) for the account of the applicable Issuing Bank, in Dollars, at the
Agent’s Office in an amount equal to its Commitment Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Agent, whereupon, subject to the provisions of Section
2.04(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Advance to the applicable U.S. Borrower or a Canadian Prime
Rate Advance or Canadian Base Rate Advance to the applicable Canadian Borrower,
as applicable, in such amount. The Agent shall remit the funds so received to
such Issuing Bank in Dollars or Canadian Dollars, as applicable.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Advances, Canadian Base Rate Advances
or Canadian Prime Rate Advances because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the applicable Borrower shall be
deemed to have incurred from the applicable Issuing Bank an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on written demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Agent for the account of such Issuing Bank pursuant to Section 2.04(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.04.
(iv)    Until each Lender funds its Revolving Credit Advance or L/C Advance
pursuant to this Section 2.04(c) to reimburse the applicable Issuing Bank for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Commitment Percentage of such amount shall be solely for the account of
such Issuing Bank.
(v)    Each Lender’s obligation to make Revolving Credit Advances or L/C
Advances to reimburse the applicable Issuing Bank for amounts drawn under
Letters of Credit, as contemplated by this Section 2.04(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against such Issuing Bank, any Borrower, any other Subsidiary or any
other






97

--------------------------------------------------------------------------------





Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Credit Advances pursuant to this Section 2.04(c) is subject to
the conditions set forth in Section 5.02 (other than delivery by a Borrower of a
Committed Advance Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the applicable Borrower and/or Subsidiary to
reimburse such Issuing Bank for the amount of any payment made by such Issuing
Bank under any Letter of Credit, together with interest as provided herein.
(vi)    If any Lender fails to make available to the Agent for the account of
the applicable Issuing Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), then, without limiting the other provisions of
this Agreement, such Issuing Bank shall be entitled to recover from such Lender
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by such Issuing Bank in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Credit Advance included in the relevant Revolving Credit Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of such Issuing Bank submitted to any Lender (through the Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after an Issuing Bank has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Agent receives for the
account of such Issuing Bank any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from any Borrower, any Subsidiary
or otherwise, including proceeds of Cash Collateral applied thereto by the
Agent), the Agent will distribute to such Lender its Commitment Percentage
thereof in the same funds as those received by the Agent.
(ii)    If any payment received by the Agent for the account of an Issuing Bank
pursuant to Section 2.04(c)(i) is required to be returned under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by such Issuing Bank in its discretion), each Lender shall pay to
the Agent for the account of such Issuing Bank its Commitment Percentage thereof
on demand of the Agent, plus interest thereon from the date of such demand to
the






98

--------------------------------------------------------------------------------





date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrowers and the applicable
Subsidiaries to reimburse an Issuing Bank for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any other Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), an Issuing Bank or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by an Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver, interim receiver, monitor, or other representative of or successor to
any beneficiary or any transferee of such Letter of Credit, including any
arising in connection with any proceeding under any Debtor Relief Law;
(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to any Borrower or any other Subsidiary or
in the relevant currency markets generally; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any other
Subsidiary.






99

--------------------------------------------------------------------------------





The applicable Borrower and/or Subsidiary shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the instructions of such Borrower or
Subsidiary or other irregularity, the applicable Borrower and/or Subsidiary will
immediately notify the applicable Issuing Bank. The Borrowers and their
Subsidiaries shall be conclusively deemed to have waived any such claim against
the applicable Issuing Bank and its correspondents unless such notice is given
as aforesaid.
(f)    Role of Issuing Banks. Each Lender and each Borrower agrees, on behalf of
itself and its Subsidiaries, that, in paying any drawing under a Letter of
Credit, an Issuing Bank shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the Issuing Banks, the Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of an Issuing
Bank shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Majority Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. Parent Borrower and its Subsidiaries
hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit issued at its
request; provided, however, that this assumption is not intended to, and shall
not, preclude Parent Borrower or any Subsidiary pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Issuing Banks, the Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of an
Issuing Bank shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.04(e); provided, however, that anything in
such clauses to the contrary notwithstanding, Parent Borrower or its
Subsidiaries may have a claim against an Issuing Bank, and such Issuing Bank may
be liable to Parent Borrower or its Subsidiaries, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by Parent Borrower or any Subsidiary which Parent Borrower or such
Subsidiary proves were caused by such Issuing Bank’s willful misconduct or gross
negligence or such Issuing Bank’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, an Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.






100

--------------------------------------------------------------------------------





(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each Standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance (the “UCP”) shall apply to each Trade Letter of Credit.
(h)    Letter of Credit Fees. The applicable Borrower and/or Subsidiary shall
pay to the Agent for the account of each Lender in accordance with its
Commitment Percentage a Letter of Credit fee (the “Letter of Credit Fee”) (i)
for each Trade Letter of Credit, equal to 50% of the Applicable Margin for
Contract Rate Loans times the daily amount available to be drawn under such
Letter of Credit, and (ii) for each Standby Letter of Credit equal to the
Applicable Margin for Contract Rate Loans times the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable Issuing Bank pursuant to this Section 2.04 shall be payable, to the
maximum extent permitted by applicable Requirement of Law, to the other Lenders
in accordance with the upward adjustments in their respective Commitment
Percentages allocable to such Letter of Credit pursuant to Section 2.14(a)(iv),
with the balance of such fee, if any, payable to such Issuing Bank for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. Letter of Credit Fees shall be (i) due and payable
in arrears on the first day of each February, May, August and November,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on written
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Standby Letter of Credit Fee during any quarter, the daily
amount available to be drawn under each Standby Letter of Credit shall be
computed and multiplied by the Applicable Standby Letter of Credit Fee
separately for each period during such quarter that such Applicable Standby
Letter of Credit Fee was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Majority Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to Issuing
Banks. The applicable Borrower and/or Subsidiary shall pay directly to the
applicable Issuing Bank for its own account a fronting fee (i) with respect to
each Trade Letter of Credit, at the rate per annum equal to 0.25%, computed on
the amount of such Letter of Credit, and payable upon the issuance thereof, (ii)
with respect to any amendment of a Trade Letter of Credit increasing the amount
of such Letter of Credit, at a rate separately agreed between Parent Borrower
and such Issuing Bank, computed on the amount of such increase, and payable upon
the effectiveness of such amendment, and (iii) with respect to each Standby
Letter of Credit, at the rate per annum equal to 0.25%, computed on the






101

--------------------------------------------------------------------------------





daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears Such fronting fee shall be due and payable on the first day of
each February, May, August and November in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on written
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. In addition, the applicable Borrower or, in the
case of any Letter of Credit issued at the request of a Subsidiary, such
Subsidiary shall pay directly to each Issuing Bank for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such Issuing Bank relating to letters of credit
as from time to time in effect. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Monthly Report. Each Issuing Bank, on the last Business Day of each month
until the Termination Date, shall calculate the L/C Obligations on such date in
respect of Letters of Credit issued by it (converting any amounts of the L/C
Obligations which are denominated in an Alternative Currency to Dollars for
purposes of such calculation) and shall promptly send notice of such L/C
Obligations to the Agent, the Parent Borrower and each Lender, and the Agent
shall then determine the excess amount, if any, referred to in the first
sentence of Section 2.10(b)(i) or (ii) and shall promptly inform the Parent
Borrower of such amount and the Parent Borrower shall promptly upon receipt
thereof make the payments provided for in Section 2.10(b)(i) or (ii) above if
applicable.
(l)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrowers hereby acknowledge that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of
Borrowers, and that the Borrowers’ business derives substantial benefits from
the businesses of such Subsidiaries.
SECTION 2.05     Fees. (a)  Commitment Fee. The Borrowers agree to pay to the
Agent for the account of each Lender in accordance with its Commitment
Percentage, a commitment fee equal to (x) for the period from and after the
Restatement Date until the last day of the calendar quarter ending after the
completion of two full Fiscal Quarters of Parent Borrower occurring after the
Restatement Date, 0.375% per annum, and (y) thereafter, the Unused Commitment
Fee Rate, in each case multiplied by the actual daily amount by which the
Aggregate Commitments exceed the Total Revolving Credit Outstandings. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or






102

--------------------------------------------------------------------------------





more of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the first day of each February, May, August and
November, commencing with the first such date to occur after the Restatement
Date, and on the last day of the Availability Period.
(b)    Other Fees. The Borrowers hereby agree to pay the fees and charges
referred to in that certain agency fee letter agreement, dated as of the
Restatement Date, among the Agent and Parent Borrower.
SECTION 2.06     Reduction and Increase of the Revolving Credit Commitments;
Additional Issuing Banks.
(a)  Parent Borrower may, upon notice to the Agent, terminate the unused
portions of the Letter of Credit Sublimit, the Swing Line Sublimit, or the
unused Revolving Credit Commitments, or from time to time permanently reduce the
unused portions of the Letter of Credit Sublimit, the Swing Line Sublimit, or
the unused Revolving Credit Commitments; provided that (i) any such notice shall
be received by the Agent not later than 11:00 a.m. four Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) Parent Borrower shall not terminate or reduce the unused
portions of the Letter of Credit Sublimit, the Swing Line Sublimit, or the
unused Revolving Credit Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the Loan Cap and (iv) if, after giving effect to any reduction of the
unused Revolving Credit Commitments, the Alternative Currency Sublimit, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Revolving Credit Commitments, such Sublimit shall be automatically reduced by
the amount of such excess. The Agent will promptly notify the Lenders of any
such notice of termination or reduction of Commitments. A notice provided by
Parent Borrower under this clause (a) may state that such notice is conditioned
upon the availability of other financing, in which case such notice may be
revoked by Parent Borrower (by notice to the Agent prior to the specified date
of such termination or reduction) if such condition is not satisfied. The amount
of any such Revolving Credit Commitment reduction shall not be applied to the
Alternative Currency Sublimit, the Letter of Credit Sublimit or the Swing Line
Sublimit unless otherwise specified by Parent Borrower. Any reduction of any
Commitments shall be applied to the Commitment of each applicable Lender
according to its Commitment Percentage. All fees accrued until the effective
date of any termination of any Commitments shall be paid on the effective date
of such termination.
(b)    Parent Borrower shall have the right, at any time and from time to time
after the Restatement Date and prior to the Termination Date to (i) increase the
amount of the Revolving Credit Commitments, which increased Revolving Credit
Commitments shall be provided by one or more Lenders (subject to the consent of
such Lenders in their sole and absolute discretion) or Assuming Lenders
(provided that any such Assuming Lender shall be subject to the consent of the
Agent and the Issuing Banks in their sole and absolute discretion) (any such
increase, “Additional Revolving Commitments”), (ii) increase the Issuing
Commitment of an Issuing Bank (subject to the consent of such Issuing Bank in
its sole and absolute discretion) and (iii) establish a new class of term






103

--------------------------------------------------------------------------------





loans under this Agreement on a “last-out” basis (any such term loans
established in accordance with this Section 2.06(b), “FILO Term Loans”), which
FILO Term Loans shall be provided by one or more Lenders (subject to the consent
of such Lenders in their sole and absolute discretion) or Assuming Lender
(provided that any such Assuming Lender shall be subject to the consent of the
Agent and the Issuing Banks in their sole and absolute discretion) (each such
increase or incurrence under clause (i), (ii) or (iii) being a “Commitment
Increase”), on and subject to the following terms:
(i)    The aggregate amount of Commitment Increases in the form of Additional
Revolving Commitments and/or FILO Term Loans shall not exceed the sum of (x)
$500,000,000 plus (y) an amount equal to the difference between $2,000,000,000
and the Aggregate Commitments on the Restatement Date; provided, that the
aggregate amount of FILO Term Loans established pursuant to this Section 2.06(b)
shall not exceed $100,000,000 in the aggregate.
(ii)    The amount of each Commitment Increase by any Lender or any Assuming
Lender shall be in a minimum amount of $50,000,000 or an integral multiple of
$5,000,000 in excess thereof.
(iii)    Any such Commitment Increase in the form of Additional Revolving
Commitments above shall be on the same terms as the Revolving Credit
Commitments, except with respect to (x) any commitment, arrangement, upfront, or
similar fees payable in connection therewith and (y) subject to the immediately
succeeding clause (iv), interest rates or unused fees.
(iv)    In no event shall the interest rates or unused fees to be payable in
connection with any Additional Revolving Commitments be higher than the amounts
paid to the then existing Lenders in respect of their applicable Revolving
Credit Commitments, unless such increased interest rates or unused fees, as
applicable, are also to be paid to all then existing Lenders in respect of their
applicable Revolving Credit Commitments.
(v)    No proposed Commitment Increase in the form of Additional Revolving
Commitments shall occur unless each of the following requirements in respect
thereof shall have been satisfied:
(1)    The Agent shall have received from Parent Borrower an irrevocable written
notice (a “Commitment Increase Notice”), dated not later than 10 days (or such
shorter period agreed to by the Agent) before such proposed Commitment Increase
Effective Date, that (1) specifies (w) (if applicable) the proposed Issuing
Commitment increase of each Issuing Bank and/or of the Lenders which are to
become Issuing Banks and the amount of each Issuing Bank’s Issuing Commitment
after giving effect thereto, (x) the aggregate amount of the proposed Commitment
Increase, (y) the Lenders whose Revolving Credit Commitments are to be increased
by the proposed Commitment Increase and/or the Assuming Lenders which are to
become Lenders and the amount by which






104

--------------------------------------------------------------------------------





each such Lender’s Revolving Credit Commitment is to be so increased and/or the
amount of each such Assuming Lender’s Revolving Credit Commitment and (z) the
date (the “Commitment Increase Effective Date”) on which the proposed Commitment
Increase shall become effective, and (2) has been signed by each Lender whose
Revolving Credit Commitment is to be increased, evidencing the consent of such
Lender to the proposed Commitment Increase and Issuing Bank whose Issuing
Commitment is to be increased evidencing the consent of such Issuing Bank
thereto and/or by each such Assuming Lender; and
(2)    On and as of the Commitment Increase Effective Date of the proposed
Commitment Increase (1) the following statements shall be true (and the giving
of the applicable Commitment Increase Notice shall constitute a representation
and warranty by Parent Borrower that on such Commitment Increase Effective Date
such statements are true):
(x)    The representations and warranties contained in Section 6.01 are correct
on and as of such Commitment Increase Effective Date before and after giving
effect to the proposed Commitment Increase, as though made on and as of such
date, except to the extent that any such representation or warranty is stated to
relate to an earlier date, in which case such representation or warranty shall
be correct on and as of such earlier date; and
(y)    No event has occurred and is continuing, or would result from such
Commitment Increase, which constitutes an Event of Default or Default; and
(z)    The Agent shall have received such other approvals, opinions or documents
as the Agent may reasonably request.
(vi)    No proposed Commitment Increase in the form of FILO Term Loans shall
occur unless each of the following requirements in respect thereof shall have
been satisfied:
(1)    Such FILO Term Loans shall not have any obligors other than the Loan
Parties and shall not be secured by any assets other than the Collateral;
(2)    Such FILO Term Loans shall not have a maturity date earlier than the
Termination Date;
(3)    Such FILO Term Loans shall not provide for any amortization or mandatory
prepayments prior to the maturity thereof except for customary amortization and
mandatory prepayments reasonably acceptable to the Agent;
(4)    Such FILO Term Loans may provide for incremental advance rates different
from those set forth in the definition of “Borrowing Base” so long as






105

--------------------------------------------------------------------------------





such advance rates do not permit the Total Revolving Credit Outstandings plus
the aggregate principal amount of the FILO Term Loans to exceed the Borrowing
Base that would result on such date if each of the advance rates set forth in
the definition of “Borrowing Base” were 95%;
(5)    FILO Term Loans may not be repaid or prepaid other than to the extent set
forth in clause (3) above and (x) in connection with a termination of all of the
Aggregate Commitments and payment in full in cash (or cash collateralization, as
applicable) of all Revolving Credit Advances, Swing Line Loans and L/C
Obligations and (y) at any time when the Payment Conditions to make a Restricted
Payment are satisfied;
(6)    On and as of the Commitment Increase Effective Date of the proposed
Commitment Increase, the following statements shall be true (and the giving of
the applicable Commitment Increase Notice shall constitute a representation and
warranty by Parent Borrower that on such Commitment Increase Effective Date such
statements are true):
(x)    The representations and warranties contained in Section 6.01 are correct
on and as of such Commitment Increase Effective Date before and after giving
effect to the proposed Commitment Increase, as though made on and as of such
date, except to the extent that any such representation or warranty is stated to
relate to an earlier date, in which case such representation or warranty shall
be correct on and as of such earlier date; and
(y)    No event has occurred and is continuing, or would result from such
Commitment Increase, which constitutes an Event of Default or Default; and
(z)    The Agent shall have received such other approvals, opinions or documents
as the Agent may reasonably request; and
(7)    Each of the other terms and conditions applicable to the FILO Term Loans
shall be acceptable to the Agent.
(vii)    Promptly following its receipt of a Commitment Increase Notice in
proper form, the Agent shall deliver copies thereof to each Lender and Issuing
Bank. If, and only if, all of the terms, conditions and requirements specified
in paragraphs (i) through (iii) are satisfied in respect of any proposed
Commitment Increase on and as of the proposed Commitment Increase Effective Date
thereof and in the case of each such Assuming Lender, an Assumption Agreement,
duly executed by such Assuming Lender, the Agent and the Parent Borrower, has
been received by the Agent, then, as of such Commitment Increase Effective Date
and from and after such date, (1) the Revolving Credit Commitments of the
Lenders consenting to such Commitment Increase shall be increased by the
respective






106

--------------------------------------------------------------------------------





amounts specified in the Commitment Increase Notice pertaining thereto, (2)
references herein to the amounts of the Lenders’ respective Revolving Credit
Commitments shall refer to respective amounts giving effect to such Commitment
Increase, and (3) each such Assuming Lender shall be a Lender and an Issuing
Bank, if applicable, for all purposes hereof, and the Agent shall record all
relevant information with respect to such Assuming Lender and its Revolving
Credit Commitment and, if applicable, with respect to the increased Issuing
Commitment of an Issuing Bank in the Register;
(viii)    It is understood that no Lender shall have any obligation whatsoever
to agree to any request made by Parent Borrower for a Commitment Increase;
(ix)    As part of such Commitment Increase in the form of Additional Revolving
Commitments, such Lender or Assuming Lender shall purchase assignments in the
Revolving Credit Advances and Revolving Credit Commitments of the other Lenders
so that after giving effect thereto, the percentage held by each Lender of the
Aggregate Commitments is the same as prior to such Commitment Increase and such
Lender or Assuming Lender shall have acquired a ratable participation in all
Swing Line Advances as contemplated by Section 2.03(c)). In connection
therewith, on each Commitment Increase Effective Date, (A) each Lender whose
Revolving Credit Commitment has been increased (each such Lender being an
“Increasing Lender”) shall, before 2:00 p.m. (New York City time) on such
Commitment Increase Effective Date, make available for the account of its
Lending Office to the Agent at the address specified in Section 10.02, in same
day funds, an amount equal to the excess of (1) such Increasing Lender’s ratable
portion of the Revolving Credit Advances then outstanding (calculated based on
its Revolving Credit Commitment as a percentage of the Aggregate Commitments of
the Lenders (including each such Assuming Lender) outstanding after giving
effect to the relevant Commitment Increase) over (2) the aggregate principal
amount of then outstanding Revolving Credit Advances made by such Increasing
Lender and (B) each such Assuming Lender shall before 2:00 p.m. (New York City
time) on such Commitment Increase Effective Date, make available for the account
of its Lending Office to the Agent at the address specified in Section 10.02 in
same day funds, an amount equal to such Assuming Lender’s ratable portion of the
Revolving Credit Advances then outstanding (calculated based on its Revolving
Credit Commitment as a percentage of the Aggregate Commitments of the Lenders
(including each such Assuming Lender) outstanding after giving effect to the
relevant Commitment Increase); and
(x)    After the Agent’s receipt of such funds from each such Increasing Lender
and such Assuming Lender, the Agent will promptly thereafter cause to be
distributed like funds to the other Lenders for the account of their respective
Lending Offices in an amount to each other Lender such that the aggregate






107

--------------------------------------------------------------------------------





amount of the outstanding Revolving Credit Advances owing to each Lender
(including each such Assuming Lender) after giving effect to such distribution
equals such Lender’s ratable portion of the Revolving Credit Advances then
outstanding (calculated based on its Revolving Credit Commitment as a percentage
of the Aggregate Commitments of the Lenders outstanding after giving effect to
the relevant Commitment Increase).
(c)    Parent Borrower may at any time, upon at least five Business Days’ prior
written notice to the Agent and the Lenders or as part of a proposed Commitment
Increase pursuant to this Section 2.06, designate (i) as an Issuing Bank any
Lender that has agreed in writing to act as an Issuing Bank and (ii) the Issuing
Commitment of such Lender. Thereupon, any Lender so designated as an Issuing
Bank shall thenceforth issue Letters of Credit on the terms and subject to the
conditions herein, and the Agent shall record all relevant information with
respect to such Lender as such Issuing Bank in the Register.
(d)    Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that this Agreement shall be amended to the extent
necessary to reflect the existence and terms of any Commitment Increases
incurred pursuant to this Section 2.06. Any such amendment may be effected in
writing by the Agent and the Loan Parties and furnished to the other parties
hereto.
SECTION 2.07     Repayment of Advances. (a)  Each Borrower shall repay in full
the principal amount of each Revolving Credit Advance made to it owing to each
Lender, together with accrued interest and fees thereon, on the Termination
Date.
(b)    Swing Line Advances. The applicable Borrower shall repay the Swing Line
Lender and each Lender that has made a Swing Line Advance for the account of
such Borrower, on the earlier of (i) the date that is ten (10) days after the
date of such Advance and (ii) the Termination Date, the principal amount of each
such Swing Line Advance made to such Borrower by the Swing Line Lender and each
such Lender and outstanding on such date.
SECTION 2.08     Interest on Advances. Each Borrower shall pay interest on the
unpaid principal amount of each Advance made to it by each Lender from the date
of such Advance until such principal amount shall be paid in full, at the
following rates per annum:
(a)    Index Rate Loans. If such Advance is an Index Rate Loan, a rate per annum
equal at all times to the sum of (x) the Base Rate, Canadian Base Rate or
Canadian Prime Rate, as applicable, in effect from time to time plus (y) the
respective Applicable Margin in effect from time to time, payable quarterly on
the first day of each February, May, August and November.
(b)    Contract Rate Loans. If such Advance is a Contract Rate Loan, a rate per
annum equal at all times during each Interest Period for such Advance to the sum
of (x) the Eurocurrency Rate or BA Rate, as applicable, for such Interest Period
plus (y) the






108

--------------------------------------------------------------------------------





respective Applicable Margin in effect from time to time, payable on the last
day of such Interest Period and, if such Interest Period has a duration of more
than three months, on each day which occurs during such Interest Period every
three months from the first day of such Interest Period.
(c)    Swing Line Advances. If such Advance is a Swing Line Advance, the rate
per annum for Base Rate Advances if made in Dollars to a U.S. Borrower, for
Canadian Base Rate Advances if made in Dollars to a Canadian Borrower, or for
Canadian Prime Rate Advances if made in Canadian Dollars to a Canadian Borrower.
(d)    Default Interest. (i) If any amount of principal of any Advance is not
paid when due, whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Requirement of Law.
(i)    If any amount (other than principal of any Advance) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Majority Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable
Requirement of Law.
(ii)    Upon the request of the Majority Lenders or the Agent (or, in the case
of any Event of Default under Section 8.01(e), automatically), while any Event
of Default exists, the Parent Borrower or the applicable Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Requirement of Law.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon written demand.
(e)    The applicable Borrower shall pay to each Lender, so long as such Lender
shall be required under regulations of the Board of Governors of the Federal
Reserve System to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities, additional interest on the
unpaid principal amount of each Eurocurrency Rate Advance of such Lender, from
the date of such Advance until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the Eurocurrency Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurocurrency Rate by a percentage
equal to 100% minus the Eurocurrency Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest shall be determined by such Lender and
notified to the Parent Borrower and the applicable Borrower through the Agent.






109

--------------------------------------------------------------------------------





SECTION 2.09     Interest Rate Determination. (a)  The Agent shall give prompt
notice to the Parent Borrower, the applicable Borrower and the Lenders of the
applicable interest rate determined by the Agent for purposes of Section 2.08(a)
or (b).
(b)    (i) If the Majority Lenders determine that for any reason in connection
with any request for a Contract Period Loan or a conversion to or continuation
thereof that (a) as regards Eurocurrency Rate Loans, deposits (whether in
Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Advance, (b) as regards BA Rate
Advances, bankers’ acceptances are not being offered to banks in the Canadian
interbank market for the applicable amount and Interest Period of such BA Rate
Advance, (c) adequate and reasonable means do not exist for determining the
Eurocurrency Base Rate or BA Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Advance or BA Rate Advance, respectively
(whether denominated in Dollars or an Alternative Currency), or (d) the
Eurocurrency Base Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Advance or the BA Rate for any requested Interest
Period with respect to a proposed BA Rate Advance does not adequately and fairly
reflect the cost to such Lenders of funding such Eurocurrency Rate Advance or BA
Rate Advance, the Agent will promptly so notify the Parent Borrower, each
applicable Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurocurrency Rate Advances in the affected currency or
currencies or BA Rate Advances, as applicable shall be suspended until the Agent
(upon the instruction of the Majority Lenders) revokes such notice and all
outstanding Eurocurrency Rate Advances shall automatically be converted to Base
Rate Advances or as regards Canadian Borrowers, Canadian Base Rate Advances.
Upon receipt of such notice, any Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Contract Rate Loans in the
affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Borrowing of applicable Index Rate
Loans in the amount specified therein.
(ii)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Agent determines (which determination shall be conclusive
absent manifest error), or the Parent Borrower or Majority Lenders notify the
Agent (with, in the case of the Majority Lenders, a copy to the Parent Borrower)
that the Parent Borrower or Majority Lenders (as applicable) have determined,
that:
(A)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(B)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans;






110

--------------------------------------------------------------------------------





provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Agent that will continue to provide
LIBOR after such specific date (such specific date, the “Scheduled
Unavailability Date”), or
(C)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and Parent Borrower may amend
this Agreement to replace LIBOR with (x) one or more SOFR-Based Rates or (y)
another alternate benchmark rate giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated syndicated credit
facilities for such alternative benchmarks and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Agent from time to time in its reasonable discretion and may be
periodically updated (the “Adjustment;” and any such proposed rate, a “LIBOR
Successor Rate”), and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the Agent shall have posted such proposed amendment
to all Lenders and Parent Borrower unless, prior to such time, Lenders
comprising the Majority Lenders have delivered to the Agent written notice that
such Majority Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Majority Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (A) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Parent Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Advances shall be suspended and all outstanding Eurocurrency
Rate Advances shall automatically be converted to Base Rate Advances or as
regards Canadian Borrowers, Canadian Base Rate Advances, (to the extent of the
affected Eurocurrency Rate Advances or Interest Periods), and (y) the
Eurocurrency Rate component shall no longer be utilized in determining the Base
Rate or the Canadian Base Rate.  Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Advances (to the extent of the affected Eurocurrency Rate
Advances or Interest Periods) or, failing that, will be deemed to have converted
such request into a






111

--------------------------------------------------------------------------------





request for a Committed Borrowing of Base Rate Advances or as regards Canadian
Borrowers, Canadian Base Rate Advances (subject, in each case, to the foregoing
clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.75% for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the Agent will
have the right to make LIBOR Successor Rate Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such LIBOR Successor Rate Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement; provided that the Agent shall post such amendment to
the Lenders (which may be posted to the Electronic System) reasonably promptly
after the effectiveness thereof.
As used above:
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Agent designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Agent, to reflect the adoption and
implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Agent in a manner substantially consistent with market practice
(or, if the Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Agent determines is reasonably necessary in consultation
with the Parent Borrower in connection with the administration of this
Agreement).
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.






112

--------------------------------------------------------------------------------





“SOFR-Based Rate” means SOFR or Term SOFR.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Agent) as long as any of the Interest Period
options set forth in the definition of “Interest Period” and that is based on
SOFR and that has been selected or recommended by the Relevant Governmental
Body, in each case as published on an information service as selected by the
Agent from time to time in its reasonable discretion.
(c)    On the date on which the aggregate unpaid principal amount of Advances
comprising any Borrowing shall be reduced, by payment or prepayment or
otherwise, to less than $10,000,000, such Advances shall, if they are Advances
of a Type other than Base Rate Advances or Canadian Base Rate Advances,
automatically Convert on the last day of the Interest Period with respect to
such Advance into Base Rate Advances or Canadian Base Rate Advances, as
applicable, and on and after such date the right of any Borrower to Convert such
Advances into Advances of a Type other than Base Rate Advances or Canadian Base
Rate Advances shall terminate; provided, however, that if and so long as each
such Advance shall be of the same Type and have the same Interest Period as
Advances comprising another Borrowing or other Borrowings, and the aggregate
unpaid principal amount of all such Advances shall equal or exceed $5,000,000,
the Borrowers shall have the right to continue all such Advances as, or to
Convert all such Advances into, Advances of such Type having such Interest
Period.
(d)    Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, convert into a Base Rate Advance or
Canadian Base Rate Advance, as applicable, (ii) each BA Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
convert into a Canadian Prime Rate Advance as regards a Canadian Borrower and
shall be repaid as regards a U.S. Borrower and (iii) the obligations of the
Lenders to make, or to convert Advances into, Index Rate Loans will be
suspended.
(e)    All computations of interest for Base Rate Advances (including Base Rate
Advances determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed
and all computations of interest for Canadian Base Rate Advances (including
Canadian Base Rate Advances determined by reference to the Eurocurrency Rate),
Canadian Prime Rate advances and BA Rate Advances shall be made on the basis of
a year of 365 days and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year) (or, in each case of Advances
denominated in Alternative Currencies where market practice differs, in
accordance with market practice). Interest shall accrue on each Advance for the
day on which the Advance is made, and shall not accrue on an Advance, or any
portion thereof, for the day on which the Advance or such portion is paid,
provided that any Advance that






113

--------------------------------------------------------------------------------





is repaid on the same day on which it is made shall, subject to Section 4.01(a),
bear interest for one day. Each determination by the Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error. Whenever interest or fees payable by a Canadian Loan Party are
calculated on the basis of a period which is less than the actual number of days
in a calendar year, each rate of interest and fee determined pursuant to such
calculation is, for the purpose of the Interest Act (Canada), equivalent to such
rate multiplied by the actual number of days in the calendar year in which such
rate is to be ascertained and divided by the number of days used as the basis of
such calculation. The principle of deemed reinvestment of interest does not
apply to any interest calculation under this Agreement, and the rates of
interest stipulated in this Agreement are intended to be nominal rates and not
effective rates or yields. Each Canadian Loan Party confirms that it fully
understands and is able to calculate the rate of interest applicable to its
Obligations based on the methodology for calculating per annum rates provided
for in this Agreement and each Canadian Loan Party hereby irrevocably agrees not
to plead or assert, whether by way of defense or otherwise, in any proceeding
relating to this Agreement or to any other Loan Documents, that the interest
payable under this Agreement and the calculation thereof has not been adequately
disclosed to the Canadian Loan Parties as required pursuant to Section 4 of the
Interest Act (Canada).
SECTION 2.10     Prepayments of Advances.
(a)    Optional. (i) Any Borrower may, upon notice to the Agent, at any time or
from time to time voluntarily prepay Advances made to it in whole or in part
without premium or penalty; provided that (A) such notice must be in a form
acceptable to the Agent and received by the Agent not later than 11:00 a.m. (x)
three Business Days prior to any date of prepayment of Eurocurrency Rate
Advances denominated in Dollars or prior to any date of prepayment of BA Rate
Advances, (y) four Business Days prior to any date of prepayment of Eurocurrency
Rate Advances denominated in Alternative Currencies, and (z) on the date of
prepayment of Index Rate Loans; (B) any prepayment of Eurocurrency Rate Advances
denominated in Dollars shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and any prepayment of BA Rate Advances
shall be in a principal amount of CND$5,000,000 or a whole multiple of
CND$1,000,000 in excess thereof; (C) any prepayment of Eurocurrency Rate
Advances denominated in Alternative Currencies shall be in a minimum principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(D) any prepayment of Base Rate Advances or Canadian Base Rate Advances shall be
in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof and any prepayment of Canadian Prime Rate Advances shall be in a
principal amount of CND$1,000,000 or a whole multiple of CND$1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Advances to be prepaid and, if Contract Rate Loans
are to be prepaid, the Interest Period(s) of such Advances. The Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Commitment Percentage of the relevant Facility). If such notice is
given by any






114

--------------------------------------------------------------------------------





Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that such notice of prepayment may state that such prepayment is
conditioned upon the availability of other financing, in which case such notice
may be revoked by the applicable Borrower (by notice to the Agent prior to the
specified date of such prepayment) if such condition is not satisfied (it being
understood that any revocation by a Borrower of a notice of prepayment shall
entitle the Lenders to any amounts as set forth in Section 10.04(b)). Any
prepayment of a Contract Rate Loan shall be accompanied by all accrued interest
thereon, together with any additional amounts required pursuant to
Section 10.04(b). Each such prepayment shall be paid to the Lenders in
accordance with their respective Commitment Percentages.
(ii)    Any Borrower may, upon notice to the applicable Swing Line Lender (with
a copy to the Agent), at any time or from time to time, voluntarily prepay Swing
Line Advances made to it in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Swing Line Lender and the
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $500,000 or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by a Borrower,
such Borrower shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein.
(b)    Mandatory. (i) If for any reason the Total Revolving Credit Outstandings
exceed the Loan Cap as then in effect or the Total Revolving Credit Outstandings
of the Canadian Borrowers exceed the Canadian Sublimit then in effect, the
Borrowers shall promptly (and in any event, within one (1) Business Day) prepay,
or cause to be repaid, Revolving Credit Advances, Swing Line Advances,
Unreimbursed Amounts and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that, the Parent
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.10(b) unless after the prepayment in full of the
Revolving Credit Advances, Swing Line Advances and Unreimbursed Amounts the
Total Revolving Credit Outstandings exceed the Loan Cap as then in effect. Upon
notice by Parent Borrower to the Agent, the Agent shall release any Cash
Collateral to the Parent Borrower to the extent that, after such a release, the
Total Revolving Credit Outstandings at such time shall not exceed the Loan Cap.
(ii)     If the Agent notifies Parent Borrower at any time that the Outstanding
Amount of Revolving Credit Advances and Letters of Credit denominated in
Alternative Currencies at such time exceed the Alternative Currency Sublimit
then in effect, then, within five Business Days after receipt of such notice,
the Borrowers shall prepay, or cause to be prepaid, Revolving Credit Advances,
Unreimbursed Amounts and/or Cash Collateralize the L/C Obligations in an
aggregate amount sufficient to eliminate such excess; provided, however, that,
Parent Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.10(b) unless after the






115

--------------------------------------------------------------------------------





prepayment in full of the Revolving Credit Advances and Unreimbursed Amounts the
Outstanding Amount of Revolving Credit Advances and Letters of Credit
denominated in Alternative Currencies.
(iii)    Prepayments of the Revolving Credit Facility by any Borrower made
pursuant to this Section 2.10(b), first, shall be applied ratably to the
Unreimbursed Amounts and the Swing Line Advances owing by such Borrower, second,
shall be applied ratably to the outstanding Revolving Credit Advances owing by
such Borrower, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations of such Borrower. Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Parent Borrower or any
other Loan Party) to reimburse the applicable Issuing Bank or the Lenders, as
applicable
SECTION 2.11     Increased Costs. (a)  If, at any time after the date of this
Agreement, any change in any Laws (a “Change in Law”) shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender Party (except any reserve requirement included in the Eurocurrency
Rate Reserve Percentage);
(ii)    subject any Lender Party to any Tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any participation in a Letter of Credit
or any Contract Rate Loan made by it, or change the basis of taxation of
payments to such Lender Party in respect thereof (except for (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes); or
(iii)    impose on any Lender Party or the London or Canadian interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Contract Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Advance (or of maintaining its obligation to
make any such Advance), or to increase the cost to such Lender Party of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender Party hereunder
(whether of principal, interest or any other amount) then, the Parent Borrower
shall from time to time, upon written demand by such Lender Party (with a copy
of such written demand to the Agent), pay to the Agent for the account of such
Lender Party additional amounts sufficient to compensate such Lender Party for
such increased cost. A certificate as to the amount of such increased cost
setting forth the basis for the calculation of such increased costs, submitted
to the Parent Borrower and the Agent by such Lender Party, shall be conclusive
and binding for all purposes, absent manifest error.






116

--------------------------------------------------------------------------------





(b)    If, at any time after the date of this Agreement, any Lender Party
determines that compliance with any law or regulation or any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) affects or would affect the amount of capital or
liquidity required or expected to be maintained by such Lender Party or any
corporation controlling such Lender Party and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender Party’s
commitment to lend hereunder and other commitments of this type or the issuance
of (or commitment to purchase of participations in) the Letters of Credit (or
similar contingent obligations), then, upon written demand by such Lender Party
(with a copy of such written demand to the Agent), the Parent Borrower shall
immediately pay to the Agent for the account of such Lender Party, from time to
time as specified by such Lender Party, additional amounts sufficient to
compensate such Lender Party or such corporation in the light of such
circumstances, to the extent that such Lender Party reasonably determines such
increase in capital or liquidity to be allocable to the existence of such Lender
Party’s commitment hereunder. A certificate as to such amounts submitted to the
Parent Borrower and the Agent by such Lender Party and setting forth the basis
for the calculation of such amount shall be conclusive and binding for all
purposes, absent manifest error.
(c)    Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
(d)    Without affecting its rights under Sections 2.11(a) or 2.10(b) or any
other provision of this Agreement, each Lender Party agrees that if there is any
increase in any cost to or reduction in any amount receivable by such Lender
Party with respect to which the Parent Borrower would be obligated to compensate
such Lender Party pursuant to Sections 2.11(a) or 2.11(b), such Lender Party
shall use reasonable efforts to select an alternative issuing office or Lending
Office which would not result in any such increase in any cost to or reduction
in any amount receivable by such Lender Party; provided, however, that no Lender
Party shall be obligated to select an alternative issuing office or Lending
Office if such Lender Party determines that (i) as a result of such selection
such Lender Party would be in violation of any applicable Law, regulation,
treaty, or guideline, or would incur additional costs or expenses or (ii) such
selection would be inadvisable for regulatory reasons or inconsistent with the
interests of such Lender Party.
(e)    Delay in Requests. Failure or delay on the part of any Lender Party to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender Party’s right to demand such
compensation, provided that the Parent Borrower shall not be required to
compensate a Lender Party pursuant to the foregoing provisions of this Section
for any increased costs incurred or reductions






117

--------------------------------------------------------------------------------





suffered more than four months prior to the date that such Lender Party notifies
the Parent Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender Party’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the four-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(f)    Without prejudice to the survival of any other agreement of the Parent
Borrower hereunder, the agreements and obligations of the Parent Borrower
contained in this Section 2.11 shall survive the payment in full (after the
Termination Date) of all Obligations.
SECTION 2.12     Illegality. (a)  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful or
impossible, or any central bank or other Governmental Authority asserts that it
is unlawful, for any Lender or its Lending Office to perform any of its
obligations hereunder or make, maintain or fund or change interest with respect
to any Credit Extension or to determine or charge interest rates based upon the
Eurocurrency Rate or the BA Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency or bankers’ acceptances in
the applicable interbank market, then, on notice thereof by such Lender to the
Parent Borrower through the Agent, (i) any obligation of such Lender to issue,
make, maintain, fund or charge interest with respect to any such Credit
Extension or to make or continue BA Rate Advances or Eurocurrency Rate Advances
in the affected currency or currencies or, in the case of Eurocurrency Rate
Advances in Dollars, to convert Base Rate Advances or Canadian Base Rate
Advances to Eurocurrency Rate Advances or, in the case of BA Rate Advances, to
convert Canadian Prime Rate Advances to BA Rate Advances, shall be suspended,
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Advances or Canadian Base Rate Advances the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate or
Canadian Base Rate, the interest rate on which Base Rate Advances or Canadian
Base Rate Advances, as applicable, of such Lender shall, if necessary to avoid
such illegality, be determined by the Agent without reference to the
Eurocurrency Rate component of the Base Rate or Canadian Base Rate, as
applicable, and (iii) if such notice asserts the illegality of such Lender
making or maintaining Canadian Prime Rate Advances the interest rate on which is
determined by reference to the BA Rate component of the Canadian Prime Rate, the
interest rate on which Canadian Prime Rate Advances of such Lender shall, if
necessary to avoid such illegality, be determined by the Agent without reference
to the BA Rate component of the Canadian Prime Rate, in each case until such
Lender notifies the Agent and the Parent Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrowers shall, within five (5) Business Days after written demand from such
Lender (with a copy to the Agent), prepay or, if applicable and (1) such
Advances are denominated in Dollars, convert all Eurocurrency Rate Advances of
such Lender to Base Rate Advances or Canadian Base Rate Advances, as applicable
(the interest rate on which Base Rate Advances or Canadian Base Rate Advances,
as applicable of such Lender shall, if necessary to avoid such illegality, be
determined by the Agent without






118

--------------------------------------------------------------------------------





reference to the Eurocurrency Rate component of the Base Rate or Canadian Base
Rate, as applicable) or (2) convert all BA Rate Advances of such Lender to
Canadian Prime Rate Advances (the interest rate on which Canadian Prime Rate
Advances of such Lender shall, if necessary to avoid such illegality, be
determined by the Agent without reference to the BA Rate component of the
Canadian Prime Rate), in each case either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Contract Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Contract Rate Loans and (y) if such notice asserts the illegality
of such Lender determining or charging interest rates based upon the
Eurocurrency Rate or the BA Rate, the Agent shall during the period of such
suspension compute the Base Rate or the Canadian Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof and compute
the Canadian Prime Rate applicable to such Lender without reference to the BA
Rate component thereof in each case until the Agent is advised in writing by
such Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate or BA Rate, as applicable. Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted.
(b)    Without affecting its rights under Section 2.11(a) or under any other
provision of this Agreement, each Lender agrees that if it becomes unlawful or
impossible for such Lender to make, maintain or fund its Contract Rate Loans as
contemplated by this Agreement, such Lender shall use reasonable efforts to
select an alternative Lending Office from which such Lender may maintain and
give effect to its obligations under this Agreement with respect to making,
funding and maintaining such Contract Rate Loans; provided, however, that no
Lender shall be obligated to select an alternative Lending Office if such Lender
determines that (i) as a result of such selection such Lender would be in
violation of any applicable Law, regulation, or treaty, or would incur
additional costs or expenses or (ii) such selection would be inadvisable for
regulatory reasons or inconsistent with the interests of such Lender.
SECTION 2.13     Cash Collateral. (a)  Certain Credit Support Events. Upon the
request of the Agent or any Issuing Bank if, as of the Letter of Credit
Expiration Date, any L/C Obligation in respect of Letters of Credit issued by
such Issuing Bank for any reason remains outstanding, the Parent Borrower shall
immediately Cash Collateralize, or cause to be Cash Collateralized, the then
Outstanding Amount of all such L/C Obligations. At any time that there shall
exist a Defaulting Lender and the aggregate unused Revolving Credit Commitments
of the non-defaulting Lenders after taking into account the aggregate
Outstanding Amount of the Revolving Credit Advances is insufficient to cover all
Fronting Exposure, immediately upon the request of the Agent, any Issuing Bank
or the Swing Line Lender, the Parent Borrower shall deliver, or cause to be
delivered, to the Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.14(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America (which Cash
Collateral may, at the direction






119

--------------------------------------------------------------------------------





and sole risk of the Parent Borrower, be invested in Cash Equivalents that are
pledged to the Agent). Each Loan Party, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of) the
Agent, for the benefit of the Agent and the Lender Parties (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.13(c). If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure and other obligations secured thereby, the
Parent Borrower or the relevant Defaulting Lender will, promptly upon demand by
the Agent, pay or provide or, in the case of the Parent Borrower, cause to be
paid or provided, to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.13 or Sections
2.03, 2.04, 2.10, 2.17 or 8.01 in respect of Letters of Credit or Swing Line
Advances shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Advances, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.07(b)(vi))) or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, (x)
that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default under Section 8.01(a) or (e) or an
Event of Default (and following application as provided in this Section 2.13 may
be otherwise applied in accordance with Section 8.01), and (y) the Person
providing Cash Collateral and the applicable Issuing Bank or Swing Line Lender
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
SECTION 2.14     Defaulting Lenders. (a)  Adjustments. Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Requirement of Law:






120

--------------------------------------------------------------------------------





(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Agent by that
Defaulting Lender pursuant to Section 10.08), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
any Issuing Bank or Swing Line Lender hereunder; third, if so determined by the
Agent or requested by any Issuing Bank or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Advance or Letter of Credit; fourth, as the
Parent Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Advance in respect of which that Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Agent; fifth, if so determined by the Agent and the Parent Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Advances under this
Agreement; sixth, to the payment of any amounts owing to the Lender Parties as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender Party against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to any
Loan Party as a result of any judgment of a court of competent jurisdiction
obtained by such Loan Party against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances or L/C Borrowings in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) such Advances or L/C
Borrowings were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the
Advances of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Advances of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.14(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall be entitled to receive
any facility fee pursuant to Section 2.05(a) for any period during which that
Lender is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Advances funded by it and (2) its Commitment
Percentage of the stated amount of Letters of Credit and Swing Line Advances for
which it has provided Cash Collateral






121

--------------------------------------------------------------------------------





pursuant to Section 2.03, Section 2.04, Section 2.13, or Section 2.14(a)(ii), as
applicable (and Borrowers shall (A) be required to pay to each of the Issuing
Banks and the Swing Line Lender, as applicable, the amount of such fee allocable
to its Fronting Exposure arising from that Defaulting Lender and (B) not be
required to pay the remaining amount of such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and (y) shall be limited
in its right to receive Letter of Credit Fees as provided in Section 2.04(h).
(iv)    Reallocation of Commitment Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Advances
pursuant to Sections 2.03 and 2.04, the “Commitment Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Advances shall not exceed the positive difference, if any,
of (1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Credit Advances of that Lender. Subject to
Section 10.22, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Advances. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Parent Borrower shall, without prejudice to any right or remedy available to
it hereunder or under applicable Law, (x) first, prepay Swing Line Advances in
an amount equal to the Swing Line Lender’s Fronting Exposure and (y) second,
Cash Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.13.
(b)    Defaulting Lender Cure. If the Parent Borrower, the Agent, the Swing Line
Lender and the Issuing Banks agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Advances
of the other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Revolving Credit Advances and funded and unfunded
participations in Letters of Credit and Swing Line Advances to be held on a pro
rata basis by the Lenders in accordance with their Commitment Percentages
(without giving effect to Section 2.14(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Loan Party while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender






122

--------------------------------------------------------------------------------





will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.
ARTICLE III


GUARANTY


SECTION 3.01     Guaranty.
(a)    Each Loan Party hereby agrees that such Loan Party is jointly and
severally liable for, and hereby absolutely and unconditionally guarantees to
the Agent, Lenders, Hedge Banks, Supply Chain Banks or Cash Management Banks and
their respective successors and assigns, the full and prompt payment (whether at
stated maturity, by acceleration or otherwise) and performance of, all
Obligations owed or hereafter owing to the Agent and Secured Parties by each
other Loan Party. Each Loan Party agrees that its guaranty obligation hereunder
is a continuing guaranty of payment and performance and not of collection, that
its obligations under this Article III shall not be discharged until the
Termination Date, and that its obligations under this Article III shall be
absolute and unconditional, irrespective of, and unaffected by,
(i)    the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document, Secured
Hedge Agreement, Secured Supply Chain Financing or Bank Product Document or any
other agreement, document or instrument to which any Loan Party is or may become
a party;
(ii)    the absence of any action to enforce this Agreement (including this
Article III) or any other Loan Document, Secured Hedge Agreement, Secured Supply
Chain Financing or Bank Product Document or the waiver or consent by the Agent
and Lenders, Hedge Banks, Supply Chain Banks or Cash Management Banks, as
applicable, with respect to any of the provisions thereof;
(iii)    the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by the Agent and Lenders, Hedge Banks, Supply Chain Banks or Cash
Management Banks in respect thereof (including the release of any such
security);
(iv)    the insolvency of any Loan Party;
(v)    any amendment, alteration, novation or variation in any manner and to any
extent (and irrespective of the effect of the same on any Guarantor) of any of
the Obligations, any liabilities and obligations of any surety, and any security
of any one or more of the Secured Parties’ arrangements with the Loan Parties or
any other Person; or
(vi)    any other action or circumstances that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor.






123

--------------------------------------------------------------------------------





The guaranty provided in this Article III shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Loan
Document Obligations is rescinded or must otherwise be returned by any Swing
Line Lender, any Issuing Bank or any Lender, respectively, upon the insolvency,
bankruptcy or reorganization of a Loan Party or otherwise, all as though such
payment had not been made.
(b)    Each Loan Party shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations guarantied hereunder. Each Loan
Party expressly represents and acknowledges that it is part of a common
enterprise with the other Loan Parties and that any financial accommodations by
Lenders, Hedge Banks, Supply Chain Banks or Cash Management Banks or any of
them, to any other Loan Party hereunder and under the other Loan Documents,
Secured Hedge Agreements, Secured Supply Chain Financings or Bank Product
Documents are and will be of direct and indirect interest, benefit and advantage
to all Loan Parties.
SECTION 3.02     Waivers by Loan Parties. Each Loan Party expressly waives, to
the extent permitted by law, all rights it may have now or in the future under
any statute, or at common law, or at law or in equity, or otherwise, to compel
the Agent or any other Secured Party to marshal assets or to proceed in respect
of the Obligations guarantied hereunder against any other Loan Party, any other
party or against any security for the payment and performance of the Obligations
before proceeding against, or as a condition to proceeding against, such Loan
Party. It is agreed among each Loan Party, the Agent, the Issuing Banks, Lenders
and other Secured Parties that the foregoing waivers are of the essence of the
transaction contemplated by this Agreement and the other Loan Documents and
that, but for the provisions of this Article III and such waivers, the Agent,
the Issuing Banks, Lenders and other Secured Parties would decline to enter into
this Agreement. Each Loan Party expressly waives diligence, presentment and
demand (whether for non-payment or protest or of acceptance, maturity, extension
of time, change in nature or form of the Obligations, acceptance of further
security, release of further security, composition or agreement arrived at as to
the amount of, or the terms of, the Obligations, notice of adverse change in any
Loan Party’s financial condition or any other fact which might increase the risk
to another Loan Party).
SECTION 3.03     Benefit of Guaranty; Stay of Acceleration. Each Loan Party
agrees that the provisions of this Article III are for the benefit of the
Secured Parties and their respective successors, transferees, endorsees and
assigns, and nothing herein contained shall impair, as between any other Loan
Party and the Agent or any other Secured Party, the obligations of such other
Loan Party under the Loan Documents, Secured Hedge Agreements, Secured Supply
Chain Financings or Bank Product Documents.
SECTION 3.04     Subordination of Subrogation, Etc.. Notwithstanding anything to
the contrary in this Agreement or in any other Loan Document, and except as set
forth in Section 3.07, each Loan Party hereby expressly and irrevocably
subordinates to payment of the Obligations any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off and any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Termination Date. Each Loan Party
acknowledges and agrees that this subordination is intended to benefit the Agent
and the other






124

--------------------------------------------------------------------------------





Secured Parties and shall not limit or otherwise affect such Loan Party’s
liability hereunder or the enforceability of this Article III, and that the
Agent, the other Secured Parties and their respective successors and assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 3.04.
SECTION 3.05     [Reserved].
SECTION 3.06     Limitation. Notwithstanding any provision herein contained to
the contrary, each Loan Party’s liability under this Article III shall be
limited to an amount not to exceed as of any date of determination the greater
of:
(a)    the amount of all Advances advanced to (and L/C Obligations incurred on
behalf of) the Borrowers and;
(b)    the amount that could be claimed by the Agent and the other Secured
Parties from such Loan Party under this Article III without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar foreign or domestic statute or common law after taking
into account, among other things, such Loan Party’s right of contribution and
indemnification from each other Loan Party under Section 3.07.
SECTION 3.07     Contribution with Respect to Guaranty Obligations.
(a)    To the extent that any Loan Party shall make a payment under this Article
III of all or any of the Obligations (other than Advances made to that Borrower
for which it is primarily liable) (a “Guarantor Payment”) that, taking into
account all other Guarantor Payments then previously or concurrently made by any
other Loan Party, exceeds the amount that such Loan Party would otherwise have
paid if each Loan Party had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Loan Party’s “Allocable
Amount” (as defined below) (as determined immediately prior to such Guarantor
Payment) bore to the aggregate Allocable Amounts of each Loan Party as
determined immediately prior to the making of such Guarantor Payment, then,
following the Termination Date, such Loan Party shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Loan Party for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Loan Party
shall be equal to the maximum amount of the claim that could then be recovered
from such Loan Party under this Article III without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
(c)    This Section 3.07 is intended only to define the relative rights of the
Loan Parties and nothing set forth in this Section 3.07 is intended to or shall
impair the obligations of the Loan Parties, jointly and severally, to pay any
amounts as and when the same shall become






125

--------------------------------------------------------------------------------





due and payable in accordance with the terms of, and subject to the limitations
contained in, this Agreement, including Section 3.01. Nothing contained in this
Section 3.07 shall limit the liability of any Borrower to pay the Advances made
directly or indirectly to that Borrower and accrued interest, fees and expenses
with respect thereto for which such Borrower shall be primarily liable.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Parties to which
such contribution and indemnification is owing.
(e)    The rights of the indemnifying Loan Parties against other Loan Parties
under this Section 3.07 shall be exercisable upon the full and indefeasible
payment of the Obligations and the termination of the Commitments.
SECTION 3.08     Liability Cumulative. The liability of each Loan Party under
this Section 3.08 is in addition to and shall be cumulative with all liabilities
of such Loan Party to the Agent and Lenders under this Agreement and the other
Loan Documents to which such Loan Party is a party or in respect of any
Obligations or obligation of the other Loan Parties, without any limitation as
to amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.
SECTION 3.09     Release of Borrowers and Guarantors. The Obligations of any
Loan Party (other than Parent Borrower) shall automatically terminate and be of
no further force or effect and such Loan Party shall be automatically released
from all obligations under this Agreement and all Loan Documents upon:
(a)    the sale, disposition, exchange or other transfer (including through
merger, consolidation amalgamation or otherwise) of the Capital Stock (including
any sale, disposition or other transfer following which the applicable Loan
Party is no longer a Restricted Subsidiary), of the applicable Loan Party to a
Person that is not an Affiliate of a Loan Party if such sale, disposition,
exchange or other transfer is made in a manner not in violation of this
Agreement and for a bona fide business purpose other than causing the release of
such Guaranty;
(b)    the designation of such Loan Party as an Unrestricted Subsidiary in
accordance with the provisions of the definition of “Unrestricted Subsidiary”;
(c)    such Subsidiary becomes an Excluded Subsidiary (as evidenced by a notice
in writing from an Officer of Parent Borrower); or
(d)    repayment of all of the Obligations hereunder and termination of all of
the Commitments hereunder and termination or cash collateralization on terms
acceptable to the applicable Issuing Bank of all Letters of Credit.
ARTICLE IV


PAYMENTS, TAXES, EXTENSIONS, ETC.






126

--------------------------------------------------------------------------------







SECTION 4.01     Payments Generally; Agent’s Clawback. (a)  General. All
payments to be made by any Loan Party shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Advances denominated in an Alternative Currency, all payments by any
Loan Party hereunder shall be made to the Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. Except as otherwise expressly provided herein, all payments by
any Loan Party hereunder with respect to principal and interest on Advances
denominated in an Alternative Currency shall be made to the Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Agent’s Office in such Alternative Currency and in Same Day Funds not
later than the Applicable Time specified by the Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Loan Party is prohibited by any Requirement of Law from making
any required payment hereunder in an Alternative Currency, such Loan Party shall
make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. The Agent will promptly distribute to each Lender its
Commitment Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the Agent (i)
after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Agent in the case of payments in an Alternative
Currency, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by any Loan Party shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be included in computing interest or fees, as the case may be.
(b)    Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Agent such Lender’s share of such
Borrowing, the Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the applicable Loan Party a corresponding amount.
In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Agent, then the applicable Lender and the applicable
Loan Party severally agree to pay to the Agent forthwith on written demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Loan Party to but
excluding the date of payment to the Agent, at (A) in the case of a payment to
be made by such Lender, the Overnight Rate and (B) in the case of a payment to
be made by a Loan Party, the interest rate applicable to Base Rate Advances. If
the applicable Loan Party and such Lender shall pay such interest to the Agent
for the same or an overlapping period, the Agent shall promptly remit to such
Loan Party the amount of such interest paid by such Loan Party for such period.
If such Lender pays its share of the applicable Borrowing to the Agent, then the
amount so paid shall constitute






127

--------------------------------------------------------------------------------





such Lender’s Advance included in such Borrowing. Any payment by a Loan Party
shall be without prejudice to any claim such Loan Party may have against a
Lender that shall have failed to make such payment to the Agent.
(c)    Payments by Borrowers; Presumptions by Agent. Unless the Agent shall have
received notice from the applicable Loan Party prior to the time at which any
payment is due to the Agent for the account of the Lender Parties hereunder that
such Loan Party will not make such payment, the Agent may assume that such Loan
Party has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Appropriate Lenders or the
Issuing Banks, as the case may be, the amount due. In such event, if the
applicable Loan Party has not in fact made such payment, then each of the
Appropriate Lenders or Issuing Banks, as the case may be, severally agrees to
repay to the Agent forthwith on demand the amount so distributed to such Lender
Party, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Agent, at the Overnight Rate.
A notice of the Agent to any Lender or the applicable Loan Party with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(d)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Advance to be made by such Lender to any Loan Party as
provided in the foregoing provisions of this Article II, and such funds are not
made available to such Loan Party by the Agent because the conditions to the
applicable Credit Extension set forth in Article V are not satisfied or waived
in accordance with the terms hereof, the Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.
(e)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Advances, to fund participations in Letters of Credit and Swing Line
Advances and to make payments pursuant to Section 10.04(d) are several and not
joint. The failure of any Lender to make any Advance, to fund any such
participation or to make any payment under Section 10.04(d) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Advance, to purchase its participation or to make
its payment under Section 10.04(d).
(f)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Advance in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Advance in any particular place or manner. If any Foreign
Subsidiary shall request any Borrowing hereunder, any Lender may, with notice to
the Agent and the Parent Borrower, fulfill its Commitment by causing an
Affiliate or branch of such Lender to act as the Lender in respect of such
Foreign Subsidiary (and such Lender shall, to the extent of Advances made to and
participations in Letters of Credit issued for the account of such Foreign
Subsidiary, be deemed for all purposes hereof to have pro tanto assigned such
Advances






128

--------------------------------------------------------------------------------





and participations to such Affiliate or branch in compliance with the provisions
of Section 10.07).
SECTION 4.02     Taxes. (a)  Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes.
(i)    For purposes of this Section 4.02, the term “Lender” includes the Swing
Line Lender and any Issuing Bank.
(ii)    All payments by or on account of any obligation of any Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws. If any applicable Laws (as determined in
the good faith discretion of the applicable withholding agent) require the
deduction or withholding of any Tax in respect of any such payment by any Loan
Party, then the applicable withholding agent shall be entitled to make such
deduction or withholding.
(iii)    If any applicable withholding agent shall be required (as determined in
the good faith discretion of such applicable withholding agent) by any
applicable Laws to withhold or deduct any Taxes in respect of any payment, then
(A) the applicable withholding agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required, (B) the
applicable withholding agent, to the extent required by such Laws, shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including any withholding
or deductions in respect of Indemnified Taxes applicable to additional sums
payable under this Section 4.02) the applicable Lender (or, in the case of any
payment made to the Agent for its own account, the Agent) receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Parent Borrower. Without limiting the
provisions of subsection (a) above, the Parent Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Laws, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.
(c)    Tax Indemnification. (i) Each of the Loan Parties shall, and does hereby
agree to, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 10 Business Days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable by such Loan Party under this Section
4.02) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient, and any reasonable expenses arising therefrom
or with respect thereto, regardless of whether






129

--------------------------------------------------------------------------------





such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Parent Borrower by a Lender Party (with a copy to
the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(ii)    Each Lender shall, and does hereby agree to, severally indemnify, and
shall make payment in respect thereof within 10 Business Days after demand
therefor, (x) the Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Agent for such Indemnified Taxes and without limiting the obligation of the
Loan Parties to do so), (y) the Agent against any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.07(c) relating to
the maintenance of a Participant Register and (z) the Agent and the Loan
Parties, as applicable, against any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Agent in respect of any payment to
such Lender by or on account of any obligation of any Loan Party under any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender Party hereby authorizes the Agent to set off and
apply any and all amounts at any time owing to such Lender Party under this
Agreement or any other Loan Document against any amount due to the Agent under
this clause (ii).
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority as provided in this Section 4.02,
the Parent Borrower shall deliver to the Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by Laws to report such payment or other evidence of
such payment reasonably satisfactory to the Agent.
(e)    Status of Lenders; Tax Documentation.
(i)    In addition to the requirement set forth in subsection (iii) below, any
Lender that is entitled to an exemption from or reduction of withholding tax
with respect to any payments made under any Loan Document shall deliver to the
Parent Borrower and the Agent, at the time or times reasonably requested by the
Parent Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Parent Borrower or the Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition to the requirements set forth in the preceding sentence and subsection
(iii) below, any Lender, if reasonably requested by the Parent Borrower or the
Agent, shall deliver such other documentation prescribed by applicable Laws or
reasonably requested by the Parent Borrower or the Agent as






130

--------------------------------------------------------------------------------





will enable the Parent Borrower or the Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements
and shall otherwise cooperate with the Parent Borrower and the Agent to minimize
the amount payable by any Loan Party pursuant to this Section 4.02.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a United States Person shall deliver to the Parent
Borrower and the Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent Borrower or the Agent), two properly completed
and duly executed originals of IRS Form W-9 certifying that such Lender is
exempt from United States federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Parent Borrower and the Agent on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent Borrower or the Agent), two
properly completed and duly executed originals of whichever of the following is
applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN-E (or W-8BEN, as applicable)
establishing an exemption from, or reduction of, United States federal
withholding tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, United States federal withholding tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a properly
completed and duly executed certificate substantially in the form of Exhibit H-1
to the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Parent
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “United States Tax Compliance Certificate”), and that no payments to be made
to such Foreign Lender will be






131

--------------------------------------------------------------------------------





effectively connected with its conduct of a U.S. trade or business and (y) IRS
Form W-8BEN-E (or W-8BEN, as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner (e.g., where
the Foreign Lender is a partnership or a participating Lender), IRS Form W-8IMY,
accompanied by copies of IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as
applicable), a properly completed and duly executed United States Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a United States Tax Compliance Certificate substantially in
the form of Exhibit H-4 on behalf of such direct and indirect partner(s);
(C)    any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Parent Borrower and the Agent on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent Borrower or the Agent), two
properly completed and duly executed originals of any other documentation
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States Federal withholding tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable Laws to
permit the Parent Borrower or the Agent to determine the withholding or
deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Agent at the time or times
prescribed by applicable Laws and at such time or times reasonably requested by
the Parent Borrower or the Agent such documentation prescribed by applicable
Laws (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent Borrower or the
Agent as may be necessary for the Parent Borrower and the Agent to comply with
their obligations under FATCA, to determine whether such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment.






132

--------------------------------------------------------------------------------





Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any documentation it previously delivered
pursuant to this Section 4.02 expires or becomes obsolete or inaccurate in any
respect, it shall update such documentation or promptly notify the Parent
Borrower and the Agent in writing of its legal ineligibility to do so.
(iv)    Notwithstanding anything to the contrary in this Section 4.02(e), no
Lender shall be required to deliver any documentation that such Lender is not
legally eligible to deliver.
(v)    Each Lender hereby authorizes the Agent to deliver to the Parent Borrower
and to any successor Agent any documentation provided by such Lender to the
Agent pursuant to this Section 4.02(e).
(f)    Treatment of Certain Tax Benefits. Unless required by applicable Laws, at
no time shall the Agent have any obligation to file for or otherwise pursue on
behalf of a Lender, or have any obligation to pay to any Lender, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender. If
any Recipient determines, in its sole discretion exercised in good faith, that
it has received a refund of, credit against, release or remission for, or
repayment of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 4.02 (any such refund, credit, release, remission or repayment, a
“Tax Benefit”), it shall pay to the applicable Loan Party an amount equal to
such Tax Benefit (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 4.02 with respect to
the Taxes giving rise to such Tax Benefit), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
Tax Benefit), provided that the applicable Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
Tax Benefit to such Governmental Authority. Notwithstanding anything to the
contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the applicable Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such Tax Benefit had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party or any other Person.
(g)    Each Lender agrees with the Parent Borrower that it will take all
reasonable actions by all usual means to (i) secure and maintain the benefit of
all benefits available to it under the provisions of any applicable double tax
treaty concluded by the






133

--------------------------------------------------------------------------------





United States of America to which it may be entitled by reason of the location
of such Lender’s lending office or place of incorporation or its status as an
enterprise of any jurisdiction having any such applicable double tax treaty, if
such benefit would reduce the amount payable by any Loan Party in accordance
with this Section 4.02 and (ii) otherwise cooperate with the Parent Borrower to
minimize the amount payable by any Loan Party pursuant to this Section 4.02;
provided, however, that no Lender shall be obliged to disclose to any Loan Party
any information regarding its tax affairs or tax computations or to reorder its
tax affairs or tax planning pursuant thereto.
(h)    Survival. Each party’s obligations under this Section 4.02 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender Party, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.
SECTION 4.03     Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Revolving Credit Advances
made by it, or the participations in L/C Obligations or in Swing Line Advances
held by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Revolving Credit Advances or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Revolving Credit Advances and subparticipations in L/C Obligations and Swing
Line Advances of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Credit Advances and other amounts
owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of any Loan Party pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.13, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Credit Advances or subparticipations in L/C Obligations or Swing Line
Advances to any assignee or participant, other than an assignment to the Parent
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with






134

--------------------------------------------------------------------------------





respect to such participation as fully as if such Lender were a direct creditor
of such Loan Party in the amount of such participation.
For purposes of clause (b) of the definition of Excluded Taxes, any
participation acquired pursuant to this Section 4.03 shall be treated as having
been acquired on the earlier date(s) in which such Lender acquired the
applicable interest(s) in the Commitment(s) to which such participation relates.
SECTION 4.04     Evidence of Debt/Borrowings. (a)  Each Lender Party shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of any Loan Party to such Lender Party resulting from each
Advance owing to such Lender Party from time to time, including the amounts of
principal and interest payable and paid to such Lender Party from time to time
hereunder.
(b)    The Register maintained by the Agent pursuant to Section 10.07(c) shall
include a control account, and a subsidiary account for each Lender Party, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and the Interest Period applicable thereto, (ii) the terms of each Assignment
and Acceptance delivered to and accepted by it, (iii) the amount of any
principal or interest due and payable or to become due and payable from each
Loan Party to each Lender Party hereunder, and (iv) the amount of any sum
received by the Agent from any Loan Party hereunder and each Lender Party’s
share thereof.
(c)    The entries made in the Register shall be conclusive and binding for all
purposes, absent manifest error.
(d)    Upon the request of any Lender to the Parent Borrower made through the
Agent, the Parent Borrower shall execute and deliver, or cause to be executed
and delivered, to such Lender (through the Agent) a Note, which shall evidence
such Lender’s Advances to the Loan Parties in addition to such accounts or
records. Each Lender may attach schedules to a Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Advances and
payments with respect thereto.
ARTICLE V


CONDITIONS OF LENDING


SECTION 5.01     Conditions Precedent to Effectiveness of this Amendment and
Restatement. This amendment and restatement of the Existing Credit Agreement
shall become effective on and as of the first date on which the following
conditions precedent have been satisfied or waived:
(a)    The Agent shall have received the following in form and substance
satisfactory to the Agent:






135

--------------------------------------------------------------------------------





(i)    Executed counterparts of this Agreement, sufficient in number for
distribution by the Agent to each of the Lenders and the Parent Borrower.
(ii)    The notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 4.04(d).
(iii)    Duly executed copies of (A) the U.S. Security Agreement, dated the
Restatement Date, and all exhibits and schedules thereto, (B) the Canadian
Security Agreements, dated the Restatement Date (provided that the deed of
movable hypothec may be dated prior to the Restatement Date), and all exhibits
and schedules thereto, and (C) the Intellectual Property Security Agreements,
dated the Restatement Date in form and substance reasonably satisfactory to
Agent (it being understood that the forms attached to the U.S. Security
Agreement are reasonably satisfactory to Agent), and all exhibits and schedules
thereto.
(iv)    Certified copies of the resolutions of the board of directors (or
persons performing similar functions) of each Loan Party approving transactions
of the type contemplated by this Agreement and each of the Loan Documents to
which it is or is to be a party.
(v)    A copy of a certificate of the Secretary of State (or equivalent
Governmental Authority) of the jurisdiction of organization of each U.S. Loan
Party listing (or, as regards a Canadian Loan Party, a certificate of the
Secretary or an Assistant Secretary of each Canadian Loan Party certifying a
copy of) the certificate or articles of incorporation (or similar Constitutive
Document) of each such Loan Party and each amendment thereto on file in the
office of such Secretary of State (or such Governmental Authority) and (A)
certifying that such amendments are the only amendments to such Person’s
certificate or articles of incorporation (or similar constitutive document) on
file in such office, (B) certifying if customarily available in such
jurisdiction, that such Person has paid all franchise taxes (or the equivalent
thereof) to the date of such certificate and (C) as regards U.S. Loan Parties,
certifying that such Person is duly organized and is in good standing under the
laws of the jurisdiction of its organization. The Canadian Loan Parties shall
deliver a certificate as to the good standing (or local equivalent) of each
Canadian Loan Party (to the extent available in the relevant jurisdiction) as of
a recent date, from the applicable Governmental Authority in the jurisdiction of
organization, incorporation or formation of such Canadian Loan Party).
(vi)    A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is a party and the other
documents to be delivered hereunder.
(vii)    A favorable opinion of Orrick, Herrington & Sutcliffe, LLP, Osler,
Hoskin & Harcourt LLP, Stewart McKelvey and MLT Aikins LLP, special counsel






136

--------------------------------------------------------------------------------





to the Loan Parties, in each case in a form reasonably acceptable to the Agent
and addressed to the Agent, the Issuing Banks and each of the Lenders.
(viii)    Except to the extent that the Agent reasonably agrees that such
conditions may be satisfied within a post-closing period to be set forth on
Schedule 7.01(p), (1) the Perfection Certificate and all agreements, documents,
filings, recordations and lien searches reasonably necessary or requested by the
Agent in connection with the creation, perfection and priority of the Liens in
favor of the Agent, for the benefit of the Secured Parties, securing the
Obligations shall have been duly executed, and/or made; (2) all filing and
recording fees and taxes shall have been duly paid and (3) the Agent shall be
satisfied with the amount, types and terms and conditions of all insurance
maintained by Parent Borrower and its Subsidiaries, and the Agent shall have
received evidence of such insurance, together with endorsements naming the
Agent, on behalf of the Secured Parties, as an additional insured or lender’s
loss payee, as the case may be, under all insurance policies.
(ix)    All governmental, shareholder and third party consents necessary (if
any) in connection with the Transactions.
(x)    A certificate of a Responsible Officer of Parent Borrower to the effect
set forth in Section 5.01(b), 5.02(a) and 5.02(b) below.
(xi)    A certificate of the chief financial officer of the Parent Borrower as
to the solvency of the Parent Borrower and its Subsidiaries (after giving effect
to the Transactions and the incurrence of Revolving Credit Advances and Letters
of Credit on the Restatement Date).
(xii)    The Joint Lead Arrangers shall have received (1) forecasts prepared by
management of the Parent Borrower and its Subsidiaries, taken as a whole, each
in form and substance reasonably satisfactory to the Joint Lead Arrangers, of
(x) balance sheets, income statements, and cash flow statements on a monthly
basis for the twelve month period following the Restatement Date and on a
quarterly basis through the end of the Fiscal Year ending on January 29, 2022
and (y) projected Borrowing Bases and Availability forecasts on a monthly basis
for the four fiscal quarter period following the Restatement Date and on an
annual basis through the end of the Fiscal Year ending on January 30, 2021.
(xiii)    At least three days prior to the Restatement Date, any Loan Party that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall deliver, to each Lender that so requests, a Beneficial Ownership
Certification in relation to such Loan Party.
(xiv)    Such other documents as the Agent may reasonably request and, upon the
reasonable request of any Lender made at least ten (10) days prior to the
Restatement Date, such documentation and other information so requested in






137

--------------------------------------------------------------------------------





connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including the PATRIOT Act and the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada), in each case at least three
days prior to the Restatement Date.
(b)    There shall not have occurred since February 1, 2020 any event or
condition that has had or could be reasonably expected, either individually or
in the aggregate, to have a Material Adverse Change.
(c)    There shall not be any action, suit, investigation or proceeding pending
or, to the knowledge of the Loan Parties, threatened in any court or before any
arbitrator or Governmental Authority that is reasonably likely to be adversely
determined, and if, adversely determined could reasonably be expected to have a
Material Adverse Effect.
(d)    The Lenders shall have completed a due diligence investigation of Parent
Borrower and its Subsidiaries in scope, and with results, satisfactory to the
Lenders, including with respect to U.S. Department of Treasury Office of Foreign
Assets Control, Foreign Corrupt Practices Act, the Corruption of Foreign Public
Officials Act (Canada), anti-money laundering laws, rules and regulations
(including applicable foreign laws, rules and regulations).
(e)    Parent Borrower shall have paid all documented accrued fees and expenses
of the Agent and the Lenders (including the documented accrued fees and expenses
of counsel to the Agent and such other counsel agreed by the Parent Borrower).
(f)    All amounts owing by Parent Borrower or any of its Subsidiaries to the
lenders and agents under the Existing Credit Agreement (except for the Letters
of Credit issued thereunder) shall have been, or concurrently with the initial
extension of credit made on the Restatement Date shall be, paid in full.
(g)    After giving effect to (i) any Revolving Credit Advance funded on the
Restatement Date and (ii) all Letters of Credit to be issued at, or immediately
subsequent to, the Restatement Date, Availability plus the amount of cash and
Cash Equivalents of Parent Borrower and its Subsidiaries shall be not less than
$2,000,000,000.
(h)    The Agent shall have received a Borrowing Base Certificate dated the
Restatement Date, relating to the Fiscal Month ended on April 4, 2020, and
executed by a Responsible Officer of the Borrower.
(i)    Lenders party hereto shall together constitute all of the Lenders under
the Existing Credit Agreement.
SECTION 5.02     Conditions Precedent to Credit Extension. The obligation of
each Lender to make an Advance (including a Swing Line Advance), including on
the occasion of each Borrowing (including the initial Borrowing), and the
obligation of each Issuing Bank to Issue each Letter of Credit (including the
initial Letter of Credit) shall be subject to the






138

--------------------------------------------------------------------------------





further conditions precedent that on the date of such Credit Extension the
following statements shall be true (and each of the giving of the applicable
Request for Credit Extension and the acceptance by any Borrower shall constitute
a representation and warranty by such Borrower that on the date of such Credit
Extension such statements are true):
(a)    The representations and warranties contained in Section 6.01 are correct
on and as of the date of such Borrowing or Issuance, before and after giving
effect to such Credit Extension, and to the application of the proceeds
therefrom, as though made on and as of such date, except to the extent that any
such representation or warranty is stated to relate to an earlier date, in which
case such representation or warranty shall be true and correct on and as of such
earlier date;
(b)    No event has occurred and is continuing, or would result from such Credit
Extension or from the application of the proceeds therefrom, which constitutes
an Event of Default or Default; and
(c)    In the case of a Credit Extension to be denominated in an Alternative
Currency (other than Canadian Dollars), there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Agent, the Majority Lenders (in the case of any Advances to be denominated
in an Alternative Currency other than Canadian Dollars) or the Issuing Banks (in
the case of any Letter of Credit to be denominated in an Alternative Currency
other than Canadian Dollars) would make it impracticable for such Credit
Extension to be denominated in the relevant Alternative Currency (other than
Canadian Dollars); and
(d)    Immediately after giving effect to the Credit Extension requested to be
made on any such date and the use of proceeds thereof, Availability shall be
greater than zero.
ARTICLE VI


REPRESENTATIONS AND WARRANTIES


SECTION 6.01     Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:
(a)    Corporate Status. Each Loan Party is duly organized or formed, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization and possesses all powers (corporate or otherwise)
and all other authorizations and licenses necessary to carry on its business,
except where the failure to so possess would not have a Material Adverse Effect.
(b)    Corporate Authority; Non-Contravention. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party and
the consummation of the transactions contemplated thereby are within such Loan
Party’s






139

--------------------------------------------------------------------------------





respective powers (corporate or otherwise), have been duly authorized by all
necessary action (corporate or otherwise), and do not (i) contravene such Loan
Party’s Constitutive Documents, (ii) violate any Requirements of Law in any
material respect, (iii) conflict with or result in the breach of, or constitute
a default or require any payment to be made under, any material contract, loan
agreement, indenture, mortgage, deed of trust, lease or other material
instrument binding on or affecting any Loan Party or any of its properties or
(iv) result in or require the creation or imposition of any Lien upon or with
respect to any of the properties of any Loan Party. No Loan Party is in
violation of any such Requirements of Law or in breach of any such contract,
loan agreement, indenture, mortgage, deed of trust, lease or other instrument,
the violation or breach of which would be reasonably likely to have a Material
Adverse Effect.
(c)    Authorization. No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by any Loan Party of
the Loan Documents to which it is a party.
(d)    Binding Effect. Each Loan Document is the legal, valid and binding
obligation of the Loan Party thereto enforceable against such Loan Party in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity (regardless of
whether considered in a proceeding in equity or at law).
(e)    Litigation. There is no pending or, to the Parent Borrower’s knowledge,
threatened action or proceeding affecting the Parent Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator, (i) which has
a reasonable probability (taking into account the exhaustion of all appeals and
the assertion of all defenses) of having a Material Adverse Effect or (ii) which
purports to affect the legality, validity or enforceability of any Loan
Document.
(f)    Financial Statements. The Consolidated balance sheets of the Parent
Borrower and its Subsidiaries as of February 1, 2020, and the related
Consolidated statements of income and retained earnings of the Parent Borrower
and its Subsidiaries for the Fiscal Year then ended, certified by Deloitte &
Touche LLP, copies of which have been furnished to each Lender Party, fairly
present in all material respects the Consolidated financial condition of the
Parent Borrower and its Subsidiaries taken as a whole as at such date and the
results of the operations of the Parent Borrower and its Subsidiaries for the
period ended on such date, all in accordance with GAAP consistently applied.
(g)    Material Adverse Change. Since February 1, 2020, there has been no
Material Adverse Change.
(h)    Compliance With Law. The Parent Borrower and each of its Subsidiaries is
in compliance with all Requirements of Law (including, without limitation, all






140

--------------------------------------------------------------------------------





applicable Environmental Laws) applicable to their respective properties, assets
and business other than (i) where the failure to so comply would (as to all such
failures to comply in the aggregate) not have a Material Adverse Effect or (ii)
as described on Schedule 6.01(h).
(i)    ERISA. Except as provided in Schedule 6.01(i):
(i)    Neither a Loan Party nor any ERISA Affiliate is a party or subject to, or
has any obligation to make payments, or incur any material Withdrawal Liability,
to, any Multiemployer Plan.
(ii)    Schedule SB (Actuarial Information) to the most recently completed
annual report (Form 5500 Series) for each Plan, copies of which have been or
will be filed with the Internal Revenue Service, is complete and accurate in all
material respects and fairly presents the funding status of such Plan, and since
the date of such Schedule SB there has been no material adverse change in such
funding status which would reasonably be likely to result in a Material Adverse
Effect.
(iii)    No ERISA Event has occurred with respect to any Plan that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be likely to result in a Material Adverse
Effect.
(iv)    Neither a Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization, insolvent or has been terminated, within the meaning of Title IV
of ERISA or has been determined to be in “endangered” or “critical” status
within the meaning of Section 432 of the Code or Section 305 or ERISA and no
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, within the meaning of Title IV of ERISA.
(j)    Federal Reserve Regulations. No Loan Party is engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Advance or drawing under any Letter of Credit will be used to
purchase any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock.
(k)    Investment Company. Neither the Parent Borrower nor any of its
Subsidiaries is an “investment company,” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended.
(l)    Disclosure. As of the Restatement Date, no information, exhibit or report
furnished by any Loan Party to the Agent or any Lender Party in connection with
the negotiation and syndication of the Loan Documents or pursuant to the terms
of the Loan






141

--------------------------------------------------------------------------------





Documents contained any untrue statement of a material fact or omitted to state
a material fact necessary to make the statements made therein not misleading;
provided that all financial projections, if any, that have been or will be
prepared by the Parent Borrower and made available to the Joint Lead Arrangers,
the Agent, any Lender or any potential Lender, or any other party hereto, have
been or will be prepared in good faith based upon reasonable assumptions, it
being understood by the Lenders and all the other parties hereto that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the Parent Borrower’s control, and that no assurances can be
given that the projections will be realized.
(m)    OFAC. Neither the Parent Borrower, nor any of its Subsidiaries, nor, to
the knowledge of the Parent Borrower and its Subsidiaries, any director,
officer, employee, agent, affiliate or representative thereof, is an individual
or entity that is, or is owned or controlled by one or more individuals or
entities that are (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated Nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority or (iii) located,
organized or resident in a Sanctioned Jurisdiction (any Person described in
clauses (i), (ii) or (iii) being a “Sanctioned Person”). The Parent Borrower,
its Subsidiaries and to the knowledge of the Borrowers, their respective
officers, employees, directors and agents, are in compliance with applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in the Parent Borrower or any of its
Subsidiaries being designated as a Sanctioned Person.
(n)    Anti-Corruption Laws. The Parent Borrower and its Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the Corruption of Foreign Public Officials Act (Canada),
the UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintain policies and procedures designed
to promote and achieve compliance by the Parent Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with such laws.
(o)    [Reserved].
(p)    EEA Financial Institution. Neither the Parent Borrower nor any other Loan
Party is an Affected Financial Institution.
(q)    Beneficial Ownership Certification. As of the Restatement Date, the
information included in each Beneficial Ownership Certification is true and
correct in all respects.
(r)    Deposit Accounts; Credit Card Arrangements.
(i)    Annexed hereto as Schedule 6.01(r)(i) is a list of all DDAs maintained by
the Loan Parties as of the Restatement Date, which Schedule






142

--------------------------------------------------------------------------------





includes, with respect to each DDA (a) the name and address of the depository;
(b) the account number(s) maintained with such depository; (c) a contact person
at such depository, (d) whether such DDA is required to be a Blocked Account
(and an explanation of any exclusions); and (e) the identification of each
Blocked Account Bank.
(ii)    Annexed hereto as Schedule 6.01(r)(ii) is a list describing all
arrangements as of the Restatement Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges and debit card charges for sales made by such Loan
Party.
(s)    Borrowing Base Certificate. The information set forth in each Borrowing
Base Certificate is true and correct in all material respects.
(t)    Canadian Pension Plans. Except as would not reasonably be expected to
result in a Material Adverse Effect, each Canadian Loan Party is in compliance
with the requirements of the PBA with respect to each Canadian Pension Plan.
None of the Loan Parties nor any of their Subsidiaries maintains or contributes
to, or has any liability under, any Canadian Defined Benefit Plan. Except as
would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, (i) no Canadian Loan Party has any
withdrawal liability in connection with a Canadian Pension Plan that is a
“multi-employer plan” as that term is defined in subsection 8500(1) of the
Income Tax Regulations (Canada), (ii) no Canadian Pension Event has occurred and
(iii) no Lien has arisen, choate or inchoate, in respect of the Loan Parties or
their property in connection with any Canadian Pension Plan (save for
contribution amounts not yet due).
(u)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (a) the Parent Borrower and each
of its Subsidiaries has filed all Tax returns required to have been filed by it
and has timely paid all Taxes payable by it (whether or not shown on a Tax
return and including in its capacity as withholding agent) that have become due,
other than those being contested in good faith and by proper proceedings if it
has maintained adequate reserves with respect thereto in accordance with GAAP,
(b) the Parent Borrower and each of its Subsidiaries has paid, or has provided
adequate accruals or reserves in accordance with GAAP for the payment of, all
Taxes not yet due and payable and (c) there is no current or proposed Tax
assessment, deficiency or other claim against the Parent Borrower or any of its
Subsidiaries.
ARTICLE VII


COVENANTS OF THE LOAN PARTIES


SECTION 7.01     Affirmative Covenants. So long as any Lender shall have any
Commitment hereunder, any Advance or other Obligation hereunder shall remain
unpaid or unsatisfied (other than contingent indemnification obligations for
which a claim has not been






143

--------------------------------------------------------------------------------





asserted), or any Letter of Credit shall remain outstanding, the Loan Parties
shall, and shall cause each Restricted Subsidiary to:
(a)    Preservation of Existence, Etc. Preserve and maintain, and cause each of
its Subsidiaries to preserve and maintain, its existence (corporate or
otherwise), rights (charter and statutory), and franchises except if, in the
reasonable business judgment of the Parent Borrower or such Subsidiary, as the
case may be, it is in its best economic interest not to preserve and maintain
such rights or franchises and such failure to preserve and maintain such rights
or franchises would not materially adversely affect the rights of the Lenders or
the Issuing Banks hereunder or the ability of any Loan Party to perform its
obligations under the respective Loan Documents (it being understood that the
foregoing shall not prohibit, or be violated as a result of, any transactions by
or involving any Loan Party or other Subsidiary otherwise permitted under
Section 7.02); and maintain in effect and enforce policies and procedures
designed to promote and achieve compliance by the Parent Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
applicable Sanctions.
(b)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable Laws (including, without
limitation, ERISA, the PBA and all Environmental Laws), rules, regulations and
orders, such compliance to include, without limitation, paying before the same
become delinquent all taxes, assessments and governmental charges imposed upon
it or upon its property except to the extent contested in good faith or where
the failure to comply would not have a Material Adverse Effect.
(c)    Visitation Rights.
(i)    Permit representatives and, subject to the provisions of Section 10.11
hereof, independent contractors of the Agent, to visit and inspect any of its
properties and to discuss its affairs, finances and accounts with its directors,
officers, and accountants (at which representative of the Loan Parties have the
right to be present), all at the expense of the Loan Parties and at such
reasonable times during normal business hours, upon reasonable advance notice to
Parent Borrower, and permit any Lender (at the sole cost and expense of such
Lender) to participate in any such visit, inspection or discussion; provided,
however, that when an Event of Default exists the Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Loan Parties at any time during normal business hours and without
advance notice.
(ii)    Upon the request of the Agent after reasonable prior notice and subject
to the following sentence of this Section 7.01(c)(ii), permit the Agent or
professionals (including investment bankers, consultants, accountants, and
lawyers) retained by the Agent to conduct commercial finance examinations of (i)
Parent Borrower’s practices in the computation of the Borrowing Base and (ii)
the assets included in the Borrowing Base and related financial information such
as, but not limited to, sales, gross margins, payables, accruals and reserves.
The






144

--------------------------------------------------------------------------------





Agent (A) shall conduct one (1) commercial finance examination in any twelve
month period, at the Borrowers’ expense, provided that, in the event that (x)
Availability is at any time less than the greater of (x) $262.5 million and (y)
15.0% of the Loan Cap, the Agent may conduct up to two (2) commercial finance
examinations in any 12 month period, at the Borrowers’ expense, (B) may conduct
one (1) additional commercial finance examination at the expense of the Lenders
in any 12 month period; provided, however, that notwithstanding anything in the
foregoing clauses (A) or (B), in no event shall there be more than two (2)
commercial finance examinations in any 12 month period unless the provisions of
clause (C) are then applicable, and (C) may conduct additional commercial
finance examinations as frequently as determined by the Agent in its Permitted
Discretion if an Event of Default has occurred and is continuing, at the expense
of the Borrowers.
(iii)    Upon the request of the Agent after reasonable prior notice and subject
to the following sentence of this Section 7.01(c)(iii), permit the Agent or
professionals (including appraisers) retained by the Agent to conduct appraisals
of the Collateral, including, without limitation, the assets included in the
Borrowing Base. The Agent (A) shall conduct one (1) inventory appraisal in any
twelve month period, at the Borrowers’ expense, provided that, in the event that
(x) Availability is at any time less than the greater of $262.5 million and
15.0% of the Loan Cap (or, in the 12 month period immediately following the
Restatement Date, $350.0 million and 20.0% of the Loan Cap), the Agent may
conduct up to two (2) inventory appraisals in any 12 month period, at the
Borrowers’ expense, (B) may conduct one (1) additional inventory appraisal at
the expense of the Lenders in any 12 month period; provided, however, that
notwithstanding anything in the foregoing clauses (A) or (B), in no event shall
there be more than two (2) inventory appraisals in any 12 month period unless
the provisions of clause (C) are then applicable, and (C) the Agent may conduct
additional inventory appraisals as frequently as determined by the Agent in its
Permitted Discretion if an Event of Default has occurred and is continuing, at
the expense of the Borrowers.
(d)    Maintenance of Books and Records. Keep, and cause each of its
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Parent Borrower and each of its Subsidiaries in accordance with
sound business practice.
(e)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties which are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, consistent with sound business practice, except
where the failure to so maintain and preserve would not have a Material Adverse
Effect.
(f)    Maintenance of Insurance.






145

--------------------------------------------------------------------------------





(i)    Maintain, and cause each of its Subsidiaries to maintain, insurance
(other than earthquake or terrorism insurance) in amounts, from responsible and
reputable insurance companies or associations, with limitations, of types and on
terms as is customary for the industry; provided, that, the Parent Borrower and
each of its Subsidiaries may self-insure risks and liabilities in accordance
with its practice as of the date hereof and may in addition self-insure risks
and liabilities in amounts as are customarily self-insured by similarly situated
Persons in the industry.
(ii)    Cause commercial general liability policies to be endorsed to name the
Agent as an additional insured.
(iii)    Cause All Risk and Business Interruption policies to name the Agent as
a lender loss payee and to be endorsed or amended to include (i) a provision
that, from and after the Restatement Date, after the occurrence and during the
continuance of a Cash Dominion Period, in the event of an insurable loss, the
insurer shall pay all proceeds otherwise payable to the Loan Parties under the
All Risk and Business Interruption policies directly to the Agent, (ii) no
provision of coinsurance applicable to the Loan Parties, the Secured Parties or
any other Person and (iii) such other provisions as the Agent may reasonably
require from time to time to protect the interests of the Secured Parties.
(iv)    Cause each such policy referred to in this Section 7.01(f) to also
provide that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Agent (giving the Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason except upon
not less than thirty (30) days’ prior written notice thereof by the insurer to
the Agent.
(v)    Deliver to the Agent a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Agent, including an
insurance binder or certificate of insurance) together with evidence reasonably
satisfactory to the Agent of either payment of the premium therefor or that such
premium is being financed reasonably promptly following each such renewal,
replacement or modification.
None of the Secured Parties, or their agents or employees shall be liable for
any loss or damage insured by the insurance policies required to be maintained
under this Section 7.01(f). Each Loan Party shall look solely to its insurance
companies or any other parties other than the Secured Parties for the recovery
of such loss or damage and such insurance companies shall have no rights of
subrogation against any Secured Party or its agents or employees. If, however,
the insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then the Loan Parties hereby agree, to the extent
permitted by law, to waive their right of recovery, if any, against the Secured
Parties and their agents and employees. The designation of any form, type or
amount of insurance coverage by any Secured Party under this Section 7.01(f)
shall in no event be deemed a representation, warranty or advice by such Secured






146

--------------------------------------------------------------------------------





Party that such insurance is adequate for the purposes of the business of the
Loan Parties or the protection of their properties.
(g)    Use of Proceeds. Use the proceeds of the Advances and issuances of
Letters of Credit solely to repay amounts owing under the Existing Credit
Agreement and for working capital, capital expenditures and other general
corporate purposes of the Parent Borrower and its Subsidiaries, including,
without limitation, share repurchases.
(h)    Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the Corruption of Foreign
Public Officials Act (Canada), the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions, and maintain policies and
procedures designed to promote and achieve compliance by the Parent Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with such laws.
(i)    Cash Management.
(i)    Credit Card Notifications. Within 90 days after the Restatement Date with
respect to each Credit Card Issuer and Credit Card Processor listed on Schedule
6.01(r)(ii) and within 90 days after an addition by any Loan Party of a new
Credit Card Issuer or Credit Card Processor after the Restatement Date or such
longer period as the Agent may reasonably agree, the Loan Parties shall deliver
to the Agent copies of Credit Card Notifications which have been executed on
behalf of such Loan Party and delivered to such Loan Party’s Credit Card Issuers
and Credit Card Processors.
(ii)    Creation of Dominion Accounts and Maintenance of Blocked Accounts.
(1)    With respect to each U.S. Loan Party’s DDAs (other than Excluded
Accounts) and the U.S. Dominion Account (collectively, the “U.S. Blocked
Accounts”), within ninety (90) days (or such later date as Agent may agree in
its reasonable discretion) of the Restatement Date or, for DDAs opened or
acquired following the Restatement Date, within ninety (90) days (or such later
date as the Agent may agree in its reasonable discretion), of the opening or
establishment or acquisition of such DDA or the date any Person that owns such
DDA becomes a U.S. Loan Party hereunder, each U.S. Loan Party shall cause each
bank or other depository institution at which any DDA is maintained (each, a
“Blocked Account Bank”), to enter into a Blocked Account Agreement in form and
substance reasonably satisfactory to the Agent that provides for such bank or
other depository institution to transfer to the U.S. Dominion Account (in the
case of other DDAs), on each Business Day, all balances in each such Blocked
Account maintained by any U.S. Loan Party with such depository institution for
application to the Obligations then outstanding following the receipt by such
bank or other depository institution of a notice from the Agent. Each U.S. Loan
Party irrevocably appoints the Agent as such U.S. Loan Party’s attorney-in-fact
to collect such balances during a Cash Dominion Period to the extent any such
delivery is not so made.






147

--------------------------------------------------------------------------------





(2)    With respect to each Canadian Loan Party’s DDAs (other than Excluded
Accounts) and the Canadian Dominion Account (collectively, the “Canadian Blocked
Accounts”, and together with the U.S. Blocked Accounts, the “Blocked Accounts”),
within ninety (90) days (or such later date as Agent may agree in its reasonable
discretion) of the Restatement Date or, for DDAs opened or acquired following
the Restatement Date, within ninety (90) days (or such later date as the Agent
may agree in its reasonable discretion), of the opening or establishment or
acquisition of such DDA or the date any Person that owns such DDA becomes a
Canadian Loan Party hereunder, each Canadian Loan Party shall cause each Blocked
Account Bank to enter into a Blocked Account Agreement in form and substance
reasonably satisfactory to the Agent that provides for such bank or other
depository institution to transfer to the Canadian Dominion Account (in the case
of other DDAs), on each Business Day, all balances in each such Canadian Blocked
Account maintained by any Canadian Loan Party with such depository institution
for application to the Obligations then outstanding following the receipt by
such bank or other depository institution of a notice from the Agent. Each
Canadian Loan Party irrevocably appoints the Agent as such Canadian Loan Party’s
attorney-in-fact to collect such balances during a Cash Dominion Period to the
extent any such delivery is not so made.
(iii)    Store Accounts. The Loan Parties shall deposit all cash proceeds from
sales of Inventory in every form, including, without limitation, cash and checks
from each Store into the Store Account of such Loan Party used solely for such
purpose in accordance with the then current practices of such Loan Party, but in
any event no less frequently than once every Business Day. All collected funds
on deposit in the Store Accounts shall be sent by wire transfer or other
electronic funds transfer on each Business Day to the Blocked Accounts, except
nominal amounts which are required to be maintained in such Store Accounts under
the terms of such Loan Party’s arrangements with the bank at which such Store
Accounts are maintained, and except as the Agent may otherwise agree.
(iv)    Cash Receipts. Subject to exceptions for Store Accounts in clause (iii)
above, the Loan Parties shall ACH or wire transfer no less frequently than once
every Business Day (and whether or not there are then any outstanding
Obligations) to a Blocked Account all cash receipts of the company (including
without limitation all insurance proceeds, all Net Proceeds, all proceeds from
sales of Inventory, all amounts payable to each Loan Party from Credit Card
Issuers and Credit Card Processors and all other proceeds of ABL Priority
Collateral and Canadian Collateral). If any Loan Party receives cash or any
check, draft or other item of payment payable to a Loan Party, it shall hold the
same in trust for the Agent and promptly deposit the same into any such Blocked
Account or Dominion Account. Each Loan Party shall instruct any persons making
payments on Accounts or other Collateral to make such payments into Blocked
Accounts.






148

--------------------------------------------------------------------------------





(v)    Dominion Account. The Dominion Account shall at all times be under the
sole dominion and control of the Agent. The Loan Parties hereby acknowledge and
agree that (i) the Loan Parties have no right of withdrawal from the Dominion
Account, (ii) the funds on deposit in the Dominion Account shall at all times be
collateral security for all of the Obligations and (iii) the funds on deposit in
the Dominion Account shall be applied pursuant to Section 8.02 on a daily basis
after the occurrence and during the continuation of a Cash Dominion Period. In
the event that, notwithstanding the provisions of this Section 7.01(i)(v), any
Loan Party receives or otherwise has dominion and control of any such proceeds
or collections, such proceeds and collections shall be held in trust by such
Loan Party for the Agent, shall not be commingled with any of such Loan Party’s
other funds or deposited in any account of such Loan Party and shall, not later
than the Business Day after receipt thereof, be deposited into the Dominion
Account or dealt with in such other fashion as such Loan Party may be instructed
by the Agent. Upon the request of the Agent after the occurrence and during the
continuance of a Cash Dominion Period, the Loan Parties shall cause bank
statements and/or other reports to be delivered to the Agent not less often than
weekly, accurately setting forth all amounts deposited in each Blocked Account
to ensure the proper transfer of funds as set forth above.
(j)    Information Regarding the Collateral. Furnish to the Agent at least five
(5) days prior written notice of any change in: (i) any Loan Party’s name; or
(ii) any Loan Party’s organizational structure or jurisdiction of incorporation
or formation, the location of its registered office or chief executive office,
the province or territory in which any Canadian Collateral is located, or the
province or territory in which any U.S. Collateral is located in Canada. The
Loan Parties agree not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the UCC and the PPSA,
as applicable, or otherwise that are required in order for the Agent to continue
at all times following such change to have a valid, legal and perfected first
priority Lien (subject to Permitted Liens) in all the Collateral for its own
benefit and the benefit of the other Secured Parties.
(k)    Payment of Taxes. The Parent Borrower will pay and discharge or cause to
be paid and discharged, and will cause each of its Subsidiaries to pay and
discharge, all Taxes imposed upon it (including in its capacity as a withholding
agent) or upon its income or profits, or upon any properties belonging to it,
prior to the date on which material penalties attach thereto, and all lawful
material claims in respect of any Taxes imposed, assessed or levied that, if
unpaid, would reasonably be expected to become a material Lien (other than a
Permitted Lien) upon any properties of the Parent Borrower or any of its
Subsidiaries; provided that neither the Parent Borrower nor any of its
Subsidiaries shall be required to pay any such Tax that is being contested in
good faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP or the failure to pay would not
reasonably be expected, individually or in the aggregate to result in a Material
Adverse Effect.






149

--------------------------------------------------------------------------------





(l)    Further Assurances.
(i)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which the Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Collateral Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Agent, from time to time upon request, evidence reasonably satisfactory to the
Agent as to the perfection and priority of the Liens created or intended to be
created by the Collateral Documents.
(ii)    Upon request, cause each Subsidiary which is not a Loan Party hereunder
to deliver agreements reasonably satisfactory to the Agent granting the Agent
the right and license to use the assets and properties of such Subsidiary,
including all Intellectual Property, equipment and fixtures owned by such
Subsidiary, in connection with any Liquidation of the Collateral.
(m)    Compliance with Terms of Leaseholds. Except as otherwise expressly
permitted hereunder, (a) make all payments and otherwise perform all obligations
in respect of all Leases to which any Loan Party or any of its Subsidiaries is a
party and keep such Leases in full force and effect; provided that this clause
(a) shall not apply to any Leases that are the subject of good faith
negotiations with landlords during the Fiscal Years ending on or about January
30, 2021 and January 29, 2022 (or such later periods agreed by the Agent in its
discretion), (b) not allow such Leases to lapse or be terminated or any rights
to renew such Leases to be forfeited or cancelled, in each case, except in the
ordinary course of business, consistent with past practices, or except to the
extent that such actions are determined to be in the best interests of the
business as reasonably determined by the Borrower in connection with the good
faith negotiations referred to include (a) above during the periods referred to
in clause (a) above or the resolution of such negotiations, (c) notify the Agent
of any default by any party with respect to such Leases (except to the extent
that such default applies to leases subject to good faith negotiations) and
cooperate with the Agent, upon the Agent’s reasonable request, in all reasonable
respects to cure any such default and (d) cause each of its Subsidiaries to do
the foregoing, except, in the case of any of clauses (a) through (d) above,
where the failure to do so, either individually or in the aggregate, would not
be reasonably likely to have a Material Adverse Effect.
(n)    New Subsidiaries.
(i)    Within thirty (30) Business Days of the formation of any Restricted
Subsidiary, acquisition of a Restricted Subsidiary or at any time a Subsidiary
becomes a Restricted Subsidiary or ceases to be an Excluded Subsidiary, Parent
Borrower shall notify Agent of such event and, promptly






150

--------------------------------------------------------------------------------





thereafter (and in any event within 30 days or such longer period as Agent may
agree) (i) cause each such new Restricted Subsidiary that is not an Excluded
Subsidiary to deliver to Agent (A) a Joinder Agreement (which Joinder Agreement
will specify whether such new Loan Party will be a “Borrower” hereunder) and (B)
a supplemental Guaranty in the form attached hereto as Exhibit G, and to deliver
to Agent such security documents, together with appropriate financing
statements, reasonably requested by Agent, all in form and substance reasonably
satisfactory to Agent, (ii) with respect to all new Restricted Subsidiaries that
are directly owned in whole or in part by a Loan Party, cause such Loan Party to
provide to Agent a supplement to the U.S. Security Agreement or the applicable
Canadian Security Agreement, as applicable, providing for the pledge of the
Capital Stock in such new Restricted Subsidiary owned by it (or, in the case of
a FSHCO or a Foreign Subsidiary (other than a Foreign Subsidiary of a Loan Party
organized under the laws of Canada (or any province or territory thereof)) that
is a CFC, sixty-five percent (65%) of the total combined voting power of all
classes of the voting Capital Stock of such Foreign Subsidiary or FSHCO and
one-hundred percent (100%) of the non-voting Capital Stock of such Foreign
Subsidiary or FSHCO, in each case to the extent that such Capital Stock does not
constitute Excluded Property), as shall be requested by Agent together with
appropriate certificates and powers or financing statements under the UCC or the
PPSA, as applicable, or other applicable personal property or moveable property
registries or other documents necessary to perfect such pledge, in form and
substance reasonably satisfactory to Agent, and (iii) provide or cause to be
provided to Agent all other customary and reasonable documentation requested
thereby, including, to the extent requested by Agent, one or more opinions of
counsel reasonably satisfactory to Agent, which in its opinion is appropriate
and customary with respect to such execution and delivery of the applicable
documentation referred to above. Upon execution and delivery of the Joinder
Agreement by each such new Restricted Subsidiary, such Restricted Subsidiary
shall become a Loan Party hereunder with the same force and effect as if
originally named as a Loan Party herein. The execution and delivery of the
Joinder Agreement shall not require the consent of any Loan Party or Lender
hereunder. The rights and obligations of each Loan Party hereunder shall remain
in full force and effect notwithstanding the addition of any Loan Party
hereunder.
(ii)    Notwithstanding anything to the contrary contained herein, neither
Borrower nor any Subsidiary of any Borrower shall be required to execute and
deliver any joinder agreement, Guaranty, Collateral Document or any other
document or grant a Lien in any Capital Stock or other property held by it if
such action (A) for reasons of cost, legal limitations or other matters is
unreasonably burdensome in relation to the benefits to the Lenders of such
Borrower’s or such Subsidiary’s guaranty or security as reasonably determined by
Parent Borrower and Agent or (B) is Excluded Property or otherwise would not be
required with respect to the Collateral owned by a Loan Party pursuant to the
terms of the Collateral Documents.






151

--------------------------------------------------------------------------------





(o)    Designation of Subsidiaries. A Financial Officer of Parent Borrower may
at any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary in accordance with the
definition of “Unrestricted Subsidiary”. With respect to the assets of
Unrestricted Subsidiaries and Restricted Subsidiaries that are Loan Parties
being included in the calculation of the Borrowing Base, (a) if a Restricted
Subsidiary is designated by Borrowers as an Unrestricted Subsidiary, the assets
of such Subsidiary shall immediately be excluded from the Borrowing Base, and
(b) if an Unrestricted Subsidiary is designated by Borrowers as a Restricted
Subsidiary after the Restatement Date, then the assets of such Subsidiary shall
not be included in the calculation of the Borrowing Base until (i) Agent
consents (such consent not to be unreasonably withheld) to such inclusion
(except to the extent such Subsidiary’s assets were previously included in the
Borrowing Base) and (ii) Agent has received satisfactory appraisals and field
exams with respect to the assets of such Subsidiary, if applicable, as
reasonably required by Agent and (iii) the Loan Parties have complied with
Section 7.01(n) with respect to such Subsidiary. As of the Restatement Date,
there are no Unrestricted Subsidiaries.
(p)    Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 7.01(p), in each case within the time limits
specified on such schedule, as such time limits may be extended from time to
time by Agent in its reasonable discretion.
SECTION 7.02     Negative Covenants. So long as any Lender shall have any
Commitment hereunder, any Advance or other Obligation hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (other
than contingent indemnification obligations for which a claim has not been
asserted), no Loan Party shall, nor shall it permit any Restricted Subsidiary
to, directly or indirectly:
(a)    Indebtedness.
(i)    (x) Parent Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Capital Stock; and
(y) Parent Borrower shall not permit any of the Restricted Subsidiaries (other
than any Loan Party) to issue any shares of Preferred Stock.
(ii)    The limitations set forth in Section 7.02(a)(i) shall not apply to:
(1)    the Incurrence by Parent Borrower or any Restricted Subsidiary of
Indebtedness pursuant to any Loan Document;
(2)    the Senior Notes;
(3)    Indebtedness, Preferred Stock and Disqualified Capital Stock of Parent
Borrower and the Restricted Subsidiaries existing on the Restatement Date (other
than Indebtedness described in clauses (1) and (2) of this Section 7.02(a)






152

--------------------------------------------------------------------------------





(ii)) and, if such Indebtedness is for borrowed money and is in excess of
$100,000,000, listed on Schedule 7.02(a) hereto;
(4)    Indebtedness (including Capital Lease Obligations) Incurred by Parent
Borrower or any Restricted Subsidiary, Disqualified Capital Stock issued by
Parent Borrower or any Restricted Subsidiary and Preferred Stock issued by any
Restricted Subsidiary to finance (whether prior to or within 365 days after) the
acquisition, lease, construction, repair, replacement or improvement of property
(real or personal) or equipment (whether through the direct purchase of assets
or the Capital Stock of any Person owning such assets) that, when aggregated
with the principal amount or liquidation preference of all other Indebtedness,
Disqualified Capital Stock or Preferred Stock then outstanding and Incurred
pursuant to this clause (4), together with any Refinancing Indebtedness in
respect thereof Incurred pursuant to clause (15) below, does not exceed at any
one time outstanding the greater of $150.0 million and 9.5% of Consolidated
EBITDA as of the date such Indebtedness is Incurred (plus, in the case of any
Refinancing Indebtedness, the Additional Refinancing Amount);
(5)    Indebtedness Incurred by Parent Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit and
bank guarantees issued in the ordinary course of business, including without
limitation letters of credit in respect of workers’ compensation claims, health,
disability or other benefits to employees or former employees or their families
or property, casualty or liability insurance or self-insurance, and letters of
credit in connection with the maintenance of, or pursuant to the requirements
of, Environmental Law, or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation claims;
(6)    Indebtedness arising from agreements of Parent Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of acquisition or purchase
price or similar obligations (including earn-outs), in each case, Incurred or
assumed in connection with the Transactions, any Investments or any acquisition
or disposition of any business, assets or a Subsidiary not prohibited by this
Agreement, other than guarantees of Indebtedness Incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition;
(7)    Indebtedness of Parent Borrower to a Restricted Subsidiary, provided that
(except in respect of intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management, tax and accounting
operations of Parent Borrower and its Subsidiaries) any such Indebtedness owed
to a Restricted Subsidiary that is not a Loan Party is subordinated in right of
payment to the Obligations; provided, further, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or






153

--------------------------------------------------------------------------------





any other subsequent transfer of any such Indebtedness (except any pledge of
such Indebtedness constituting a Permitted Lien but not the transfer thereof
upon foreclosure) shall be deemed, in each case, to be an Incurrence of such
Indebtedness not permitted by this clause (7);
(8)    shares of Preferred Stock of a Restricted Subsidiary issued to Parent
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any
Restricted Subsidiary that holds such shares of Preferred Stock of another
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to Parent
Borrower or another Restricted Subsidiary) shall be deemed, in each case, to be
an issuance of shares of Preferred Stock not permitted by this clause (8);
(9)    Indebtedness of a Restricted Subsidiary to Parent Borrower or another
Restricted Subsidiary; provided that if a Loan Party incurs such Indebtedness to
a Restricted Subsidiary that is not a Loan Party (except in respect of
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management, tax and accounting operations of Parent
Borrower and its Subsidiaries), such Indebtedness is subordinated in right of
payment to the Obligations; provided, further, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary holding such Indebtedness ceasing to be a Restricted Subsidiary or
any other subsequent transfer of any such Indebtedness (except to Parent
Borrower or another Restricted Subsidiary or any pledge of such Indebtedness
constituting a Permitted Lien but not the transfer thereof upon foreclosure)
shall be deemed, in each case, to be an Incurrence of such Indebtedness not
permitted by this clause (9);
(10)    Hedging Obligations that are not incurred for speculative purposes but
(A) for the purpose of fixing or hedging interest rate risk with respect to any
Indebtedness that is permitted by the terms of this Agreement to be outstanding;
(B) for the purpose of fixing or hedging currency exchange rate risk with
respect to any currency exchanges; or (C) for the purpose of fixing or hedging
commodity price risk with respect to any commodity purchases or sales and, in
each case, extensions or replacements thereof;
(11)    obligations (including reimbursement obligations with respect to letters
of credit, bank guarantees, warehouse receipts and similar instruments) in
respect of performance, bid, appeal and surety bonds, completion guarantees and
similar obligations provided by Parent Borrower or any Restricted Subsidiary in
the ordinary course of business or consistent with past practice or industry
practice;
(12)    Indebtedness or Disqualified Capital Stock of Parent Borrower or
Indebtedness, Disqualified Capital Stock or Preferred Stock of any Restricted






154

--------------------------------------------------------------------------------





Subsidiary in an aggregate principal amount or liquidation preference, which
when aggregated with the principal amount and liquidation preference of all
other Indebtedness, Disqualified Capital Stock and Preferred Stock then
outstanding and Incurred pursuant to this clause (12), together with any
Refinancing Indebtedness in respect thereof incurred pursuant to clause (15)
below, does not exceed at any one time outstanding the greater of $750 million
and 45% of Consolidated EBITDA as of the date such Indebtedness is incurred
(plus, in the case of any Refinancing Indebtedness, the Additional Refinancing
Amount);
(13)    [Reserved];
(14)    any guarantee by Parent Borrower or any Restricted Subsidiary of
Indebtedness or other obligations of Parent Borrower or any Restricted
Subsidiary so long as the Incurrence of such Indebtedness Incurred by Parent
Borrower or such Restricted Subsidiary is permitted under the terms of this
Agreement; provided that (A) if such Indebtedness is by its express terms
subordinated in right of payment to the Obligations by such Restricted
Subsidiary, as applicable, any such guarantee with respect to such Indebtedness
shall be subordinated in right of payment to the Obligations, substantially to
the same extent as such Indebtedness is subordinated to the Obligations, (B) if
such guarantee is of Indebtedness of Parent Borrower, such guarantee is Incurred
in accordance with, or not in contravention of, Section 7.01(n) solely to the
extent Section 7.01(n) is applicable and (C) the aggregate principal amount of
Indebtedness or other obligations of a Subsidiary that is not a Loan Party
guaranteed by a Loan Party in reliance on this clause (14) shall not exceed the
greater of $100.0 million and 6.25% of Consolidated EBITDA, at any time
outstanding;
(15)    the Incurrence by Parent Borrower or any of the Restricted Subsidiaries
of Indebtedness or Disqualified Capital Stock, or by any Restricted Subsidiary
of Preferred Stock of a Restricted Subsidiary, that serves to refund, refinance
or defease any Indebtedness Incurred or Disqualified Capital Stock or Preferred
Stock issued as permitted under clauses (2), (3), (4) (12), (15) and (24) of
this Section 7.02(a)(ii) up to the outstanding principal amount (or, if
applicable, the liquidation preference, face amount, or the like) or, if
greater, committed amount (only to the extent the committed amount could have
been Incurred on the date of initial Incurrence and was deemed Incurred at such
time for the purposes of this Section 7.02(b)) of such Indebtedness or
Disqualified Capital Stock or Preferred Stock, in each case at the time such
Indebtedness was Incurred or Disqualified Capital Stock or Preferred Stock was
issued pursuant to clauses (2), (3), (4), (12), (15) and (24) of this Section
7.02(a)(ii), or any Indebtedness, Disqualified Capital Stock or Preferred Stock
Incurred to so refund or refinance such Indebtedness, Disqualified Capital Stock
or Preferred Stock, plus any additional Indebtedness, Disqualified Capital Stock
or Preferred Stock Incurred to pay premiums (including tender premiums), accrued
and unpaid interest, expenses, defeasance costs and fees in connection therewith
(subject to the






155

--------------------------------------------------------------------------------





following proviso, “Refinancing Indebtedness”) prior to its respective maturity;
provided, however, that such Refinancing Indebtedness:
(A)    has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the shorter of (x) the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Capital
Stock or Preferred Stock being refunded, refinanced or defeased and (y) the
Weighted Average Life to Maturity that would result if all payments of principal
on the Indebtedness, Disqualified Capital Stock and Preferred Stock being
refunded or refinanced that were due on or after the date that is one year
following the Termination Date were instead due on such date;
(B)    to the extent such Refinancing Indebtedness refinances (a) Indebtedness
junior in right of payment to the Obligations, such Refinancing Indebtedness is
junior in right of payment to the Obligations, (b) Disqualified Capital Stock or
Preferred Stock, such Refinancing Indebtedness is Disqualified Capital Stock or
Preferred Stock, (c) Indebtedness secured by a Lien on the Collateral that is
pari passu or junior to the Lien on the Collateral securing the Obligations,
such Refinancing Indebtedness is secured by a Lien on the Collateral that is
pari passu with or junior to the Lien on the Collateral securing the Obligations
to the same extent as such Indebtedness, and a Senior Representative of such
Refinancing Indebtedness acting on behalf of the holders of such Indebtedness
shall have become party to or otherwise subject to the provisions of ABL
Intercreditor Agreement and (d) obligations under the Senior Notes Indentures,
the Lien on the Collateral securing such Indebtedness shall have the priorities
contemplated by the ABL Intercreditor Agreement (or priorities junior thereto),
and a Senior Representative of such Refinancing Indebtedness acting on behalf of
the holders of such Indebtedness shall have become party to or otherwise subject
to the provisions of the ABL Intercreditor Agreement; and
(C)    shall not include (x) Indebtedness of a Restricted Subsidiary that is not
a Loan Party that refinances Indebtedness of Parent Borrower or another Loan
Party, or (y) Indebtedness of Parent Borrower or a Restricted Subsidiary that
refinances Indebtedness of an Unrestricted Subsidiary;
(16)    [Reserved];
(17)    Indebtedness of Parent Borrower that is equity-linked and not guaranteed
by any Subsidiary of Parent Borrower in an amount not to exceed $250.0 million
at any time outstanding;






156

--------------------------------------------------------------------------------





(18)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its Incurrence;
(19)    Indebtedness of Parent Borrower or any Restricted Subsidiary supported
by a Letter of Credit, in a principal amount not in excess of the stated amount
of such Letter of Credit;
(20)    [Reserved];
(21)    Indebtedness of Parent Borrower or any Restricted Subsidiary consisting
of (A) the financing of insurance premiums or (B) take-or-pay obligations
contained in supply arrangements, in each case, in the ordinary course of
business;
(22)    Indebtedness consisting of Indebtedness of Parent Borrower or a
Restricted Subsidiary to current or former officers, directors and employees
thereof or any direct or indirect parent thereof, their respective estates,
spouses or former spouses, in each case to finance the purchase or redemption of
Equity Interests of Parent Borrower or any direct or indirect parent of Parent
Borrower to the extent described in Section 7.02(b)(ii)(4);
(23)    Indebtedness in respect of Obligations of Parent Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Hedging Obligations;
(24)    [Reserved];
(25)    [Reserved];
(26)    [Reserved];
(27)    [Reserved];
(28)    [Reserved];
(29)    unsecured or Junior Lien Priority Indebtedness which is incurred by
Parent Borrower or another Loan Party in connection with the replacement or
reduction or other modification of any obligations owing by Parent Borrower or
its Subsidiaries under any leases; provided that such Indebtedness matures at
least 91 days after the Termination Date; and






157

--------------------------------------------------------------------------------





(30)    other Indebtedness so long as (i) the Incurrence Fixed Charge Coverage
Ratio of Parent Borrower for the most recently ended Test Period immediately
preceding the date on which such additional Indebtedness is incurred would have
been at least 2.00 to 1.00 determined on a pro forma basis and (ii) any Liens
securing such Indebtedness are otherwise permitted pursuant to clause (6)(B) of
the definition of Permitted Liens; provided that such Indebtedness matures at
least 91 days after the Termination Date.
(iii)    For purposes of determining compliance with this Section 7.02(a) at the
time of incurrence, the Parent Borrower will be entitled to divide and classify
an item of Indebtedness in more than one of the categories of Indebtedness
described (1) through (29) of Section 7.02(a)(ii) (or any portion thereof)
without giving pro forma effect to the Indebtedness Incurred pursuant to any
other clause or paragraph of Section 7.02(a)(ii) (or any portion thereof) when
calculating the amount of Indebtedness that may be Incurred pursuant to any such
clause or paragraph (or any portion thereof).
Accrual of interest, the accretion of accreted value, the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Capital Stock or
Preferred Stock, as applicable, amortization of original issue discount, the
accretion of liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies will not be deemed to be an Incurrence of Indebtedness, Disqualified
Capital Stock or Preferred Stock for purposes of this Section 7.02(a). In
addition, Guaranties of, or obligations in respect of letters of credit relating
to, Indebtedness which is otherwise included in the determination of a
particular amount of Indebtedness shall not be included in the determination of
such amount of Indebtedness; provided that the Incurrence of the Indebtedness
represented by such guarantee or letter of credit, as the case may be, was in
compliance with this Section 7.02(a).
For purposes of determining compliance with any Dollar-denominated restriction
on the Incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
Incurred, in the case of term debt, or first committed or first Incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit
debt. However, if the Indebtedness is Incurred to refinance other Indebtedness
denominated in a foreign currency, and the refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of the refinancing, the
Dollar-denominated restriction will be deemed not to have been exceeded so long
as the principal amount of the refinancing Indebtedness does not exceed the
principal amount of the Indebtedness being refinanced.
Notwithstanding any other provision of this Section 7.02(a), the maximum amount
of Indebtedness that Parent Borrower and the Restricted Subsidiaries may Incur
pursuant to this Section 7.02(a) shall not be deemed to be exceeded, with
respect to any outstanding Indebtedness, solely as a result of fluctuations in
the exchange rate of currencies. The principal






158

--------------------------------------------------------------------------------





amount of any Indebtedness Incurred to refinance other Indebtedness, if Incurred
in a different currency from the Indebtedness being refinanced, will be
calculated based on the currency exchange rate applicable to the currencies in
which the respective Indebtedness is denominated that is in effect on the date
of the refinancing.
(b)    Limitation on Restricted Payments.
(i)    Parent Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly:
(1)    declare or pay any dividend or make any distribution on account of any of
Parent Borrower’s or any of the Restricted Subsidiaries’ Equity Interests,
including any payment made in connection with any merger, amalgamation or
consolidation involving Parent Borrower (other than (A) dividends or
distributions payable solely in Equity Interests (other than Disqualified
Capital Stock) of Parent Borrower; (B) dividends or distributions by a
Restricted Subsidiary so long as, in the case of any dividend or distribution
payable on or in respect of any class or series of securities issued by a
Restricted Subsidiary that is not a Wholly Owned Restricted Subsidiary, Parent
Borrower or a Restricted Subsidiary receives at least its pro rata share of such
dividend or distribution in accordance with its Equity Interests in such class
or series of securities) or (C) the payment of the publicly announced dividend
most recently declared by the Board of Directors of Parent Borrower in the first
Fiscal Quarter of the 2020 Fiscal Year, which payment has been deferred);
(2)    purchase or otherwise acquire or retire for value any Equity Interests of
Parent Borrower or any direct or indirect parent of Parent Borrower;
(3)    make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value, in each case prior to any scheduled
repayment or scheduled maturity, any Junior Indebtedness of Parent Borrower or
any other Loan Party (other than the payment, redemption, repurchase,
defeasance, acquisition or retirement of (A) Junior Indebtedness in anticipation
of satisfying a sinking fund obligation or principal installment and (B)
Indebtedness permitted under clauses (7) and (9) of Section 7.02(a)(ii)); or
(4)    make any Restricted Investment.
(all such payments and other actions set forth in subclauses (1) through (4)
above being collectively referred to as “Restricted Payments”).
(ii)    The provisions of Section 7.02(b)(i) shall not prohibit:
(1)    the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof, if
at the date of declaration or the giving of notice of such irrevocable
redemption,






159

--------------------------------------------------------------------------------





as applicable, such payment would have complied with the provisions of this
Agreement; provided that if such dividend, distribution or redemption is being
made pursuant to Section 7.02(b)(ii)(18), a Reserve shall be established by
Agent in an amount equal to the Restricted Payment so declared;
(2)    the redemption, repurchase, retirement or other acquisition of any Equity
Interests (“Retired Capital Stock”) or Junior Indebtedness of Parent Borrower,
any direct or indirect parent of Parent Borrower or any Loan Party in exchange
for, or out of the proceeds of, the substantially concurrent sale of, Equity
Interests of Parent Borrower or any direct or indirect parent of Parent Borrower
or contributions to the equity capital of Parent Borrower (other than any
Disqualified Capital Stock or any Equity Interests sold to a Subsidiary of
Parent Borrower) (collectively, including any such contributions, “Refunding
Capital Stock”):
(A)    the declaration and payment of dividends on the Retired Capital Stock out
of the proceeds of the substantially concurrent sale (other than to a Subsidiary
of Parent Borrower) of Refunding Capital Stock; and
(B)    if immediately prior to the retirement of Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under clause (6) of
this Section 7.02(b)(ii) and not made pursuant to this clause (2)(B), the
declaration and payment of dividends on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Equity Interests of any direct or indirect
parent of Parent Borrower) in an aggregate amount per year no greater than the
aggregate amount of dividends per annum that were declarable and payable on such
Retired Capital Stock immediately prior to such retirement;
(3)    the redemption, repurchase, defeasance, or other acquisition or
retirement of Junior Indebtedness of Parent Borrower or any Loan Party made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of Parent Borrower or a Loan Party, which is Incurred in
accordance with Section 7.02(a) so long as:
(A)
the principal amount (or accreted value, if applicable) of such new Indebtedness
does not exceed the principal amount (or accreted value, if applicable), plus
any accrued and unpaid interest, of the Junior Indebtedness being so redeemed,
repurchased, defeased, acquired or retired for value (plus the amount of any
premium required to be paid under the terms of the instrument governing the
Junior Indebtedness being so redeemed, repurchased, acquired or retired, plus
any tender







160

--------------------------------------------------------------------------------





premiums, plus any defeasance costs, fees and expenses incurred in connection
therewith);
(B)
such Indebtedness is subordinated as to right of payment and lien priority to
the Obligations or the related Guarantee of such Loan Party, as the case may be,
at least to the same extent as such Junior Indebtedness so purchased, exchanged,
redeemed, repurchased, defeased, acquired or retired for value (it being
understood that if the Junior Indebtedness so purchased, exchanged, redeemed,
repurchased, defeased, acquired or retired for value is unsecured, such
Indebtedness shall be unsecured);

(C)
such Indebtedness has a final scheduled maturity date equal to or later than the
earlier of (x) the final scheduled maturity date of the Junior Indebtedness
being so redeemed, repurchased, acquired or retired and (y) 91 days following
the Termination Date; and

(D)
such Indebtedness has a Weighted Average Life to Maturity at the time Incurred
which is not less than the shorter of (x) the remaining Weighted Average Life to
Maturity of the Junior Indebtedness being so redeemed, repurchased, defeased,
acquired or retired and (y) the Weighted Average Life to Maturity that would
result if all payments of principal on the Junior Indebtedness being redeemed,
repurchased, defeased, acquired or retired that were due on or after the date
that is one year following the Termination Date;

(4)    so long as no Cash Dominion Period is continuing immediately before or
after the making of such Restricted Payment, a Restricted Payment to pay for the
repurchase, retirement or other acquisition for value of Equity Interests of
Parent Borrower or any direct or indirect parent of Parent Borrower held by any
future, present or former employee, director, officer or consultant of Parent
Borrower or any Subsidiary of Parent Borrower or any direct or indirect parent
of Parent Borrower pursuant to any management equity plan or stock option plan
or any other management or employee benefit plan or other agreement or
arrangement; provided, however, that the aggregate Restricted Payments made
under this clause (4) do not exceed $25.0 million in any calendar year, with
unused amounts in any calendar year being permitted to be carried over to the
next succeeding calendar year; provided, further, however, that such amount in
any calendar year may be increased by an amount not to exceed:
(A)
the cash proceeds received by Parent Borrower or any of the Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Capital
Stock) of Parent Borrower or any direct or indirect parent of







161

--------------------------------------------------------------------------------





Parent Borrower (to the extent contributed to Parent Borrower) to employees,
directors, officers or consultants of Parent Borrower and the Restricted
Subsidiaries or any direct or indirect parent of Parent Borrower that occurs
after the Restatement Date (provided that the amount of such cash proceeds
utilized for any such repurchase, retirement, other acquisition or dividend will
not increase the amount available for Restricted Payments under Section
7.02(b)(ii)(8)); plus
(B)
the cash proceeds of key man life insurance policies received by Parent Borrower
or any direct or indirect parent of Parent Borrower (to the extent contributed
to Parent Borrower) or the Restricted Subsidiaries after the Restatement Date;

(5)    the declaration and payment of dividends or distributions to holders of
any class or series of Disqualified Capital Stock of Parent Borrower or any
Restricted Subsidiary issued or incurred in accordance with Section 7.02(a);
(6)    the declaration and payment of dividends or distributions to holders of
any class or series of Designated Preferred Stock (other than Disqualified
Capital Stock) issued after the Restatement Date;
(7)    [Reserved];
(8)    so long as no Cash Dominion Period is continuing immediately before or
after the making of such Restricted Payment, Restricted Payments that are made
with (or in an aggregate amount that does not exceed the aggregate amount of)
Excluded Contributions that are received concurrently therewith;
(9)    from and after the one year anniversary of the Restatement Date, other
Restricted Payments that, when taken together with all other Restricted Payments
made pursuant to this clause (8) that are at that time outstanding, would not
exceed $100.0 million; provided, that up to $25.0 million in aggregate amount of
Restricted Payments may be made prior to the one year anniversary of the
Restatement Date; provided, further, that no Cash Dominion Period exists, in
each case, after giving pro forma effect to such Restricted Payment;
(10)    the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to Parent Borrower or a Restricted Subsidiary by,
Unrestricted Subsidiaries;
(11)    with respect to any taxable period for which Parent Borrower and/or any
of its Subsidiaries are members of a consolidated, combined, affiliated, unitary
or similar income tax group for U.S. federal and/or applicable state or local
income tax purposes of which a direct or indirect parent of Parent Borrower is
the common parent (a “Tax Group”), distributions (“Tax Distributions”) to any
direct or indirect parent of Parent Borrower to pay the portion of any such
taxes of






162

--------------------------------------------------------------------------------





such Tax Group attributable to the income of Parent Borrower and/or its
applicable Subsidiaries in an amount not to exceed the amount of such U.S.
federal, state and/or local income taxes (as applicable) that Parent Borrower
and/or its applicable Subsidiaries would have paid for such taxable period had
Parent Borrower and/or its applicable Subsidiaries been a stand-alone corporate
taxpayer or a stand-alone corporate group with respect to such taxes for all
applicable taxable periods ending after the date hereof; provided that
distributions attributable to the income of any Unrestricted Subsidiary shall be
permitted only to the extent that such Unrestricted Subsidiary made
distributions to Parent Borrower or any Restricted Subsidiary for such purpose;
(12)    any Restricted Payment, if applicable:
(A)
in amounts required for any direct or indirect parent of Parent Borrower to pay
fees and expenses (including franchise or similar Taxes) required to maintain
its corporate existence, customary salary, bonus and other benefits payable to,
and indemnities provided on behalf of, officers and employees of any direct or
indirect parent of Parent Borrower and general corporate operating and overhead
expenses of any direct or indirect parent of Parent Borrower, in each case, to
the extent such fees and expenses are attributable to the ownership or operation
of Borrower, if applicable, and its Subsidiaries; and

(B)
in amounts required for any direct or indirect parent of Parent Borrower to pay
fees and expenses related to any equity or debt offering of such parent (whether
or not successful);

(13)    repurchases of Equity Interests that occur or are deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;
(14)    [Reserved];
(15)    Restricted Payments by Parent Borrower or any Restricted Subsidiary to
allow the payment of cash in lieu of the issuance of fractional shares upon the
exercise of options or warrants or upon the conversion or exchange of Capital
Stock of any such Person;
(16)    [Reserved];
(17)    payments or distributions to dissenting stockholders pursuant to
applicable Law, pursuant to or in connection with a consolidation, amalgamation,
merger or transfer of all or substantially all of the assets of Parent Borrower
and the Restricted Subsidiaries, taken as a whole, that complies with Section
7.02(h); provided that if such consolidation, amalgamation, merger or transfer
of assets






163

--------------------------------------------------------------------------------





constitutes a Change of Control, all Obligations shall have been repaid in full
(or the Event of Default specified in Section 8.01(g) shall have been waived);
and
(18)    any Loan Party or their Restricted Subsidiaries may make Restricted
Payments so long as Borrowers are in Pro Forma Compliance with the Payment
Conditions;
provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (8), (9) and (10) of this Section
7.02(b)(ii), no Default shall have occurred and be continuing or would occur as
a consequence thereof (provided, however, that Borrower may make
regularly-scheduled dividend payments on its existing Preferred Stock in
accordance with the terms thereof pursuant to Section 7.02(b)(ii)(6), regardless
of whether any Default has occurred or is continuing or would occur as a
consequence thereof); provided, further, that any Restricted Payments made with
property other than cash shall be calculated using the Fair Market Value (as
determined in good faith by Parent Borrower) of such property.
(iii)    As of the Restatement Date, all of the Subsidiaries of Parent Borrower
will be Restricted Subsidiaries. For purposes of designating any Restricted
Subsidiary as an Unrestricted Subsidiary, all outstanding Investments by Parent
Borrower and the Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated will be deemed to be Restricted Payments in an amount
determined as set forth in the last sentence of the definition of “Investments.”
Such designation will only be permitted if a Restricted Payment or Permitted
Investment in such amount would be permitted at such time and if such Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary.
(iv)    Notwithstanding anything else set forth in this Section 7.02(b) or the
definition of “Permitted Investments” to the contrary, no Restricted Payment or
Investment (other than an Investment in Parent Borrower or another Loan Party)
of material intellectual property owned by Parent Borrower or another Loan Party
shall be permitted under this Agreement.
(c)    Limitations on Restrictions Affecting Subsidiaries. No Loan Party shall,
or shall permit any of its Restricted Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist any consensual encumbrance or
consensual restriction which prohibits or limits the ability of any Loan Party
or Restricted Subsidiary to:
(i)    pay dividends or make any other distributions to Parent Borrower or any
Restricted Subsidiary (1) on its Capital Stock; or (2) with respect to any other
interest or participation in, or measured by, its profits; or
(ii)    make loans or advances to Parent Borrower or any Restricted Subsidiary
that is a direct or indirect parent of such Restricted Subsidiary;
except in each case for such encumbrances or restrictions existing under or by
reason of:






164

--------------------------------------------------------------------------------





(1)    (A) contractual encumbrances or restrictions in effect on the Restatement
Date and (B) contractual encumbrances or restrictions pursuant to this
Agreement, the other Loan Documents, and, in each case, similar contractual
encumbrances effected by any amendments, modifications, restatements, renewals,
supplements, refundings, replacements or refinancings of such agreements or
instruments;
(2)    (A) the 2023 Notes Indenture, the 2023 Notes or the guarantees
thereunder, (B) the 2025 Notes Indenture, the 2025 Notes or the guarantees
thereunder, (C) the 2027 Notes Indenture, the 2027 Notes or the guarantees
thereunder or (D) the ABL Intercreditor Agreement;
(3)     applicable Law or any applicable rule, regulation or order;
(4)    any agreement or other instrument of a Person acquired by Parent Borrower
or any Restricted Subsidiary which was in existence at the time of such
acquisition (but not created in contemplation thereof or to provide all or any
portion of the funds or credit support utilized to consummate such acquisition),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person and its Subsidiaries,
or the property or assets of the Person and its Subsidiaries, so acquired;
(5)    contracts or agreements for the sale of assets, including any restriction
with respect to a Restricted Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Capital Stock or assets of such
Restricted Subsidiary;
(6)    Secured Indebtedness otherwise permitted to be Incurred pursuant to
Section 7.02(a) and Section 7.02(g) that limits the right of the debtor to
dispose of the assets securing such Indebtedness;
(7)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(8)    customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;
(9)    purchase money obligations for property acquired and Capital Lease
Obligations in the ordinary course of business;
(10)    customary provisions contained in leases, licenses and other similar
agreements entered into in the ordinary course of business;
(11)    any encumbrance or restriction that restricts in a customary manner the
subletting, assignment or transfer of any property or asset that is subject to a
lease, license or similar contract, or the assignment or transfer of any such
lease,






165

--------------------------------------------------------------------------------





license (including without limitation, licenses of intellectual property) or
other contracts;
(12)    other Indebtedness, Disqualified Capital Stock or Preferred Stock (A) of
Parent Borrower or any Restricted Subsidiary that is a Loan Party or a Foreign
Subsidiary or (B) of any Restricted Subsidiary that is not a Loan Party or a
Foreign Subsidiary so long as such encumbrances and restrictions contained in
any agreement or instrument will not materially affect Parent Borrower’s or any
Loan Party’s ability to make anticipated principal or interest payments on the
Loans (as determined in good faith by Parent Borrower), provided that in the
case of each of clauses (A) and (B), such Indebtedness, Disqualified Capital
Stock or Preferred Stock is permitted to be Incurred subsequent to the
Restatement Date pursuant to Section 7.02(a);
(13)    any Restricted Investment not prohibited by Section 7.02(b) and any
Permitted Investment; or
(14)    any encumbrances or restrictions of the type referred to in Section
7.02(c)(i) or (ii) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (1) through
(14) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of Parent Borrower, no more restrictive with respect
to such dividend and other payment restrictions than those contained in the
dividend or other payment restrictions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
For purposes of determining compliance with this Section 7.02(c), (i) the
priority of any Preferred Stock in receiving dividends or liquidating
distributions prior to dividends or liquidating distributions being paid on
common stock shall not be deemed a restriction on the ability to make
distributions on Capital Stock and (ii) the subordination of loans or advances
made to Parent Borrower or a Restricted Subsidiary to other Indebtedness
Incurred by Parent Borrower or any such Restricted Subsidiary shall not be
deemed a restriction on the ability to make loans or advances.
(d)    Sale of Capital Stock and Assets. Except as set forth herein, no Loan
Party shall, or shall permit any of its Restricted Subsidiaries to, sell,
transfer, convey, assign or otherwise Dispose of any of its properties or other
assets, including the Capital Stock of any of its Subsidiaries (whether in a
public or a private offering or otherwise), other than:
(i)    the Disposition (including the abandonment of any Copyright, Patent,
Trademark or other intellectual property or surrender or transfer for no
consideration) of obsolete, no longer used or useful, surplus, uneconomic,
negligible or worn out property in the ordinary course of business or otherwise
as






166

--------------------------------------------------------------------------------





may be required pursuant to the terms of any lease, sublease, license or
sublicense;
(ii)    the sale of inventory or other assets in the ordinary course of
business;
(iii)    Dispositions permitted by Sections 7.02(b), 7.02(g) and 7.02(h);
(iv)    (1) the sale or issuance of any Subsidiary’s Capital Stock to Parent
Borrower or any Restricted Subsidiary and (2) the sale or issuance of Capital
Stock of Parent Borrower to any employee (and, where required by law, to any
officer or director) under any employment or compensation plans or to qualify
such officers and directors;
(v)    the sale of assets that do not constitute Borrowing Base assets
subsequent to the Restatement Date, so long as (1) no Default or Event of
Default then exists or would result therefrom, (2) each such sale or other
disposition is in an arm’s-length transaction and the respective Borrower or
Subsidiary receives at least fair market value, and (3) the consideration
received by such Borrower or such Subsidiary consists of at least 75% cash and
is paid at the time of the closing of such sale; provided, however, that the
following shall be deemed to be cash in respect of assets that are not ABL
Priority Collateral: (A) the assumption by the transferee of Indebtedness or
other liabilities contingent or otherwise of Parent Borrower or any of its
Restricted Subsidiaries (other than Junior Indebtedness) and the valid release
of Parent Borrower or such Restricted Subsidiary, by all applicable creditors in
writing, from all liability on such Indebtedness or other liability in
connection with such Disposition, (B) Indebtedness (other than Junior
Indebtedness) of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Disposition, to the extent that Parent Borrower
and each other Restricted Subsidiary are released from any guarantee of payment
of such Indebtedness in connection with such Disposition and (C) any Designated
Non-cash Consideration received by Parent Borrower or any Restricted Subsidiary
in such asset sale having an aggregate Fair Market Value (as determined in good
faith by Parent Borrower), taken together with all other Designated Non-cash
Consideration received pursuant to this Section 7.02(d)(v) that is at that time
outstanding, not to exceed the greater of $50.0 million and 3.125% of
Consolidated EBITDA at the time of the receipt of such Designated Non-cash
Consideration (with the Fair Market Value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value);
(vi)    subject to compliance with Payment Conditions, the sale of assets that
constitute Borrowing Base assets subsequent to the Restatement Date, so long as
(1) each such sale or other disposition is in an arm’s-length transaction and
the respective Borrower or Subsidiary receives at least fair market value, and
(2) the consideration received by Parent Borrower and its Subsidiaries in
connection with






167

--------------------------------------------------------------------------------





such sale consists of at least 75% cash and is paid at the time of the closing
of such sale;
(vii)    Dispositions of cash and Cash Equivalents;
(viii)    Dispositions of Accounts in connection with compromise, write down or
collection thereof in the ordinary course of business and consistent with past
practice;
(ix)    leases, subleases, licenses or sublicenses of property which do not
materially interfere with the business of Borrowers and their Restricted
Subsidiaries;
(x)    Dispositions of Capital Stock to directors where required by applicable
Law or to satisfy other requirements of applicable Law with respect to the
ownership of Capital Stock of Foreign Subsidiaries;
(xi)    Dispositions of the Capital Stock of any Joint Venture to the extent
required by the terms of customary buy/sell type arrangements entered into in
connection with the formation of such Joint Venture;
(xii)    transfer or disposition of property subject to or as a result of a
casualty or condemnation (or agreement in lieu of condemnation) (1) upon receipt
of net cash proceeds of such casualty or (2) to a Governmental Authority as a
result of condemnation (or agreement in lieu of condemnation);
(xiii)    bulk sales or other Dispositions of Inventory of a Loan Party not in
the ordinary course of business in connection with Store closings, at arm’s
length; provided, that (1) all sales of Inventory in connection with Store
closings pursuant to this clause (xiii) shall be in accordance with liquidation
agreements and with professional liquidators reasonably acceptable to the Agent
and (2) Parent Borrower shall have delivered an updated Borrowing Base
Certificate in connection with any Disposition pursuant to this clause (xiii)
involving greater than $25.0 million of Inventory included in the Borrowing
Base;
(xiv)    (1) any Loan Party may Dispose of its property to another Loan Party,
(2) any Restricted Subsidiary that is not a Loan Party may Dispose of its
property to another Restricted Subsidiary that is not a Loan Party and (3) asset
Dispositions among Loan Parties and their Restricted Subsidiaries in the
ordinary course of business;
(xv)    Dispositions of any property to the extent that (1) (x) such property is
exchanged for credit against the purchase price of similar replacement property
or (y) such Disposition represents an exchange of assets (including a
combination of Cash Equivalents and assets) for assets related to a Similar
Business of comparable or greater market value or usefulness to the business of
Parent






168

--------------------------------------------------------------------------------





Borrower and the Restricted Subsidiaries as a whole, as determined in good faith
by Parent Borrower or (z) such Disposition represents a swap of assets or lease,
assignment or sublease of any real of personal property in exchange for services
(including in connection with any outsourcing arrangements) or comparable or
greater value or usefulness to the business of Parent Borrower and its
Restricted Subsidiaries as a whole, as determined in good faith by Parent
Borrower, or (2) the proceeds of such Disposition are reasonably promptly
applied to the purchase price of such replacement property;
(xvi)    Dispositions of assets which constitute Investments permitted under
Section 7.02(b);
(xvii)    Dispositions of property (other than ABL Priority Collateral or
Canadian Collateral) in connection with (i) Sale/Leaseback Transactions for fair
value (as determined at the time of the consummation thereof in good faith by
the applicable Credit Party or Restricted Subsidiary) so long as (x) 75% of the
consideration received by such Credit Party or Restricted Subsidiary from such
Sale/Leaseback Transaction is in the form of cash and (ii) any Sale/Leaseback
Transactions between Excluded Subsidiaries;
(xviii)    [Reserved];
(xix)    Dispositions of assets or issuances of Parent Borrower or any
Restricted Subsidiary or sale of Capital Stock of Parent Borrower or any
Restricted Subsidiary which assets or Capital Stock so Disposed or issued, in
any single transaction or related series of transactions, have a fair market
value (as determined in good faith by Parent Borrower) of less than $10,000,000;
(xx)    foreclosure or any similar action with respect to any property or other
asset of Parent Borrower or any of its Subsidiaries;
(xxi)    any Disposition of Capital Stock in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;
(xxii)    any Disposition of Capital Stock of a Restricted Subsidiary pursuant
to an agreement or other obligation with or to a Person (other than Parent
Borrower or a Restricted Subsidiary) from whom such Restricted Subsidiary was
acquired or from whom such Restricted Subsidiary acquired its business and
assets (having been newly formed in connection with such acquisition), in each
case following the Restatement Date, made as part of such acquisition and in
each case comprising all or a portion of the consideration in respect of such
sale or acquisition;
(xxiii)    Dispositions of receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in






169

--------------------------------------------------------------------------------





bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;
(xxiv)    any surrender, expiration or waiver of contract rights or the
settlement, release, recovery on or surrender of contract, tort or other claims
of any kind;
(xxv)    Dispositions of real property for the purpose of (x) resolving minor
title disputes or defects, including encroachments and lot line adjustments or,
or (y) granting easements, rights of way or access and egress agreements, or (z)
to any Governmental Authority in consideration of the grant, issuance, consent
or approval of or to any development agreement, change of zoning or zoning
variance, permit or authorization in connection with the conduct of any Loan
Party’s business, in each case which does not materially interfere with the
business conducted on such real property;
(xxvi)     [Reserved]; and
(xxvii)    (1) any transfer of accounts receivable and related assets in
connection with any factoring or similar arrangements entered into by Foreign
Subsidiaries (other than any Foreign Subsidiary organized in Canada or any
province or territory thereof) on arms’ length terms or (2) any transfer of
Branded Credit Card Assets in connection with any Branded Credit Card
Arrangement;
provided, that any Disposition of Trademarks of the Loan Parties, which
Trademarks are necessary or useful in connection with the exercise of any rights
or remedies with respect to the ABL Priority Collateral or Canadian Collateral,
pursuant to any of the foregoing clauses to any Person that is not a Loan Party
shall be made expressly subject to a non-exclusive, irrevocable (until the
Obligations have been paid in full) royalty-free license in favor of the Agent
to use such Trademarks in connection with the exercise of any such rights or
remedies.
(e)    Affiliate Transactions.
(i)    Parent Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of Parent Borrower (each of
the foregoing, an “Affiliate Transaction”) involving aggregate consideration in
excess of $25.0 million, unless:
(1)    such Affiliate Transaction is on terms that are not materially less
favorable to Parent Borrower or the relevant Restricted Subsidiary than those
that






170

--------------------------------------------------------------------------------





could have been obtained in a comparable transaction by Parent Borrower or such
Restricted Subsidiary with an unrelated Person; and
(2)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $25.0 million,
Parent Borrower delivers to Agent a resolution adopted in good faith by the
majority of the Board of Directors of Parent Borrower, approving such Affiliate
Transaction and set forth in an Officer’s Certificate certifying that such
Affiliate Transaction complies with clause (1) above.
(ii)    The provisions of Section 7.02(e)(i) shall not apply to the following:
(1)    transactions between or among Parent Borrower and/or any of the
Restricted Subsidiaries (or an entity that becomes a Restricted Subsidiary as a
result of such transaction) and any merger, consolidation or amalgamation of
Parent Borrower and any direct parent of Parent Borrower; provided that such
parent shall have no material liabilities and no material assets other than
cash, Cash Equivalents and the Capital Stock of Parent Borrower and such merger,
consolidation or amalgamation is otherwise in compliance with the terms of this
Agreement and effected for a bona fide business purpose;
(2)    Restricted Payments permitted by Section 7.02(b) and Permitted
Investments;
(3)    the payment of reasonable and customary fees and reimbursement of
expenses paid to, and indemnity provided on behalf of, officers, directors,
employees or consultants of Parent Borrower, any Restricted Subsidiary, or any
direct or indirect parent of Parent Borrower;
(4)    transactions in which Parent Borrower or any Restricted Subsidiary, as
the case may be, delivers to Agent a letter from an Independent Financial
Advisor stating that such transaction is fair to Parent Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of clause (1) of Section 7.02(e)(i);
(5)    payments or loans (or cancellation of loans) to officers, directors,
employees or consultants which are approved by a majority of the Board of
Directors of Parent Borrower in good faith;
(6)    any agreement as in effect as of the Restatement Date or any amendment
thereto (so long as any such agreement together with all amendments thereto,
taken as a whole, is not more disadvantageous to the Lenders in any material
respect than the original agreement as in effect on the Restatement Date) or any
transaction contemplated thereby as determined in good faith by Parent Borrower;






171

--------------------------------------------------------------------------------





(7)    the existence of, or the performance by Parent Borrower or any Restricted
Subsidiary of its obligations under the terms of any stockholders or limited
liability company agreement (including any registration rights agreement or
purchase agreement related thereto) to which it is a party as of the Restatement
Date, any transaction, agreement or arrangement described in the offering
memorandum relating to the Senior Notes and, in each case, any amendment thereto
or similar transactions, agreements or arrangements which it may enter into
thereafter; provided, however, that the existence of, or the performance by
Parent Borrower or any Restricted Subsidiary of its obligations under, any
future amendment to any such existing transaction, agreement or arrangement or
under any similar transaction, agreement or arrangement entered into after the
Restatement Date shall only be permitted by this clause (7) to the extent that
the terms of any such existing transaction, agreement or arrangement together
with all amendments thereto, taken as a whole, or new transaction, agreement or
arrangement are not otherwise more disadvantageous to the Lenders in any
material respect than the original transaction, agreement or arrangement as in
effect on the Restatement Date;
(8)    (A) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, or transactions otherwise relating to the purchase
or sale of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
Parent Borrower and the Restricted Subsidiaries in the reasonable determination
of the Board of Directors or the senior management of Parent Borrower, or are on
terms at least as favorable as might reasonably have been obtained at such time
from an unaffiliated party or (B) transactions with joint ventures or
Unrestricted Subsidiaries entered into in the ordinary course of business and
consistent with past practice or industry norm;
(9)    [Reserved];
(10)    the issuance of Equity Interests (other than Disqualified Capital Stock)
of Parent Borrower to any Person;
(11)    the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
management equity plans, stock option and stock ownership plans or similar
employee benefit plans approved by the Board of Directors of Parent Borrower or
the Board of Directors of any direct or indirect parent of Parent Borrower, or
the Board of Directors of a Restricted Subsidiary, as applicable, in good faith;
(12)    the entering into of any tax sharing agreement or arrangement that
complies with clauses (10) and (11) of Section 7.02(b)(ii) and the performance
under any such agreement or arrangement;






172

--------------------------------------------------------------------------------





(13)    any contribution to the capital of Parent Borrower;
(14)    transactions permitted by, and complying with, Section 7.02(h);
(15)    transactions between Parent Borrower or any Restricted Subsidiary and
any Person, a director of which is also a director of Parent Borrower or any
direct or indirect parent of Parent Borrower; provided, however, that such
director abstains from voting as a director of Parent Borrower or such direct or
indirect parent of Parent Borrower, as the case may be, on any matter involving
such other Person;
(16)    pledges of Equity Interests of Unrestricted Subsidiaries;
(17)    the formation and maintenance of any consolidated group or subgroup for
tax, accounting or cash pooling or management purposes in the ordinary course of
business;
(18)    any employment agreements entered into by Parent Borrower or any
Restricted Subsidiary and their respective officers and employees in the
ordinary course of business;
(19)    transactions undertaken in good faith (as certified by a responsible
financial or accounting officer of Parent Borrower in an Officer’s Certificate)
for the purpose of improving the consolidated tax efficiency of Parent Borrower
and its Subsidiaries and not for the purpose of circumventing any covenant set
forth in this Agreement; and
(20)    non-exclusive licenses of Intellectual Property to or among Borrowers,
their respective Restricted Subsidiaries and their Affiliates.
(f)    Amendments of Certain Documents; Line of Business. No Loan Party shall
amend its charter, bylaws or other organizational documents in any manner
materially adverse to the interest of the Lenders or such Loan Party’s duty or
ability to repay the Obligations. No Loan Party shall engage in any business
other than the businesses currently engaged in by it on the Restatement Date or
businesses that are similar, reasonably related, incidental or ancillary thereto
or is a reasonable extension, development or expansion thereof (a “Similar
Business”).
(g)    Liens. Parent Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly, create, Incur or suffer to
exist any Lien securing Indebtedness of the Parent Borrower or any Restricted
Subsidiary, other than Permitted Liens, on any asset or property of Borrower or
such Restricted Subsidiary.
With respect to any Lien securing Indebtedness that was permitted to secure such
Indebtedness at the time of the Incurrence of such Indebtedness, such Lien shall
also be permitted to secure any Increased Amount of such Indebtedness. The
“Increased






173

--------------------------------------------------------------------------------





Amount” of any Indebtedness shall mean any increase in the amount of such
Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms or in the
form of common stock of Parent Borrower, the payment of dividends on Preferred
Stock in the form of additional shares of Preferred Stock of the same class,
accretion of original issue discount or liquidation preference and increases in
the amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies or increases in the value of property securing
Indebtedness described in clause (3) of the definition of “Indebtedness.”
(h)    Mergers, Amalgamations, Fundamental Changes, Etc. No Loan Party shall, or
shall permit any of its Restricted Subsidiaries to, directly or indirectly, by
operation of law or otherwise, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
(i)     any Borrower may be merged, amalgamated or consolidated with or into
another Borrower; provided that in all mergers, amalgamations or consolidations
involving Parent Borrower, Parent Borrower shall be the continuing or surviving
entity;
(ii)    any Restricted Subsidiary of a Borrower may be merged, amalgamated or
consolidated with or into a Borrower (provided that such Borrower shall be the
continuing or surviving entity) or with or into any Guarantor (provided that
such Guarantor shall be the continuing or surviving entity);
(iii)    any Subsidiary of a Borrower that is not a Guarantor may be merged,
amalgamated or consolidated with or into any other Subsidiary of a Borrower that
is not a Guarantor; provided that if one Subsidiary to such merger, amalgamation
or consolidation is a Wholly Owned Subsidiary, the Wholly Owned Subsidiary shall
be the continuing or surviving entity;
(iv)    any Borrower may Dispose of any or all of its assets to another Borrower
and any Subsidiary of a Borrower may Dispose of any or all of its assets to, or
enter into any merger, amalgamation or consolidation with, (1) a Borrower or any
Guarantor (upon voluntary liquidation or otherwise), (2) a Subsidiary that is
not a Guarantor if the Subsidiary making the Disposition is not a Guarantor;
provided that any such Disposition by a Wholly Owned Subsidiary must be to a
Wholly Owned Subsidiary, or (3) pursuant to a Disposition otherwise permitted by
Section 7.02(d);
(v)    any Investment expressly permitted by Section 7.02(b) may be structured
as a merger, consolidation or amalgamation;






174

--------------------------------------------------------------------------------





(vi)    any Subsidiary may be dissolved or liquidated so long as any
Dispositions of assets of such Person in connection with such liquidation or
dissolution would be to Persons entitled to receive such assets;
(vii)    any Subsidiary may enter into any merger, amalgamation or consolidation
in connection with a Disposition otherwise permitted by Section 7.02(d).
(i)    Sanctions. Parent Borrower shall not, directly or indirectly, or permit
any Subsidiary to directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund,
finance or facilitate any activities of or business with any individual or
entity, or in any Sanctioned Jurisdiction, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any individual or entity (including any individual or entity participating in
the transaction, whether as Lender, Joint Lead Arranger, Agent, Issuing Bank,
Swing Line Lender, or otherwise) of Sanctions.
(j)    Anti-Corruption Laws. Parent Borrower shall not, directly or indirectly,
or permit any Subsidiary to directly or indirectly, use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the Corruption of Foreign Public Officials Act
(Canada), the UK Bribery Act 2010, and other similar anti-corruption legislation
in other jurisdictions.
(k)    Deposit Accounts; Credit Card Processors. Parent Borrower shall not, and
shall not permit any Restricted Subsidiary, to open new bank accounts that are
collection accounts unless the applicable Loan Parties shall have delivered to
the Agent appropriate Blocked Account Agreements consistent with the provisions
of Section 7.01(i) and otherwise reasonably satisfactory to the Agent. No
Restricted Subsidiary shall maintain any bank accounts or any agreements with
Credit Card Issuers or Credit Card Processors other than the ones contemplated
in this Agreement.
(l)    Cash Accumulation. Parent Borrower shall not, and shall not permit any
Restricted Subsidiary to, accumulate and maintain for a period exceeding two (2)
Business Days, cash or Cash Equivalents in an aggregate amount in excess of
$500,000,000 (other than cash and Cash Equivalents necessary for the Loan
Parties and their Restricted Subsidiaries in their reasonable determination to
satisfy the current liabilities incurred by them in the ordinary course of their
business and without acceleration of the satisfaction of such liabilities) in
the deposit accounts and investment accounts of the Loan Parties and their
Restricted Subsidiaries.
SECTION 7.03     Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender shall have any Commitment
hereunder, Parent Borrower will, unless it has the written consent of the
Majority Lenders to do otherwise:






175

--------------------------------------------------------------------------------





(a)    Minimum Availability. At all times prior to the date on which both (i)
the financial statements required under Section 7.04(b), and the related
compliance certificate required under Section 7.04(d) have been delivered in
respect of the Fiscal Year of Parent Borrower ending on or about January 30,
2021 and (ii) Availability shall be in an amount not less than 65% of the Loan
Cap for a period of 30 consecutive calendar days (such date, the “Covenant
Conversion Date”), maintain Availability of not less than the greater of (x)
$175.0 million and (y) 10.0% of the Loan Cap.
(b)    Fixed Charge Coverage Ratio. At all times from and after the Covenant
Conversion Date, if Availability shall be less than the greater of (x) $175.0
million and (y) 10.0% of the Loan Cap (such greater amount, the “Covenant
Trigger” and the date on which the Covenant Trigger occurs, the “Covenant
Trigger Date”), until the date that Availability shall have been greater than or
equal to the Covenant Trigger for 30 consecutive days thereafter (such period, a
“Compliance Period”), maintain a Fixed Charge Coverage Ratio as of (x) the
Covenant Trigger Date and (y) last day of each subsequently completed Test
Period ending during a Compliance Period, in each case determined on the basis
of the most recently completed Test Period, of not less than 1.00:1.00.
SECTION 7.04     Reporting Requirements. Parent Borrower will furnish to the
Agent for distribution to the Lenders:
(a)    As soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters, Consolidated balance sheets of the
Parent Borrower and its Subsidiaries as of the end of such Fiscal Quarters and
Consolidated statements of income and retained earnings of the Parent Borrower
and its Subsidiaries for the period commencing at the end of the previous Fiscal
Year and ending with the end of such Fiscal Quarter, setting forth in each case
in comparative form the figures for (i) such period set forth in the projections
delivered pursuant to Section 7.04(j) hereof, (ii) the corresponding Fiscal
Quarter of the previous Fiscal Year and (iii) the corresponding portion of the
previous Fiscal Year, certified by the chief financial officer or treasurer of
the Parent Borrower and accompanied by a certificate of said officer stating
that such have been prepared in accordance with GAAP.
(b)    As soon as available and in any event within 75 days after the end of
each Fiscal Year, a copy of the annual report for such year for the Parent
Borrower and its Subsidiaries, containing Consolidated financial statements of
the Parent Borrower and its Subsidiaries for such Fiscal Year, setting forth in
each case in comparative form the figures for the previous Fiscal Year and
certified by Deloitte & Touche LLP or other independent public accountants
reasonably acceptable to the Majority Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.
(c)    If Availability is at any time less than the greater of (i) $350.0
million and (ii) 20.0% of the Loan Cap, then within 30 days after the end of
each Fiscal Month of






176

--------------------------------------------------------------------------------





each Fiscal Year of Parent Borrower, Parent Borrower will furnish to the Agent
for distribution to the Lenders a Consolidated balance sheet of Parent Borrower
and its Subsidiaries as at the end of such Fiscal Month, and the related
Consolidated statements of income and retained earnings for such Fiscal Month,
and for the portion of the Borrower’s Fiscal Year then ended, certified by the
chief financial officer or treasurer of Parent Borrower and accompanied by a
certificate of said officer stating that such have been prepared in accordance
with GAAP;
(d)    Together with the financial statements required by Sections 7.04(a), (b)
and(c), a compliance certificate signed by the chief financial officer,
treasurer or assistant treasurer of the Parent Borrower stating (i) whether or
not he or she has knowledge of the occurrence of any Event of Default or Default
and, if so, stating in reasonable detail the facts with respect thereto and
(ii) whether or not the Parent Borrower is in compliance with the requirements
set forth in Section 7.03 and showing the computations used in determining such
compliance or non-compliance.
(e)    As soon as possible and in any event within five Business Days after a
Responsible Officer becomes aware of each Event of Default and Default, a
statement of a Responsible Officer of the Parent Borrower setting forth details
of such Event of Default or Default and the action which the Parent Borrower has
taken and proposes to take with respect thereto.
(f)    Promptly after the sending or filing thereof, copies of all reports which
the Parent Borrower sends to any of its security holders, and copies of all
reports and registration statements which the Parent Borrower or any Subsidiary
files with the Securities and Exchange Commission (the “SEC”) or any national
securities exchange.
(g)    Promptly following any request therefor, information and documentation
reasonably requested by the Agent or any Lender for purposes of compliance with
applicable “know your customer” requirements under the PATRIOT Act, the Proceeds
of Crime (Money Laundering) and Terrorist Financing Act (Canada), the Beneficial
Ownership Regulation or other applicable anti-money laundering laws.
(h)    Such other information respecting the condition or operations, financial
or otherwise, of the Parent Borrower or any of its Subsidiaries as any Lender
Party, through the Agent, may from time to time reasonably request.
(i)    On the 15th day of each Fiscal Month (or, if such day is not a Business
Day, on the next succeeding Business Day), commencing with the Fiscal Month
ending July 4, 2020 (provided that if Letters of Credit in excess of $50,000,000
or any Advance is requested prior to the date that the Borrowing Base
Certificate is delivered for the Fiscal Month ending May 30, 2020, a Borrowing
Base Certificate for the Fiscal Month ending May 2, 2020 shall be delivered in
connection with such request), a Borrowing Base Certificate showing the
Borrowing Base as of the close of business as of the last day of the immediately
preceding Fiscal Month (provided that the Appraised Value percentage applied to
the Eligible Inventory set forth in each Borrowing Base Certificate






177

--------------------------------------------------------------------------------





shall be the percentage set forth in the most recent appraisal obtained by the
Agent pursuant to Section 7.01(c) for the applicable monthly period in which
such Borrowing Base Certificate is delivered), each Borrowing Base Certificate
to be certified as complete and correct in all material respects by a
Responsible Officer of Parent Borrower; provided that (x) at any time that a
Weekly Borrowing Base Delivery Event has occurred and is continuing (or if
Parent Borrower elects, so long as the frequency of delivery is maintained by
Parent Borrower through the second week of January for the following calendar
year), such Borrowing Base Certificate shall be delivered on Wednesday of each
week (or, if Wednesday is not a Business Day, on the next succeeding Business
Day), as of the close of business on the immediately preceding Saturday and (y)
Parent Borrower shall be required to compute the Borrowing Base and deliver an
updated Borrowing Base Certificate in connection with any bulk sale or other
Disposition of ABL Priority Collateral or Canadian Collateral outside of the
ordinary course of business, in each case, constituting greater than 5% of the
Borrowing Base (or, in the case of Dispositions pursuant to Section
7.02(d)(xiii), such other amount set forth in Section 7.02(d)(xiii));
(j)     Within 60 days after the end of each Fiscal Year of Parent Borrower,
forecasts prepared by management of Parent Borrower, in form reasonably
satisfactory to the Agent, of Consolidated balance sheets and statements of
income or operations and cash flows of Parent Borrower and its Subsidiaries, and
an Availability analysis, in each case on a monthly basis for the immediately
following Fiscal Year (including the Fiscal Year in which the Maturity Date
occurs), and as soon as available, any significant revisions to such forecast
with respect to such Fiscal Year; and
(k)    Simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a), (b) and (c) above, related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.
Documents required to be delivered pursuant to Section 7.04(a), (b) or (c) or
Section 7.04(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent Borrower posts such documents, or provides a link thereto on the Parent
Borrower’s website on the Internet at the website address “www.gapinc.com” (or
any successor page notified to the Lenders); or (ii) on which such documents are
posted on the Parent Borrower’s behalf on an Internet or intranet website, if
any, to which each Lender and the Agent have access (whether a commercial,
third-party website or whether sponsored by the Agent). The Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.






178

--------------------------------------------------------------------------------





Parent Borrower hereby acknowledges that (a) the Agent will make available to
the Lender Parties materials and/or information provided by or on behalf of the
Parent Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lender Parties
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent Borrower or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Parent Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Parent Borrower shall be deemed
to have authorized the Agent and the Lender Parties to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Parent Borrower or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Confidential Information, they shall be treated as set forth in Section 10.11);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the Parent
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”.
ARTICLE VIII

EVENTS OF DEFAULT


SECTION 8.01     Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    Non-Payment. Any Loan Party shall fail to pay any principal of any
Advance or any reimbursement obligation under any Letter of Credit when the same
becomes due and payable, and in the currency required hereunder; or shall fail
to pay any interest on any Advance, fees or any other amounts hereunder or under
any other Loan Document within five days after the same become due and payable
by it; or
(b)    Representations and Warranties. Any representation or warranty made by
any Loan Party in any Loan Document (whether made on behalf of itself or
otherwise) or by any Loan Party (or any of its officers) in connection with any
Loan Document (including, without limitation, any representation made in any
Borrowing Base Certificate) shall prove to have been incorrect in any material
respect when made; or
(c)    Specific Covenants and Other Defaults. (i) Any Loan Party shall fail to
perform or observe any covenant contained in Section 7.01(a) (as to the
existence of each






179

--------------------------------------------------------------------------------





Borrower), 7.01(g), 7.01(i), 7.01(p), 7.02, 7.03 or 7.04(e); (ii) any Loan Party
shall fail to perform or observe any covenant contained in Section 7.04 (other
than Section 7.04(e)) if the failure to perform or observe such covenant shall
continue unremedied for five (5) Business Days (or, in the case of Section
7.01(i), two (2) Business Days if Borrowing Base Certificates are being
delivered weekly); and (iii) any Loan Party shall fail to perform or observe
such other term, covenant or agreement contained in any Loan Document on its
part to be performed or observed if the failure to perform or observe such other
term, covenant or agreement shall remain unremedied for 30 days after written
notice thereof shall have been given to such Loan Party by any Lender Party; or
(d)    Cross-Default. A default or breach shall occur under any other agreement,
document or instrument to which any Loan Party or any Restricted Subsidiary is a
party that is not cured within any applicable grace period therefor, and such
default or breach (i) involves the failure to make any payment when due in
respect of any Indebtedness (other than the Obligations) of any Loan Party or
any Restricted Subsidiary in an aggregate amount of not less than $75,000,000,
or (ii) causes or permits any holder of such Indebtedness or a trustee, with the
giving of notice, if required, to cause Indebtedness or a portion thereof in
excess of $75,000,000 in the aggregate outstanding principal amount to become
due prior to its stated maturity or prior to its regularly scheduled dates of
payment, or cash collateral in respect thereof (in excess of $75,000,000) is
demanded as a result of any such breach or default, in each case, regardless of
whether such right is exercised, by such holder or trustee; provided that this
clause (d)(ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; or
(e)    Insolvency Proceeding, Etc. Any Loan Party shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party
seeking to adjudicate it a bankrupt or insolvent, or seeking receivership,
interim receivership, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any
Debtor Relief Law, or seeking the entry of an order for relief or the
appointment of a receiver, interim receiver, monitor, trustee, custodian or
other similar official for it or for any substantial part of its property and,
in the case of any such proceeding instituted against it (but not instituted by
it), either such proceeding shall remain undismissed or unstayed for a period of
60 days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, interim receiver, monitor, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
any Loan Party shall take any corporate action to authorize any of the actions
set forth above in this subsection (e); or






180

--------------------------------------------------------------------------------





(f)    Judgments. One or more judgments or orders for the payment of money in
excess of $75,000,000 in the aggregate shall be rendered against any Loan Party
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of forty-five (45)
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not give rise to an Event of
Default under this Section 8.01(f) if and so long as (A) the amount of such
judgment or order which remains unsatisfied is covered by a valid and binding
policy of insurance between the respective Loan Party and the insurer covering
full payment of such unsatisfied amount and (B) such insurer has been notified,
and has not disputed the claim made for payment, of the amount of such judgment
or order; or
(g)    Change of Control. A Change of Control shall have occurred; or
(h)    ERISA and Canadian Pension Plans. Any of the following events or
conditions shall have occurred and such event or condition, when aggregated with
any and all other such events or conditions set forth in this subsection (h),
has resulted or is reasonably expected to result in liabilities of the Loan
Parties and/or the ERISA Affiliates in an aggregate amount that would have a
Material Adverse Effect:
(i)    any ERISA Event shall have occurred with respect to a Plan; or
(ii)    any of the Loan Parties or any of the ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred Withdrawal
Liability to such Multiemployer Plan; or
(iii)    any of the Loan Parties or any of the ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization, is insolvent or is being terminated, within the meaning of
Title IV of ERISA, or has been determined to be in “endangered” or “critical”
status within the meaning of Section 432 of the Code or Section 305 of ERISA
and, as a result of such reorganization, insolvency, termination or
determination, the aggregate annual contributions of the Loan Parties and the
ERISA Affiliates to all of the Multiemployer Plans that are in reorganization,
are insolvent, being terminated or in endangered or critical status at such time
have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization, insolvency or termination
occurs; or
(iv)    any failure to satisfy the applicable minimum funding standards under
Section 412(a) of the Code or Section 302(a) of ERISA, whether or not waived,
shall exist with respect to one or more of the Plans; or
(v)    any Lien shall exist on the property and assets of any of the Loan
Parties or any of the ERISA Affiliates in favor of the PBGC;






181

--------------------------------------------------------------------------------





(vi)    a Canadian Pension Event shall have occurred; or
(vii)    any Lien arises (save for contribution amounts not yet due) in
connection with any Canadian Pension Plans.
(i)    Invalidity of Loans Documents. (i) Any provision of any Loan Document, at
any time after its execution and delivery and for any reason (other than as a
result of the gross negligence or willful misconduct of the Agent or
indefeasible payment in full of the Obligations), ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Security Document; or (ii) any
Lien purported to be created under any Collateral Document shall cease to be, or
shall be asserted by any Loan Party or any other Person not to be, a valid and
perfected Lien on a material portion of the Collateral, with the priority
required by the applicable Collateral Document (other than as a result of the
gross negligence or willful misconduct of the Agent);
then, and in any such event, the Agent shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Parent Borrower, (A) declare
the obligation of each Lender to make Advances to be terminated, whereupon the
same shall forthwith terminate, (B) declare the Advances, all interest thereon
and all other amounts payable under this Agreement to be forthwith due and
payable, whereupon the Advances, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by each
Loan Party, (C) declare the obligation of the Issuing Banks to issue further
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and/or (D) demand from time to time that the Parent Borrower, and if
such demand is made the Parent Borrower shall, pay or cause to be paid to the
Agent for the benefit of the Issuing Banks, an amount in immediately available
funds equal to the then outstanding L/C Obligations which shall be held by the
Agent (or the applicable Issuing Bank) As Cash Collateral and applied to the
reduction of such L/C Obligations as drawings are made on outstanding Letters of
Credit; provided, however, that in the event of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Federal Bankruptcy
Code, the obligation of each Lender to make Advances shall automatically be
terminated, the Cash Collateral obligations under subsection (D) above shall be
automatically due and payable without demand, the then outstanding Advances, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Loan Party and the obligation of the
Issuing Banks to Issue Letters of Credit shall automatically be terminated.
SECTION 8.02     Application of Funds. After the exercise of remedies provided
for in Section 8.01 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as






182

--------------------------------------------------------------------------------





set forth in the proviso to Section 8.01), any amounts received on account of
the Obligations shall be applied by the Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article II)
payable to the Agent;
Second, to payment of that portion of the Obligations constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders and Issuing Banks (including amounts payable under Article II),
ratably among them in proportion to the amounts described in this
clause Second payable to them;
Third, to the extent not previously reimbursed by the Lenders, to payment to the
Agent of that portion of the Obligations constituting principal and accrued and
unpaid interest on any Permitted Overadvances;
Fourth, to the extent that Swing Line Loans have not been refinanced by a
Revolving Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;
Fifth, to the extent that Swing Line Loans have not been refinanced by a
Revolving Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;
Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Loans and fees (including Letter of Credit
Fees), ratably among the Lenders and the Issuing Banks in proportion to the
respective amounts described in this clause Sixth payable to them;
Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Seventh held by them;
Eighth, to the Agent for the account of the Issuing Banks, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit;
Ninth, to payment of that portion of the Obligations arising from Bank Products
and Secured Hedging Obligations, ratably among the Secured Parties in proportion
to the respective amounts described in this clause Ninth held by them;
Tenth, to payment of that portion of the Obligations arising from Secured Supply
Chain Financings, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Tenth held by them;
Eleventh, to payment of that portion of the Obligations constituting unpaid
accrued and unpaid interest on the FILO Term Loans, if any, ratably among the
Lenders in proportion to the respective amounts described in this clause
Eleventh payable to them;






183

--------------------------------------------------------------------------------





Twelfth, to payment of that portion of the Obligations constituting unpaid
principal of the FILO Term Loans, if any, ratably among the Lenders in
proportion to the respective amounts described in this clause Twelfth payable to
them;
Thirteenth, to payment of all other Obligations, ratably among the Secured
Parties in proportion to the respective amounts described in this
clause Thirteenth held by them;
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.


Subject to Section 2.13, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


ARTICLE IX


THE AGENT


SECTION 9.01     Appointment and Authority. Each of the Lenders and Issuing
Banks hereby irrevocably appoints Bank of America to act on its behalf as the
Agent hereunder and under the other Loan Documents and authorizes the Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Agent by the terms hereof or thereof, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Agent, the Lenders and the Issuing Banks, and neither the
Parent Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.
Each Issuing Bank shall act on behalf of the Lenders with respect to any Letters
of Credit Issued by it and the documents associated therewith until such time
and except for so long as the Agent may elect to act for each Issuing Bank with
respect thereto; provided, however, that such Issuing Bank shall have all of the
benefits and immunities (i) provided to the Agent in this Article IX with
respect to any acts taken or omissions suffered by such Issuing Bank in
connection with Letters of Credit Issued by it or proposed to be Issued by it
and the applications and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Agent,” as used in this Article IX,
included such Issuing Bank with respect to such acts or omissions, and (ii) as
additionally provided in this Agreement with respect to such Issuing Bank.
For the purposes of holding any hypothec granted pursuant to the laws of the
Province of Quebec, each of the Secured Parties hereby irrevocably appoints and
authorizes the Agent and, to the extent necessary, ratifies the appointment and
authorization of the Agent, to act as the hypothecary representative of the
Secured Parties as contemplated under Article 2692 of the Civil Code of Quebec,
and to enter into, to take and to hold on their behalf, and for their benefit,
any hypothec, and to exercise such powers and duties that are conferred upon the
Agent






184

--------------------------------------------------------------------------------





under any related deed of hypothec. The Agent shall have the sole and exclusive
right and authority to exercise, except as may be otherwise specifically
restricted by the terms hereof, all rights and remedies given to the Agent in
its capacity as hypothecary representative pursuant to any such deed of hypothec
and applicable Law. Any person who becomes a Secured Party in accordance with
the terms of this Agreement, shall be deemed to have consented to and confirmed
the Agent as the person acting as hypothecary representative holding the
aforesaid hypothecs as aforesaid and to have ratified as of the date it becomes
a Secured Party, all actions taken by the Agent in such capacity. The
substitution of the Agent pursuant to the provisions of this Article IX shall
also constitute the substitution of the Agent as hypothecary representative as
aforesaid without any further act or formality being required to appoint such
successor Agent as the successor hypothecary representative for the purposes of
any then existing deeds of hypothec. The execution by Bank of America, as the
Agent in the capacity as hypothecary representative for the Secured Parties,
prior to this Agreement of any deeds of hypothec is hereby ratified and
confirmed.
SECTION 9.02     Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Parent
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.
SECTION 9.03     Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their Affiliates, that is communicated to,
obtained or in the possession of, the Agent, any






185

--------------------------------------------------------------------------------





Joint Lead Arranger or any of their Related Parties in any capacity, except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Agent herein.
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Parent Borrower, a Lender or an Issuing Bank.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agent.
SECTION 9.04     Reliance by Agent. The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender or an Issuing Bank, the Agent may presume that such
condition is satisfactory to such Lender Party unless the Agent shall have
received notice to the contrary from such Lender Party prior to the making of
such Advance or the issuance of such Letter of Credit. The Agent may consult
with legal counsel (who may be counsel for the Parent Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
SECTION 9.05     Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by the Agent. The
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any






186

--------------------------------------------------------------------------------





such sub‑agent and to the Related Parties of the Agent and any such sub‑agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.
SECTION 9.06     Resignation of Agent. (a)     The Agent may at any time give
notice of its resignation to the Lenders, the Issuing Banks and the Parent
Borrower. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with the Parent Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Majority
Lenders) (the “Resignation Effective Date”), then the retiring Agent may (but
shall not be obligated to) on behalf of the Lenders and the Issuing Banks,
appoint a successor Agent meeting the qualifications set forth above, provided
that in no event shall any such successor Agent be a Defaulting Lender. Whether
or not a successor has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Majority Lenders may, to the extent permitted
by applicable Law, by notice in writing to the Parent Borrower and such Person
remove such Person as Agent and, in consultation with the Parent Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Majority Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders or the Issuing Banks under any of the Loan Documents, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Agent, all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and each Issuing Bank directly,
until such time, if any, as the Majority Lenders appoint a successor Agent as
provided for above. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed) Agent (other
than as provided in Section 4.02(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section) . The fees payable by
the Parent Borrower to a successor Agent shall be the same as those payable to
its predecessor unless






187

--------------------------------------------------------------------------------





otherwise agreed between the Parent Borrower and such successor. After the
retiring or removed Agent’s resignation or removal hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring or removed Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Agent was acting as
Agent and (ii) after such resignation or removal for as long as any of them
continues to act in any capacity hereunder or under the other Loan Documents,
including in respect of any actions taken in connection with transferring the
agency to any successor Agent.
(d)    Any resignation by Bank of America as Agent pursuant to this Section
shall also constitute its resignation as Issuing Bank and Swing Line Lender. If
Bank of America resigns as an Issuing Bank, it shall retain all the rights,
powers, privileges and duties of an Issuing Bank hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as
Issuing Bank and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Index Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.04(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Advances made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Index Rate Loans or fund risk participations in
outstanding Swing Line Advances pursuant to Section 2.03(c). Upon the acceptance
of a successor’s appointment as Agent hereunder, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Bank and Swing Line Lender, (b) the retiring
Issuing Bank and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit issued by Bank of America, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit.
SECTION 9.07     Non-Reliance on Agent and Other Lenders. Each Lender and each
Issuing Bank expressly acknowledges that none of the Agent nor any Joint Lead
Arranger has made any representation or warranty to it, and that no act by the
Agent or any Joint Lead Arranger hereafter taken, including any consent to, and
acceptance of any assignment or review of the affairs of any Loan Party of any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by the Agent or any Joint Lead Arranger to any Lender or Issuing Bank as to any
matter, including whether the Agent or the Joint Lead Arrangers have disclosed
material information in their (or their Related Parties’) possession. Each
Lender and each Issuing Bank represents to the Agent and each Joint Lead
Arranger that it has, independently and without reliance upon the Agent, any
Joint Lead Arranger, any other Lender or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis of, appraisal of, and investigation into, the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Subsidiaries, and all applicable
bank or other regulatory Laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
the Borrowers hereunder. Each Lender and each Issuing Bank also acknowledges
that it will, independently and without reliance upon the Agent, the Joint Lead
Arrangers, any other Lender






188

--------------------------------------------------------------------------------





or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan
Parties. Each Lender and each Issuing Bank represents and warrants that (i) the
Loan Documents set forth the terms of a commercial lending facility and (ii) it
is engaged in making, acquiring or holding commercial loans in the ordinary
course and is entering into this Agreement as a Lender or Issuing Bank for the
purpose of making, acquiring or holding commercial loans and providing other
facilities set forth herein as may be applicable to such Lender or Issuing Bank,
and not for the purpose of purchasing, acquiring or holding any other type of
financial instrument, and each Lender and Issuing Bank agrees not to assert a
claim in contravention of the foregoing. Each Lender and Issuing Bank represents
and warrants that it is sophisticated with respect to decisions to make, acquire
and/or hold commercial loans and to provide other facilities set forth herein,
as may be applicable to such Lender or such Issuing Bank, and either it, or the
Person exercising discretion in making its decision to make, acquire and/or hold
such commercial loans or to provide such other facilities, is experienced in
making, acquiring or holding such commercial loans or providing such other
facilities.
SECTION 9.08     No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent, a Lender or an Issuing Bank
hereunder.
SECTION 9.09     Agent May File Proofs of Claim; Credit Bidding. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Agent (irrespective of whether the
principal of any Advance or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Agent shall have made any demand on any Loan Party) shall be entitled and
empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Agent under Sections 2.04(h)
and (i), 2.06 and 10.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;






189

--------------------------------------------------------------------------------





and any custodian, receiver, interim receiver, monitor, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and each Issuing Bank to make
such payments to the Agent and, in the event that the Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.06 and 10.04.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or any Issuing Bank any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or any Issuing Bank to authorize the
Agent to vote in respect of the claim of any Lender or any Issuing Bank in any
such proceeding.
The Secured Parties hereby irrevocably authorize the Agent, at the direction of
the Majority Lenders, to credit bid all or any portion of the Obligations
(including accepting some or all of the Collateral in satisfaction of some or
all of the Secured Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Debtor Relief Laws or other applicable Laws in any
other jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (i) the Agent shall be authorized to form one or
more acquisition vehicles to make a bid, (ii) to adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any actions
by the Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or Equity Interests thereof shall be governed,
directly or indirectly, by the vote of the Majority Lenders, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Majority Lenders contained in Section 10.01 of this Agreement),
(iii) the Agent shall be authorized to assign the relevant Obligations to any
such acquisition vehicle pro rata by the Lenders, as a result of which each of
the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition






190

--------------------------------------------------------------------------------





vehicle or otherwise), such Obligations shall automatically be reassigned to the
Lenders pro rata and the Equity Interests and/or debt instruments issued by any
acquisition vehicle on account of the Obligations that had been assigned to the
acquisition vehicle shall automatically be cancelled, without the need for any
Secured Party or any acquisition vehicle to take any further action.
SECTION 9.10     Lender ERISA Matters.. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and each Joint Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Parent Borrower or any other
Loan Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments or this
Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the Letters
of Credit, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Advances, the Letters of Credit,
the Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.






191

--------------------------------------------------------------------------------





(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Agent and not, for the avoidance of doubt, to or for the benefit
of Parent Borrower or any other Loan Party, that the Agent is not a fiduciary
with respect to the assets of such Lender involved in such Lender’s entrance
into, participation in, administration of and performance of the Advances, the
Letters of Credit, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
As used in this Section, the following terms shall have the following meanings:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
SECTION 9.11     Collateral and Guaranty Matters. Without limiting the
provisions of Section 9.09, each of the Lenders (including in its capacities as
a potential Cash Management Bank, a potential Hedge Bank and a potential Supply
Chain Bank) and the Issuing Banks irrevocably authorize the Agent, at its option
and in its discretion,
(a)    to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon termination of the Aggregate Commitments and payment
in full of all Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Bank Product Documents,
Hedging Obligations and Secured Supply Chain Financings that are, in each case,
not due and payable at such time) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Agent and the applicable Issuing Banks shall have been
made), (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document to a Person that is not a
Loan Party, (iii) that constitutes Excluded Property, or (iv) if approved,
authorized or ratified in writing in accordance with Section 10.01; and
(b)    to release any Guarantor from its obligations hereunder if such Person
ceases to be a Restricted Subsidiary as a result of a transaction permitted
under the Loan Documents.






192

--------------------------------------------------------------------------------





Upon request by the Agent at any time, the Majority Lenders will confirm in
writing the Agent’s authority to release its interest in particular types or
items of property, or to release any Guarantor from its obligations under its
Guaranty pursuant to this Section 9.11. In each case as specified in this
Section 9.11, the Agent will, at the Borrowers’ expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Guarantor from its obligations
under the Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.11.
The Agent shall not be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
SECTION 9.12     Bank Product Documents, Hedging Obligations and Secured Supply
Chain Financings. No Cash Management Bank, Hedge Bank or Supply Chain Bank that
obtains the benefits of Section 8.02, any Guaranty or any Collateral by virtue
of the provisions hereof or any other Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article IX to
the contrary, the Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Bank Product Documents, Hedging Obligations or Secured Supply
Chain Financings unless the Agent has received written notice of such
Obligations, together with such supporting documentation as the Agent may
request, from the applicable Cash Management Bank, Hedge Bank or Supply Chain
Bank, as the case may be.
ARTICLE X


MISCELLANEOUS


SECTION 10.01     Amendments, Etc.
(a)    Lenders. Except as is otherwise expressly provided in this Section 10.01,
no amendment or waiver of any provision of this Agreement, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Majority Lenders and acknowledged
by the Agent, provided, however, that (i) no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following:
(A) waive any of the conditions specified in Section 5.01, (B) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Advances, or the number of Lenders, which shall be required for the Lenders or
any of them to take any action hereunder, or the






193

--------------------------------------------------------------------------------





definition of “Majority Lenders” hereunder, (C) amend this Section 10.01, (D)
release (or subordinate the Lien securing the Obligations on) all or
substantially all of the Collateral, and (E) release all or substantially all of
the value of the Guarantees provided by the Loan Parties; (ii) no amendment,
waiver or consent shall, unless in writing and signed by each Lender directly
affected thereby, do any of the following: (A) increase the Commitment of such
Lender, (B) reduce the principal of, or rate of interest (other than default
interest) on, the Advances made pursuant to Section 2.01 or any reimbursement
obligation in respect of any Letter of Credit or any fees or other amounts
payable hereunder to such Lender, (C) postpone any date fixed for any payment of
principal of, or interest on, the Advances made pursuant to Section 2.01 or any
reimbursement obligation in respect of any Letter of Credit or any fees or other
amounts payable hereunder to such Lender, (D) change Section 4.03 or Section
8.02 and (E) modify the definition of “Permitted Overadvance” so as to increase
the amount thereof, or, except as provided in such definition, the time period
for which a Permitted Overadvance may remain outstanding and (iii) no amendment,
waiver or consent shall, unless in writing and signed by each Lender affected
thereby, do any of the following: (A) increase the advance rate percentages
applied to eligible assets included in the Borrowing Base and (B) modify the
definition of “Borrowing Base” or any component thereof in a manner that would
result in an increase in the amount of the Borrowing Base; provided that this
clause (B) shall not limit the Agent’s right to add, increase, eliminate or
reduce the amount of Reserves or exercise its Permitted Discretion with respect
to such matters as otherwise provided herein); provided, further, that any Loan
Document may be amended and waived with the consent of the Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
any Loan Document to be consistent with this Agreement and the other Loan
Documents.
(b)    Agent, Issuing Banks and Swing Line Lender. No amendment, waiver or
consent given or effected pursuant to this Section 10.01 shall, unless in
writing and signed by the Agent, each Issuing Bank or the Swing Line Lender, as
the case may be, in addition to the Lenders required above to take such action,
affect the rights, obligations or duties of the Agent, such Issuing Bank or
Swing Line Lender, as the case may be, under this Agreement.
(c)    Limitation of Scope. All waivers and consents granted under this
Section 10.01 shall be effective only in the specific instance and for the
specific purpose for which given.
(d)    Secured Obligations. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, no provider or holder of any Banking
Product Obligations, Hedging Obligations or obligations in respect of Secured
Supply Chain Financings shall have any voting or approval rights hereunder (or
be deemed a Lender) solely by virtue of its status as the provider or holder of
such agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter






194

--------------------------------------------------------------------------------





hereunder or under any of the other Loan Documents, including as to any matter
relating to the Collateral or the release of Collateral or any Loan Party.
(e)    Non-Consenting Lender. If any Lender does not consent (a “Non-Consenting
Lender”) to a proposed amendment, waiver, consent or release with respect to any
Loan Document that requires the consent of each Lender and that has been
approved by the Majority Lenders, Parent Borrower may replace such
Non-Consenting Lender in accordance with Section 10.12; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by Parent Borrower to be made pursuant to this paragraph).
SECTION 10.02     Notices, Etc.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Parent Borrower, the Agent, an Issuing Bank or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Parent
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the Lender
Parties hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender Party pursuant to Article II if such Lender Party has notified the
Agent that it is incapable of






195

--------------------------------------------------------------------------------





receiving notices under such Article by electronic communication. The Agent or
the Parent Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender Party or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Parent Borrower’s or the
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service or through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Loan Party, any Lender Party or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(d)    Change of Address, Etc. Each of the Parent Borrower, the Agent, the
Issuing Banks and the Swing Line Lenders may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Parent Borrower, the Agent, the Issuing Banks and the Swing Line Lender. In
addition, each Lender agrees to notify the Agent from time to time to ensure
that the Agent has on






196

--------------------------------------------------------------------------------





record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Requirement of Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Parent Borrower or its securities for purposes of United
States Federal or state securities laws.
(e)    Reliance by Agent and Lender Parties. The Agent and the Lender Parties
shall be entitled to rely and act upon any notices (including telephonic
notices, Committed Advance Notices and Swing Line Advance Notices) purportedly
given by or on behalf of the Borrowers even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrowers
shall indemnify the Agent, each Lender Party and the Related Parties of each of
them from all losses, costs, expenses and liabilities resulting from the
reasonable reliance by such Person on each notice purportedly given by or on
behalf of any Loan Party. All telephonic notices to and other telephonic
communications with the Agent may be recorded by the Agent, and each of the
parties hereto hereby consents to such recording.
SECTION 10.03     No Waiver; Remedies. No failure on the part of any Lender
Party or the Agent to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.
SECTION 10.04     Costs and Expenses.
(a)    Expenses. The Borrowers agree to pay on demand all reasonable and
documented costs and expenses of the Agent incurred in connection with the
preparation, execution, delivery, modification and amendment of this Agreement,
and the other documents to be delivered hereunder, including, without
limitation, the reasonable and documented fees and out-of-pocket expenses of
counsel for the Agent (and appropriate local counsel) with respect thereto and
with respect to advising the Agent as to its rights and responsibilities under
this Agreement. The Borrowers further agree to pay on demand all costs and
expenses of the Agent, each Issuing Bank, the Swing Line Lender and each other
Lender Party (including, without limitation, reasonable and documented fees and
expenses of counsel), incurred in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of the Loan Documents, the
Letters






197

--------------------------------------------------------------------------------





of Credit, the documents delivered in connection with the Swing Line Advances
and the other documents to be delivered hereunder and thereunder.
(b)    Breakage. If any payment of principal of, or Conversion of, any Contract
Rate Loan is made other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Sections 2.09(d),
2.10, 2.12, acceleration of the maturity of the Advances pursuant to
Section 8.01 or for any other reason, or by an Eligible Assignee to a Lender
other than on the last day of an Interest Period for such Advance upon an
assignment of rights and obligations under this Agreement pursuant to
Section 10.07 as a result of a demand by the Parent Borrower pursuant to
Section 10.07(a), or if any Loan Party fails for any reason to make any payment
or prepayment of an Advance for which a notice of prepayment was given or that
is otherwise required to be made, whether pursuant to Sections 2.06, 2.10, 8.01
or otherwise, or if any Loan Party fails to make payment of any Advance or
drawing under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency, or upon any failure by any Loan Party (for a reason other
than the failure of such Lender to make an Advance) to borrow, continue or
convert any Loan other than an Index Rate Loan on the date or in the amount
notified by such Loan Party , the applicable Loan Party shall, upon written
demand by any Lender (with a copy of such demand to the Agent), pay to the Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses which it may reasonably incur as a
result of such payment or Conversion or such failure to pay or prepay, as the
case may be, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.
(c)    Indemnification by the Parent Borrower. The Loan Parties shall indemnify
the Agent (and any sub-agent thereof), each Lender Party, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Parent Borrower or
any other Loan Party arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Advance
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Substance on or from any property
owned or operated by the Parent






198

--------------------------------------------------------------------------------





Borrower or any of its Subsidiaries, or any liability under Environmental Laws
related in any way to the Parent Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Parent Borrower or any other
Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) resulted from the gross negligence or willful misconduct of such Indemnitee
or (y) result from a claim brought by the Parent Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder or under any other Loan Document, in each case, if the
Parent Borrower or such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This Section 10.04(c) shall not apply with respect to Taxes other
than any Taxes that represent losses, damages, liabilities, or expenses arising
from any non-Tax claim.
(d)    Reimbursement by Lenders. To the extent that the Parent Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (c)
of this Section to be paid by it to the Agent (or any sub-agent thereof), any
Issuing Bank or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Agent (or any such sub-agent), such Issuing Bank or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent (or any such sub-agent) or
such Issuing Bank in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) or such Issuing
Bank in connection with such capacity. The obligations of the Lenders under this
subsection (d) are several, and the failure of any Lender to fund its
obligations hereunder shall not relieve any other Lender of its obligation, but
no Lender shall be responsible for the failure of any other Lender to fund its
obligations hereunder.
(e)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct






199

--------------------------------------------------------------------------------





or actual damages resulting from the gross negligence or willful misconduct of
such Indemnitee as determined by a final judgment of a court of competent
jurisdiction.
(f)    The Borrowers hereby acknowledge that the funding method by each Lender
of its Advances hereunder shall be in the sole discretion of such Lender. The
Borrowers agree that for purposes of any determination to be made under
Sections 2.08, 2.11(a), 2.12 or 10.04(b) each Lender shall be deemed to have
funded its Eurocurrency Rate Advances with proceeds of Dollar deposits in the
London interbank market.
(g)    Without prejudice to the survival of any other obligation of the Loan
Parties hereunder, the indemnities and obligations contained in this
Section 10.04 shall survive the payment in full of all the Obligations.
SECTION 10.05     Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 8.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 8.01
or to demand payment of (or cash collateralization of) all then outstanding L/C
Obligations, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender Party, irrespective of whether or not such Lender
Party shall have made any demand under this Agreement or any other Loan Document
and although such obligations of such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender Party different from the branch
or office holding such deposit or obligated on such indebtedness (it being
understood and agreed that, notwithstanding anything in this Agreement or any of
the other Loan Documents to the contrary, accounts, deposits, sums, securities
or other property of any Foreign Subsidiary or of any Subsidiary of a Foreign
Subsidiary (including any Foreign Subsidiary that is a Loan Party) will not
serve at any time, directly or indirectly, to collateralize or otherwise offset
the Obligations of the Parent Borrower or any Domestic Subsidiary, and, in
addition, unless otherwise agreed to by the Parent Borrower, the accounts,
deposits, sums, securities or other property of a Foreign Subsidiary or
Subsidiary of a Foreign Subsidiary will only serve to collateralize or offset
the Obligations of another Foreign Subsidiary or Subsidiary of a Foreign
Subsidiary that is a Borrower and is not a United States Person for U.S. federal
income tax purposes if such former Foreign Subsidiary or Subsidiary of a Foreign
Subsidiary is owned by such latter Foreign Subsidiary or Subsidiary of a Foreign
Subsidiary that is a Borrower). The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank or their respective Affiliates may have. Each Lender and each Issuing Bank
agrees to notify the Parent Borrower and the Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.






200

--------------------------------------------------------------------------------





SECTION 10.06     Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party to be a party hereto on the date
hereof, each Issuing Bank to be a party hereto on the date hereof, and the Agent
and when the Agent shall have been notified by each Lender that such Lender has
executed it and thereafter shall be binding upon and inure to the benefit of
each Loan Party, each Issuing Bank, the Agent and each Lender and their
respective successors and assigns, except that no Loan Party shall have the
right to assign its respective rights hereunder or any interest herein without
the prior written consent of the Lenders.
SECTION 10.07     Assignments and Participations. (a)  Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Parent Borrower nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
10.07(b), (ii) by way of participation in accordance with the provisions of
Section 10.07(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agent and the Lender Parties) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Advances (including for
purposes of this Section 10.07(b), participations in L/C Obligations and in
Swing Line Advances) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Advances at the time
owing to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Acceptance, as of the Trade Date, shall not be






201

--------------------------------------------------------------------------------





less than $10,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, Parent Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Advances or (B)
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(1)    the consent of the Parent Borrower (such consent not to be, in the case
of assignments to major banks, unreasonably withheld or delayed) shall be
required unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Parent Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Agent within ten (10) Business Days after having received notice
thereof;
(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Revolving Credit
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;
(C)    the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.
(iv)    Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Acceptance, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
the Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Agent an Administrative Questionnaire.






202

--------------------------------------------------------------------------------





(v)    No Assignment to Borrower. Except as otherwise permitted pursuant to the
definition of Eligible Assignee, no such assignment shall be made to Parent
Borrower or any of the Parent Borrower’s Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to
(A) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (A), or (B) a natural person (or to a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person).
Subject to acceptance and recording thereof by the Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11, 4.02 and 10.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the applicable Loan Party (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.07(d).
(c)    Register. The Agent, acting solely for this purpose as a non-fiduciary
agent of the Parent Borrower (and such agency being solely for tax purposes),
shall maintain at the Agent’s Office a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal and interest amounts of the
Advances and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Parent Borrower, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Parent Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Parent Borrower or the Agent, sell participations to any Person
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Parent Borrower or any of the Parent Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances (including such Lender’s
participations in L/C Obligations and/or Swing Line Advances) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall






203

--------------------------------------------------------------------------------





remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Parent
Borrower, the Agent, the Lender Parties shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clause (i) of the proviso to Section 10.01 that affects such
Participant. The Parent Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.11 and 4.02 subject to the requirements and
limitations therein, including the requirements under Section 4.02(e) (it being
understood that the documentation required under Section 4.02(e) shall be
delivered solely to the participating Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(b);
provided that such Participant (A) shall be subject to the provisions of Section
10.12 as if it were a Lender, and (B) shall not be entitled to receive any
greater payment under Sections 2.11 or 4.02 with respect to any Participation
than its participating Lender would have been entitled to receive, except to the
extent that such entitlement to receive greater payment results from a Change in
Law after the participant acquired the participation. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.05 as
though it were a Lender, provided such Participant shall be subject to Section
4.03 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Parent Borrower (and such agency being solely for
tax purposes), maintain a register on which it enters the name and address of
each Participant and the principal amounts (and related interest amounts) of
each Participant’s interest in the Advances or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) and proposed Section
1.163-5 of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement,
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    [Reserved].
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of






204

--------------------------------------------------------------------------------





its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(g)    Resignation as Issuing Bank or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender that is, or has an Affiliate or branch that is, an Issuing Bank or the
Swing Line Lender (a “Fronting Bank”) assigns all of its Revolving Credit
Commitment and Revolving Credit Advances pursuant to Section 10.07(b), such
Fronting Bank may, (i) upon 30 days’ notice to the Parent Borrower and the
Lenders, resign as Issuing Bank and/or (ii) upon 30 days’ notice to the Parent
Borrower, resign as Swing Line Lender. In the event of any such resignation as
Issuing Bank or Swing Line Lender, the Parent Borrower shall be entitled to
appoint from among the Lenders a successor Issuing Bank or Swing Line Lender
hereunder; provided, however, that no failure by the Parent Borrower to appoint
any such successor shall affect the resignation of the applicable Fronting Bank
as Issuing Bank or Swing Line Lender, as the case may be. If a Fronting Bank
resigns as Issuing Bank, it shall retain all the rights, powers, privileges and
duties of an Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Bank and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Index Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.04(c)). If a Fronting Bank resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Advances made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Index Rate Loans or fund risk participations in outstanding Swing Line
Advances pursuant to Section 2.03(c). Upon the appointment and acceptance of
such appointment of a successor Issuing Bank and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank or Swing Line Lender, as the
case may be, and (b) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the applicable Fronting
Bank to effectively assume the obligations of such Fronting Bank with respect to
such Letters of Credit.
(h)    If any Lender requests any payment from any Loan Party under Section
2.08(d), 2.11 or 4.02, or if any Lender is a Defaulting Lender, then, subject to
Section 10.07(a) and provided no Default or Event of Default shall have occurred
and be continuing, the Parent Borrower may, at its sole expense and effort, upon
notice to such Lender and the Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.07), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:    
(ii)    the Parent Borrower shall have paid to the Agent the assignment fee
specified in Section 10.07(b);






205

--------------------------------------------------------------------------------





(iii)    such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Advances and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 10.04(b)) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Parent Borrower (in the case of all other amounts);
(iv)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 4.02, such assignment will result in a reduction in such compensation or
payments thereafter; and
(v)    such assignment does not conflict with applicable Requirements of Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent Borrower to require such assignment and
delegation cease to apply..
SECTION 10.08     Payments Set Aside. To the extent that any payment by or on
behalf of the Parent Borrower is made to the Agent or any Lender Party, or the
Agent, any Issuing Bank or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential or a transfer at
undervalue, set aside or required (including pursuant to any settlement entered
into by the Agent or such Lender Party in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each Issuing Bank
severally agrees to pay to the Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lender Parties under clause (b) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.
SECTION 10.09     Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
SECTION 10.10     Independence of Provisions. All agreements and covenants
hereunder shall be given independent effect such that if a particular action or
condition is prohibited by the terms of any such agreement or covenant, the fact
that such action or condition would be permitted within the limitations of
another agreement or covenant shall not be construed as allowing such action to
be taken or condition to exist.






206

--------------------------------------------------------------------------------





SECTION 10.11     Confidentiality. Each Lender, each Issuing Bank and the Agent
(each a “Recipient”) agrees that it will not disclose to any third party any
Confidential Information provided to it by the Parent Borrower; except that
Confidential Information may be disclosed (a) to its Affiliates and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrowers
and their obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the Parent
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Parent
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Agent, any Lender, any Issuing Bank or any of their respective Affiliates on
a nonconfidential basis from a source other than the Parent Borrower. In
addition, the Agent and the Lenders may disclose the existence of this Agreement
and information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments).
SECTION 10.12     Replacement of Lenders. If any Lender is a Defaulting Lender
or a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.07), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
(a)    Parent Borrower shall have paid to the Agent the assignment fee specified
in Section 10.07;
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.11) from the assignee (to the extent of
such outstanding






207

--------------------------------------------------------------------------------





principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts); and
(c)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Parent Borrower to require such assignment and
delegation cease to apply.
SECTION 10.13     Headings. Article and Section headings in this Agreement are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose.
SECTION 10.14     Entire Agreement. This Agreement sets forth the entire
agreement of the parties with respect to its subject matter and, except for the
letter agreements referred to in Sections 2.04(i) and 2.05(b), supersedes all
previous understandings, written or oral, in respect thereof.
SECTION 10.15     Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
SECTION 10.16     Consent to Jurisdiction. (a)  Each of the parties hereto
hereby irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against any party hereto or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such  courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable Law, in such federal court. Each of the parties hereby irrevocably
agrees, to the fullest extent each may effectively do so, that each will not
assert any defense that such courts do not have subject matter or personal
jurisdiction of such action or proceeding or over any party hereto. Each of the
parties hereby irrevocably consents to the service of copies of the summons and
complaint and any other process which may be served in any such action or
proceeding by certified mail, return receipt requested, or by delivering of a
copy of such process to such party at its address specified in Section 10.02 or
by any other method permitted by law. Each of the parties hereby agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or by any other manner
provided by law. Each Loan Party (other than the Parent Borrower) hereby agrees
that service of process may be made upon the Parent Borrower and each other Loan
Party hereby irrevocably appoints the Parent Borrower its authorized agent to
accept such service of process, and agrees that the failure of the Parent
Borrower to give any notice of any such service shall not






208

--------------------------------------------------------------------------------





impair or affect the validity of such service or of any judgment rendered in any
action or proceeding based thereon. To the extent that any Loan Party has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, each Loan Party hereby irrevocably waives such immunity in
respect of its obligations under this Agreement.
(b)    Nothing in this Section 10.16 shall affect the right of any of the
parties hereto to serve legal process in any other manner permitted by law or
affect the right of any of the parties to bring any action or proceeding against
any of the parties or their property in the courts of other jurisdictions.
SECTION 10.17     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT, IN THE
CASE OF ARTICLE III, TO THE EXTENT SUCH LAWS ARE INCONSISTENT WITH THE UCP.
SECTION 10.18     USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Parent Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the Agent,
as applicable, to identify each Loan Party in accordance with the Act. The
Borrowers shall, promptly following a request by the Agent or any Lender,
provide all documentation and other information that the Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” an anti-money laundering rules and regulations, including the Act
and the Beneficial Ownership Regulation.
SECTION 10.19     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Parent Borrower and each other Loan Party acknowledges and agrees
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Agent, the Joint Lead Arrangers and the Lenders are arm’s-length
commercial transactions between the Parent Borrower, each other Loan Party and
their respective Affiliates, on the one hand, and the Agent, the Joint Lead
Arrangers and the Lenders, on the other hand, (B) each of the Parent Borrower
and the other Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Parent
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Agent, each Joint Lead Arranger
and each Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Parent Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) none of the Agent, any Joint Lead Arranger or any Lender has any
obligation to






209

--------------------------------------------------------------------------------





the Parent Borrower, any other Loan Party or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Agent,
the Joint Lead Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Parent Borrower, the other Loan Parties and their respective
Affiliates, and none of the Agent, any Joint Lead Arranger or any Lender has any
obligation to disclose any of such interests to the Parent Borrower, any other
Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Parent Borrower and the other Loan Parties hereby
waives and releases any claims that it may have against the Agent, the Joint
Lead Arrangers and the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
SECTION 10.20     Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to the Agent or the Lenders
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Agent of any sum adjudged to be so due in the Judgment
Currency, the Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the Agent
from any Loan Party in the Agreement Currency, the Parent Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Agent or the Person to whom such obligation was owing against such loss. If the
amount of the Agreement Currency so purchased is greater than the sum originally
due to the Agent in such currency, the Agent agrees to return the amount of any
excess to the Parent Borrower (or to any other Person who may be entitled
thereto under applicable Law).
SECTION 10.21     Electronic Execution of Assignments and Certain Other
Documents . The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications,
Committed Advance Notices, Swing Line Advance Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act or other similar applicable Laws
including the Personal Information






210

--------------------------------------------------------------------------------





Protection and Electronic Documents Act (Canada) and the Electronic Commerce
Act, 2000 (Ontario); provided that notwithstanding anything contained herein to
the contrary the Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Agent
pursuant to procedures approved by it.
SECTION 10.22     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an
Affected Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender or Issuing Bank that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank that is an Affected Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
SECTION 10.23     WAIVER OF JURY TRIAL. EACH OF THE LOAN PARTIES, THE AGENT, THE
LENDERS AND EACH ISSUING BANK HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE ADVANCES OR THE LETTERS OF CREDIT, OR THE
ACTIONS OF THE AGENT OR ANY LENDER PARTY IN CONNECTION WITH THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
SECTION 10.24     Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under






211

--------------------------------------------------------------------------------





the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 10.24, the following terms have the following
meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).








212

--------------------------------------------------------------------------------





SECTION 10.25     Canadian Anti-Money Laundering Legislation. If the Agent has
ascertained the identity of any Loan Party or any authorized signatories of any
Loan Party for the purposes of the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other anti-terrorism laws and “know your
client” policies, regulations, laws or rules applicable in Canada (the Proceeds
of Crime (Money Laundering) and Terrorist Financing Act (Canada) and other such
anti-terrorism laws, applicable policies, regulations, laws, or rules in Canada,
collectively, including any guidelines or orders thereunder, “AML Legislation”),
then the Agent:
(a)    shall be deemed to have done so as an agent for each Lender and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Agent within the meaning of the applicable AML Legislation; and
(b)    shall provide to the Lenders, copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Lender agrees that the Agent has no obligation to ascertain the
identity of the Loan Parties or any authorized signatories of the Loan Parties
on behalf of any Lender, or to confirm the completeness or accuracy of any
information it obtains from any Loan Party or any such authorized signatory in
doing so.
[The remainder of this page intentionally left blank.]








213

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.




THE GAP, INC.




By:     /s/ Katrina O'Connell            
Name: Katrina O'Connell
Title:      Executive Vice President and Chief
Financial Officer










[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






ATHLETA LLC
BANANA REPUBLIC, LLC
INTERMIX HOLDCO, INC.
JANIE AND JACK LLC
OLD NAVY, LLC,
GAP (CANADA) INC.
OLD NAVY (CANADA) INC. as Borrowers




By:     /s/ Katrina O'Connell            
Name: Katrina O'Connell
Title:      Executive Vice President and Chief
Financial Officer
 
  






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






ATHLETA (ITM) INC.
ATHLETA, INC.
BANANA REPUBLIC (APPAREL), LLC
BANANA REPUBLIC (ITM) INC.
DIRECT CONSUMER SERVICES, LLC
GAP (APPAREL), LLC
GAP (ITM) INC.
GAP INTERNATIONAL SALES, INC.
GAP INTERNATIONAL SOURCING (AMERICAS) LLC
GAP INTERNATIONAL SOURCING (CALIFORNIA), LLC
GAP INTERNATIONAL SOURCING (JV), LLC
GAP INTERNATIONAL SOURCING (U.S.A.) INC.
GAP INTERNATIONAL SOURCING, INC.
GPS CONSUMER DIRECT, INC.
GPS CORPORATE FACILITIES, INC.
GPS REAL ESTATE, INC.
GPS SERVICES, INC.
GPS STRATEGIC ALLIANCES LLC
GPSDC (NEW YORK) INC.
INTERMIX (ITM) INC.
INTERMIX CANADA INC.
MB 550 TFB, LLC
OLD NAVY (APPAREL), LLC
OLD NAVY (ITM) INC.
OLD NAVY INTERNATIONAL SOURCING, INC., as Guarantors




By:     /s/ Katrina O'Connell            
Name: Katrina O'Connell
Title:      Executive Vice President and Chief
Financial Officer




  




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






THE AGENT:


BANK OF AMERICA, N.A.
By: /s/ Stephen J. Garvin    
Name: Stephen J. Garvin
Title: Managing Director    
    






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






THE LENDERS:


BANK OF AMERICA, N.A.
By: /s/ Stephen J. Garvin    
Name: Stephen J. Garvin
Title: Managing Director


BANK OF AMERICA, N.A. (acting through its Canada branch)
By: /s/ Sylwia Durkiewicz    
Name: Sylwia Durkiewicz
Title: Vice President




    


    




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






THE ISSUING BANKS:


BANK OF AMERICA, N.A.
By: /s/ Stephen J. Garvin    
Name: Stephen J. Garvin
Title: Managing Director




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as a Lender and Issuing Bank
By: /s/ Tony Yung    
Name: Tony Yung
Title: Executive Director


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







Citibank, N.A., as a Lender and Issuing Bank
By: /s/ David Smith    
Name: David Smith
Title: Vice president
    
    
    


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







HSBC Bank USA, N.A., as a Lender and Issuing Bank
By: /s/ James Smith    
Name: James Smith
Title: Vice President






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A., as a Lender and Issuing Bank
By: /s/ Alysha Salinger    
Name: Alysha Salinger
Title: Authorized Signatory


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







MUFG Union Bank, N.A., as a Lender and Issuing Bank
By: /s/ John N. McDevitt    
Name: John N. McDevitt
Title: Director


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







WELLS FARGO BANK, N.A., individually as a Lender
By: /s/ William Chan    
Name: William Chan
Title: Director




WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, individually as a Lender
By: /s/ David G. Phillips    
Name: David G. Phillips
Title: Senior Vice President
Credit Officer, Canada
Wells Fargo Capital Finance
Corporation Canada




WELLS FARGO BANK, N.A., LONDON BRANCH, individually as a Lender
By: /s/ Patricia Del Busto    
Name: Patricia Del Busto
Title: Authorized Signatory


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







SUMITOMO MITSUI BANKING CORPORATION, as a Lender
By: /s/ Katie Le    
Name: Katie Le
Title: Director


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







The Bank of Nova Scotia, as a Lender
By: /s/ E. Frans Braniotis    
Name: E. Frans Braniotis
Title: MD


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA, as a Lender
By: /s/ Annie Carr    
Name: Annie Carr
Title: Authorized Signatory


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Matthew Kasper    
Name: Matthew Kasper
Title: Senior Vice President




U.S. BANK NATIONAL ASSOCIATION, acting through its CANADA BRANCH, as a Lender
By: /s/ Matthew Kasper    
Name: Matthew Kasper
Title: Senior Vice President


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By: /s/ Ming K. Chu    
Name: Ming K. Chu ming.k.chu@db.com
Title: Director +1-212-250-5451




If a second signature block is required by the financial institution:




By: /s/ Annie Chung    
Name: Annie Chung annie.chung@db.com
Title: Director +1-212-250-6375


   










[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






THE SWING LINE LENDER:
BANK OF AMERICA, N.A.
By: /s/ Stephen J. Garvin    
Name: Stephen J. Garvin
Title: Managing Director    




BANK OF AMERICA, N.A. (acting through its Canada branch)
By: /s/ Sylwia Durkiewicz    
Name: Sylwia Durkiewicz
Title: Vice President
    




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






EXHIBIT A-1


FORM OF COMMITTED ADVANCE NOTICE


Date: ___________, 20__1 
To:    Bank of America, N.A., as Agent
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Revolving Credit
Agreement, dated as of May 7, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among The Gap, Inc., a
Delaware corporation (“Parent Borrower”), certain of the Parent Borrower’s
direct or indirect wholly-owned domestic subsidiaries from time to time party
thereto, as borrowers (collectively referred to herein as the “U.S. Borrowers”
and each, individually, as a “U.S. Borrower”), Gap (Canada) Inc., a Canadian
corporation, Old Navy (Canada) Inc., a Canadian corporation, certain of the
Parent Borrower’s other direct or indirect wholly-owned subsidiaries
incorporated or organized under the laws of Canada or a province or territory
thereof from time to time party thereto, as borrowers (collectively referred to
herein as the “Canadian Borrowers” and each, individually, as a “Canadian
Borrower” and together with the U.S. Borrowers, collectively, referred to herein
as “Borrowers” and each, individually, as a “Borrower”), the other Loan Parties
from time to time party thereto, the Lenders from time to time party thereto,
the Issuing Banks and Bank of America, N.A., as administrative agent and
collateral agent (together with any permitted successor in such capacity, the
“Agent”).
The undersigned hereby requests (select one):
A Revolving Credit Borrowing    
A conversion of Revolving Credit Advances
A Continuation of Contract Rate Loans
1.    On      (a Business Day).
2.    In the amount of [$][CAD$]    .




     
1 Shall be received by the Agent not later than 11:00 a.m. (New York City time)
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Contract Rate Loans denominated in Dollars or
Canadian Dollars, (ii) four Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Advances denominated in
Alternative Currencies (other than Canadian Dollars), and (iii) on the requested
date of any Borrowing of Index Rate Loans.


A-1-1
Form of Committed Advance Notice

--------------------------------------------------------------------------------





3.    Comprised of         .
        [Type of Advance requested]
4.    For Contract Rate Loans: with an Interest Period of      months.
[Signature page follows]


A-1-2
Form of Committed Advance Notice

--------------------------------------------------------------------------------





The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01(a) of the Agreement.
[BORROWER]
By:     
Name:     
Title:




A-1-3
Form of Committed Advance Notice

--------------------------------------------------------------------------------






EXHIBIT A-2


FORM OF SWING LINE ADVANCE NOTICE
Date: ___________, 20__2_
To:    Bank of America, N.A., as Agent
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Revolving Credit
Agreement, dated as of May 7, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among The Gap, Inc., a
Delaware corporation (“Parent Borrower”), certain of the Parent Borrower’s
direct or indirect wholly-owned domestic subsidiaries from time to time party
thereto, as borrowers (collectively referred to herein as the “U.S. Borrowers”
and each, individually, as a “U.S. Borrower”), Gap (Canada) Inc., a Canadian
corporation, Old Navy (Canada) Inc., a Canadian corporation, certain of the
Parent Borrower’s other direct or indirect wholly-owned subsidiaries
incorporated or organized under the laws of Canada or a province or territory
thereof from time to time party thereto, as borrowers (collectively referred to
herein as the “Canadian Borrowers” and each, individually, as a “Canadian
Borrower” and together with the U.S. Borrowers, collectively, referred to herein
as “Borrowers” and each, individually, as a “Borrower”), the other Loan Parties
from time to time party thereto, the Lenders from time to time party thereto,
the Issuing Banks and Bank of America, N.A., as administrative agent and
collateral agent (together with any permitted successor in such capacity, the
“Agent”)
The undersigned hereby requests (select one):
o A Borrowing of Swing Line Advances
1.    On      (a Business Day).
2.    In the amount of [$][CAD$]    .
3.    Comprised of         .
        [Type of Swing Line Advance requested]
4.    For Contract Rate Loans: with an Interest Period of      months.
[Signature page follows]








     
2 Shall be received by the Swing Line Lender and the Agent not later than, in
the case of Swing Line Advances, 2:00 p.m. (New York City time) on the requested
borrowing date.


A-2-1
Form of Swing Line Advance Notice



--------------------------------------------------------------------------------





The Swing Line Borrowing, if any, requested herein complies with Section 2.03 of
the Agreement.
[BORROWER]
By:     
Name:     
Title:














A-2-2
Form of Swing Line Advance Notice



--------------------------------------------------------------------------------






EXHIBIT B


FORM OF NOTE
, 20    
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each [Revolving Credit Advance][Swing Line Advance] from time to time made by
the Lender to the Borrowers under that certain Third Amended and Restated
Revolving Credit Agreement, dated as of May 7, 2020 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among The Gap, Inc., a Delaware corporation (“Parent Borrower”), certain of the
Parent Borrower’s direct or indirect wholly-owned domestic subsidiaries from
time to time party thereto, as borrowers (collectively referred to herein as the
“U.S. Borrowers” and each, individually, as a “U.S. Borrower”), Gap (Canada)
Inc., a Canadian corporation, Old Navy (Canada) Inc., a Canadian corporation,
certain of the Parent Borrower’s other direct or indirect wholly-owned
subsidiaries incorporated or organized under the laws of Canada or a province or
territory thereof from time to time party thereto, as borrowers (collectively
referred to herein as the “Canadian Borrowers” and each, individually, as a
“Canadian Borrower” and together with the U.S. Borrowers, collectively, referred
to herein as “Borrowers” and each, individually, as a “Borrower”), the other
Loan Parties from time to time party thereto, the Lenders from time to time
party thereto, the Issuing Banks and Bank of America, N.A., as administrative
agent and collateral agent (together with any permitted successor in such
capacity, the “Agent”).
The Borrowers promise to pay interest on the unpaid principal amount of each
[Revolving Credit Advance][Swing Line Advance] from the date of such Advance
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. All [Revolving Credit Advances][Swing Line
Advances], all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Agent’s Office. If any amount is not paid in full when
due hereunder, such unpaid amount shall bear interest, to be paid upon demand,
from the due date thereof until the date of actual payment (and before as well
as after judgment) computed at the per annum rate set forth in the Agreement.
This Note is referred to in the Agreement, is entitled to the benefits thereof
and may be prepaid in whole or in part subject to the terms and conditions
provided therein. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. [Revolving Credit Advances][Swing Line
Advances] made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its [Revolving Credit Advances][Swing Line Advances] and payments
with respect thereto.


B-1
Form of Note



--------------------------------------------------------------------------------





The Borrowers, for themselves, their respective successors and assigns, hereby
waives diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.


B-2
Form of Note



--------------------------------------------------------------------------------





THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[BORROWER]
By:     
Name:     
Title:    


B-3
Form of Note



--------------------------------------------------------------------------------





ADVANCES AND PAYMENTS with respect thereto


Date
Type of Advance Made
Amount of Advance Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                   
                   
                   
                   
                   
                   
                   
                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   


                   







B-4
Form of Note



--------------------------------------------------------------------------------






EXHIBIT C
ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]4 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including, without limitation, the Letters of Credit and the
Swing Line Advances included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
Advance transactions governed thereby or in any way based on or related to any
of the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any]


     
3 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
4 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
5 Select as appropriate.
6 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


C-1


Form of Assignment and Acceptance



--------------------------------------------------------------------------------





Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by [the][any] Assignor.
1.    Assignor[s]:    ______________________________


______________________________


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.
Borrower(s):    The Gap, Inc., a Delaware corporation, (the “Parent Borrower”),
certain of Parent Borrower’s direct or indirect wholly-owned domestic
subsidiaries from time to time party thereto, Gap (Canada) Inc., a Canadian
corporation, Old Navy (Canada) Inc., a Canadian corporation, and certain of
Parent Borrower’s other direct or indirect wholly-owned subsidiaries
incorporated or organized under the laws of Canada or a province or territory
thereof from time to time party thereto.



4.
Agent: Bank of America, N.A., as the administrative agent under the Credit
Agreement



5.
Credit Agreement:    Third Amended and Restated Revolving Credit Agreement,
dated as of May 7, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrowers, the
other Loan Parties from time to time party thereto, the Lenders from time to
time party thereto, the Issuing Banks and the Agent



6.    Assigned Interest[s]:








Assignor[s]7






Assignee[s]8




Facility
Assigned9
Aggregate
Amount of
Commitment/Advances
for all Lenders10
Amount of
Commitment/Advances
Assigned
Percentage
Assigned of
Commitment/
Advances11




CUSIP
 Number
 
 
 
 
 
 
 



     
7 List each Assignor, as appropriate.
8 List each Assignee, as appropriate.
9 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Issuing Commitment”, etc.).
10 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
11 Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.


C-2


Form of Assignment and Acceptance



--------------------------------------------------------------------------------





 
 
____________
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 



[7.    Trade Date:    __________________]12 
Effective Date: __________________, 20__ [TO BE INSERTED BY THE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
[Signature pages follow]






































































     
12 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


C-3


Form of Assignment and Acceptance



--------------------------------------------------------------------------------





The terms set forth in this Assignment and Acceptance are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________________
Name:    
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By: _____________________________
Name:    
Title:
Consented to and Accepted:


BANK OF AMERICA, N.A., as Agent


By: _________________________________
Name:
Title:


[Consented to:]13 


By: _________________________________
Name:
Title:






































     
13 To be added only if the consent of the Borrowers and/or other parties (e.g.
Swing Line Lender, Issuing Banks) is required by the terms of the Credit
Agreement.


C-4


Form of Assignment and Acceptance



--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.07(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
7.04 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase [the][such] Assigned Interest, and (vii) if it is a
foreign lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan


C-5


Form of Assignment and Acceptance



--------------------------------------------------------------------------------





Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.
3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.










C-6


Form of Assignment and Acceptance



--------------------------------------------------------------------------------






EXHIBIT D
FORM OF ASSUMPTION AGREEMENT
Dated: _____________, 20__
The Gap, Inc.
2 Folsom Street
San Francisco, CA 94105
Attention: Treasurer
Bank of America, N.A.
as Agent for the Lender Parties
to the Credit Agreement referred to below
[ADDRESS]
Attention: Credit Administration
Ladies and Gentlemen:
Reference is made to the Third Amended and Restated Revolving Credit Agreement,
dated as of May 7, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement;”
the terms defined therein being used herein as therein defined), among The Gap,
Inc., a Delaware corporation (the “Parent Borrower”), certain of the Parent
Borrower’s direct or indirect wholly-owned domestic subsidiaries from time to
time party thereto, as borrowers (collectively referred to herein as the “U.S.
Borrowers” and each, individually, as a “U.S. Borrower”), Gap (Canada) Inc., a
Canadian corporation, Old Navy (Canada) Inc., a Canadian corporation, and
certain of Parent Borrower’s other direct or indirect wholly-owned subsidiaries
incorporated or organized under the laws of Canada or a province or territory
thereof from time to time party thereto, as borrowers (collectively referred to
herein as the “Canadian Borrowers” and each, individually, as a “Canadian
Borrower” and together with the U.S. Borrowers, collectively, referred to herein
as “Borrowers” and each, individually, as a “Borrower”), the other Loan Parties
from time to time party thereto, the Lenders from time to time party thereto,
the Issuing Banks and Bank of America, N.A. (“Bank of America”), as
administrative agent and collateral agent (together with any permitted successor
in such capacity, the “Agent”).
The undersigned (the “Assuming Lender”) proposes to become an Assuming Lender
pursuant to Section 2.06(b) of the Credit Agreement and, in that connection,
hereby agrees that it shall become a Lender for purposes of the Credit Agreement
on the applicable Commitment Increase Effective Date and that its [Revolving
Credit Commitment][FILO Term Loan] shall as of such date be $__________.
The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assumption Agreement


D-1


Form of Assumption Agreement



--------------------------------------------------------------------------------





and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.07(b)(iii) and (v) of the Credit
Agreement, (iii) from and after the Commitment Increase Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of its [Revolving Credit Commitment][FILO Term Loan], shall have
the obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by its [Revolving Credit
Commitment][FILO Term Loan] and it is experienced in transactions of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.04 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assumption Agreement, (vi) it has,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Assumption Agreement, and (vii)
if it is a foreign lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by it; and (b) agrees that (i) it will, independently and without
reliance upon the Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
The effective date for this Assumption Agreement shall be the applicable
Commitment Increase Effective Date. Upon delivery of this Assumption Agreement
to the Company and the Agent, and satisfaction of all conditions imposed under
Section 2.06(b) as of [date specified above], the undersigned shall be a party
to the Credit Agreement and have the rights and obligations of a Lender
thereunder. As of [date specified above], the Agent shall make all payments
under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
fees) to the Assuming Lender.
This Assumption Agreement may be executed in counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart by telecopier shall
be effective as delivery of a manually executed counterpart of this Assumption
Agreement.
[Signature pages follow]






    


D-2


Form of Assumption Agreement



--------------------------------------------------------------------------------





This Assumption Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
Very truly yours,
[NAME OF ASSUMING LENDER]
By:    
Name:
Title:
Acknowledged and Agreed to:
THE GAP, INC.
By:    
Name:
Title:
BANK OF AMERICA, N.A.


By:    
Name:
Title:




D-3


Form of Assumption Agreement



--------------------------------------------------------------------------------






EXHIBIT E


FORM OF ADMINISTRATIVE QUESTIONNAIRE


[On file with the Agent]




E-1


Form of Administrative Questionnaire



--------------------------------------------------------------------------------






EXHIBIT F
FORM OF ABL INTERCREDITOR AGREEMENT
[See Attached]




F-1
Form of ABL Intercreditor Agreement



--------------------------------------------------------------------------------


Execution Version




INTERCREDITOR AGREEMENT
by and among
BANK OF AMERICA, N.A.,
as ABL Agent,
and
U.S. BANK NATIONAL ASSOCIATION,
as First Lien Notes Agent
Dated as of May 7, 2020









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page No.
ARTICLE 1 DEFINITIONS    2
Section 1.1
UCC Definitions    2

Section 1.2
Other Definitions    2

Section 1.3
Rules of Construction    12

ARTICLE 2 LIEN PRIORITY    13
Section 2.1
Priority of Liens    13

Section 2.2
Waiver of Right to Contest Liens    14

Section 2.3
Remedies Standstill    15

Section 2.4
Exercise of Rights    16

Section 2.5
No New Liens    17

Section 2.6
Waiver of Marshalling    18

ARTICLE 3 ACTIONS OF THE PARTIES    18
Section 3.1
Certain Actions Permitted    18

Section 3.2
Agent for Perfection    18

Section 3.3
Sharing of Information and Access    19

Section 3.4
Insurance    19

Section 3.5
No Additional Rights For the Credit Parties Hereunder    19

Section 3.6
Inspection Rights and Insurance    20

ARTICLE 4 APPLICATION OF PROCEEDS    21
Section 4.1
Application of Proceeds    21

Section 4.2
Specific Performance    22

Section 4.3
Exercise of Remedies – Set Off and Tracing of and Priorities in Proceeds    23

ARTICLE 5 INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS    23
Section 5.1
Notice of Acceptance and Other Waivers    23

Section 5.2
Modifications to ABL Documents and First Lien Notes Documents    25

Section 5.3
Reinstatement and Continuation of Agreement    26

ARTICLE 6 INSOLVENCY PROCEEDINGS    27
Section 6.1
DIP Financing    27

Section 6.2
Relief From Stay    29

Section 6.3
No Contest    29

Section 6.4
Asset Sales    29

Section 6.5
Separate Grants of Security and Separate Classification    29

Section 6.6
Enforceability    30

Section 6.7
ABL Obligations Unconditional    30

Section 6.8
First Lien Notes Obligations Unconditional    31



-i-



--------------------------------------------------------------------------------





Section 6.9
Adequate Protection    31

Section 6.10
Plan of Reorganization    31

ARTICLE 7 MISCELLANEOUS    32
Section 7.1
Rights of Subrogation    32

Section 7.2
Further Assurances    32

Section 7.3
Representations    33

Section 7.4
Amendments    33

Section 7.5
Addresses for Notices    33

Section 7.6
No Waiver, Remedies    33

Section 7.7
Continuing Agreement, Transfer of Secured Obligations    33

Section 7.8
Governing Law: Entire Agreement    34

Section 7.9
Counterparts    34

Section 7.10
No Third Party Beneficiaries    34

Section 7.11
Headings    34

Section 7.12
Severability    34

Section 7.13
[Reserved]    34

Section 7.14
VENUE; JURY TRIAL WAIVER    34

Section 7.15
Intercreditor Agreement    35

Section 7.16
No Warranties or Liability    35

Section 7.17
Conflicts    35

Section 7.18
Information Concerning Financial Condition of the Credit Parties    36

Section 7.19
Agent Capacities    36





-ii-



--------------------------------------------------------------------------------





INTERCREDITOR AGREEMENT
THIS INTERCREDITOR AGREEMENT (as amended, supplemented, restated or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of May 7, 2020, by and among (a) BANK OF AMERICA, N.A. (in its
individual capacity, “Bank of America”), in its capacities as administrative
agent and collateral agent (together with its successors and assigns in such
capacities, the “ABL Agent”) for the financial institutions party from time to
time to the ABL Credit Agreement referred to below (such financial institutions,
together with their successors, assigns and transferees, the “ABL Credit
Agreement Lenders” and, together with affiliates thereof and certain other
specified hedging parties, in their capacity as ABL Bank Products Affiliates or
ABL Hedging Affiliates (in each case, as hereinafter defined), the “ABL
Lenders”), and (b) U.S. BANK NATIONAL ASSOCIATION (in its individual capacity,
“U.S. Bank”), in its capacity as notes collateral agent under the Original First
Lien Notes Indenture referred to below (together with its successors and assigns
in such capacity, the “First Lien Notes Agent”) for the First Lien Notes Secured
Parties (as defined below).
RECITALS
A.    Pursuant to that certain Third Amended and Restated Revolving Credit
Agreement dated as of May 7, 2020 by and among The Gap, Inc., as borrower (the
“Parent Borrower” and, together with certain other Subsidiaries of the Parent
Borrower specified in the ABL Credit Agreement, collectively, the “ABL
Borrowers”), the ABL Credit Agreement Lenders and the ABL Agent (as such
agreement may be amended, supplemented, restated or otherwise modified from time
to time, the “Original ABL Credit Agreement”), the ABL Credit Agreement Lenders
have agreed to make certain loans and other financial accommodations to or for
the benefit of the ABL Borrowers.
B.    Pursuant to the Original ABL Credit Agreement, the ABL Guarantors have
agreed to guarantee the payment and performance of the ABL Borrowers’
obligations under the ABL Documents (as hereinafter defined).
C.    As a condition to the effectiveness of the Original ABL Credit Agreement
and to secure the obligations of the ABL Borrowers and the ABL Guarantors (the
ABL Borrowers, the ABL Guarantors and each other direct or indirect subsidiary
or parent of the ABL Borrowers or any of their affiliates that is now or
hereafter becomes a party to any ABL Document, collectively, the “ABL Credit
Parties”) under and in connection with the ABL Documents, the ABL Credit Parties
have granted to the ABL Agent (for the benefit of the ABL Secured Parties,
including the ABL Bank Products Affiliates and ABL Hedging Affiliates) Liens on
the Collateral.
D.    Pursuant to that certain Indenture, dated as of May 7, 2020, by and among
the Parent Borrower, as Issuer (the “First Lien Notes Issuer”), the First Lien
Notes Guarantors (as hereinafter defined), U.S. Bank, in its capacity as trustee
(together with its successors and assigns in such capacity, the “First Lien
Notes Trustee”), and the First Lien Notes Agent (as such agreement may be
amended, supplemented, restated or otherwise modified from time to time, the
“Original First Lien Notes Indenture”), the First Lien Notes Issuer has issued
senior secured notes to the First Lien Notes Holders.
E.    Pursuant to the First Lien Notes Documents (as hereinafter defined), the
First Lien Notes Guarantors have provided guarantees and security for the First
Lien Notes Obligations .
F.    As a condition to the effectiveness of the Original First Lien Notes
Indenture and to secure the obligations of the First Lien Notes Issuer and the
First Lien Notes Guarantors (the First Lien Notes Issuer, the First Lien Notes
Guarantors and each other direct or indirect subsidiary or parent of the First
Lien Notes




--------------------------------------------------------------------------------




Issuer or any of its affiliates that is now or hereafter becomes a party to any
First Lien Notes Documents, collectively, the “First Lien Notes Parties”) under
and in connection with the First Lien Notes Documents, the First Lien Notes
Parties have granted to the First Lien Notes Agent (for the benefit of the First
Lien Notes Secured Parties) Liens on the Collateral.
G.    Each of the ABL Agent (on behalf of the ABL Secured Parties) and the First
Lien Notes Agent (on behalf of the First Lien Notes Holders) and, by their
acknowledgment hereof, the ABL Credit Parties and the First Lien Notes Parties,
agree to the relative priority of Liens on the Collateral and certain other
rights, priorities and interests as provided herein.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:
ARTICLE 1
DEFINITIONS
Section 1.1    UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commodity Accounts, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Financial Assets, Fixtures, Instruments, Inventory, Investment
Property, Letter-Of-Credit Rights, Money, Payment Intangibles, Promissory Notes,
Records, Security, Securities Accounts, Security Entitlements, Supporting
Obligations and Tangible Chattel Paper.
Section 1.2    Other Definitions. Subject to Section 1.1 above, unless the
context otherwise requires, all capitalized terms used but not defined herein
shall have the meanings set forth in the ABL Credit Agreement and the First Lien
Notes Indenture, in each case as in effect on the date hereof. In addition, as
used in this Agreement, the following terms shall have the meanings set forth
below:
“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent” or “Administrative Agent” under any ABL Credit
Agreement.
“ABL Bank Products Affiliate” shall mean any ABL Credit Agreement Lender and any
other “Cash Management Bank” as defined in the ABL Credit Agreement.
“ABL Borrowers” shall have the meaning assigned to that term in the introduction
to this Agreement.
“ABL Collateral Agreement” shall mean the “U.S. Security Agreement” as defined
in the ABL Credit Agreement as in effect on the date hereof.
“ABL Collateral Documents” shall mean all “Collateral Documents” as defined in
the Original ABL Credit Agreement, and all other security agreements, mortgages,
deeds of trust and other collateral documents executed and delivered in
connection with any ABL Credit Agreement, in each case as the same may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms thereof.
“ABL Credit Agreement” shall mean the Original ABL Credit Agreement and any
other agreement extending the maturity of, consolidating, restructuring,
refunding, replacing or refinancing all or any portion of the ABL Obligations,
whether by the same or any other agent, lender or group of lenders and whether
or not increasing the amount of any Indebtedness that may be incurred
thereunder.


-2-



--------------------------------------------------------------------------------




“ABL Credit Agreement Lenders” shall have the meaning assigned to that term in
the introduction to this Agreement.
“ABL Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.
“ABL Documents” shall mean the ABL Credit Agreement, the ABL Guaranties, the ABL
Collateral Documents, all other “Loan Documents,” as defined in the ABL Credit
Agreement, any Bank Product Documents between any ABL Credit Party and any ABL
Bank Products Affiliate, any Secured Hedge Agreements between any ABL Credit
Party and any Hedging Affiliate, any documents evidencing Secured Supply Chain
Financing between any ABL Credit Party and a Supply Chain Bank, those other
ancillary agreements as to which the ABL Agent or any ABL Lender is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any ABL Credit Party or any of its
respective Subsidiaries or Affiliates, and delivered to the ABL Agent, in
connection with any of the foregoing or any ABL Credit Agreement, in each case
as the same may be amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms thereof.
“ABL Guaranties” shall have the meaning assigned to that term in the recitals to
this Agreement.
“ABL Guarantors” shall mean the collective reference to the ABL Borrowers and
any other Person who becomes a guarantor under any of the ABL Credit Agreement.
“ABL Hedging Affiliate” shall mean any ABL Credit Agreement Lender and any other
“Hedge Bank,” as defined in the ABL Credit Agreement.
“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement and shall include all ABL Bank Product Affiliates and ABL
Hedging Affiliates and all successors, assigns, transferees and replacements
thereof, as well as any Person designated as a “Lender” or an “Issuing Bank”
under any ABL Credit Agreement.
“ABL Obligations” shall mean all “Obligations” as such term is defined in the
ABL Credit Agreement, including all obligations of every nature of each ABL
Credit Party from time to time owed to the ABL Agent, the ABL Secured Parties or
any of them, under any ABL Document, whether for principal, interest, fees,
expenses (including interest, fees, and expenses which, but for the filing of a
petition in bankruptcy with respect to such ABL Credit Party, would have accrued
on any ABL Obligation, whether or not a claim is allowed or allowable against
such ABL Credit Party for such interest, fees, or expenses in the related
Insolvency Proceeding), reimbursement of amounts drawn under letters of credit,
indemnification or otherwise, and all other amounts owing or due under the terms
of the ABL Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time in accordance with
the terms thereof.
“ABL Priority Collateral” shall mean all Collateral consisting of the following:
(1)    all Accounts and Receivables (as defined in the ABL Collateral Agreement)
(other than Accounts and Receivables arising under agreements for sale of First
Lien Notes Priority Collateral described in clauses (1) through (4) of the
definition of such term to the extent constituting identifiable proceeds of such
First Lien Notes Priority Collateral);
(2)    all Payment Intangibles, including all intercompany loans, corporate and
other tax refunds and all Credit Card Receivables (as defined in the ABL Credit
Agreement) and all other rights to payment arising therefrom in a credit-card,
debit-card, prepaid-card or other payment-card transaction (other than any


-3-



--------------------------------------------------------------------------------




Payment Intangibles constituting identifiable proceeds of First Lien Notes
Priority Collateral described in clauses (1) through (4) of the definition of
such term);
(3)    all Inventory;
(4)    all Deposit Accounts, Securities Accounts and Commodity Accounts
(including the cash management accounts, the blocked accounts, the lockbox
accounts and the government lockbox accounts) and all cash, Cash Equivalents and
other assets contained in, or credit to, and all Securities Entitlements arising
from, any such Deposit Accounts, Securities Accounts or Commodity Accounts (in
each case, other than any identifiable proceeds of First Lien Notes Priority
Collateral described in clauses (1) through (4) of the definition of such term).
(5) all rights to business interruption insurance and all rights to credit
insurance with respect to any Accounts (in each case, regardless of whether the
ABL Agent is the loss payee with respect thereto);
(6)    solely to the extent evidencing, governing, securing or otherwise
relating to any of the items constituting ABL Priority Collateral under clauses
(1) through (5) above, (i) all General Intangibles (excluding any Intellectual
Property and Capital Stock of Subsidiaries of the Parent Borrower, but including
contract rights and all rights as consignor or consignee, whether arising by
contract, statute or otherwise), (ii) Instruments (including Promissory Notes),
(iii) Documents (including each warehouse receipt or bill of lading covering any
Inventory), (iv) licenses from any Governmental Authority to sell any Inventory
and (v) Chattel Paper;
(7)    all collateral and guarantees given by any other person with respect to
any of the foregoing, and all other Supporting Obligations (including
letter-of-credit rights) with respect to any of the foregoing;
(8)    all books and Records to the extent relating to any of the foregoing; and
(9)    all products and proceeds of the foregoing (such proceeds, “ABL Priority
Proceeds”). Notwithstanding the foregoing, the term “ABL Priority Collateral”
shall not include any assets referred to in clauses (1) through (4) of the
definition of the term “First Lien Notes Priority Collateral” (as hereinafter
defined)
“ABL Recovery” shall have the meaning set forth in Section 5.3(a).
“ABL Secured Parties” shall mean, collectively, the “Secured Parties,” as
defined in the ABL Credit Agreement, and shall include the ABL Agent and the ABL
Lenders.
“Account(s)” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or (c)
arising out of the use of a credit or charge card or information contained on or
for use with the card. The term “Account” does not include (a) rights to payment
evidenced by chattel paper or an instrument, (b) commercial tort claims, (c)
deposit accounts, (d) investment property, or (e) letter-of-credit rights or
letters of credit. For the avoidance of doubt, for purposes of this Agreement,
“Account” shall also include Payment Intangibles consisting of Credit Card
Receivables due and owing to the Credit Parties from any credit or debit card
issuer or processor.


-4-



--------------------------------------------------------------------------------




“Affiliate” shall mean, with respect to a specified Person, any other Person
that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.
“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.
“Asset Sales Proceeds Account” shall mean one or more Deposit Accounts or
Securities Accounts, in each case with a First Lien Notes Agent, holding only
the proceeds of any sale or disposition of any First Lien Notes Priority
Collateral and the proceeds or investment thereof.
“Bank of America” shall have the meaning assigned to that term in the
introduction to this Agreement.
“Bank Products” shall have the meaning provided in the ABL Credit Agreement as
in effect on the date hereof.
“Bank Products Documents” shall have the meaning provided in the ABL Credit
Agreement as in effect on the date hereof.
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Borrower” shall mean any of the ABL Borrowers and the First Lien Notes Issuer.
“Canadian Collateral” means all assets of Canadian Subsidiaries of the Parent
Borrower.
“Canadian Subsidiary” shall mean “Canadian Loan Party”, as defined in the
Original ABL Credit Agreement.
“Capital Stock” shall mean:
(1)    in the case of a corporation, corporate stock or shares;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3)    in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
“Cash Collateral” shall mean any Collateral consisting of Money or Cash
Equivalents, Deposit Accounts, Instruments, any Security Entitlement and any
Financial Assets.
“Cash Equivalents” shall mean (a) U.S. dollars, pounds sterling, euros, Canadian
dollars, the national currency of any member state in the European Union or such
other local currencies held by the Company or a Restricted Subsidiary from time
to time in the ordinary course of business, (b) securities issued or directly
and fully guaranteed or insured by the U.S. government, Canada, Switzerland or
any country that is a member of the European Union or any agency or
instrumentality thereof in each case maturing not more than two years from the
date of acquisition, (c) certificates of deposit, time deposits and eurodollar
time


-5-



--------------------------------------------------------------------------------




deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances, in each case with maturities not exceeding one year and
overnight bank deposits, in each case with any commercial bank having capital
and surplus in excess of $250.0 million and whose long-term debt is rated “A” or
the equivalent thereof by Moody’s or S&P (or reasonably equivalent ratings of
another internationally recognized ratings agency), (d) repurchase obligations
for underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above, (e) commercial paper issued by a corporation (other than an
Affiliate of the Parent Borrower) rated at least “A-1” or the equivalent thereof
by Moody’s or S&P (or reasonably equivalent ratings of another internationally
recognized ratings agency) and in each case maturing within one year after the
date of acquisition, (f) readily marketable direct obligations issued by any
state of the United States of America or any political subdivision thereof or
any Canadian province having at least a rating of Aa3 from Moody’s or a rating
of AA- from S&P (or reasonably equivalent ratings of another internationally
recognized ratings agency) in each case with maturities not exceeding two years
from the date of acquisition, (g) Indebtedness issued by Persons with a rating
of “A” or higher from S&P or “A-2” or higher from Moody’s (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition, (h)
Indebtedness issued by Persons with an Investment Grade Rating, (i) investment
funds investing at least 95% of their assets in securities of the types
described in clauses (a) through (h) above and (j) instruments equivalent to
those referred to in clauses (a) through (h) above denominated in any foreign
currency comparable in credit quality and tenor to those referred to above and
commonly used by corporations for cash management purposes in any jurisdiction
outside the United States of America to the extent reasonably required in
connection with any business conducted by any Subsidiary organized in such
jurisdiction.
“Collateral” shall mean all Property now owned or hereafter acquired by any
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to the ABL Agent or the First Lien Notes Agent under any of the ABL
Collateral Documents or the First Lien Notes Collateral Documents, together with
all rents, issues, profits, products and Proceeds thereof.
“Collateral Agent” means the ABL Agent and/or the First Lien Notes Agent.
“Control” shall mean the possession, directly or indirectly, of the power (a) to
vote 50% or more of the securities having ordinary voting power for the election
of directors (or any similar governing body) of a Person, or (b) to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Collateral” shall mean any Collateral consisting of any Certificated
Security (as defined in Section 8-102 of the Uniform Commercial Code),
Investment Property, Deposit Account, Instruments and any other Collateral as to
which a Lien may be perfected through possession or control by the secured
party, or any agent therefor.
“Copyright Licenses” shall have the meaning assigned to such term in the
Intellectual Property Security Agreement as in effect on the Closing Date.
“Copyrights” shall have the meaning assigned to such term in the Intellectual
Property Security Agreement as in effect on the Closing Date.
“Credit Documents” shall mean the ABL Documents and the First Lien Notes
Documents.
“Credit Parties” shall mean the ABL Credit Parties and the First Lien Notes
Parties.


-6-



--------------------------------------------------------------------------------




“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of the United States or other applicable jurisdictions from time to
time in effect affecting the rights of creditors generally.
“DIP Financing” shall have the meaning set forth in Section 6.1(a).
“Discharge of ABL Obligations” shall mean, subject to Section 5.3, (a) the
payment in full in cash of the ABL Obligations that are outstanding and unpaid
at the time all Indebtedness thereunder is paid in full including, with respect
to amounts available to be drawn under outstanding letters of credit issued
thereunder (or indemnities or other undertakings issued pursuant thereto in
respect of outstanding letters of credit) delivery or provision of Money or
backstop letters of credit in respect thereof in compliance with the terms of
any ABL Credit Agreement (which shall not exceed an amount equal to 101.5% of
the aggregate undrawn amount of such letters of credit) and (b) the termination
of all commitments to extend credit under the ABL Documents.
“Discharge of First Lien Notes Obligations” shall mean, subject to Section 5.3,
(a) the payment in full in cash of the First Lien Notes Obligations that are
outstanding and unpaid at the time all Indebtedness thereunder is paid in full
and (b) with respect to any Future Notes Obligations, if applicable, the
termination of all commitments to extend credit under the First Lien Notes
Documents.
“Enforcement Notice” shall mean a written notice delivered, at a time when an
event of default has occurred and is continuing, by either (a) in the case of a
an event of default under the ABL Obligations, the ABL Agent to the First Lien
Notes Agent or (b) in the case of an event of default under the First Lien Notes
Obligations, the First Lien Notes Agent to the ABL Agent, in each case,
announcing that an Enforcement Period has commenced, specifying the relevant
event of default and stating the current balance of the ABL Obligations or the
First Lien Notes Obligations, as applicable.
“Enforcement Period” shall mean the period of time following the receipt by
either the ABL Agent or the First Lien Notes Agent of an Enforcement Notice
until the earliest of (i) in the case of an Enforcement Period commenced by the
First Lien Notes Agent, the discharge of First Lien Notes Obligations, (ii) in
the case of an Enforcement Period commenced by the ABL Agent, the discharge of
ABL Obligations, (iii) the ABL Agent or the First Lien Notes Agent (as
applicable) agrees in writing to terminate its Enforcement Period, or (iv) the
date on which the applicable event of default that was the subject of the
Enforcement Notice relating to such Enforcement Period has been cured to the
satisfaction of the ABL Agent or the First Lien Notes Agent (acting at the
direction of the applicable parties pursuant to the First Lien Notes Documents),
as applicable, or waived in writing in accordance with the requirements of the
applicable documents.
“Event of Default” shall mean an Event of Default under any ABL Credit Agreement
or any First Lien Notes Indenture.
“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:
(a)    the taking by any ABL Secured Party or First Lien Notes Secured Party of
any action to enforce or realize upon any Lien, including the institution of any
foreclosure proceedings or the noticing of any public or private sale pursuant
to Article 9 of the Uniform Commercial Code;
(b)    the exercise by any ABL Secured Party or First Lien Notes Secured Party
of any right or remedy provided to a secured creditor on account of a Lien under
any of ABL Documents or First Lien Notes


-7-



--------------------------------------------------------------------------------




Documents, under applicable law, in an Insolvency or Liquidation Proceeding or
otherwise, including the election to retain any of the Collateral in
satisfaction of a Lien;
(c)    the taking by any ABL Secured Party or First Lien Notes Secured Party of
any action or the exercise of any right or remedy in respect of the collection
on, set off against, marshaling of, injunction respecting or foreclosure on the
Collateral or the Proceeds thereof;
(d)    the appointment on an application of a ABL Secured Party or First Lien
Notes Secured Party of a receiver, receiver and manager or interim receiver of
all or part of the Collateral;
(e)    the sale, lease, license, or other disposition of all or any portion of
the Collateral by private or public sale conducted by a ABL Secured Party or
First Lien Notes Secured Party or any other means permissible under applicable
law;
(f)    the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code;
(g)    the exercise by any ABL Secured Party or First Lien Notes Secured Party
of any voting rights relating to any Capital Stock included in the Collateral;
and
(h)    the delivery of any claim or demand relating to the Collateral to any
Person (including any securities intermediary, depository bank or landlord) in
possession or control of any Collateral in connection with the collection of the
ABL Obligations or First Lien Notes Obligations after the occurrence of an Event
of Default (except, with respect to the ABL Lenders, such action shall not be
deemed an Exercise of Secured Creditor Remedies if the ABL Lenders have not
terminated their commitments to the ABL Borrowers under the ABL Credit Agreement
and/or are continuing to make loans and advances to or for the benefit of the
Parent Borrower and the Guarantors).
For the avoidance of doubt, exercising any right or remedy provided to an ABL
Secured Party upon the occurrence of a Cash Dominion Period (as defined in the
ABL Credit Agreement as in effect on the date hereof), reducing advance rates
and sub-limits, imposing reserves, filing a proof of claim in bankruptcy court
or seeking adequate protection in a manner consistent with this Agreement shall
not be deemed to be an Exercise of Secured Creditor Remedies.
“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.
“First Lien Notes” shall mean, collectively, the 8.375% Senior Secured Notes due
2023, 8.625% Senior Secured Notes due 2025 and the 8.875% Senior Secured Notes
due 2027, and all other notes issued pursuant to any First Lien Notes Indenture,
in each case as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof.
“First Lien Notes Agent” shall have the meaning assigned to that term in the
introduction to this Agreement and shall include any successor thereto.
“First Lien Notes Collateral Documents” shall mean all “Security Documents” as
defined in the Original First Lien Notes Indenture, and all other security
agreements, mortgages, deeds of trust and other collateral documents executed
and delivered in connection with any First Lien Notes Indenture, in each case as
the same may be amended, supplemented, restated or otherwise modified from time
to time in accordance with the terms thereof.


-8-



--------------------------------------------------------------------------------




“First Lien Notes Documents” shall mean the First Lien Notes Indenture, the
First Lien Notes, the First Lien Notes Collateral Documents, all documents
evidencing Future Notes Obligations, those other ancillary agreements as to
which the First Lien Notes Agent, the First Lien Notes Trustee, or any First
Lien Notes Holder is a party or a beneficiary and all other agreements,
instruments, documents and certificates, now or hereafter executed by or on
behalf of any First Lien Notes Party or any of its respective Subsidiaries or
Affiliates, and delivered to the First Lien Notes Agent or the First Lien Notes
Trustee, in connection with any of the foregoing or any First Lien Notes
Indenture, in each case as the same may be amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms thereof.
“First Lien Notes Guarantors” shall mean the collective reference to the
Domestic Subsidiaries of the First Lien Notes Issuer and any other Person who
becomes a guarantor under any of the First Lien Notes Documents.
“First Lien Notes Holders” shall mean the “holders” under and as defined in the
Original First Lien Notes Indenture, and shall include all successors, assigns,
transferees and replacements thereof, as well as any Person designated as a
“holder” or “Holder” under any First Lien Notes Indenture.
“First Lien Notes Indenture” shall mean the Original First Lien Notes Indenture
and any other agreement extending the maturity of, consolidating, restructuring,
refunding, replacing or refinancing all or any portion of the First Lien Notes
Obligations, whether by the same or any other agent, trustee, holder, or group
of holders and whether or not increasing the amount of any Indebtedness that may
be incurred thereunder.
“First Lien Notes Issuer” shall have the meaning assigned to that term in the
introduction to this Agreement.
“First Lien Notes Obligations” shall mean (i) all obligations of every nature of
each First Lien Notes Party from time to time owed to the First Lien Notes
Agent, the First Lien Notes Trustee, the First Lien Notes Holders or any of
them, under any First Lien Notes Documents, whether for principal, interest,
fees, expenses (including interest, fees, and expenses which, but for the filing
of a petition in bankruptcy with respect to such First Lien Notes Party, would
have accrued on any First Lien Notes Obligation, whether or not a claim is
allowed or allowable against such First Lien Notes Party for such interest,
fees, or expenses in the related Insolvency Proceeding), indemnification or
otherwise, and all other amounts owing or due under the terms of the First Lien
Notes Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time in accordance with the terms
thereof and (ii) all Future Notes Obligations.
“First Lien Notes Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.
“First Lien Notes Priority Collateral” shall mean:
(1)    all Equipment, all Intellectual Property, all real property and interests
therein and all Fixtures;
(2)    all Capital Stock and other Investment Property (other than investment
property constituting ABL Priority Collateral under clause (4) or (6) of the
definition of such term);
(3)    all Commercial Tort Claims that do not relate to ABL Priority Collateral;


-9-



--------------------------------------------------------------------------------




(4)    all insurance policies relating to First Lien Notes Priority Collateral,
but, for the avoidance of doubt, excluding business interruption insurance and
credit insurance with respect to any Accounts or Credit Card Receivables (as
defined in the ABL Credit Agreement);
(5)    except to the extent constituting ABL Priority Collateral under clause
(6) or (7) of the definition of such term, all documents, all General
Intangibles, all Instruments and all Letter-of-Credit Rights;
(6)    all collateral and guarantees given by any other person with respect to
any of the foregoing, and all Supporting Obligations (including Letter-of-Credit
Rights) with respect to any of the foregoing;
(7)    all books and Records to the extent relating to any of the foregoing;
(8)    all products and proceeds of the foregoing (such proceeds, “Notes
Priority Proceeds”). Notwithstanding the foregoing, the term “First Lien Notes
Priority Collateral” shall not include any assets referred to in clauses (1)
through (5) of the definition of the term “ABL Priority Collateral”.
“First Lien Notes Recovery” shall have the meaning set forth in Section 5.3(b).
“First Lien Notes Secured Parties” shall mean the First Lien Notes Agent, the
First Lien Notes Trustee, the First Lien Notes Holders and the Future Notes
Indebtedness Secured Parties.
“First Lien Notes Trustee” shall have the meaning assigned to that term in the
recitals to this Agreement, and shall include any successor thereto as well as
any Person designated as “Trustee” under any First Lien Notes Indenture.
“Foreign Subsidiary” shall have the meaning provided in the Original ABL Credit
Agreement and the Original First Lien Notes Indenture as in effect on the date
hereof.
“Future Notes Indebtedness” shall mean any Indebtedness of the First Lien Notes
Issuer and/or the First Lien Notes Guarantors that is secured by a Lien in favor
of the First Lien Notes Agent pursuant to the First Lien Notes Collateral
Documents and that was permitted to be incurred and so secured under each
applicable First Lien Notes Document and ABL Document; provided that (i) the
trustee, agent or other authorized representative for the holders of such
Indebtedness (other than in the case of Additional Notes (as defined in the
First Lien Notes Indenture)) and the First Lien Notes Issuer and the First Lien
Notes Guarantors shall execute a joinder to this Agreement (in a form reasonably
acceptable to the ABL Agent) and the Notes Security Agreement in the form
attached thereto and (ii) the First Lien Notes Issuer shall designate such
Indebtedness as “Secured Obligations” under the Notes Security Agreement.
“Future Notes Indebtedness Secured Parties” means holders of any Future Notes
Obligations and any trustee, authorized representative or agent of such Future
Notes Obligations.
“Future Notes Obligations” shall mean all obligations of every nature of each
First Lien Notes Party from time to time owed to the Future Notes Indebtedness
Secured Parties or any of them, under any documents governing Future Notes
Indebtedness, whether for principal, interest, fees, expenses (including
interest, fees, and expenses which, but for the filing of a petition in
bankruptcy with respect to such First Lien Notes Party, would have accrued on
any Future Notes Obligations, whether or not a claim is allowed or allowable
against such First Lien Notes Party for such interest, fees, or expenses in the
related Insolvency Proceeding), indemnification or otherwise, and all other
amounts owing or due under the terms of the documents governing Future Notes
Indebtedness, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time in accordance with the terms
thereof (other than,


-10-



--------------------------------------------------------------------------------




in each case, obligations with respect to Additional Notes (as defined in the
First Lien Notes Indenture) which shall constitute First Lien Notes
Obligations).
“General Intangibles” shall mean all “general intangibles” as such term is
defined in the Uniform Commercial Code including, with respect to any Credit
Party, all contracts, agreements and indentures in any form, and portions
thereof, to which such Credit Party is a party or under which such Credit Party
has any right, title or interest or to which such Credit Party or any property
of such Credit Party is subject, as the same may be amended, supplemented,
restated or otherwise modified from time to time.
“Guarantor” shall mean any of the ABL Guarantors or the First Lien Notes
Guarantors.
“Indebtedness” shall have the meaning provided in the ABL Credit Agreement and
the First Lien Notes Indenture as in effect on the date hereof.
“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code or any other
applicable Debtor Relief Law.
“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or similar encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law (including any conditional sale or other title retention agreement or any
lease in the nature thereof); provided that in no event shall an operating lease
or an agreement to sell be deemed to constitute a Lien.
“Lien Priority” shall mean with respect to any Lien of the ABL Agent, the ABL
Secured Parties, the First Lien Notes Agent, the First Lien Notes Secured
Parties, or the Future Notes Indebtedness Secured Parties in the Collateral, the
order of priority of such Lien as specified in Section 2.1.
“Original ABL Credit Agreement” shall have the meaning assigned to that term in
the introduction to this Agreement.
“Original First Lien Notes Indenture” shall have the meaning assigned to that
term in the introduction to this Agreement.
“Parent Borrower” shall have the meaning assigned to that term in the recitals
to this Agreement.
“Party” shall mean the ABL Agent or the First Lien Notes Agent, and “Parties”
shall mean, collectively, the ABL Agent and the First Lien Notes Agent.
“Patent License” shall have the meaning assigned to such term in the
Intellectual Property Security Agreement as in effect on the Closing Date.
“Patents” shall have the meaning assigned to such term in the Intellectual
Property Security Agreement as in effect on the Closing Date.


-11-



--------------------------------------------------------------------------------




“Payment Collateral” shall mean all Accounts, Instruments, Chattel Paper,
Letter-Of-Credit Rights, Deposit Accounts (other than the Asset Sales Proceeds
Account), Securities Accounts and Payment Intangibles, together with all
Supporting Obligations, in each case composing a portion of the Collateral.
“Priority Collateral” shall mean the ABL Priority Collateral or the First Lien
Notes Priority Collateral, as applicable.
“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
“Secured Hedge Agreement” shall have the meaning provided in the ABL Credit
Agreement as in effect on the date hereof.
“Secured Parties” shall mean the ABL Secured Parties and the First Lien Notes
Secured Parties.
“Secured Supply Chain Financing” shall have the meaning provided in the ABL
Credit Agreement as in effect on the date hereof.
“Subsidiary” shall mean with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity (a) of which Capital Stock representing more than 50% of the ordinary
voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, Controlled or held, or (b)
that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.
“Supply Chain Bank” shall have the meaning provided in the ABL Credit Agreement
as in effect on the date hereof.
“Trademark License” shall have the meaning assigned to such term in the
Intellectual Property Security Agreement as in effect on the Closing Date.
“Trademarks” shall have the meaning assigned to such term in the Intellectual
Property Security Agreement as in effect on the Closing Date.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.


-12-



--------------------------------------------------------------------------------




“U.S. Bank” shall have the meaning assigned to that term in the introduction to
this Agreement.
Section 1.3    Rules of Construction. Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting and shall be deemed to be followed by the phrase “without limitation,”
and the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule and exhibit references herein are to this Agreement
unless otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
restatements, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, restatements, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation, or in such
other manner as may be approved by the requisite holders or representatives in
respect of such obligation.
ARTICLE 2    
LIEN PRIORITY
Section 2.1    Priority of Liens.
(a)    Subject to the provisos in subclauses (b) and (c) of Section 4.1,
notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the ABL Agent or
the ABL Secured Parties in respect of all or any portion of the Collateral or of
any Liens granted to the First Lien Notes Agent or any First Lien Notes Party in
respect of all or any portion of the Collateral and regardless of how any such
Lien was acquired (whether by grant, statute, operation of law, subrogation or
otherwise), (ii) the order or time of filing or recordation of any document or
instrument for perfecting the Liens in favor of the ABL Agent or the First Lien
Notes Agent (or ABL Secured Parties or any First Lien Notes Parties) in any
Collateral, (iii) any provision of the Uniform Commercial Code, the Bankruptcy
Code or any other applicable Debtor Relief Law, or any other applicable law, or
of the ABL Documents or the First Lien Notes Documents, (iv) whether the ABL
Agent or the First Lien Notes Agent, in each case, either directly or through
agents, holds possession of, or has control over, all or any part of the
Collateral, (v) the fact that any such Liens in favor of the ABL Agent or the
First Lien Notes Agent (or ABL Secured Parties or any First Lien Notes Secured
Parties) securing or purporting to secure any of the ABL Obligations or First
Lien Notes Obligations, respectively, are (x) subordinated to any Lien securing
any obligation of the Parent Borrower or any Guarantor other than the First Lien
Notes Obligations or the ABL Obligations, respectively, or (y) otherwise
subordinated, voided, avoided, invalidated or lapsed, or (vi) any other
circumstance of any kind or nature whatsoever, the ABL Agent, on behalf of
itself and the ABL Secured Parties and the First Lien Notes Agent, on behalf of
itself and the other First Lien Notes Secured Parties and the Future Notes
Indebtedness Secured Parties, hereby agree that:
(1)    any Lien in respect of all or any portion of the ABL Priority Collateral
now or hereafter held by or on behalf of the First Lien Notes Agent, any First
Lien Notes Secured Party or any Future Notes Indebtedness Secured Party that
secures or purports to secure all or any portion of the First Lien Notes
Obligations shall in all respects


-13-



--------------------------------------------------------------------------------




be junior and subordinate to all Liens granted to the ABL Agent and the ABL
Secured Parties in the ABL Priority Collateral to secure all or any portion of
the ABL Obligations;
(2)    any Lien in respect of all or any portion of the ABL Priority Collateral
now or hereafter held by or on behalf of the ABL Agent or any ABL Secured Party
that secures or purports to secure all or any portion of the ABL Obligations
shall in all respects be senior and prior to all Liens granted to the First Lien
Notes Agent, any First Lien Notes Secured Party, or any Future Notes
Indebtedness Secured Party in the ABL Priority Collateral to secure all or any
portion of the First Lien Notes Obligations;
(3)    any Lien in respect of all or any portion of the First Lien Notes
Priority Collateral now or hereafter held by or on behalf of the ABL Agent or
any ABL Secured Party that secures or purports to secure all or any portion of
the ABL Obligations shall in all respects be junior and subordinate to all Liens
granted to the First Lien Notes Agent, the First Lien Notes Secured Parties, and
the Future Notes Indebtedness Secured Parties in the First Lien Notes Priority
Collateral to secure all or any portion of the First Lien Notes Obligations; and
(4)    any Lien in respect of all or any portion of the First Lien Notes
Priority Collateral now or hereafter held by or on behalf of the First Lien
Notes Agent, any First Lien Notes Secured Party, or any Future Notes
Indebtedness Secured Party that secures or purports to secure all or any portion
of the First Lien Notes Obligations shall in all respects be senior and prior to
all Liens granted to the ABL Agent or any ABL Secured Party in the First Lien
Notes Priority Collateral to secure all or any portion of the ABL Obligations.
(b)    Notwithstanding any failure by any ABL Secured Party or First Lien Notes
Secured Party to perfect its security interests in the Collateral or any
avoidance, invalidation, priming or subordination by any third party or court of
competent jurisdiction of the security interests in the Collateral granted to
the ABL Secured Parties or the First Lien Notes Secured Parties but, for the
avoidance of doubt, subject to the provisos in subclauses (b) and (c) of Section
4.1, the priority and rights as between the ABL Secured Parties and the First
Lien Notes Secured Parties with respect to the Collateral shall be as set forth
herein.
(c)    The subordination of Liens by the First Lien Notes Agent and the ABL
Agent in favor of one another as set forth herein shall not be deemed to
subordinate the First Lien Notes Agent’s Liens or the ABL Agent’s Liens to the
Liens of any other Person.
Section 2.2    Waiver of Right to Contest Liens.
(a)    Each of the First Lien Notes Agent, for and on behalf of itself, the
First Lien Notes Secured Parties, and the Future Notes Indebtedness Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the perfection, priority,
validity or enforceability of the Liens of the ABL Agent and the ABL Secured
Parties in respect of the Collateral, the allowability of claims asserted with
respect to the ABL Obligations, or the provisions of this Agreement. Except to
the extent expressly set forth in this Agreement, the First Lien Notes Agent,
for itself and on behalf of the First Lien Notes Secured Parties and the Future
Notes Indebtedness Secured Parties, agrees that none of the First Lien Notes
Agent, the First Lien Notes Secured Parties or the Future Notes Indebtedness
Secured Parties will take any action that would interfere with any Exercise of
Secured Creditor Remedies undertaken by the ABL Agent or any ABL Secured Party
under the ABL Documents with respect to the ABL Priority Collateral. Except to
the extent expressly


-14-



--------------------------------------------------------------------------------




set forth in this Agreement, the First Lien Notes Agent, for itself and on
behalf of the First Lien Notes Secured Parties and the Future Notes Indebtedness
Secured Parties, hereby waives any and all rights it, the First Lien Notes
Secured Parties or the Future Notes Indebtedness Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which the ABL Agent or any ABL Secured Party seeks to enforce
its Liens in any ABL Priority Collateral. The foregoing shall not be construed
to prohibit the First Lien Notes Agent from enforcing the provisions of this
Agreement as to the relative priority of the parties hereto.
(b)    The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the perfection, priority,
validity or enforceability of the Liens of the First Lien Notes Agent, the First
Lien Notes Secured Parties, or the Future Notes Indebtedness Secured Parties in
respect of the Collateral, the allowability of the claims asserted with respect
to the First Lien Notes Obligations, or the provisions of this Agreement. Except
to the extent expressly set forth in this Agreement, the ABL Agent, for itself
and on behalf of the ABL Secured Parties, agrees that none of the ABL Agent or
the ABL Secured Parties will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by the First Lien Notes Agent,
any First Lien Notes Secured Party, or any Future Notes Indebtedness Secured
Party under the applicable First Lien Notes Documents with respect to the First
Lien Notes Priority Collateral. Except to the extent expressly set forth in this
Agreement, the ABL Agent, for itself and on behalf of the ABL Secured Parties,
hereby waives any and all rights it or the ABL Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which the First Lien Notes Agent, any First Lien Notes
Secured Party, or any Future Notes Indebtedness Secured Party seeks to enforce
its Liens in any First Lien Notes Priority Collateral. The foregoing shall not
be construed to prohibit the ABL Agent from enforcing the provisions of this
Agreement as to the relative priority of the parties hereto.
Section 2.3    Remedies Standstill.
(a)    Each of the First Lien Notes Agent, on behalf of itself, the First Lien
Notes Secured Parties and the Future Notes Indebtedness Secured Parties, agrees
that, until the date upon which the Discharge of ABL Obligations shall have
occurred, neither such First Lien Notes Agent nor any First Lien Notes Secured
Party or any Future Notes Indebtedness Secured Party will Exercise Any Secured
Creditor Remedies with respect to any of the ABL Priority Collateral without the
written consent of the ABL Agent. From and after the date upon which the
Discharge of ABL Obligations shall have occurred (or prior thereto upon
obtaining the written consent of the ABL Agent), the First Lien Notes Agent, any
First Lien Notes Secured Party, or any Future Notes Indebtedness Secured Party
may Exercise Any Secured Creditor Remedies under the applicable First Lien Notes
Documents or applicable law as to any ABL Priority Collateral; provided,
however, that any Exercise of Secured Creditor Remedies with respect to any
Collateral by the First Lien Notes Agent is at all times subject to the
provisions of this Agreement, including Section 4.1 hereof.
(b)    The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees
that, until the date upon which the Discharge of First Lien Notes Obligations
shall have occurred, neither the ABL Agent nor any ABL Secured Party will
Exercise Any Secured Creditor Remedies with respect to the First Lien Notes
Priority Collateral without the written consent of the First Lien Notes Agent.
From and after the date upon which the Discharge of First Lien Notes Obligations
shall have occurred (or prior thereto upon obtaining the written consent of the
First Lien Notes Agent), the ABL Agent or any ABL Secured Party may Exercise Any
Secured Creditor Remedies under the ABL Documents or applicable law as to any
First Lien Notes Priority Collateral (other than with respect to any real
property a mortgage over which has been granted


-15-



--------------------------------------------------------------------------------




pursuant to the terms of the First Lien Notes Documents and has not been granted
pursuant to the terms of the ABL Documents); provided, however, that any
Exercise of Secured Creditor Remedies with respect to any Collateral by the ABL
Agent is at all times subject to the provisions of this Agreement, including
Section 4.1 hereof.
Section 2.4    Exercise of Rights.
(a)    No Other Restrictions. Except as otherwise set forth in this Agreement,
each of the First Lien Notes Agent, each First Lien Notes Secured Party, each
Future Notes Indebtedness Secured Party, the ABL Agent and each ABL Secured
Party shall have any and all rights and remedies it may have as a creditor under
applicable law, including the right to the Exercise of Secured Creditor
Remedies; provided, however, that the Exercise of Secured Creditor Remedies with
respect to the Collateral shall be subject to the Lien Priority and to the
provisions of this Agreement, including Sections 2.3 and 4.1 hereof. None of the
First Lien Notes Agent, any First Lien Notes Secured Party, any Future Notes
Indebtedness Secured Party, the ABL Agent or any ABL Secured Party waives any
claim it may have on grounds of commercial reasonableness. The ABL Agent may
enforce the provisions of the ABL Documents, the First Lien Notes Agent may
enforce the provisions of the applicable First Lien Notes Documents, and each
may Exercise Any Secured Creditor Remedies, all in such order and in such manner
as each may determine in the exercise of its sole discretion, consistent with
the terms of this Agreement and mandatory provisions of applicable law;
provided, however, that each of the ABL Agent and the First Lien Notes Agent
agrees to provide to the other copies of any notices that it is required under
applicable law to deliver to any Borrower or any Guarantor; provided further,
however, that the ABL Agent’s failure to provide any such copies to the First
Lien Notes Agent shall not impair any of the ABL Agent’s rights hereunder or
under any of the ABL Documents and the First Lien Notes Agent’s failure to
provide any such copies to the ABL Agent shall not impair any of such First Lien
Notes Agent’s rights hereunder or under any of the applicable First Lien Notes
Documents. Each of the First Lien Notes Agent, each First Lien Notes Secured
Party, each Future Notes Indebtedness Secured Party, the ABL Agent and each ABL
Secured Party agrees that it will not institute any suit or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim, in the
case of the First Lien Notes Agent, each First Lien Notes Secured Party, and
each Future Notes Indebtedness Secured Party against either the ABL Agent or any
other ABL Secured Party, and in the case of the ABL Agent and each other ABL
Secured Party, against either the First Lien Notes Agent or any other First Lien
Notes Secured Party, seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, any action taken or
omitted to be taken by such Person with respect to the Collateral which is
consistent with the terms of this Agreement, and none of such Parties shall be
liable for any such action taken or omitted to be taken.
(b)    Release of Liens. In the event of (A) any private or public sale of all
or any portion of the ABL Priority Collateral in connection with any Exercise of
Secured Creditor Remedies by or with the consent of the ABL Agent (other than in
connection with a refinancing as described in Section 5.2(c)) or (B) any sale,
transfer or other disposition of all or any portion of the ABL Priority
Collateral (other than in connection with a refinancing as described in Section
5.2(c)), so long as such sale, transfer or other disposition is then permitted
by the ABL Documents and the First Lien Notes Documents, each of the First Lien
Notes Agent, on behalf of itself, the First Lien Notes Secured Parties, and the
Future Notes Indebtedness Secured Parties, agrees such sale, transfer, other
disposition or release will be free and clear of the Liens on such ABL Priority
Collateral securing the First Lien Notes Obligations, and the First Lien Notes
Agent’s and the First Lien Notes Secured Parties’ Liens with respect to the ABL
Priority Collateral so sold, transferred, disposed or released shall terminate
and be automatically unconditionally and simultaneously released without further
action. In furtherance of, and subject to, the foregoing, the First Lien Notes
Agent agrees, at the Credit Parties’ expense, that it will promptly execute any
and all Lien releases or other documents reason


-16-



--------------------------------------------------------------------------------




ably requested by the ABL Agent in connection therewith. The First Lien Notes
Agent hereby appoints the ABL Agent and any officer or duly authorized person of
the ABL Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such First Lien Notes Agent and in the name of such First Lien Notes Agent or
in the ABL Agent’s own name, from time to time, in the ABL Agent’s sole
discretion, for the purposes of carrying out the terms of this paragraph, to
take any and all appropriate action and to execute and deliver any and all
documents and instruments as may be necessary or desirable to accomplish the
purposes of this paragraph, including any financing statements, endorsements,
assignments, releases or other documents or instruments of transfer (which
appointment, being coupled with an interest, is irrevocable). All proceeds
realized from any such sale or disposition shall be applied to the ABL
Obligations or the First Lien Notes Obligations in accordance with the terms of
this Agreement.
(i)    In the event of (A) any private or public sale of all or any portion of
the First Lien Notes Priority Collateral in connection with any Exercise of
Secured Creditor Remedies by or with the consent of the First Lien Notes Agent
(other than in connection with a refinancing as described in Section 5.2(c)) or
(B) any sale, transfer or other disposition of all or any portion of the First
Lien Notes Priority Collateral (other than in connection with a refinancing as
described in Section 5.2(c)), so long as such sale, transfer or other
disposition is then permitted by the First Lien Notes Documents and the ABL
Documents, the ABL Agent agrees, on behalf of itself and the ABL Secured
Parties, that such sale, transfer, other disposition or release will be free and
clear of the Liens on such First Lien Notes Priority Collateral securing the ABL
Obligations and the ABL Agent’s and the ABL Secured Parties’ Liens with respect
to the First Lien Notes Priority Collateral so sold, transferred, disposed or
released shall terminate and be automatically unconditionally and simultaneously
released without further action. In furtherance of, and subject to, the
foregoing, the ABL Agent agrees, at the Credit Parties’ expense, that it will
promptly execute any and all Lien releases or other documents reasonably
requested by the First Lien Notes Agent in connection therewith. The ABL Agent
hereby appoints the First Lien Notes Agent and any officer or duly authorized
person of the First Lien Notes Agent, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power of attorney in the
place and stead of the ABL Agent and in the name of the ABL Agent or in the
First Lien Notes Agent’s own name, from time to time, in the First Lien Notes
Agent’s sole discretion, for the purposes of carrying out the terms of this
paragraph, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purposes of this paragraph, including any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).
All proceeds realized from any such sale or disposition shall be applied to the
ABL Obligations or the First Lien Notes Obligations in accordance with the terms
of this Agreement.
Section 2.5    No New Liens.
(a)    Subject to Section 2.5(c), until the date upon which the Discharge of ABL
Obligations shall have occurred, no First Lien Notes Secured Party shall acquire
or hold any Lien on any assets of any Credit Party (other than any real estate
that is a Mortgaged Property) securing any First Lien Notes Obligation which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents. Subject to Section 2.5(c), if any First Lien Notes Secured Party
shall (nonetheless and in breach hereof) acquire or hold any Lien on any assets
of any Credit Party securing any First Lien Notes Obligation which assets are
not also subject to the Lien of the ABL Agent under the ABL Documents, subject
to the Lien Priority set forth herein, then the First Lien Notes Agent (or the
relevant First Lien Notes Party), shall, without the need for any further
consent of any other First Lien Notes Party, the Company or any Guarantor, and
notwithstanding anything to the contrary in any other First Lien Notes Document,
be deemed to also hold and have held such Lien as bailee for the benefit of the
ABL Agent as security for the ABL Obligations


-17-



--------------------------------------------------------------------------------




(subject to the Lien Priority and other terms hereof) and shall promptly notify
the ABL Agent in writing of the existence of such Lien.
(b)    Until the date upon which the Discharge of First Lien Notes Obligations
shall have occurred, no ABL Secured Party shall acquire or hold any Lien on any
assets of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of each of the First Lien Notes Agent, or any other agent
under any First Lien Notes Documents, subject to the Lien Priority set herein.
If any ABL Secured Party shall (nonetheless and in breach of this Agreement)
acquire or hold any Lien on any assets of the Company or any Guarantor securing
any ABL Obligations which assets are not also subject to the Lien of the First
Lien Notes Agent, subject to the Lien Priority set forth herein, then the ABL
Agent (or the relevant ABL Secured Party) shall, without the need for any
further consent of any other ABL Secured Party, the Company or any Guarantor and
notwithstanding anything to the contrary in any other ABL Document be deemed to
also hold and have held such Lien as bailee for the benefit of the First Lien
Notes Agent as security for the First Lien Notes Obligations (subject to the
Lien Priority and other terms hereof) and shall promptly notify the First Lien
Notes Agent in writing of the existence of such Lien.
(c)    Notwithstanding anything in this Agreement to the contrary, the
provisions of clauses (a) and (b) of this Section 2.5 shall not apply to (i) any
real property a mortgage over which has been granted pursuant to the terms of
the First Lien Notes Documents and has not been granted pursuant to the terms of
the ABL Documents (ii) any cash or cash equivalents pledged to secure ABL
Obligations consisting of reimbursement obligations in respect of letters of
credit  or (iii) any Canadian Collateral.  The First Lien Notes Agent, on behalf
of itself and/or the First Lien Notes Secured Parties, acknowledges and agrees
that, notwithstanding anything in this Agreement to the contrary, no First Lien
Notes Secured Party shall (a) have any Lien on the Canadian Collateral or any
other rights thereto or interests therein, (b) commence or take any enforcement
action with respect to the Canadian Subsidiaries or the Canadian Collateral or
(c) contest, protest, object to, or interfere with the manner in which the ABL
Agent or any ABL Secured Party seeks to enforce its Liens in any Canadian
Collateral.
Section 2.6    Waiver of Marshalling.
(a)    Until the Discharge of the ABL Obligations, the First Lien Notes Agent,
on behalf of itself and the applicable First Lien Notes Secured Parties, agrees
not to assert and hereby waives, to the fullest extent permitted by law, any
right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the ABL Priority
Collateral or any other similar rights a junior secured creditor may have under
applicable law.
(b)    Until the Discharge of the First Lien Notes Obligations, the ABL Agent,
on behalf of itself and the ABL Secured Parties, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the First Lien Notes Priority Collateral or
any other similar rights a junior secured creditor may have under applicable
law.
ARTICLE 3    
ACTIONS OF THE PARTIES
Section 3.1    Certain Actions Permitted. The First Lien Notes Agent and the ABL
Agent may make such demands or file such claims or proofs of claim in respect of
the First Lien Notes Obligations or the ABL Obligations, as applicable, as are
necessary to prevent the waiver or bar of such


-18-



--------------------------------------------------------------------------------




claims under applicable statutes of limitations or other statutes, court orders,
or rules of procedure at any time.
Section 3.2    Agent for Perfection. The ABL Agent, for and on behalf of itself
and each ABL Secured Party, and the First Lien Notes Agent, for and on behalf of
itself, each First Lien Notes Secured Party and each Future Notes Indebtedness
Secured Party, as applicable, each agree to hold all Control Collateral and Cash
Collateral that is part of the Collateral in their respective possession,
custody, or control (or in the possession, custody, or control of agents or
bailees for either) as agent for the other solely for the purpose of perfecting
the security interest granted to each in such Control Collateral or Cash
Collateral, subject to the terms and conditions of this Section 3.2. None of the
ABL Agent, the ABL Secured Parties, the First Lien Notes Agent, the First Lien
Notes Secured Parties or the Future Notes Indebtedness Secured Parties, as
applicable, shall have any obligation whatsoever to the others to assure that
the Control Collateral is genuine or owned by any Borrower, any Guarantor, or
any other Person or to preserve rights or benefits of any Person. The duties or
responsibilities of the ABL Agent and the First Lien Notes Agent under this
Section 3.2 are and shall be limited solely to holding or maintaining control of
the Control Collateral and the Cash Collateral as agent for the other Party for
purposes of perfecting the Lien held by the First Lien Notes Agent or the ABL
Agent, as applicable. The ABL Agent is not and shall not be deemed to be a
fiduciary of any kind for the First Lien Notes Agent, the First Lien Notes
Secured Parties, the Future Notes Indebtedness Secured Parties, or any other
Person. The First Lien Notes Agent is not and shall not be deemed to be a
fiduciary of any kind for the ABL Agent, the ABL Secured Parties, or any other
Person. In the event that (a) the First Lien Notes Agent, any First Lien Notes
Secured Party, or any Future Notes Indebtedness Secured Party receives any
Collateral or Proceeds of the Collateral in violation of the terms of this
Agreement, or (b) the ABL Agent or any ABL Secured Party receives any Collateral
or Proceeds of the Collateral in violation of the terms of this Agreement, then
such First Lien Notes Agent, such First Lien Notes Secured Party, such Future
Notes Indebtedness Secured Party, the ABL Agent, or such ABL Secured Party, as
applicable, shall promptly pay over such Proceeds or Collateral to (i) in the
case of clause (a), the ABL Agent, or (ii) in the case of clause (b), the First
Lien Notes Agent, in each case, in the same form as received with any necessary
endorsements, for application in accordance with the provisions of Section 4.1
of this Agreement.
Section 3.3    Sharing of Information and Access. In the event that the ABL
Agent shall, in the exercise of its rights under the ABL Collateral Documents or
otherwise, receive possession or control of any books and Records of any First
Lien Notes Party which contain information identifying or pertaining to the
First Lien Notes Priority Collateral, the ABL Agent shall, upon request from the
First Lien Notes Agent and as promptly as practicable thereafter, either make
available to the First Lien Notes Agent such books and Records for inspection
and duplication or provide to the First Lien Notes Agent copies thereof. In the
event that the First Lien Notes Agent shall, in the exercise of its rights under
the applicable First Lien Notes Collateral Documents or otherwise, receive
possession or control of any books and records of any ABL Credit Party which
contain information identifying or pertaining to any of the ABL Priority
Collateral, such First Lien Notes Agent shall, upon request from the ABL Agent
and as promptly as practicable thereafter, either make available to the ABL
Agent such books and records for inspection and duplication or provide the ABL
Agent copies thereof.
Section 3.4    Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. Each of the ABL Agent, and the First Lien Notes Agent shall
be named as additional insured or loss payee, as applicable, with respect to all
insurance policies relating to Collateral. The ABL Agent shall have the sole and
exclusive right, as against the First Lien Notes Agent, to adjust settlement of
insurance claims in the event of any covered loss, theft or destruction of ABL
Priority Collateral. The First Lien Notes Agent shall have the sole and
exclusive right, as against the ABL Agent, to adjust settlement of insurance
claims in the


-19-



--------------------------------------------------------------------------------




event of any covered loss, theft or destruction of First Lien Notes Priority
Collateral. All proceeds of such insurance shall be remitted to the ABL Agent or
the applicable First Lien Notes Agent, as the case may be, and each of the First
Lien Notes Agent and ABL Agent shall cooperate (if necessary) in a reasonable
manner in effecting the payment of insurance proceeds in accordance with Section
4.1 hereof.
Section 3.5    No Additional Rights For the Credit Parties Hereunder. Except as
provided in Section 3.6, if any ABL Secured Party or First Lien Notes Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, the Credit Parties shall not be entitled to use such violation as a
defense to any action by any ABL Secured Party or First Lien Notes Secured
Party, nor to assert such violation as a counterclaim or basis for set off or
recoupment against any ABL Secured Party or First Lien Notes Secured Party.
Section 3.6    Inspection Rights and Insurance.
(a)    Without limiting any rights the ABL Agent or any other ABL Secured Party
may otherwise have under applicable law or by agreement, the ABL Agent, the ABL
Secured Parties and any representatives designated by the ABL Agent may, at any
time and whether or not the First Lien Notes Agent or any other First Lien Notes
Secured Party has commenced and is continuing to Exercise Any Secured Creditor
Remedies (the “ABL Permitted Access Right”), (i) during normal business hours on
any business day, access ABL Priority Collateral that (A) is stored or located
in or on, (B) has become an accession with respect to (within the meaning of
Section 9-335 of the Uniform Commercial Code), or (C) has been commingled with
(within the meaning of Section 9-336 of the Uniform Commercial Code), First Lien
Notes Priority Collateral and (ii) in the event of any liquidation of the ABL
Priority Collateral (or any other Exercise of Secured Creditor Remedies by the
ABL Agent or any representatives designated by the ABL Agent (including any ABL
Borrower or ABL Guarantor) acting with the consent or on behalf of the ABL
Agent), use the First Lien Notes Priority Collateral (including without
limitation, Equipment, Fixtures, Intellectual Property, General Intangibles and
Real Estate) (A) in the case of First Lien Notes Priority Collateral other than
Intellectual Property, until the date that is 120 days after the commencement of
such liquidation of the ABL Priority Collateral or Exercise of Secured Creditor
Remedies, as the case may be, and (B) in the case of Intellectual Property until
the liquidation of such ABL Priority Collateral is completed, non-exclusively,
royalty free and without other costs, expenses or charges, in the case of each
of (i) and (ii), (x) for the limited purposes of assembling, inspecting, copying
or downloading information stored on, taking actions to perfect its Lien on,
completing a production run of inventory involving, taking possession of,
moving, preparing and advertising for sale, selling, liquidating (by public
auction, private sale or a “store closing”, “going out of business” or similar
sale, whether in bulk, in lots or to customers in the ordinary course of
business, which sale may include augmented inventory of the same type sole in
the ABL Borrowers’ and ABL Guarantors’ business), storing or otherwise dealing
with, or to Exercise Any Secured Creditor Remedies with respect to, the ABL
Priority Collateral (collectively, “ABL Permitted Access Purposes”) and (y)
without notice to, the involvement of or interference by any First Lien Notes
Secured Party or liability to any First Lien Notes Secured Party. In the event
that any ABL Secured Party has commenced and is continuing to Exercise Any
Secured Creditor Remedies with respect to any ABL Priority Collateral, neither
the First Lien Notes Agent nor any First Lien Notes Secured Party may sell,
assign or otherwise transfer the related First Lien Notes Priority Collateral
prior to the expiration of the 120-day period commencing on the date such ABL
Secured Party begins to Exercise Any Secured Creditor Remedies, unless the
purchaser, assignee or transferee thereof agrees to be bound by the provisions
of this Section 3.6. If any stay or other order that prohibits the ABL Agent and
other ABL Secured Parties from commencing and continuing to Exercise Any Secured
Creditor Remedies with respect to ABL Priority Collateral has been entered by a
court of competent jurisdiction, such 120-day period shall be tolled during the
pendency of any such stay or other order. The ABL Agent and the ABL Secured
Parties shall not be obligated to pay any amounts to the First Lien Notes Agent
or the First


-20-



--------------------------------------------------------------------------------




Lien Notes Secured Parties (or any Person claiming by, through or under the
First Lien Notes Secured Parties, including any purchaser of the First Lien
Notes Priority Collateral) or to the ABL Borrowers and ABL Guarantors, for or in
respect of the use by the ABL Agent and the ABL Secured Parties of the First
Lien Notes Priority Collateral in accordance with this Section and none of the
ABL Agent or the ABL Secured Parties shall be obligated to secure, protect,
insure or repair any such First Lien Notes Priority Collateral (other than for
damages caused by the ABL Agent, the ABL Secured Parties or other respective
employees, agents and representatives).
(b)    The First Lien Notes Agent and the other First Lien Notes Secured Parties
shall use commercially reasonable efforts to not hinder or obstruct the ABL
Agent and the other ABL Secured Parties from exercising the ABL Permitted Access
Right.
(c)    Subject to the terms hereof, the First Lien Notes Agent may advertise and
conduct public auctions or private sales of the First Lien Notes Priority
Collateral without notice (except as required herein or by applicable law) to,
the involvement of or interference by any ABL Secured Party or liability to any
ABL Secured Party.
ARTICLE 4    
APPLICATION OF PROCEEDS
Section 4.1    Application of Proceeds.
(a)    Revolving Nature of ABL Obligations. Each of the First Lien Notes Agent,
for and on behalf of itself, the First Lien Notes Secured Parties, and the
Future Notes Indebtedness Secured Parties, expressly acknowledges and agrees
that (i) any ABL Credit Agreement includes a revolving commitment, that in the
ordinary course of business the ABL Agent and the ABL Secured Parties will apply
payments and make advances thereunder, and that no application of any Payment
Collateral or Cash Collateral or the release of any Lien by the ABL Agent upon
any portion of the Collateral in connection with a permitted disposition under
any ABL Credit Agreement shall constitute the Exercise of Secured Creditor
Remedies under this Agreement; (ii) the amount of the ABL Obligations that may
be outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of the ABL Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the ABL Obligations may be increased, replaced or refinanced, in each event,
without notice to or consent by the First Lien Notes Secured Parties and without
affecting the provisions hereof; and (iii) all ABL Priority Collateral received
by the ABL Agent may be applied, reversed, reapplied, credited, or reborrowed,
in whole or in part, to the ABL Obligations at any time. The Lien Priority shall
not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of either the ABL Obligations or the First Lien Notes
Obligations, or any portion thereof.
(b)    Application of Proceeds of ABL Priority Collateral. The ABL Agent and the
First Lien Notes Agent hereby agree that all ABL Priority Collateral, and all
ABL Priority Proceeds thereof, received by either of them in connection with any
enforcement action with respect to any Collateral (including set off and
Exercise of Secured Creditor Remedies with respect to ABL Priority Collateral)
or any Insolvency Proceeding shall be applied,
first, to the payment of costs and expenses of the ABL Agent in connection with
such Exercise of Secured Creditor Remedies,
second, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,


-21-



--------------------------------------------------------------------------------




third, to the payment of the First Lien Notes Obligations, and
fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct;
(c)    Application of Proceeds of First Lien Notes Priority Collateral. The ABL
Agent and the First Lien Notes Agent hereby agree that all First Lien Notes
Priority Collateral, and all Notes Priority Proceeds thereof, received by either
of them in connection with any enforcement action with respect to any Collateral
(including set off and Exercise of Secured Creditor Remedies with respect to
First Lien Notes Priority Collateral) or any Insolvency Proceeding shall be
applied,
first, to the payment of costs and expenses of the First Lien Notes Agent in
connection with such Exercise of Secured Creditor Remedies,
second, to the payment of the First Lien Notes Obligations in accordance with
the First Lien Notes Documents until the Discharge of First Lien Notes
Obligations shall have occurred,
third, to the payment of the ABL Obligations; and
fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct;
(d)    Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to the First Lien Notes Agent or to any First Lien Notes Secured Party
or to any Future Notes Indebtedness Secured Party, and no First Lien Notes Agent
shall have any obligation or liability to the ABL Agent or any ABL Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by each Party under the terms of this Agreement so long
as such exercise of remedies is conducted in a commercially reasonable manner,
in accordance with mandatory provisions of applicable law and does not breach
the provisions of this Agreement.
(e)    Turnover of Cash Collateral After Discharge. So long as neither the
Discharge of ABL Obligations nor the Discharge of First Lien Notes Obligations
has occurred, whether or not any Insolvency Proceeding has been commenced by or
against any Borrower or any Guarantor, any Collateral or Proceeds thereof
received by any Collateral Agent or any First Lien Notes Secured Parties or the
ABL Secured Parties in connection with the exercise of any right or remedy
(including set off) relating to the Collateral or otherwise received in
contravention of this Agreement shall be segregated and held in trust and
forthwith paid over to the Collateral Agent with a senior lien on such
Collateral for the benefit of the First Lien Notes Secured Parties or the ABL
Secured Parties, as the case may be, in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. Each Collateral Agent is hereby authorized by the other Collateral Agent
to make any such endorsements as agent for the other Collateral Agent or any
First Lien Notes Secured Parties or the ABL Secured Parties, as the case may be.
This authorization is coupled with an interest and is irrevocable until the
Discharge of ABL Obligations and Discharge of First Lien Notes Obligations. Upon
the Discharge of ABL Obligations, the ABL Agent shall (at the ABL Borrowers’
expense) deliver to the First Lien Notes Agent or shall execute such documents
as the First Lien Notes Agent may reasonably request (at the ABL Borrowers’
expense) to enable the First Lien Notes Agent to have control over any Cash
Collateral or Control Collateral still in the ABL Agent’s possession, custody,
or control in the same form as received with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. Upon the Discharge of
First Lien Notes Obligations, the First Lien Notes Agent shall (the First Lien
Notes Issuer’s expense) deliver to the ABL Agent or shall execute


-22-



--------------------------------------------------------------------------------




such documents as the ABL Agent may reasonably request to enable the ABL Agent
to have control over any Cash Collateral or Control Collateral still in the
First Lien Notes Agent’s possession, custody or control in the same form as
received with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct.
Section 4.2    Specific Performance. Each of the ABL Agent and the First Lien
Notes Agent is hereby authorized to demand specific performance of this
Agreement, whether or not any Borrower or any Guarantor shall have complied with
any of the provisions of any of the Credit Documents, at any time when the other
Party shall have failed to comply with any of the provisions of this Agreement
applicable to it. Each of the ABL Agent, for and on behalf of itself and the ABL
Secured Parties, and the First Lien Notes Agent, for and on behalf of itself,
the First Lien Notes Secured Parties, and the Future Notes Indebtedness Secured
Parties, hereby irrevocably waives any defense based on the adequacy of a remedy
at law that might be asserted as a bar to such remedy of specific performance.
Section 4.3    Exercise of Remedies – Set Off and Tracing of and Priorities in
Proceeds.
(a)    The First Lien Notes Agent, for itself and on behalf of the applicable
First Lien Notes Secured Parties, agrees that prior to an issuance of an
Enforcement Notice, all funds deposited in an account subject to a control
agreement in favor of the ABL Agent or a Dominion Account (as defined in the ABL
Credit Agreement as in effect on the date hereof) that constitute ABL Priority
Collateral and then applied to the ABL Obligations shall be treated as ABL
Priority Collateral and, unless the ABL Agent has actual knowledge to the
contrary, any claim that payments made to the ABL Agent through the Deposit
Accounts and Securities Accounts that are subject to such control agreements or
Dominion Accounts, respectively, are Proceeds of or otherwise constitute First
Lien Notes Priority Collateral are waived by the First Lien Notes Agent and the
First Lien Notes Secured Parties; provided that after the issuance of an
Enforcement Notice by the First Lien Notes Agent, all identifiable proceeds of
First Lien Notes Priority Collateral shall be deemed First Lien Notes Priority
Collateral, whether or not held in an account subject to a control agreement.
(b)    The ABL Agent, for itself and on behalf of the ABL Secured Parties, and
the First Lien Notes Agent, for itself and on behalf of the First Lien Notes
Secured Parties, further agree that prior to an issuance of an Enforcement
Notice, any Proceeds of Collateral, whether or not deposited in an account
subject to a deposit account control agreement or a securities account control
agreement, shall not (as between the Collateral Agents, the ABL Secured Parties
and the First Lien Notes Secured Parties) be treated as Proceeds of Collateral
for purposes of determining the relative priorities in the Collateral.
ARTICLE 5    
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS
Section 5.1    Notice of Acceptance and Other Waivers.
(a)    All ABL Obligations at any time made or incurred by any Borrower or any
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and each of the First Lien Notes Agent, on behalf of itself, the
First Lien Notes Secured Parties, and the Future Notes Indebtedness Secured
Parties, hereby waives notice of acceptance, or proof of reliance by the ABL
Agent or any ABL Secured Party of this Agreement, and notice of the existence,
increase, renewal, extension, accrual, creation, or non-payment of all or any
part of the ABL Obligations. All First Lien Notes Obligations at any time made
or incurred by any Borrower or any Guarantor shall be deemed to have been made
or incurred in reliance upon this Agreement, and the ABL Agent, on behalf of
itself and the ABL Secured Parties, hereby waives notice of acceptance, or proof
of reliance, by the First Lien Notes Agent, any First Lien Notes Secured Party,


-23-



--------------------------------------------------------------------------------




or any Future Notes Indebtedness Secured Party of this Agreement, and notice of
the existence, increase, renewal, extension, accrual, creation, or non-payment
of all or any part of the First Lien Notes Obligations.
(b)    None of the ABL Agent, any ABL Secured Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agent or any ABL
Lender honors (or fails to honor) a request by any Borrower for an extension of
credit pursuant to any ABL Credit Agreement or any of the other ABL Documents,
whether the ABL Agent or any ABL Lender has knowledge that the honoring of (or
failure to honor) any such request would constitute a default under the terms of
any First Lien Notes Indenture, or any other First Lien Notes Document (but not
a default under this Agreement) or an act, condition, or event that, with the
giving of notice or the passage of time, or both, would constitute such a
default, or if the ABL Agent or any ABL Secured Party otherwise should exercise
any of its contractual rights or remedies under any ABL Documents (subject to
the express terms and conditions hereof), neither the ABL Agent nor any ABL
Secured Party shall have any liability whatsoever to the First Lien Notes Agent,
any First Lien Notes Secured Party, or any Future Notes Indebtedness Secured
Party as a result of such action, omission, or exercise (so long as any such
exercise does not breach the express terms and provisions of this Agreement).
The ABL Agent and the ABL Secured Parties shall be entitled to manage and
supervise their loans and extensions of credit under any ABL Credit Agreement
and any of the other ABL Documents as they may, in their sole discretion, deem
appropriate, and may manage their loans and extensions of credit without regard
to any rights or interests that the First Lien Notes Agent or any of the First
Lien Notes Secured Parties or any of the Future Notes Indebtedness Secured
Parties have in the Collateral, except as otherwise expressly set forth in this
Agreement. Each of the First Lien Notes Agent, on behalf of itself, the First
Lien Notes Secured Parties, and the Future Notes Indebtedness Secured Parties,
agrees that neither the ABL Agent nor any ABL Secured Party shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of all or any portion of the Collateral or Proceeds thereof,
pursuant to the ABL Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement.
(c)    None of the First Lien Notes Agent, any First Lien Notes Secured Party,
any Future Notes Indebtedness Secured Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the First Lien Notes
Agent, any First Lien Notes Secured Party, or any Future Notes Indebtedness
Secured Party honors (or fails to honor) a request by any Borrower for an
extension of credit pursuant to any any First Lien Notes Indenture, or any of
the other First Lien Notes Documents, whether the First Lien Notes Agent, any
First Lien Notes Secured Party, or any Future Notes Indebtedness Secured Party
has knowledge that the honoring of (or failure to honor) any such request would
constitute a default under the terms of any ABL Credit Agreement or any other
ABL Document (but not a default under this Agreement) or an act, condition, or
event that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if the First Lien Notes Agent, any First Lien
Notes Secured Party, or any Future Notes Indebtedness Secured Party otherwise
should exercise any of its contractual rights or remedies under the First Lien
Notes Documents (subject to the express terms and conditions hereof), none of
the First Lien Notes Agent, any First Lien Notes Secured Party, or any Future
Notes Indebtedness Secured Party shall have any liability whatsoever to the ABL
Agent or any ABL Secured Party as a result of such action, omission, or exercise
(so long as any such exercise does not breach the express terms and provisions
of this Agreement). The First Lien Notes Agent, the First Lien Notes Secured


-24-



--------------------------------------------------------------------------------




Parties, and the Future Notes Indebtedness Secured Parties shall be entitled to
manage and supervise their loans and extensions of credit under the First Lien
Notes Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that the ABL Agent or any ABL Secured Party has in the Collateral,
except as otherwise expressly set forth in this Agreement. The ABL Agent, on
behalf of itself and the ABL Secured Parties, agrees that none of the First Lien
Notes Agent, the First Lien Notes Secured Parties, or the Future Notes
Indebtedness Secured Parties shall incur any liability as a result of a sale,
lease, license, application, or other disposition of the Collateral or any part
or Proceeds thereof, pursuant to the First Lien Notes Documents, so long as such
disposition is conducted in accordance with mandatory provisions of applicable
law and does not breach the provisions of this Agreement.
Section 5.2    Modifications to ABL Documents and First Lien Notes Documents.
(a)    Each of the First Lien Notes Agent, on behalf of itself, the First Lien
Notes Secured Parties, and the Future Notes Indebtedness Secured Parties, hereby
agrees that, without affecting the obligations of the First Lien Notes Agent,
the First Lien Notes Secured Parties, and the Future Notes Indebtedness Secured
Parties hereunder, the ABL Agent and the ABL Secured Parties may, at any time
and from time to time, in their sole discretion without the consent of or notice
to the First Lien Notes Agent, any First Lien Notes Secured Party, or any Future
Notes Indebtedness Secured Party (except to the extent such notice or consent is
required pursuant to the express provisions of this Agreement), and without
incurring any liability to the First Lien Notes Agent, any First Lien Notes
Secured Party, or any Future Notes Indebtedness Secured Party or impairing or
releasing the subordination provided for herein, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the ABL Documents in any manner whatsoever, including, without limitation, to:
(i)    change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any ABL Documents or
any related documents;
(ii)    retain or obtain a Lien on any property of any person to secure any of
the ABL Obligations, and in connection therewith to enter into any additional
documents related to the ABL Credit Agreement;
(iii)    amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any person
obligated in any manner under or in respect of the ABL Obligations;
(iv)    release its Lien on any Collateral or other Property;
(v)    exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;
(vi)    retain or obtain the primary or secondary obligation of any other Person
with respect to any of the ABL Obligations; and
(vii)    otherwise manage and supervise the ABL Obligations as the ABL Agent
shall deem appropriate.


-25-



--------------------------------------------------------------------------------




(b)    The ABL Agent, on behalf of itself and the ABL Secured Parties, hereby
agrees that, without affecting the obligations of the ABL Agent and the ABL
Secured Parties hereunder, the First Lien Notes Agent, the First Lien Notes
Secured Parties, and the Future Notes Indebtedness Secured Parties may, at any
time and from time to time, in their sole discretion without the consent of or
notice to the ABL Agent or any ABL Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to the ABL Agent or any ABL
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the First Lien Notes Documents in any
manner whatsoever, including, without limitation, to:
(i)    change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the First Lien Notes Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the First Lien Notes Obligations or
any of the First Lien Notes Documents;
(ii)    retain or obtain a Lien on any Property of any Person to secure any of
the First Lien Notes Obligations, and in connection therewith to enter into any
additional First Lien Notes Documents;
(iii)    amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the First Lien Notes Obligations;
(iv)    release its Lien on any Collateral or other Property;
(v)    exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;
(vi)    retain or obtain the primary or secondary obligation of any other Person
with respect to any of the First Lien Notes Obligations; and
(vii)    otherwise manage and supervise the applicable First Lien Notes
Obligations as the applicable Term Agent shall deem appropriate.
(c)    The ABL Obligations and the First Lien Notes Obligations of any series
may be refinanced, in whole or in part, in each case, without notice to, or the
consent (except to the extent a consent is required to permit the refinancing
transaction under any ABL Document or any Term Document) of the ABL Agent, the
ABL Secured Parties, First Lien Notes Agent, the First Lien Notes Secured
Parties, or the Future Notes Indebtedness Secured Parties, as the case may be,
all without affecting the Lien Priorities provided for herein or the other
provisions hereof, provided, however, that the holders of such refinancing
Indebtedness (or an authorized agent or trustee on their behalf) bind themselves
in writing to the terms of this Agreement pursuant to such documents or
agreements (including amendments or supplements to this Agreement) as the ABL
Agent or the First Lien Notes Agent, as the case may be, shall reasonably
request and in form and substance reasonably acceptable to the ABL Agent or the
First Lien Notes Agent, as the case may be, and any such refinancing transaction
shall be in accordance with any applicable provisions of both the ABL Documents
and the First Lien Notes Documents.


-26-



--------------------------------------------------------------------------------




Section 5.3    Reinstatement and Continuation of Agreement.
(a)    If the ABL Agent or any ABL Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Borrower, any Guarantor, or any other Person any payment made in satisfaction of
all or any portion of the ABL Obligations (an “ABL Recovery”), then the ABL
Obligations shall be reinstated to the extent of such ABL Recovery. If this
Agreement shall have been terminated prior to such ABL Recovery, this Agreement
shall be reinstated in full force and effect in the event of such ABL Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the Parties from such date of reinstatement.
All rights, interests, agreements, and obligations of the ABL Agent, the First
Lien Notes Agent, the ABL Secured Parties, the First Lien Notes Secured Parties,
and the Future Notes Indebtedness Secured Parties under this Agreement shall
remain in full force and effect and shall continue irrespective of the
commencement of, or any discharge, confirmation, conversion, or dismissal of,
any Insolvency Proceeding by or against any Borrower or any Guarantor or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of any Borrower or any Guarantor in respect of the ABL Obligations or
the First Lien Notes Obligations. No priority or right of the ABL Agent or any
ABL Secured Party shall at any time be prejudiced or impaired in any way by any
act or failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the ABL Documents, regardless of any knowledge thereof which the ABL Agent or
any ABL Secured Party may have.
(b)    If the First Lien Notes Agent, any First Lien Notes Secured Party, or any
Future Notes Indebtedness Secured Party is required in any Insolvency Proceeding
or otherwise to turn over or otherwise pay to the estate of any Borrower, any
Guarantor, or any other Person any payment made in satisfaction of all or any
portion of the First Lien Notes Obligations (a “First Lien Notes Recovery”),
then the First Lien Notes Obligations shall be reinstated to the extent of such
First Lien Notes Recovery. If this Agreement shall have been terminated prior to
such First Lien Notes Recovery, this Agreement shall be reinstated in full force
and effect in the event of such First Lien Notes Recovery, and such prior
termination shall not diminish, release, discharge, impair, or otherwise affect
the obligations of the Parties from such date of reinstatement. All rights,
interests, agreements, and obligations of the ABL Agent, the First Lien Notes
Agent, the ABL Secured Parties, the First Lien Notes Secured Parties, and the
Future Notes Indebtedness Secured Parties under this Agreement shall remain in
full force and effect and shall continue irrespective of the commencement of, or
any discharge, confirmation, conversion, or dismissal of, any Insolvency
Proceeding by or against any Borrower or any Guarantor or any other circumstance
which otherwise might constitute a defense available to, or a discharge of any
Borrower or any Guarantor in respect of the ABL Obligations or the First Lien
Notes Obligations. No priority or right of the the First Lien Notes Agent, any
First Lien Notes Secured Party, or any Future Notes Indebtedness Secured Party
shall at any time be prejudiced or impaired in any way by any act or failure to
act on the part of any Borrower or any Guarantor or by the noncompliance by any
Person with the terms, provisions, or covenants of any of the First Lien Notes
Documents, regardless of any knowledge thereof which the First Lien Notes Agent,
any First Lien Notes Secured Party, or any Future Notes Indebtedness Secured
Party may have.
ARTICLE 6    
INSOLVENCY PROCEEDINGS
Section 6.1    DIP Financing.
(a)    If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of ABL Obligations, and the ABL
Agent or the ABL Secured Parties shall seek to provide any Borrower or any
Guarantor with, or consent to a third party providing, any financing


-27-



--------------------------------------------------------------------------------




under Section 364 of the Bankruptcy Code (or any comparable provision of any
other applicable Debtor Relief Law) or consent to any order for the use of cash
collateral under Section 363 of the Bankruptcy Code (or any comparable provision
of any other applicable Debtor Relief Law) (each, a “DIP Financing”), with such
DIP Financing to be secured by all or any portion of the ABL Priority Collateral
(including assets that, but for the application of Section 552 of the Bankruptcy
Code (or any comparable provision of any other applicable Debtor Relief Law)
would be ABL Priority Collateral) (it being understood that the ABL Agent and
the ABL Secured Parties shall not propose any DIP Financing with respect to the
First Lien Notes Priority Collateral in competition with the First Lien Notes
Agent and the First Lien Notes Secured Parties without the consent of the First
Lien Notes Agent), then each of the First Lien Notes Agent, on behalf of itself,
the First Lien Notes Secured Parties, and the Future Notes Indebtedness Secured
Parties, agrees that it will raise no objection and will not support any
objection to such DIP Financing or to the Liens securing the same on the grounds
of a failure to provide “adequate protection” for the Liens of such First Lien
Notes Agent securing the First Lien Notes Obligations or on any other grounds
(and will not request any adequate protection solely as a result of such DIP
Financing), so long as (i) the First Lien Notes Agent retains its Lien on the
Collateral to secure the First Lien Notes Obligations (in each case, including
Proceeds thereof arising after the commencement of the Insolvency Proceeding)
and, as to the First Lien Notes Priority Collateral only, such Lien has the same
priority as existed prior to the commencement of the Insolvency Proceeding and
any Lien on First Lien Notes Priority Collateral securing such DIP Financing is
junior and subordinate to the Lien of the First Lien Notes Agent on the First
Lien Notes Priority Collateral, (ii) all Liens on ABL Priority Collateral
securing any such DIP Financing shall be senior to or on a parity with the Liens
of the ABL Agent and the ABL Secured Parties securing the ABL Obligations on ABL
Priority Collateral and (iii) if the ABL Agent receives an adequate protection
Lien on post-petition assets of the debtor to secure the ABL Obligations, the
First Lien Notes Agent also may seek to obtain an adequate protection Lien on
such post-petition assets of the debtor to secure the First Lien Notes
Obligations, provided that (x) such Liens in favor of the ABL Agent and the
First Lien Notes Agent shall be subject to the provisions of Section 6.1(c)
hereof and (y) the foregoing provisions of this Section 6.1(a) shall not prevent
the First Lien Notes Agent, the First Lien Notes Secured Parties, and the Future
Notes Indebtedness Secured Parties from objecting to any provision in any DIP
Financing relating to any provision or content of a plan of reorganization.
(b)    If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of First Lien Notes Obligations,
and the First Lien Notes Agent, the First Lien Notes Secured Parties, or the
Future Notes Indebtedness Secured Parties shall seek to provide any Borrower or
any Guarantor with, or consent to a third party providing, any DIP Financing,
with such DIP Financing to be secured by all or any portion of the First Lien
Notes Priority Collateral (including assets that, but for the application of
Section 552 of the Bankruptcy Code (or any comparable provision of any other
applicable Debtor Relief Law) would be First Lien Notes Priority Collateral) (it
being understood that the First Lien Notes Agent and the First Lien Notes
Secured Parties shall not propose any DIP Financing with respect to the ABL
Priority Collateral in competition with the ABL Agent and the ABL Secured
Parties without the consent of the ABL Agent), then the ABL Agent, on behalf of
itself and the ABL Secured Parties, agrees that it will raise no objection and
will not support any objection to such DIP Financing or to the Liens securing
the same on the grounds of a failure to provide “adequate protection” for the
Liens of the ABL Agent securing the ABL Obligations or on any other grounds (and
will not request any adequate protection solely as a result of such DIP
Financing), so long as (i) the ABL Agent retains its Lien on the Collateral to
secure the ABL Obligations (in each case, including Proceeds thereof arising
after the commencement of the Insolvency Proceeding) and, as to the ABL Priority
Collateral only, such Lien has the same priority as existed prior to the
commencement of the Insolvency Proceeding and any Lien on ABL Priority
Collateral securing such DIP Financing is junior and subordinate to the Lien of
the ABL Agent on the ABL Priority Collateral, (ii) all Liens on First Lien Notes
Priority Collateral securing any such DIP Financing shall be senior to or on a
parity with the Liens of the First Lien Notes Agent, the First Lien Notes
Secured Parties,


-28-



--------------------------------------------------------------------------------




and the Future Notes Indebtedness Secured Parties securing the First Lien Notes
Obligations on First Lien Notes Priority Collateral and (iii) if the First Lien
Notes Agent receives an adequate protection Lien on post-petition assets of the
debtor to secure the First Lien Notes Obligations, the ABL Agent also may seek
to obtain an adequate protection Lien on such post-petition assets of the debtor
to secure the ABL Obligations, provided that (x) such Liens in favor of the
First Lien Notes Agent and the ABL Agent shall be subject to the provisions of
Section 6.1(c) hereof and (y) the foregoing provisions of this Section 6.1(b)
shall not prevent the ABL Agent and the ABL Secured Parties from objecting to
any provision in any DIP Financing relating to any provision or content of a
plan of reorganization.
(c)    All Liens granted to the ABL Agent or the First Lien Notes Agent in any
Insolvency Proceeding, whether as adequate protection or otherwise, are intended
by the Parties to be and shall be deemed to be subject to the Lien Priority and
the other terms and conditions of this Agreement. In addition, the First Lien
Notes Agent, on behalf of itself and/or the First Lien Notes Secured Parties,
acknowledges and agrees that, notwithstanding anything in this Agreement to the
contrary, no First Lien Notes Secured Party shall (a) be granted any Lien on the
Canadian Collateral or any other rights thereto or interests therein in any
Insolvency Proceeding, (b) commence or take any enforcement action with respect
to the Canadian Subsidiaries or the Canadian Collateral in any Insolvency
Proceeding, or (c) contest, protest, object to, or interfere with the manner in
which the ABL Agent or any ABL Secured Party seeks to enforce its Liens in any
Canadian Collateral in any Insolvency Proceeding.
Section 6.2    Relief From Stay. Until the Discharge of ABL Obligations has
occurred, each of the First Lien Notes Agent, on behalf of itself, the First
Lien Notes Secured Parties, and the Future Notes Indebtedness Secured Parties,
agrees not to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any portion of the ABL Priority Collateral
without the ABL Agent’s express written consent. Until the Discharge of First
Lien Notes Obligations has occurred, the ABL Agent, on behalf of itself and the
ABL Secured Parties, agrees not to seek relief from the automatic stay or any
other stay in any Insolvency Proceeding in respect of any portion of the First
Lien Notes Priority Collateral without the First Lien Notes Agent’s express
written consent.
Section 6.3    No Contest. Each of the First Lien Notes Agent, on behalf of
itself, the First Lien Notes Secured Parties, and the Future Notes Indebtedness
Secured Parties, agrees that, prior to the Discharge of ABL Obligations, none of
them shall contest (or support any other Person contesting) (a) any request by
the ABL Agent or any ABL Secured Party for adequate protection of its interest
in the Collateral (unless in contravention of Section 6.1(b) above or unless
such adequate protection would come in the form of cash payments from the
proceeds of First Lien Notes Priority Collateral), or (b) any objection by the
ABL Agent or any ABL Secured Party to any motion, relief, action, or proceeding
based on a claim by the ABL Agent or any ABL Secured Party that its interests in
the Collateral (unless in contravention of Section 6.1(b) above) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to the ABL Agent as
adequate protection of its interests are subject to this Agreement. The ABL
Agent, on behalf of itself and the ABL Secured Parties, agrees that, prior to
the Discharge of First Lien Notes Obligations, none of them shall contest (or
support any other Person contesting) (i) any request by the First Lien Notes
Agent, any First Lien Notes Secured Party, or any Future Notes Indebtedness
Secured Party for adequate protection of its interest in the Collateral (unless
in contravention of Section 6.1(a) above or unless such adequate protection
would come in the form of cash payments from the proceeds of ABL Priority
Collateral), or (ii) any objection by the First Lien Notes Agent, any First Lien
Notes Secured Party, or any Future Notes Indebtedness Secured Party to any
motion, relief, action or proceeding based on a claim by the First Lien Notes
Agent, any First Lien Notes Secured Party, or any Future Notes Indebtedness
Secured Party that its interests in the Collateral (unless in contravention of
Section 6.1(a) above) are not adequately protected (or any other similar request
under any law applicable to an Insolvency


-29-



--------------------------------------------------------------------------------




Proceeding), so long as any Liens granted to the First Lien Notes Agent as
adequate protection of its interests are subject to this Agreement.
Section 6.4    Asset Sales. Each of the First Lien Notes Agent, on behalf of
itself, the First Lien Notes Secured Parties, and the Future Notes Indebtedness
Secured Parties, that it will not oppose any sale consented to by the ABL Agent
of any ABL Priority Collateral pursuant to Section 363(f) of the Bankruptcy Code
(or any comparable provision of any other applicable Debtor Relief Law) so long
as the proceeds of such sale are applied in accordance with this Agreement. The
ABL Agent agrees, on behalf of itself and the ABL Secured Parties, that it will
not oppose any sale consented to by the First Lien Notes Agent of any First Lien
Notes Priority Collateral pursuant to Section 363(f) of the Bankruptcy Code (or
any comparable provision of any other applicable Debtor Relief Law) so long as
the proceeds of such sale are applied in accordance with this Agreement. If such
sale of Collateral includes both ABL Priority Collateral and First Lien Notes
Priority Collateral and the Parties are unable after negotiating in good faith
to agree on the allocation of the purchase price between the ABL Priority
Collateral and First Lien Notes Priority Collateral, either Party may apply to
the court in such Insolvency Proceeding to make a determination of such
allocation, and the court’s determination shall be binding upon the Parties.
Section 6.5    Separate Grants of Security and Separate Classification. Each
First Lien Notes Secured Party, each Future Notes Indebtedness Secured Party,
the First Lien Notes Agent, each ABL Secured Party and the ABL Agent
acknowledges and agrees that (i) the grants of Liens pursuant to the ABL
Security Documents and the Term Security Documents constitute two or more
separate and distinct grants of Liens and (ii) because of, among other things,
their differing rights in the Collateral, the First Lien Notes Obligations are
fundamentally different from the ABL Obligations and must be separately
classified in any plan of reorganization or similar dispositive restructuring
plan proposed, confirmed, or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the ABL Secured Parties and the First
Lien Notes Secured Parties in respect of the Collateral constitute only one
secured claim (rather than separate classes of senior and junior secured
claims), then the ABL Secured Parties and the First Lien Notes Secured Parties
hereby acknowledge and agree that all distributions from the Collateral shall be
made as if there were separate classes of ABL Obligation claims and First Lien
Notes Obligation claims against the Credit Parties (with the effect being that,
to the extent that the aggregate value of the ABL Priority Collateral or First
Lien Notes Priority Collateral is sufficient (for this purpose ignoring all
claims held by the other Secured Parties), the ABL Secured Parties or the First
Lien Notes Secured Parties, respectively, shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, fees, or expenses that is available from each pool of Priority
Collateral for each of the ABL Secured Parties and the First Lien Notes Secured
Parties, respectively, before any distribution from such pool of Priority
Collateral is made in respect of the claims held by the other Secured Parties,
with the other Secured Parties hereby acknowledging and agreeing to turn over to
the respective other Secured Parties amounts otherwise received or receivable by
them from such pool of Priority Collateral to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the aggregate recoveries.
Section 6.6    Enforceability. The provisions of this Agreement are intended to
be and shall be enforceable under Section 510(a) of the Bankruptcy Code (or any
comparable provision of any other applicable Debtor Relief Law).
Section 6.7    ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of the First Lien Notes Agent and
the Credit Parties (to the extent applicable) hereunder, shall remain in full
force and effect irrespective of:


-30-



--------------------------------------------------------------------------------




(i)    any lack of validity or enforceability of any ABL Document;
(ii)    any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the ABL Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any ABL Document;
(iii)    any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the ABL Obligations or any guarantee or guaranty
thereof; or
(iv)    any other circumstances that otherwise might constitute a defense (other
than payment in full of the ABL Obligations) available to, or a discharge of,
any Credit Party in respect of the ABL Obligations, or of any of the First Lien
Notes Agent or any Credit Party, to the extent applicable, in respect of this
Agreement.
Section 6.8    First Lien Notes Obligations Unconditional. All rights of the
First Lien Notes Agent hereunder, all agreements and obligations of the ABL
Agent and the Credit Parties (to the extent applicable) hereunder, shall remain
in full force and effect irrespective of:
(i)    any lack of validity or enforceability of any Term Document;
(ii)    any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the First Lien Notes Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any Term
Document;
(iii)    any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the First Lien Notes Obligations or any guarantee or
guaranty thereof; or
(iv)    any other circumstances that otherwise might constitute a defense (other
than payment in full of the First Lien Notes Obligations) available to, or a
discharge of, any Credit Party in respect of the First Lien Notes Obligations,
or of any of the ABL Agent or any Credit Party, to the extent applicable, in
respect of this Agreement.
Section 6.9    Adequate Protection. Except to the extent expressly provided in
Sections 6.1 and 6.3, nothing in this Agreement shall limit the rights of the
ABL Agent and the ABL Secured Parties, on the one hand, and the First Lien Notes
Agent, the First Lien Notes Secured Parties, and the Future Notes Indebtedness
Secured Parties, on the other hand, from seeking or requesting adequate
protection with respect to their respective interests in the applicable
Collateral in any Insolvency Proceeding, including adequate protection in the
form of a cash payment, periodic cash payments, cash payments of interest,
additional collateral or otherwise; provided that (a) in the event that the ABL
Agent, on behalf of itself or any of the ABL Secured Parties, seeks or requests
adequate protection in respect of the ABL Obligations and such adequate
protection is granted in the form of a Lien on additional or replacement
collateral comprising assets of the type of assets that constitute First Lien
Notes Priority Collateral, then the ABL Agent, on behalf of


-31-



--------------------------------------------------------------------------------




itself and each of the ABL Secured Parties, agrees that the First Lien Notes
Agent shall have the right to seek or request a senior Lien on such collateral
as security and adequate protection for the First Lien Notes Obligations and
that any Lien on such collateral securing or providing adequate protection for
the ABL Obligations shall be subordinate to the Lien on such collateral securing
or providing adequate protection for the First Lien Notes Obligations and (b) in
the event that either the First Lien Notes Agent, on behalf of itself, any of
the First Lien Notes Secured Parties, or any of the Future Notes Indebtedness
Secured Parties, seeks or requests adequate protection in respect of the First
Lien Notes Obligations and such adequate protection is granted in the form of a
Lien on additional or replacement collateral comprising assets of the type of
assets that constitute ABL Priority Collateral, then each of the First Lien
Notes Agent, on behalf of itself, each of the First Lien Notes Secured Parties,
and each of the Future Notes Indebtedness Secured Parties, agrees that the ABL
Agent shall have the right to seek or request a senior Lien on such collateral
as security and adequate protection for the ABL Obligations and that any Lien on
such collateral securing or providing adequate protection for the First Lien
Notes Obligations shall be subordinate to the Lien on such collateral securing
or providing adequate protection for the ABL Obligations.
Section 6.10    Plan of Reorganization.
(a)    If, in any Insolvency Proceeding, debt obligations of the reorganized
debtor secured by Liens upon the Collateral are distributed, pursuant to a plan
of reorganization or similar dispositive restructuring plan, on account of ABL
Obligations and on account of First Lien Notes Obligations, then, to the extent
the debt obligations distributed on account of the ABL Obligations and on
account of the First Lien Notes Obligations are secured by Liens upon the same
Collateral, the provisions of this Agreement will survive the distribution of
such debt obligations pursuant to such plan and will apply with like effect to
the Liens securing such debt obligations.
(b)    Each of the ABL Secured Parties and the First Lien Notes Secured Parties
may vote on any plan of reorganization or similar dispositive restructuring plan
with respect to the ABL Obligations or the First Lien Notes Obligations (as
applicable); provided that none of the ABL Secured Parties or the First Lien
Notes Secured Parties shall propose, vote to accept, or otherwise support a plan
of reorganization, arrangement, compromise or liquidation or similar dispositive
restructuring plan, or any other document, agreement or proposal similar to the
foregoing that is inconsistent with or in contravention of the terms of this
Agreement.
ARTICLE 7    
MISCELLANEOUS
Section 7.1    Rights of Subrogation. Each of the First Lien Notes Agent, on
behalf of itself, the First Lien Notes Secured Parties, and the Future Notes
Indebtedness Secured Parties, agrees that no payment to the ABL Agent or any ABL
Secured Party pursuant to the provisions of this Agreement shall entitle the
First Lien Notes Agent, any First Lien Notes Secured Party, or any Future Notes
Indebtedness Secured Party to exercise any rights of subrogation in respect
thereof until the Discharge of ABL Obligations shall have occurred. Following
the Discharge of ABL Obligations, the ABL Agent agrees to execute such
documents, agreements, and instruments as the First Lien Notes Agent, any First
Lien Notes Secured Party, or any Future Notes Indebtedness Secured Party may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the ABL Obligations resulting from payments to the ABL Agent by
such Person, so long as all costs and expenses (including all reasonable legal
fees and disbursements) incurred in connection therewith by the ABL Agent are
paid by the Credit Parties or such Person upon request for payment thereof. The
ABL Agent, for and on behalf of itself and the ABL Secured Parties, agrees that
no payment to the First Lien Notes Agent, any First Lien Notes Secured Party, or
any Future Notes


-32-



--------------------------------------------------------------------------------




Indebtedness Secured Party pursuant to the provisions of this Agreement shall
entitle the ABL Agent or any ABL Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of First Lien Notes
Obligations shall have occurred. Following the Discharge of First Lien Notes
Obligations, the First Lien Notes Agent agrees to execute such documents,
agreements, and instruments as the ABL Agent or any ABL Secured Party may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the First Lien Notes Obligations resulting from payments to the
First Lien Notes Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by the First Lien Notes Agent are paid by the Credit Parties or such
Person upon request for payment thereof.
Section 7.2    Further Assurances. The Parties will, at the cost and expense of
the Credit Parties, and at any time and from time to time, promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that either Party may reasonably request, in
order to protect any right or interest granted or purported to be granted hereby
or to enable the ABL Agent or the First Lien Notes Agent to exercise and enforce
its rights and remedies hereunder; provided, however, that no Party shall be
required to pay over any payment or distribution, execute any instruments or
documents, or take any other action referred to in this Section 7.2, to the
extent that such action would contravene any law, order or other legal
requirement or any of the terms or provisions of this Agreement, and in the
event of a controversy or dispute, such Party may interplead any payment or
distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this Section
7.2.
Section 7.3    Representations. The First Lien Notes Agent represents and
warrants to the ABL Agent that it has the requisite power and authority under
the First Lien Notes Documents to enter into, execute, deliver, and carry out
the terms of this Agreement on behalf of the First Lien Notes Agent, the First
Lien Notes Secured Parties, and the Future Notes Indebtedness Secured Parties
that this Agreement shall be a binding obligation of the First Lien Notes Agent,
enforceable against the First Lien Notes Agent, and that the terms of the First
Lien Notes Indenture authorize the First Lien Notes Agent to execute and deliver
this Agreement and bind the First Lien Notes Secured Parties to the terms
hereof. The ABL Agent represents and warrants to the First Lien Notes Agent that
it has the requisite power and authority under the ABL Documents to enter into,
execute, deliver, and carry out the terms of this Agreement on behalf of itself
and the ABL Secured Parties and that this Agreement shall be a binding
obligation of the ABL Agent and the ABL Secured Parties, enforceable against the
ABL Agent and the ABL Secured Parties in accordance with its terms.
Section 7.4    Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Party hereto shall be effective
unless it is in a written agreement executed by the First Lien Notes Agent and
the ABL Agent and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
Section 7.5    Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a telecopy or five (5) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed). For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each party,
at such other address as may be designated by such party in a written notice to
all of the other parties.


-33-



--------------------------------------------------------------------------------




ABL Agent:
Bank of America, N.A.
Attn: Nancy Wu

Mail Code: MA5-100-09-12
100 Federal St
Boston, MA, 02110
Phone: 617.434.7554
Fax: 617.535.9657
E-mail: nancy.d.wu@bofa.com


First Lien Notes Agent:
U.S. Bank National Association
1 California Street, Suite 1000
San Francisco, CA 94111
Attn: David Jason (Gap)
Fax No.: (415) 677-3769

Section 7.6    No Waiver, Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
Section 7.7    Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) subject to Section 5.3, remain
in full force and effect until the Discharge of ABL Obligations and the
Discharge of First Lien Notes Obligations shall have occurred, (b) be binding
upon the Parties and their successors and assigns, and (c) inure to the benefit
of and be enforceable by the Parties and their respective successors,
transferees and assigns. Nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Agreement or any Collateral. All references to any Credit Party shall
include any Credit Party as debtor-in-possession and any receiver or trustee for
such Credit Party in any Insolvency Proceeding. Without limiting the generality
of the foregoing clause (c), the ABL Agent, any ABL Secured Party, the First
Lien Notes Agent, any First Lien Notes Secured Party, or any Future Notes
Indebtedness Secured Party may assign or otherwise transfer all or any portion
of the ABL Obligations or the First Lien Notes Obligations, as applicable, to
any other Person (other than any Borrower, any Guarantor or any Affiliate of any
Borrower or any Guarantor (except as provided in the ABL Credit Agreement or the
First Lien Notes Indenture) and any Subsidiary of any Borrower or any
Guarantor), and such other Person shall thereupon become vested with all the
rights and obligations in respect thereof granted to the ABL Agent, any ABL
Secured Party, the First Lien Notes Agent, any First Lien Notes Secured Party,
or any Future Notes Indebtedness Secured Party, as the case may be, herein or
otherwise. The ABL Secured Parties and the First Lien Notes Secured Parties may
continue, at any time and without notice to the other parties hereto, to extend
credit and other financial accommodations, lend monies and provide Indebtedness
to, or for the benefit of, any Credit Party on the faith hereof.
Section 7.8    Governing Law: Entire Agreement. The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. This Agreement constitutes the entire
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes any prior agreements, written or oral, with respect
thereto.
Section 7.9    Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same


-34-



--------------------------------------------------------------------------------




document. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic methods shall be effective as delivery
of a manually executed counterpart of this Agreement.
Section 7.10    No Third Party Beneficiaries. This Agreement is solely for the
benefit of the ABL Agent, ABL Secured Parties, First Lien Notes Agent, First
Lien Notes Secured Parties, and Future Notes Indebtedness Secured Parties. No
other Person (including any Borrower, any Guarantor or any Affiliate of any
Borrower or any Guarantor, or any Subsidiary of any Borrower or any Guarantor)
shall be deemed to be a third party beneficiary of this Agreement.
Section 7.11    Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.
Section 7.12    Severability. If any of the provisions in this Agreement shall,
for any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.
Section 7.13    [Reserved].
Section 7.14    VENUE; JURY TRIAL WAIVER.
(a)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT ANY ABL SECURED PARTY OR ANY FIRST LIEN NOTES SECURED
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY ABL DOCUMENTS AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
(b)    EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.


-35-



--------------------------------------------------------------------------------




(c)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.
Section 7.15    Intercreditor Agreement. This Agreement is the ABL Intercreditor
Agreement referred to in the Original ABL Credit Agreement and the ABL/Cash Flow
Intercreditor Agreement referred to in the Original First Lien Notes Indenture.
Nothing in this Agreement shall be deemed to subordinate the payment obligations
due (i) to any ABL Secured Party to the obligations due to any First Lien Notes
Secured Party or (ii) to any First Lien Notes Secured Party to the obligations
due to any ABL Secured Party, in each case whether before or after the
occurrence of an Insolvency Proceeding, it being the intent of the Parties that
this Agreement shall effectuate a subordination of Liens but not a subordination
of Indebtedness.
Section 7.16    No Warranties or Liability. The First Lien Notes Agent, and the
ABL Agent acknowledge and agree that neither has made any representation or
warranty with respect to the execution, validity, legality, completeness,
collectability or enforceability of any other ABL Document or any Term Document.
Except as otherwise provided in this Agreement, the First Lien Notes Agent, and
the ABL Agent will be entitled to manage and supervise their respective
extensions of credit to any Credit Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.
Section 7.17    Conflicts. In the event of any conflict between the provisions
of this Agreement and the provisions of any ABL Document or any First Lien Notes
Document, the provisions of this Agreement shall govern.
Section 7.18    Information Concerning Financial Condition of the Credit
Parties. The First Lien Notes Agent, and the ABL Agent hereby assume
responsibility for keeping itself informed of the financial condition of the
Credit Parties and all other circumstances bearing upon the risk of nonpayment
of the ABL Obligations or the First Lien Notes Obligations; provided that
nothing in this Section 7.18 shall impose any obligation on the First Lien Notes
Agent to keep itself informed of the financial condition or the risk of
nonpayment beyond that which may be required by the First Lien Notes Indenture.
The First Lien Notes Agent, and the ABL Agent hereby agree that no party shall
have any duty to advise any other party of information known to it regarding
such condition or any such circumstances. In the event the First Lien Notes
Agent or the ABL Agent, in its sole discretion, undertakes at any time or from
time to time to provide any information to any other party to this Agreement,
(a) it shall be under no obligation (i) to provide any such information to such
other party or any other party on any subsequent occasion, (ii) to undertake any
investigation not a part of its regular business routine, or (iii) to disclose
any other information, (b) it makes no representation as to the accuracy or
completeness of any such information and (c) the party receiving such
information hereby agrees to hold harmless the other party from and against any
and all losses, claims, damages, liabilities and expenses to which such
receiving party may become subject arising out of or in connection with the use
of such information.
Section 7.19    Agent Capacities. Except as expressly set forth herein, the ABL
Agent and the First Lien Notes Agent shall not have any duties or obligations in
respect of any of the Collateral, all of such duties and obligations, if any,
being subject to and governed by the applicable ABL Documents or First Lien
Notes Documents, as the case may be. It is understood and agreed that (i) Bank
of America is entering into this Agreement in its capacity as administrative
agent and collateral agent under the Original ABL Credit Agreement, and the
provisions of the Original ABL Credit Agreement applicable to Bank of America as
administrative agent and collateral agent thereunder (including its rights,
privileges, immunities


-36-



--------------------------------------------------------------------------------




and indemnities) shall also apply to Bank of America as the ABL Agent hereunder,
and (ii) U.S. Bank is entering into this Agreement in its capacity as notes
collateral agent under the Original First Lien Notes Indenture and the
provisions of the Original First Lien Notes Indenture applicable to U.S. Bank as
collateral agent thereunder (including its rights, privileges, immunities and
indemnities) shall also apply to U.S. Bank as First Lien Notes Agent hereunder.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]




-37-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Secured Parties, and the First Lien Notes Agent, for and on behalf of itself,
the First Lien Notes Secured Parties, and the Future Notes Indebtedness Secured
Parties have caused this Agreement to be duly executed and delivered as of the
date first above written.
BANK OF AMERICA, N.A., in its capacity as the ABL Agent
By:    
Name:
Title:


[The GAP ̵ Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, in its capacity as the First Lien Notes Agent
By:    
Name:
Title:




[The GAP ̵ Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------






ACKNOWLEDGMENT
Each Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement and consents thereto. Each Borrower and each Guarantor further
acknowledges and agrees that it is not an intended beneficiary or third party
beneficiary under this Agreement and that the ABL Documents and First Lien Notes
Documents remain in full force and effect as written.
PARENT BORROWER:            THE GAP, INC.
By:    
Name:
Title:
BORRROWERS AND GUARANTORS:    THE ENTITIES LIST ON SCHEDULE I HERETO
By:    
Name:
Title:




[The GAP ̵ Credit Party Acknowledgement to Intercreditor Agreement]



--------------------------------------------------------------------------------






SCHEDULE I TO CREDIT PARTY ACKNOWLEDGEMENT
ATHLETA LLC
BANANA REPUBLIC, LLC
INTERMIX HOLDCO, INC.
JANIE AND JACK LLC
OLD NAVY, LLC,
GAP (CANADA) INC.
OLD NAVY (CANADA) INC.
ATHLETA (ITM) INC.
ATHLETA, INC.
BANANA REPUBLIC (APPAREL), LLC
BANANA REPUBLIC (ITM) INC.
DIRECT CONSUMER SERVICES, LLC
GAP (APPAREL), LLC
GAP (ITM) INC.
GAP INTERNATIONAL SALES, INC.
GAP INTERNATIONAL SOURCING (AMERICAS) LLC
GAP INTERNATIONAL SOURCING (CALIFORNIA), LLC
GAP INTERNATIONAL SOURCING (JV), LLC
GAP INTERNATIONAL SOURCING (U.S.A.) INC.
GAP INTERNATIONAL SOURCING, INC.
GPS CONSUMER DIRECT, INC.
GPS CORPORATE FACILITIES, INC.
GPS REAL ESTATE, INC.
GPS SERVICES, INC.




--------------------------------------------------------------------------------





GPS STRATEGIC ALLIANCES LLC
GPSDC (NEW YORK) INC.
INTERMIX (ITM) INC.
INTERMIX CANADA, INC.
MB 550 TFB, LLC
OLD NAVY (APPAREL), LLC
OLD NAVY (ITM) INC.
OLD NAVY INTERNATIONAL SOURCING, INC.






--------------------------------------------------------------------------------






EXHIBIT G
FORM OF SUPPLEMENTAL GUARANTY
SUPPLEMENTAL GUARANTY (this “Supplemental Guaranty”) dated as of [●], between
[●] (the “New Guarantor”) and BANK OF AMERICA, N.A., as administrative agent
(the “Agent”), under that certain Third Amended and Restated Revolving Loan
Credit Agreement, dated as of May 7, 2020 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Gap, Inc., a Delaware corporation (“Parent Borrower”),
certain of the Parent Borrower’s direct or indirect wholly-owned domestic
subsidiaries from time to time party thereto, as borrowers (collectively
referred to herein as the “U.S. Borrowers” and each, individually, as a “U.S.
Borrower”), Gap (Canada) Inc., a Canadian corporation, Old Navy (Canada) Inc., a
Canadian corporation, and certain of Parent Borrower’s other direct or indirect
wholly-owned subsidiaries incorporated or organized under the laws of Canada or
a province or territory thereof from time to time party thereto, as borrowers
(collectively referred to herein as the “Canadian Borrowers” and each,
individually, as a “Canadian Borrower” and together with the U.S. Borrowers,
collectively, referred to herein as “Borrowers” and each, individually, as a
“Borrower”), the other Loan Parties from time to time party thereto, the Lenders
from time to time party thereto, the Issuing Banks and Bank of America, N.A.
(“Bank of America”), as administrative agent and collateral agent (together with
any permitted successor in such capacity, the “Agent”).
WHEREAS, certain Subsidiaries of the Parent Borrower are party to the Credit
Agreement as Guarantors;
WHEREAS, [●] desires to become a party to the Credit Agreement as a
[U.S.][Canadian] Guarantor thereunder; and
WHEREAS, terms defined in the Credit Agreement and not otherwise defined herein
have, as used herein, the respective meanings provided for therein;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1. Guaranty. The New Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Supplemental Guaranty, the New Guarantor will be deemed to
be a [U.S.][Canadian] Guarantor for all purposes under the Credit Agreement and
shall have all of the obligations of a [U.S.][Canadian] Guarantor thereunder as
if it had executed the Credit Agreement. The New Guarantor hereby ratifies, as
of the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement and applicable to a
[U.S.][Canadian] Guarantor thereunder including without limitation all of the
provisions of Article III of the Credit Agreement and hereby represents and
warranties that all of the representations and warranties applicable to a
[U.S.][Canadian] Guarantor under Section 6.01 of the Credit Agreement (including
with respect to the execution and delivery by such New Guarantor of this
Supplemental Guaranty) are true and correct in all material respects as to such


G-1
Form of Supplement Guaranty



--------------------------------------------------------------------------------





New Guarantor, except where such representations and warranties expressly relate
to an earlier date. The New Guarantor hereby acknowledges that it has received a
copy of the Loan Documents, as they may have been amended or supplemented from
time to time.
2. Together herewith the New Guarantor has delivered to the Agent all
documentation and other information the Agent may reasonably request
(a) relating to the existence of the New Guarantor, (b) the corporate authority
for and the validity of this Supplemental Guaranty and the guaranty under the
Credit Agreement and (c) required by Governmental Authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.


3. This Supplemental Guaranty may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.
4. THIS SUPPLEMENTAL GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
[Signature pages follow]


G-2
Form of Supplement Guaranty



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Guaranty to
be duly executed by their respective authorized officers as of the day and year
first above written.
 
 
 
 
[New Guarantor], as a [U.S.][Canadian] Guarantor
 
 
By:
 
 
Name:
 
 
Title:
 
 

 
 
 
 
Acknowledged and Agreed
as of the date first above written:
 
BANK OF AMERICA, N.A.,
as Agent
 
 
By:
 
 
Name:
 
 
Title:
 
 







G-3
Form of Supplement Guaranty



--------------------------------------------------------------------------------






EXHIBIT H-1


FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For United States Federal Income
Tax Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of May 7, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement;”
the terms defined therein being used herein as therein defined), among The Gap,
Inc., a Delaware corporation (“Parent Borrower”), certain of the Parent
Borrower’s direct or indirect wholly-owned domestic subsidiaries from time to
time party thereto, as borrowers (collectively referred to herein as the “U.S.
Borrowers” and each, individually, as a “U.S. Borrower”), Gap (Canada) Inc., a
Canadian corporation, Old Navy (Canada) Inc., a Canadian corporation, and
certain of Parent Borrower’s other direct or indirect wholly-owned subsidiaries
incorporated or organized under the laws of Canada or a province or territory
thereof from time to time party thereto, as borrowers (collectively referred to
herein as the “Canadian Borrowers” and each, individually, as a “Canadian
Borrower” and together with the U.S. Borrowers, collectively, referred to herein
as “Borrowers” and each, individually, as a “Borrower”), the other Loan Parties
from time to time party thereto, the Lenders from time to time party thereto,
the Issuing Banks and Bank of America, N.A. (“Bank of America”), as
administrative agent and collateral agent (together with any permitted successor
in such capacity, the “Agent”).


Pursuant to the provisions of Section 4.02(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) no payments under any Loan Document are
effectively connected with the undersigned’s conduct of a United States trade or
business..


The undersigned has furnished the Agent and the Borrower with a certificate of
its non-United States Person status on IRS Form W-8BEN, IRS Form W-8BEN-E or
other applicable form. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, or if a lapse
in time or change in circumstances renders the information on this certificate
obsolete, expired or inaccurate in any respect, the undersigned shall promptly
so inform the Borrower and the Agent in writing and deliver promptly to the
Borrower and the Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Agent) or promptly notify the Borrower and the Agent in writing of its legal
ineligibility to do so, and (2) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two


H-1-1
Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------





calendar years preceding each such payment, and at such times are as reasonably
requested by the Borrower or the Agent.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]






H-1-2
Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------






EXHIBIT H-2


FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For United States Federal
Income Tax Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of May 7, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement;”
the terms defined therein being used herein as therein defined), among The Gap,
Inc., a Delaware corporation (“Parent Borrower”), certain of the Parent
Borrower’s direct or indirect wholly-owned domestic subsidiaries from time to
time party thereto, as borrowers (collectively referred to herein as the “U.S.
Borrowers” and each, individually, as a “U.S. Borrower”), Gap (Canada) Inc., a
Canadian corporation, Old Navy (Canada) Inc., a Canadian corporation, and
certain of Parent Borrower’s other direct or indirect wholly-owned subsidiaries
incorporated or organized under the laws of Canada or a province or territory
thereof from time to time party thereto, as borrowers (collectively referred to
herein as the “Canadian Borrowers” and each, individually, as a “Canadian
Borrower” and together with the U.S. Borrowers, collectively, referred to herein
as “Borrowers” and each, individually, as a “Borrower”), the other Loan Parties
from time to time party thereto, the Lenders from time to time party thereto,
the Issuing Banks and Bank of America, N.A. (“Bank of America”), as
administrative agent and collateral agent (together with any permitted successor
in such capacity, the “Agent”).


Pursuant to the provisions of Section 4.02(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code, and
(v) no payments under any Loan Document are effectively connected with the
undersigned’s conduct of a United States trade or business.


The undersigned has furnished its participating Lender with a certificate of its
non-United States Person status on IRS Form W-8BEN, IRS Form W-8BEN-E or other
applicable form. By executing this certificate, or if a lapse in time or change
in circumstances renders the information on this certificate obsolete, expired
or inaccurate in any respect, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its legal ineligibility to do so, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment, and at such times as are reasonably requested by such Lender..


H-2-1
Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------







Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




H-2-2
Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------






EXHIBIT H-3


FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For United States Federal Income
Tax Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of May 7, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement;”
the terms defined therein being used herein as therein defined), among The Gap,
Inc., a Delaware corporation (“Parent Borrower”), certain of the Parent
Borrower’s direct or indirect wholly-owned domestic subsidiaries from time to
time party thereto, as borrowers (collectively referred to herein as the “U.S.
Borrowers” and each, individually, as a “U.S. Borrower”), Gap (Canada) Inc., a
Canadian corporation, Old Navy (Canada) Inc., a Canadian corporation, and
certain of Parent Borrower’s other direct or indirect wholly-owned subsidiaries
incorporated or organized under the laws of Canada or a province or territory
thereof from time to time party thereto, as borrowers (collectively referred to
herein as the “Canadian Borrowers” and each, individually, as a “Canadian
Borrower” and together with the U.S. Borrowers, collectively, referred to herein
as “Borrowers” and each, individually, as a “Borrower”), the other Loan Parties
from time to time party thereto, the Lenders from time to time party thereto,
the Issuing Banks and Bank of America, N.A. (“Bank of America”), as
administrative agent and collateral agent (together with any permitted successor
in such capacity, the “Agent”).


Pursuant to the provisions of Section 4.02(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members that is claiming the portfolio interest exemption
(“Applicable Partners/Members”) is a bank within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its Applicable Partners/Members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its Applicable Partners/Members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments under any Loan Document are effectively connected with
the undersigned’s or any of its Applicable Partners’/Members’ conduct of a
United States trade or business.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, IRS Form
W-8BEN-E or other applicable form or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN, IRS Form W-8BEN-E or other applicable form from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any respect, the undersigned shall promptly so inform
such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation


H-3-1
Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------





reasonably requested by such Lender) or promptly notify such Lender in writing
of its legal ineligibility to do so, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment, and at such times are as reasonably requested by such Lender.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




H-3-2
Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------






EXHIBIT H-4


FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For United States Federal Income Tax
Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of May 7, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement;”
the terms defined therein being used herein as therein defined), among The Gap,
Inc., a Delaware corporation (“Parent Borrower”), certain of the Parent
Borrower’s direct or indirect wholly-owned domestic subsidiaries from time to
time party thereto, as borrowers (collectively referred to herein as the “U.S.
Borrowers” and each, individually, as a “U.S. Borrower”), Gap (Canada) Inc., a
Canadian corporation, Old Navy (Canada) Inc., a Canadian corporation, and
certain of Parent Borrower’s other direct or indirect wholly-owned subsidiaries
incorporated or organized under the laws of Canada or a province or territory
thereof from time to time party thereto, as borrowers (collectively referred to
herein as the “Canadian Borrowers” and each, individually, as a “Canadian
Borrower” and together with the U.S. Borrowers, collectively, referred to herein
as “Borrowers” and each, individually, as a “Borrower”), the other Loan Parties
from time to time party thereto, the Lenders from time to time party thereto,
the Issuing Banks and Bank of America, N.A. (“Bank of America”), as
administrative agent and collateral agent (together with any permitted successor
in such capacity, the “Agent”).


Pursuant to the provisions of Section 4.02(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members that is claiming the portfolio interest
exemption (“Applicable Partners/Members”) is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its Applicable Partners/Members
is a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its Applicable Partners/Members is a
controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (v) no payments under any Loan Document are
effectively connected with the undersigned’s or any of its Applicable
Partners’/Members’ conduct of a United States trade or business.


The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, IRS
Form W-8BEN-E or other applicable form or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN, IRS Form W-8BEN-E or other applicable form from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any respect, the


H-4-1
Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------





undersigned shall promptly so inform the Borrower and the Agent, in writing and
deliver promptly to the Borrower and the Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Agent) or promptly notify the Borrower and the Agent in
writing of its legal ineligibility to do so, and (2) the undersigned shall have
at all times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding each such payment, and at such times are as reasonably requested by
the Borrower or the Agent.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]






H-4-2
Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------






EXHIBIT I


FORM OF BORROWING BASE CERTIFICATE


[See Attached]




I-1
Form of Borrowing Base Certificate

